Exhibit 10.1

 



AMENDMENT NO. 3 TO CREDIT AND GUARANTY AGREEMENT*

 

This AMENDMENT NO. 3 TO CREDIT AND GUARANTY AGREEMENT, dated as of July 1, 2016
(this “Agreement”), is by and among RadNet, Inc. (“Holdings”), RadNet
Management, Inc. (the “Borrower”), Barclays Bank PLC (“Barclays”), as
administrative agent and collateral agent under the Existing Credit Agreement
(as defined below) (in such capacity, the “Administrative Agent”), each Existing
Lender (as defined below) party hereto or consenting in writing to the terms
hereof, each New Lender (as defined below) party hereto and each of the other
Loan Parties party hereto.

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit and Guaranty Agreement, dated as
of October 10, 2012 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement” and, as amended and restated by and in accordance with this
Agreement or as further amended, restated, amended and restated, supplemented or
otherwise modified from time to time after the date hereof, the “Credit
Agreement”), among Holdings, the Borrower, the Guarantors party thereto, the
Lenders from time to time party thereto, and the Administrative Agent
(capitalized terms used but not defined herein have the meanings provided in the
Credit Agreement);

 

WHEREAS, the Borrower has requested (a) additional term loan commitments in an
aggregate principal amount of $485,000,000 (the “Restatement Effective Date Term
Commitments”), which will be available on the Restatement Effective Date and (i)
which Restatement Effective Date Term Commitments shall, for the avoidance of
doubt, constitute additional Term Loan Commitments under the Credit Agreement
and the term loans thereunder (the “Restatement Effective Date Term Loans”)
shall constitute Term Loans under the Credit Agreement and (ii) the proceeds of
which shall refinance in full the Term Loans outstanding under the Existing
Credit Agreement (the “Existing Term Loans”; for the avoidance of doubt, the
aggregate principal amount of the Existing Term Loans outstanding immediately
prior to the effectiveness of this Agreement is $438,666,726.97), (b) additional
revolving commitments in an aggregate principal amount of $117,500,000 (the
“Restatement Effective Date Revolving Commitments”), which will be available on
the Restatement Effective Date and (i) which Restatement Effective Date
Revolving Commitments shall, for the avoidance of doubt, constitute additional
Revolving Commitments under the Credit Agreement and the revolving loans
thereunder, if any, shall constitute Revolving Loans under the Credit Agreement
and (ii) which Restatement Effective Date Revolving Commitments shall replace in
full the Revolving Commitments under the Existing Credit Agreement immediately
prior to the effectiveness of this Agreement and (c) certain other modifications
to the Existing Credit Agreement, in each case as more particularly set forth
herein;

 

WHEREAS, certain Lenders are willing to provide the Restatement Effective Date
Revolving Commitments in the amounts set forth opposite such Lender’s name on
Schedule I hereto;

 

WHEREAS, each Lender holding Existing Term Loans under the Existing Credit
Agreement (each, an “Existing Lender”) executing and delivering a notice of
participation in the Restatement Effective Date Term Loans in the form attached
as Exhibit A hereto (a “Participation Notice”) and electing the cashless
settlement option therein (each such Lender in such capacity, a “Converting
Lender” and, together with each other Person providing a Restatement Effective
Date Term Commitment, the “Participating Lenders”) shall be deemed to have
exchanged, on the Restatement Effective Date, on a cashless settlement basis,
the aggregate outstanding amount of its Existing Term Loans under the Existing
Credit Agreement for an equal aggregate principal amount of Restatement
Effective Date Term Loans (or such lesser amount as the Lead Arranger (as
defined below) may allocate to such Existing Lender) under the Credit Agreement;

 



* Confidential treatment has been requested with respect to all the redacted
portions of the document, which has been filed separately with the Securities
and Exchange Commission.

 



 



 1 

 

 

WHEREAS, at the election of Barclays, in its capacity as representative of the
lead arrangers (in such capacity, the “Lead Arranger”), to the extent that one
or more Persons agree to act as fronting banks for the syndication of the
Restatement Effective Date Term Loans (such Persons in such capacity, the
“Fronting Banks”), the Fronting Banks will purchase, and the Existing Lenders
will sell to the Fronting Banks, prior to effectiveness of this Agreement, (A)
Existing Term Loans of Existing Lenders that either (x) do not execute and
deliver a Participation Notice or (y) elect in their Participation Notice to
decline to participate in the Restatement Effective Date Term Loans (the
“Non-Participating Lenders”), (B) Existing Term Loans of Existing Lenders that
execute and deliver a Participation Notice and elect the cash settlement option
therein and (C) Existing Term Loans of Existing Lenders that execute and deliver
a Participation Notice to the extent that such Existing Lenders have been
allocated by the Lead Arranger an aggregate principal amount of Restatement
Effective Date Term Loans that is less than their outstanding principal amount
of Existing Term Loans (solely to the extent of such non-exchanged Existing Term
Loans) (the Existing Term Loans described in the foregoing clauses (A), (B) and
(C), collectively, the “Reallocated Term Loans”);

 

WHEREAS, to the extent there exist any Reallocated Term Loans, each Fronting
Bank shall be a Converting Lender and accordingly shall exchange on the
Restatement Effective Date such Reallocated Term Loans on a cashless settlement
basis for an equal aggregate principal amount of Restatement Effective Date Term
Loans under the Credit Agreement, and such Restatement Effective Date Term Loans
shall promptly thereafter be purchased by Participating Lenders (other than
Converting Lenders), Converting Lenders purchasing additional Restatement
Effective Date Term Loans and Lenders with Restatement Effective Date Term
Commitments or Restatement Effective Date Term Loans, as applicable, that are
not Existing Lenders (the “New Term Lenders”), each in accordance with such
Participating Lender’s respective Participation Notice or such New Term Lender’s
respective Assignment Agreement and, in each case, as allocated by the Lead
Arranger; and

 

WHEREAS, after giving effect to this Agreement, the Lenders party hereto
constitute all of the Lenders under the Credit Agreement and the Restatement
Effective Date Revolving Commitments constitute all of the Revolving Commitments
under the Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 



1.Amendments to Loan Documents. Effective as of the Restatement Effective Date:

 

a.Amendments to Credit Agreement.

 

i.The Existing Credit Agreement is, effective as of the Restatement Effective
Date, hereby amended to delete the stricken text (indicated textually in the
same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Annex I hereto (including the exhibits and schedules
thereto).

 



 



 2 

 

 



ii.Amendments to Pledge and Security Agreement. The Pledge and Security
Agreement is hereby amended as follows:

1.Each of the references to and description of the Credit Agreement in the
introductory paragraphs of the Pledge and Security Agreement are hereby updated
to mean the Credit Agreement as amended by this Agreement on the Restatement
Effective Date.

 

2.Each of the references to and description of the Pledge and Security Agreement
in the introductory paragraphs of the Pledge and Security Agreement are hereby
updated to mean the Pledge and Security Agreement as amended by this Agreement
on the Restatement Effective Date.

 

3.The existing schedules to the Pledge and Security Agreement are hereby
replaced in their entirety with the schedules attached hereto as Exhibit B.

 

4.Notice information for the Collateral Agent is hereby updated to read as
follows:

 

Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019
Attention: Mathew Cybul
Telecopier: 212-526-5851.

 

2.Restatement Effective Date Term Loans.

 

a.Subject to the terms and conditions set forth herein, each Participating
Lender hereby acknowledges and agrees that it has a Restatement Effective Date
Term Commitment in the amount set forth on Schedule I to this Agreement and
agrees to make Restatement Effective Date Term Loans, or exchange Existing Term
Loans for Restatement Effective Date Term Loans, on the Restatement Effective
Date in accordance with Section 2.01 of the Credit Agreement and this Agreement.
From and after the Restatement Effective Date, each Participating Lender shall
be a Lender for all purposes under the Credit Agreement and the other Loan
Documents. Notwithstanding anything to the contrary, each Participating Lender
exchanging Existing Term Loans for Restatement Effective Date Term Loans hereby
waives any break funding payments in respect of such Participating Lender’s
Existing Term Loans.

 

b.The Restatement Effective Date Term Loans will be made on the following terms
and conditions:

 

i.On the Restatement Effective Date, upon the satisfaction of the conditions set
forth in Section 4 hereof, the outstanding amount of Existing Term Loans of each
Converting Lender (or such lesser amount as may be allocated by the Lead
Arranger) and the outstanding amount of Reallocated Term Loans, if any, of the
Fronting Banks, shall be deemed to be exchanged for an equal outstanding amount
of Restatement Effective Date Term Loans under the Credit Agreement. Such
exchange shall be effected by book entry in such manner, and with such
supporting documentation, as may be reasonably determined by the Administrative
Agent, in its sole discretion; and

 

 



 3 

 

 



ii.On the Restatement Effective Date, in each case as the Lead Arranger may
direct, (A) the Existing Lenders and the Fronting Banks shall sell and purchase
Existing Term Loans, and make and receive payments, in immediately available
funds, among themselves, so that the Fronting Banks shall hold the Reallocated
Term Loans, if any and/or (B) the proceeds from the Restatement Effective Date
Term Loans shall be applied to the prepayment of the Reallocated Term Loans, if
any. Any such sales and purchases shall be deemed to have been made in
compliance with Section 10.06 of the Existing Credit Agreement and are hereby
ratified and confirmed. The purchases and sales described in this Section
3(b)(ii) shall be effected by book entry in such manner, and with such
supporting documentation, as may be reasonably determined by the Administrative
Agent in its sole discretion.

 

c.On the Restatement Effective Date, upon the satisfaction of the conditions set
forth in Section 4 hereof, to the extent that (x) the aggregate principal amount
of the Restatement Effective Date Term Commitments exceeds the aggregate
principal amount of the Existing Term Loans or (y) any prepayment of Reallocated
Term Loans occurs pursuant to Section 3(b)(ii)(B) above (such excess amount
under clause (x) and other amount under clause (y), collectively, the
“Additional Term Loans”; and the aggregate principal amount of the Restatement
Effective Date Term Loan Commitments less the aggregate principal amount of the
Additional Term Loans, the “Rollover Term Loans”), each New Lender party hereto
with a Restatement Effective Date Term Commitment in respect of Additional Term
Loans, severally, shall make Restatement Effective Date Term Loans to the
Borrower denominated in Dollars in an aggregate principal amount not to exceed
the amount of such Lender’s Restatement Effective Date Term Commitment in
respect of Additional Term Loans.

 

3.Revolving Credit Matters. Effective as of the Restatement Effective Date and
immediately following the effectiveness of Section 1 of this Agreement:

 

a.Each Person executing this Agreement as a Lender with a Restatement Effective
Date Revolving Commitment and which Person was not, prior to the effectiveness
of this Agreement, a Lender under the Existing Credit Agreement (each such
Person, a “New Revolving Lender”; together with the New Term Lenders, the “New
Lenders”) shall be considered a Revolving Lender and a Lender for all purposes
under the Credit Agreement and other Loan Documents (including, without
limitation, the Intercreditor Agreement).

 

b.Each Lender (including, without limitation, each New Revolving Lender) hereby
agrees that, as of the Restatement Effective Date, (i) the aggregate Revolving
Commitments shall be increased by an amount equal to $16,250,000, such that the
Revolving Commitments shall equal $117,500,000 on such date and (ii) the
Revolving Commitment of each Lender shall be the commitment of such Lender under
the Credit Agreement set forth as its “Revolving Commitment” opposite its name
on Schedule I hereto. Without limiting the generality of the foregoing, the
Restatement Effective Date Revolving Commitments shall (i) constitute “Revolving
Commitments” for all purposes under the Credit Agreement and each of the other
Loan Documents (including, without limitation, the Intercreditor Agreement) and
have all of the benefits thereof and (ii) have all of the terms, obligations,
rights, remedies, privileges and protections available to Revolving Commitments
under the Credit Agreement and each of the other Loan Documents.

 



 4 

 

 



c.Upon effectiveness of this Agreement, the Revolving Loans outstanding on the
Restatement Effective Date shall be repaid with the proceeds of the Restatement
Effective Date Term Loans, and the Borrower shall pay, to any Revolving Lender
under the Existing Credit Agreement that is not also a Revolving Lender under
the Credit Agreement, any additional amounts required pursuant to Sections
2.18(b) of the Credit Agreement resulting therefrom.

 

d.Upon effectiveness of this Agreement: (i) each Revolving Lender under the
Existing Credit Agreement that is not a Revolving Lender under the Credit
Agreement (and is not listed as a Lender on Schedule I hereto) and (ii) each
Revolving Lender under the Existing Credit Agreement that is a Revolving Lender
under the Credit Agreement, in each case, will automatically and without further
act be deemed to have assigned to each Revolving Lender (including, each New
Revolving Lender), and each Revolving Lender (including, each New Revolving
Lender) will automatically and without further action be deemed to have assumed
a portion of the Revolving Lenders’ participations in outstanding Letters of
Credit and Swing Line Loans under the Existing Credit Agreement such that, after
giving effect to this Agreement and each such deemed assignment and assumption
of participations, the percentage of the aggregate outstanding (A)
participations in Letters of Credit under the Credit Agreement and (B)
participations in Swing Line Loans under the Credit Agreement held by each
Lender will equal such Lender’s Revolving Exposure under the Credit Agreement.

 

e.The parties hereto hereby consent to such assignments and the minimum
assignment amounts and processing and recordation fees set forth in the Credit
Agreement shall not apply hereto.

 

f.For the avoidance of doubt, each Revolving Lender under the Existing Credit
Agreement that is not a Revolving Lender under the Credit Agreement shall be
replaced in accordance with the procedures set forth in the Existing Credit
Agreement, including Sections 2.23 and 10.06 thereof.

 

4.Restatement Effective Date Conditions. This Agreement will become effective on
the date (the “Restatement Effective Date”) on which each of the following
conditions have been satisfied (or waived) in accordance with the terms hereof:

 

a.the Administrative Agent shall have received counterparts of this Agreement
executed by (i) the Administrative Agent, (ii) Converting Lenders and New
Lenders with Restatement Effective Date Term Commitments representing 100% of
the Restatement Effective Date Term Commitments, (iii) the Lenders with
Restatement Effective Date Revolving Commitments representing 100% of the
Restatement Effective Date Revolving Commitments and (iii) the Borrower and each
other Loan Party;

 

b.the conditions set forth in Sections 3.01 and 3.02 of the Credit Agreement
shall have been satisfied (or waived) in accordance with the terms thereof;

 

c.the Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Restatement Effective Date,
including, (i) all accrued and unpaid interest, fees and other amounts then due
and payable in respect of all Loans outstanding immediately prior to the
effectiveness of this Amendment and (ii) to the extent invoiced at least one (1)
Business Day prior to the Restatement Effective Date, reimbursement or payment
of all reasonable, out-of-pocket expenses, including, without limitation, fees
of legal counsel, required to be reimbursed or paid by the Borrower in
connection with this Agreement or under any other Loan Document;

 

 



 5 

 

 



d.the representations and warranties of the Borrower and the other Loan Parties
contained in Article V of the Existing Credit Agreement and in any other Loan
Document shall be (x) in the case of representations and warranties qualified by
“materiality,” “Material Adverse Effect” or similar language, true and correct
in all respects on the Restatement Effective Date and (y) in the case of all
other representations and warranties, true and correct in all material respects,
in each case, on and as of the Restatement Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct on the basis set forth above as of
such earlier date;

 

e.no Default or Event of Default shall exist, or would result from the
incurrence of the Restatement Effective Date Term Loans and the consummation of
the other transactions contemplated hereby, including from the application of
the proceeds therefrom;

 

f.the Lead Arrangers shall have received, at least three (3) Business Days prior
to the Restatement Effective Date and to the extent requested in advance of such
three (3) Business Day period, all documentation and other information required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the PATRIOT Act; and

 

g.the Administrative Agent shall have received (i) a Borrowing Notice in
accordance with the requirements of the Credit Agreement and (ii) a signed funds
flow agreement in form and substance reasonably acceptable to it with respect to
the payment of all interest, fees and other amounts (including, if applicable,
any outstanding principal amount of term loans of lenders who have elected to
retire the entire principal amount of their existing term loans and to be repaid
in full in cash on the Restatement Effective Date) to be made by the
Administrative Agent in connection with the consummation of the transactions
contemplated hereby on the Restatement Effective Date.

 

For purposes of determining compliance with the conditions specified in this
Section 4, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders, unless an officer of the Administrative Agent responsible for the
transactions contemplated by this Agreement and the Loan Documents shall have
received notice from such Lender prior to the Restatement Effective Date
specifying its objection thereto and such Lender shall not have made available
to the Administrative Agent such Lender’s ratable portion of the Restatement
Effective Date Term Loans and/or the Restatement Effective Date Revolving
Commitments, as applicable.

 

5.Representations and Warranties. By its execution of this Agreement, each Loan
Party hereby represents and warrants that as of the Restatement Effective Date:

 

a.(i) it has all requisite power and authority to enter into this Agreement and
the Loan Documents as modified hereby and carry out the transactions
contemplated hereby and thereby and (ii) the execution, delivery and performance
of this Agreement and the Loan Documents as modified hereby have been duly
authorized by all necessary action on the part of each Loan Party that is a
party thereto;

 

 



 6 

 

 



b.this Agreement and each Loan Document modified hereby has been duly executed
and delivered by each Loan Party that is a party hereto and thereto and is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability; and

 

c.the execution, delivery and performance by the Loan Parties of this Agreement
and the other Loan Documents to which they are parties and the consummation of
the transactions contemplated by the Loan Documents do not and will not (a)
violate (i) any provision of any law or any governmental rule or regulation
applicable to any Loan Party or any of its Subsidiaries, (ii) any of the
Organizational Documents of any Loan Party or any of its Subsidiaries or (iii)
any order, judgment or decree of any court or other agency of government binding
on any Loan Party or any of its Subsidiaries; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of any Loan Party or any of its Subsidiaries
except to the extent such conflict, breach or default could not reasonably be
expected to have a Material Adverse Effect; (c) result in or require the
creation or imposition of any Lien upon any of the properties or assets of any
Loan Party or any of its Subsidiaries (other than any Liens created under any of
the Loan Documents in favor of the Collateral Agent on behalf of the Secured
Parties); or (d) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of any
Loan Party or any of its Subsidiaries, except for such approvals or consents
which have been obtained on or before the Restatement Effective Date and
disclosed in writing to the Lenders and except for any such approvals or
consents the failure of which to obtain will not have a Material Adverse Effect.

 

6.Prepayment Notice. The Participating Lenders (including, without limitation,
the Fronting Banks) party hereto, which constitute the Required Lenders, and the
Administrative Agent hereby waive the requirement under Section 2.13(a)(ii) of
the Credit Agreement to provide notice to the Administrative Agent not less than
three (3) Business Days prior to the prepayment of the Existing Term Loans to be
made hereunder. It is understood and agreed that this Agreement shall serve as
the notice referred to in Section 2.13(a)(ii) of the Credit Agreement.

 

7.Joinder of New Subsidiaries.

 

a.Pursuant to Section 5.10 of the Credit Agreement, each of Diagnostic Village,
LLC, a California limited liability company, and Radar Medical Systems, L.L.C.,
a Michigan limited liability company (each a “New Subsidiary”) hereby:

 

i.agrees that by the execution and delivery hereof, each New Subsidiary becomes
a Loan Party and a Guarantor under the Credit Agreement and agrees to be bound
by all of the terms thereof;

 

ii.represents and warrants that each of the representations and warranties set
forth in the Credit Agreement and each other Loan Document and applicable to the
New Subsidiaries is true and correct in all material respects (provided, that to
the extent any such representation or warranty is already qualified by
materiality or material adverse effect, such representation or warranty is true
and correct in all respects) both before and after giving effect to this
Agreement, except to the extent that any such representation and warranty
relates solely to any earlier date, in which case such representation and
warranty is true and correct as of such earlier date;

 

 



 7 

 

 



iii.no event has occurred or is continuing as of the date hereof, or will result
from the transactions contemplated hereby on the date hereof, that would
constitute an Event of Default or a Default;

 

iv.agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
and in accordance with Article VII of the Credit Agreement; and

 

v.agrees that it will (i) comply with all the terms and conditions of the Pledge
and Security Agreement as if it were an original signatory thereto, (ii) deliver
to Collateral Agent supplements to all schedules attached to the Pledge and
Security Agreement (for the avoidance of doubt, the schedules attached hereto as
Exhibit B) and represents and warrants that such delivered supplements
accurately and completely set forth all additional information required to be
provided pursuant to the Pledge and Security Agreement and that such supplements
shall constitute part of the schedules to the Pledge and Security Agreement, and
(iii) grant to Collateral Agent a security interest in all of each New
Subsidiary’s right, title and interest in and to all “Collateral” (as such term
is defined in the Pledge and Security Agreement), in each case whether now or
hereafter existing or in which it now has or hereafter acquires an interest and
wherever the same may be located. All such Collateral shall be deemed to be part
of the “Collateral” and hereafter subject to each of the terms and conditions of
the Pledge and Security Agreement.

 

b.Each New Subsidiary agrees from time to time, upon request of Administrative
Agent, to take such additional actions and to execute and deliver such
additional documents and instruments as Administrative Agent may request to
effect the transactions contemplated by, and to carry out the intent of, this
Section 7.

 

8.Reference to and Effect on Loan Documents; Reaffirmation of the Loan Parties.

 

a.On and after the effectiveness of this Agreement, each reference in the Credit
Agreement and the other Loan Documents to any of the Loan Documents, “this
Agreement”, “hereunder”, “hereof’ or words of like import referring to any Loan
Document shall mean and be a reference to the applicable Loan Document, as
specifically amended by this Agreement.

 



 8 

 

 



b.Each Loan Party hereby consents to the amendment of the Credit Agreement and
the Loan Documents effected hereby and confirms and agrees that, notwithstanding
the effectiveness of this Agreement, each Loan Document to which such Loan Party
is a party is, and the obligations of such Loan Party contained in the Credit
Agreement, this Agreement or in any other Loan Document to which it is a party
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects, in each case as amended by this Agreement. For
greater certainty and without limiting the foregoing, each Loan Party hereby
confirms that the existing security interests granted by such Loan Party in
favor of the Administrative Agent for the benefit of the Secured Parties
pursuant to the Loan Documents in the Collateral described therein shall
continue to secure the obligations of the Loan Parties under the Credit
Agreement and the other Loan Documents as and to the extent provided in the Loan
Documents.

 

c.The execution, delivery and performance of this Agreement shall not constitute
a waiver of any provision of, or operate as a waiver of any right, power or
remedy of any Agent or Lender under, the Credit Agreement or any of the other
Loan Documents.

 



9.Notice. For purposes of the Credit Agreement, the initial notice address of
each New Lender shall be as separately identified to the Administrative Agent.

 

10.New Lenders. Each New Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents and the exhibits thereto, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, any other
Lender or agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents (including,
without limitation, the Intercreditor Agreement) as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement and the other Loan Documents (including, without limitation,
the Intercreditor Agreement) are required to be performed by it as a Lender, as
the case may be.

 

11.Tax Forms. For each relevant New Lender, delivered herewith to the
Administrative Agent are such forms, certificates or other evidence with respect
to United States federal income tax withholding matters as such New Lender may
be required to deliver to the Administrative Agent pursuant to Section 2.20(c)
of the Credit Agreement.

 

12.Recordation. Upon execution and delivery hereof, the Administrative Agent
will record the Restatement Effective Date Term Loans made by each Participating
Lender and the Restatement Effective Date Revolving Commitments in the Register.

 

13.Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except as permitted by Section 10.05 of the Credit Agreement.

 

14.Entire Agreement. This Agreement, the commitment letter and fee letter among
certain of the parties hereto (or their affiliates) related to the transactions
described herein, the Credit Agreement and the other Loan Documents (including,
without limitation, the Intercreditor Agreement Amendment) constitute the entire
agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof. This Agreement shall not constitute a novation of any amount
owing under the Existing Credit Agreement and all amounts owing in respect of
principal, interest, fees and other amounts pursuant to the Existing Credit
Agreement and the other Loan Documents shall, to the extent not paid or
exchanged on or prior to the Restatement Effective Date, continue to be owing
under the Credit Agreement or such other Loan Documents until paid in accordance
therewith.

 

 



 9 

 

 

15.GOVERNING LAW. THE PROVISIONS OF SECTION 10.14 OF THE EXISTING CREDIT
AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE, MUTATIS MUTANDIS, AS IF
ORIGINALLY MADE A PART HEREOF.

 

16.Severability. The provisions of Section 10.11 of the Existing Credit
Agreement are hereby incorporated by reference, mutatis mutandis, as if
originally made a part hereof.

 

17.Counterparts. The provisions of Section 10.19 of the Existing Credit
Agreement are hereby incorporated by reference, mutatis mutandis, as if
originally made a part hereof.

 

18.WAIVER OF JURY TRIAL; SUBMISSION TO JURISDICTION. THE PROVISIONS OF SECTIONS
10.15 AND 10.16 OF THE EXISTING CREDIT AGREEMENT ARE HEREBY INCORPORATED BY
REFERENCE, MUTATIS MUTANDIS, AS IF ORIGINALLY MADE A PART HEREOF.

 

19.Loan Document. On and after the Restatement Effective Date, this Agreement
shall constitute a “Loan Document” for all purposes of the Credit Agreement and
the other Loan Documents (it being understood that for the avoidance of doubt
this Agreement may be amended or waived solely by the parties hereto as set
forth in Section 13 above).

 

 

[signature pages to follow]

 



 10 

 

 

 



IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

  RADNET, INC.   By:      /s/ Howard G. Berger, M.D.   Name: Howard G. Berger,
M.D.   Title: President           RADNET MANAGEMENT, INC.   By:       /s/ Howard
G. Berger, M.D.   Name: Howard G. Berger, M.D.   Title: President

 

 

 

 

 

 



[Signature Page to Amendment No. 3]

 



   

 

 



 

 

ADVANCED IMAGING PARTNERS, INC.

ADVANCED NA, LLC

ADVANCED RADIOLOGY, LLC

AMERICAN RADIOLOGY SERVICES LLC

AMERICAN RADIOLOGY SERVICES OF DELAWARE, INC.

BEVERLY RADIOLOGY MEDICAL GROUP, INC.

BREASTLINK MEDICAL GROUP, INC.

COMMUNITY IMAGING PARTNERS, INC.

DELAWARE IMAGING PARTNERS, INC.

DIAGNOSTIC IMAGING SERVICES, INC.

ERAD, INC.

FRI, INC.

FRI II, INC.

HEALTHCARE RHODE ISLAND LLC

IDE IMAGING PARTNERS, INC.

IMAGE MEDICAL CORPORATION

IMAGING ON CALL, LLC

MID ROCKLAND IMAGING PARTNERS, INC.

NEW JERSEY IMAGING PARTNERS, INC.

PACIFIC IMAGING PARTNERS, INC.

PRONET IMAGING MEDICAL GROUP, INC.

QUESTAR IMAGING, INC.

QUESTAR VICTORVILLE, INC.

RADIOLOGIX, INC.

RADIOLOGY ALLIANCE DELIVERY SYSTEM, LLC

RADIOLOGY AND NUCLEAR MEDICINE IMAGING PARTNERS, INC.

RADNET MANAGED IMAGING SERVICES, INC.

RADNET MANAGEMENT I, INC.

RADNET MANAGEMENT II, INC.

RADNET SUB, INC.

RAVEN HOLDINGS U.S., INC.

ROLLING OAKS IMAGING CORPORATION

ROLLING OAKS RADIOLOGY, INC.

SOCAL MR SITE MANAGEMENT, INC.

TREASURE COAST IMAGING PARTNERS, INC.

VALLEY IMAGING PARTNERS, INC.

 

  

      By: /s/ Howard G. Berger, M.D.   Name: Howard G. Berger, M.D.   Title:
President



 

 

[Signature Page to Amendment No. 3]

 



   

 

 



BEVERLY RADIOLOGY MEDICAL GROUP, III

 

By: Beverly Radiology Medical Group, Inc., its general partner

 

By: /s/ Howard G. Berger, M.D.

Name: Howard G. Berger, M.D.

Title: President

 

By: Breastlink Medical Group, Inc., its general partner

 

By: /s/ Howard G. Berger, M.D.

Name: Howard G. Berger, M.D.

Title: President

 

By: ProNet Imaging Medical Group, Inc., its general partner

 

By: /s/ Howard G. Berger, M.D.

Name: Howard G. Berger, M.D.

Title: Co-President

 

 

DIAGNOSTIC VILLAGE, LLC

 

By: RadNet Management, Inc., its manager

 

By: /s/ Howard G. Berger, M.D.

Name: Howard G. Berger, M.D.

Title: President

 

 

HEALTH DIAGNOSTICS OF NEW JERSEY, L.L.C.

 

By: New Jersey Imaging Partners, Inc., its sole member

 

By: /s/ Howard G. Berger, M.D.

Name: Howard G. Berger, M.D.

Title: President

 

 

RADAR MEDICAL SYSTEMS, L.L.C.

 

By: Image Medical Corporation, its manager

 

By: /s/ Howard G. Berger, M.D.

Name: Howard G. Berger, M.D.

Title: President

 

 

 

[Signature Page to Amendment No. 3]

 

   

 



 

Barclays Bank PLC,
as Administrative Agent, Issuing Bank and Swing Line Lender

 

By: /s/ Ritam Bhalla

Name: Ritam Bhalla

Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 3]

 



   

 

 

HEALTHCARE FINANCIAL SOLUTIONS, llC,
as Revolving Lender

 

By: /s/ Scott Clark

Name: Scott Clark

Title: Duly Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 3]

 

   

 

 

SUNTRUST Bank,
as Revolving Lender

 

By: /s/ Sheryl Squires Kerley

Name: Sheryl Squires Kerley

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 3]

 

   

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Revolving Lender

 

By: /s/ Doreen Barr

Name: Doreen Barr

Title: Authorized Signatory

 

By: /s/ Karim Rahimtoola

Name: Karim Rahimtoola

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 3]

 

   

 

 

ROYAL BANK OF CANADA,
as a Revolving Lender


 

 

By: /s/ Steven T. Bachman

Name: Steven T. Bachman

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 3]

 

   

 

 

EXHIBIT A

Form of Participation Notice

 

 

Date: [__], 2016

Barclays Bank PLC,
as Administrative Agent (as defined in the Amendment)
745 Seventh Ave.

New York, NY 10019

Attention: Mathew Cybul

Telephone: 212-526-5851

Email: mathew.cybul@barclays.com

 

RadNet, Inc.
Participation Notice

Ladies and Gentlemen:

 

Reference is made to Amendment No. 3 to Credit and Guaranty Agreement (the
“Amendment”) which amends that certain Credit and Guaranty Agreement, dated as
of October 10, 2012 (as amended by the Amendment and as otherwise may be
amended, restated, amended and restated, supplemented or modified from time to
time, the “Credit Agreement”), among RadNet Management, Inc. (“Borrower”),
RadNet, Inc. (“Holdings”), the Guarantors party thereto, the Lenders from time
to time party thereto, and Barclays Bank PLC, as administrative agent and
collateral agent (in such capacity, the “Administrative Agent”). Unless
otherwise specified herein, capitalized terms used but not defined herein are
used as defined in the Amendment.

 

By delivery of this Participation Notice, each of the undersigned (each a
“Signing Lender”), hereby irrevocably consents to the Amendment and the
amendment of the Credit Agreement contemplated thereby and (check as
applicable):

 

For Existing Lenders:

 

☐Cashless Settlement Option. Hereby elects, upon the Restatement Effective Date,
to exchange the outstanding amount of Term Loans of such Signing Lender (or such
lesser amount as may be allocated by the Lead Arranger) for an equal outstanding
amount of Restatement Effective Date Term Loans under the Credit Agreement.

 

☐Post-Closing Settlement Option. Hereby elects to have the outstanding amount of
Term Loans of such Signing Lender repaid or purchased and agrees to purchase, on
or prior to the date that is 30 days following the Restatement Effective Date,
an equal amount of Restatement Effective Date Term Loans.

 

Exit Election:

 

☐Hereby elects to exit the Credit Agreement on the Restatement Effective Date,
be repaid in full its outstanding Term Loans on the Restatement Effective Date,
and not participate in any Restatement Effective Date Term Loans.

 

Please complete:

 

Undersigned’s Term Loan hold amount immediately prior to the Restatement
Effective Date: $ __________

 

 

 

Signature Page Follows

 



   

 

 

 

Very truly yours,

 

 

_______________________________________,

 

 

 

By:
                                                                                               

         Name: 

         Title::

 

 

 

By:
*                                                                                             

         Name: 

         Title::

 

 

 

 

 

 

 

 

 



 

* If a second signature is needed.

 

[Participation Notice - Signature Page]

 



   

 

 

Schedule I

 

Additional Term Loans:

 

Lender Amount Barclays Bank PLC $ 356,079,554.57

 

Rollover Term Loans:

 

Each Converting Lender (including the Fronting Banks with respect to Reallocated
Term Loans, if any), shall be deemed to have a Restatement Effective Date Term
Commitment in an aggregate principal amount equal to the outstanding principal
amount of Existing Term Loans or Reallocated Term Loans of such Converting
Lender that are exchanged for Restatement Effective Date Term Loans in
accordance with this Agreement.


Restatement Effective Date Revolving Commitments:

 

Lender Amount Barclays Bank PLC $30,000,000 Healthcare Financial Solutions, LLC
$27,500,000 SunTrust Bank $30,000,000 Credit Suisse AG $15,000,000 Royal Bank of
Canada $15,000,000

 

 

 

 

 



   

 

 

EXHIBIT B

 

 

 

 

 

Pledge and Security Agreement Schedules*

 

 

 

 


[Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Confidential treatment has been requested with respect to all the redacted
portions of the document, which has been filed separately with the Securities
and Exchange Commission. 

 

 



   

 

 

 

 

 

 

 

 

ANNEX I

 

 

[See attached]

 

 

 

 

 

 

 

 



   

 

 

AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT

dated as of October 10July 1, 20122016

As amended by the First Amendment dated as of April 3, 2013

As amended by the Second Amendment dated as of March 25, 2014
among

RADNET MANAGEMENT, INC.,
as Borrower,

RADNET, INC.,

CERTAIN SUBSIDIARIES AND AFFILIATES OF RADNET MANAGEMENT, INC.,
as Guarantors,

The Several Lenders from Time to Time Parties Hereto,

BARCLAYS BANK PLC,
CAPITAL ONE, NATIONAL ASSOCIATION,
GE CAPITAL MARKETSSUNTRUST ROBINSON HUMPHREY, INC.,
CREDIT SUISSE SECURITIES (USA) LLC
and
RBC CAPITAL MARKETS,

and

DEUTSCHE BANK SECURITIES INC.,
as Joint Bookrunners and Joint Lead Arrangers,

CAPITAL ONE, NATIONAL ASSOCIATION and SUNTRUST BANK,
as Co-Syndication Agents,

and

CREDIT SUISSE SECURITIES (USA) LLC and ROYAL BANK OF CANADA,
as Joint Bookrunner

GENERAL ELECTRIC CAPITAL CORPORATION,
as Syndication Agent,


RBC CAPITAL MARKETS,

and

DEUTSCHE BANK SECURITIES INC.,
as Co-Documentation Agents

and

BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent

__________________________________________________________

$516,575,000602,500,000 Senior Secured Credit Facilities
__________________________________________________________

 



   

 

 



Table of Contents



 

 

Page

Article I. DEFINITIONS AND INTERPRETATION 2   Section 1.01 Definitions 2  
Section 1.02 Accounting Terms 3948   Section 1.03 Interpretation, Etc 3949  
Section 1.04 Limited Condition Acquisitions 49   Section 1.05 Cashless Rollovers
50         Article II. LOANS AND LETTERS OF CREDIT 4050   Section 2.01 Term
Loans. 4050   Section 2.02 Revolving Loans. 4051   Section 2.03 Swing Line
Loans. 4152   Section 2.04 Issuance of Letters of Credit and Purchase of
Participations Therein. 4454   Section 2.05 Pro Rata Shares; Availability of
Funds. 4858   Section 2.06 Use of Proceeds 4959   Section 2.07 Evidence of Debt;
Register; Notes. 4960   Section 2.08 Interest on Loans. 5060   Section 2.09
Conversion/Continuation. 5263   Section 2.10 Default Interest 5363   Section
2.11 Fees 5364   Section 2.12 Scheduled Payments/Commitment Reductions. 5465  
Section 2.13 Voluntary Prepayments/Commitment Reductions. 5566   Section 2.14
Mandatory Prepayments/Commitment Reductions. 5869   Section 2.15 Application of
Prepayments/Reductions. 6071   Section 2.16 General Provisions Regarding
Payments and Prepayments. 6172   Section 2.17 Ratable Sharing 6273   Section
2.18 Making or Maintaining Eurodollar Rate Loans; Inability to Determine
Applicable Interest Rate 6274   Section 2.19 Increased Costs; Capital Adequacy.
6476   Section 2.20 Taxes; Withholding, Etc. 6577   Section 2.21 Obligation to
Mitigate 6880   Section 2.22 Defaulting Lenders 6980   Section 2.23 Removal or
Replacement of a Lender 6981   Section 2.24 Incremental Facilities. 7182  
Section 2.25 Extensions of Term Loans and Revolving Commitments. 84     Article
III. CONDITIONS PRECEDENT 7488   Section 3.01 ClosingRestatement Effective Date
7488   Section 3.02 Conditions to Each Credit Extension. 7791

  

  

   

 

  

  Article IV. REPRESENTATIONS AND WARRANTIES 7892   Section 4.01 Organization;
Requisite Power and Authority; Qualification 7892   Section 4.02 Equity
Interests and Ownership 7893   Section 4.03 Due Authorization 7893   Section
4.04 No Conflict 7893   Section 4.05 Governmental Consents 7993   Section 4.06
Binding Obligation 7994   Section 4.07 Historical Financial Statements 7994  
Section 4.08 Projections 7994   Section 4.09 No Material Adverse ChangeEffect
7994   Section 4.10 Certain Fees 8094   Section 4.11 Adverse Proceedings, Etc
8094   Section 4.12 Payment of Taxes 8094   Section 4.13 Properties. 8095  
Section 4.14 Environmental Matters 8095   Section 4.15 No Defaults 8196  
Section 4.16 Material Contracts 8196   Section 4.17 Governmental Regulation 8196
  Section 4.18 Margin Stock 8196   Section 4.19 Employee Matters 8196   Section
4.20 Employee Benefit Plans 8296   Section 4.21 Solvency 8297   Section 4.22
Compliance with Statutes, Etc 8297   Section 4.23 Disclosure 8397   Section 4.24
PATRIOT Act Sanctions; Anti-Corruption. 8398   Section 4.25 Intellectual
Property 8398   Section 4.26 Health Care Matters. 8398   Section 4.27 Senior
Debt 101         Article V. AFFIRMATIVE COVENANTS 86101   Section 5.01 Financial
Statements and Other Reports 86102   Section 5.02 Existence 90105   Section 5.03
Payment of Taxes and Claims 90105   Section 5.04 Maintenance of Properties 90105
  Section 5.05 Insurance 90105   Section 5.06 Books and Records; Inspections
91106   Section 5.07 Lenders’ Meetings 91106   Section 5.08 Compliance with
Contractual Obligations and Laws 91106   Section 5.09 Environmental Compliance
91106   Section 5.10 Subsidiaries 91106   Section 5.11 Additional Material Real
Estate Assets 92107   Section 5.12 Additional Collateral 92107   Section 5.13
Further Assurances 92108   Section 5.14 Control Accounts; Approved Deposit
Accounts 93108   Section 5.15 Maintenance of Ratings 93108   Section 5.16
Compliance with Healthcare Laws 93109   Section 5.17 Compliance with
Anti-Terrorism and Anti-Corruption Laws 109   Section 5.175.18 Post-Closing
Undertakings 94110        

 



   

 

 

Article VI. NEGATIVE COVENANTS 94110   Section 6.01 Indebtedness 94110   Section
6.02 Liens 96112   Section 6.03 No Further Negative Pledges 98113   Section 6.04
Restricted Junior Payments 98114   Section 6.05 Restrictions on Subsidiary
Distributions 99115   Section 6.06 Investments 99115   Section 6.07 Financial
Covenants. 100116   Section 6.08 Fundamental Changes; Disposition of Assets;
Acquisitions 101117   Section 6.09 Disposal of Subsidiary Interests 102118  
Section 6.10 Sales and Lease-Backs 102118   Section 6.11 Transactions with
Shareholders and Affiliates 103119   Section 6.12 Conduct of Business 103119  
Section 6.13 Permitted Activities of Holdings 103119   Section 6.14 Amendments
or Waivers of Organizational Documents, Material Contracts and Certain
Indebtedness 103119   Section 6.15 Fiscal Year 104120   Section 6.16 Use of
Proceeds Not in Violation of Sanctions or Anti-Corruption Laws 120        
Article VII. GUARANTY 104120   Section 7.01 Guaranty of the Obligations 104120  
Section 7.02 Contribution by Guarantors 104120   Section 7.03 Payment by
Guarantors 105121   Section 7.04 Liability of Guarantors Absolute 105121  
Section 7.05 Waivers by Guarantors 107123   Section 7.06 Guarantors’ Rights of
Subrogation, Contribution, Etc 108123   Section 7.07 Subordination of Other
Obligations 109124   Section 7.08 Continuing Guaranty 109124   Section 7.09
Authority of Guarantors or the Borrower 109124   Section 7.10 Financial
Condition of the Borrower 109124   Section 7.11 Bankruptcy, Etc. 109124  
Section 7.12 Discharge of Guaranty Upon Sale of Guarantor 110125   Section 7.13
Keepwell 110125         Article VIII. EVENTS OF DEFAULT 111126   Section 8.01
Events of Default 111126         Article IX. AGENTS 114129   Section 9.01
Appointment of Agents 114129   Section 9.02 Powers and Duties 115130   Section
9.03 General Immunity. 115130   Section 9.04 Agents Entitled to Act as Lender
117132   Section 9.05 Lenders’ Representations, Warranties and Acknowledgment
117132   Section 9.06 Right to Indemnity 118133   Section 9.07 Successor
Administrative Agent, Collateral Agent and Swing Line Lender 118133   Section
9.08 Security Documents and Guaranty. 120134   Section 9.09 Withholding Taxes
121136   Section 9.10 Administrative Agent May File Proofs of Claim 122136      
 

 



   

 

 

Article X. MISCELLANEOUS 122136   Section 10.01 Notices 122136   Section 10.02
Expenses 124138   Section 10.03 Indemnity. 125139   Section 10.04 Set-Off 126140
  Section 10.05 Amendments and Waivers. 126140   Section 10.06 Successors and
Assigns; Participations. 129143   Section 10.07 Independence of Covenants, Etc
133147   Section 10.08 Survival of Representations, Warranties and Agreements
133147   Section 10.09 No Waiver; Remedies Cumulative 133147   Section 10.10
Marshalling; Payments Set Aside 133147   Section 10.11 Severability 133148  
Section 10.12 Obligations Several; Independent Nature of Lenders’ Rights 134148
  Section 10.13 Table of Contents and Headings 134148   Section 10.14 APPLICABLE
LAW 134148   Section 10.15 CONSENT TO JURISDICTION 134149   Section 10.16 WAIVER
OF JURY TRIAL 135149   Section 10.17 Confidentiality 135150   Section 10.18
Usury Savings Clause 137151   Section 10.19 Counterparts 137151   Section 10.20
Effectiveness; Entire Agreement; No Third Party Beneficiaries 137151   Section
10.21 PATRIOT Act 138152   Section 10.22 Electronic Execution of Assignments
138152   Section 10.23 No Fiduciary Duty 138152   Section 10.24 Effect of
Amendment and Restatement of the Existing Credit Agreement: No Novation 153  
Section 10.25 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 153

 

 

 

 

   

 



 



SCHEDULES:

      1.01(a) Tranche BRestatement Effective Date Term Loan Commitments  
1.01(b) Revolving Commitments   1.01(c) Notice Addresses   1.01(d) Existing
Letters of Credit   4.01 Jurisdictions of Organization and Qualification   4.02
Equity Interests and Ownership   4.26 Compliance with Health Care Laws and
Permits   5.11 Actions with Respect to Additional Material Real Estate Assets  
5.175.18 Post-Closing Undertakings   6.01 Certain Indebtedness   6.02 Certain
Liens   6.06 Certain Investments            

EXHIBITS:

      A-1 Borrowing Notice   A-2 Conversion/Continuation Notice   A-3 Issuance
Notice   B-1 Tranche BRestatement Effective Date Term Loan Note   B-2 Revolving
Loan Note   B-3 Swing Line Note   B-4 Incremental Term Loan Note   C Compliance
Certificate   D-1 Opinion of Sheppard, Mullin, Richter & Hampton   D-2 Opinion
of Jeff Linden   E Assignment Agreement   FF-1 Certificate re Non-Bank Status  
F-2 Certificate re Non-Bank Status   F-3 Certificate re Non-Bank Status   F-4
Certificate re Non-Bank Status   G-1 Closing DateOfficer’s Certificate   G-2
Solvency Certificate   H Counterpart Agreement   I Pledge and Security Agreement
  J Intercompany Note   K Joinder Agreement



 



   

 

 

AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

This AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT, dated as of
October 10July 1, 20122016, is entered into by and among RADNET MANAGEMENT,
INC., a California corporation (the “Borrower”), RADNET, INC., a Delaware
corporation (“Holdings”), CERTAIN SUBSIDIARIES and AFFILIATES OF THE BORROWER,
as Guarantors, the Lenders party hereto from time to time, GENERAL ELECTRIC
CAPITAL CORPORATION (“GECC”), as syndication agent (the “Syndication Agent”),
RBC CAPITAL MARKETS1 and DEUTSCHE BANK SECURITIES INC. (“DBSI”), as co-
documentationCapital One, National Association (“CONA”) and SunTrust Bank
(“SunTrust Bank”), as co-syndication agents (together, the “Co-Syndication
Agents”), Credit Suisse Securities (USA) LLC (“CS Securities”) and Royal Bank of
Canada (“Royal Bank”), as co-documentation agents (together, the
“Co-Documentation Agents”) and BARCLAYS BANK PLC (“Barclays”), as Administrative
Agent (together with its permitted successors in such capacity, the
“Administrative Agent”) and as Collateral Agent (together with its permitted
successors in such capacity, the “Collateral Agent”).

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals have the respective meanings
set forth for such terms in Section 1.11.01 hereof;

 

WHEREAS, the Lenders have pursuant to that certain Credit and Guaranty
Agreement, dated as of October 10, 2012 (as amended, restated, amended and
restated, supplemented or modified from time to time prior to the Restatement
Effective Date, the “Existing Credit Agreement”), the Lenders (as defined in the
Existing Credit Agreement, the “Existing Lenders”) agreed to extend certain
credit facilities to the Borrower in an aggregate principal amount not to
exceedof $516,575,000, consisting of $385,325,000 aggregate principal amount of
Tranche B Term Loans (as defined in the Existing Credit Agreement) and
$101,250,000 aggregate principal amount of Revolving Commitments, and
$30,000,000 (as defined in the Existing Credit Agreement), and $105,000,000
aggregate principal amount of Incremental Term Loan Commitments (as defined in
the Existing Credit Agreement), the proceeds of which shall bewere used to repay
certain existing Indebtedness of the Borrower and its Subsidiaries on the
Original Closing Date, pay expenses related thereto and to provide funds for
other general corporate purposes of the Borrower and its Subsidiaries;

 

WHEREAS, the Borrower has requested (a) term loan commitments in an aggregate
principal amount of $485,000,000 (the “Restatement Effective Date Term Loan
Commitments”), the Loans in respect of which (the “Restatement Effective Date
Term Loans”) will be available to the Borrower on the Restatement Effective
Date, (b) revolving commitments in an aggregate principal amount of $117,500,000
(the “Restatement Effective Date Revolving Commitments”) and (c) certain other
modifications to the Existing Credit Agreement, in each case as more
particularly set forth in Amendment No. 3;

 

 

 



1RBC Capital Markets is a brand name for the capital markets activities of Royal
Bank of Canada and its affiliates.

 

 

 1 

 

 

WHEREAS, certain Existing Lenders, including, without limitation, Barclays, as
Issuing Bank and Swing Line Lender, are willing to continue to maintain the
Loans previously made by such Existing Lenders under and in accordance with the
Existing Credit Agreement, subject to the terms of Amendment No. 3 and this
Agreement;

 

WHEREAS, the other Lenders party hereto are willing to provide the Restatement
Effective Date Term Loan Commitments and Restatement Effective Date Revolving
Commitments, as the case may be;

 

WHEREAS, it is understood and agreed that the Restatement Effective Date Term
Loan Commitments and corresponding Restatement Effective Date Term Loans and the
Restatement Effective Date Revolving Commitments shall refinance in full all
outstanding Indebtedness under the Existing Credit Agreement (the “Restatement
Effective Date Refinancing”);

 

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a First Priority
Lien on substantially all of its assets, including a pledge of all of the Equity
Interests of each of its Domestic Subsidiaries, 66.0% of all of the voting
Equity Interests of each of its Foreign Subsidiaries and all of the non-voting
Equity Interests of each of its Foreign Subsidiaries; and

 

WHEREAS, the Guarantors have agreed to guarantee the obligations of the Borrower
hereunder and to secure their respective Obligations by granting to the
Collateral Agent, for the benefit of the Secured Parties, a First Priority Lien
on substantially all of their respective assets, including a pledge of all of
the Equity Interests of each of their respective Domestic Subsidiaries
(including the Borrower), 66.0% of all of the voting Equity Interests of each of
their respective Foreign Subsidiaries and all of the non-voting Equity Interests
of each of their respective Foreign Subsidiaries.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Article I.
DEFINITIONS AND INTERPRETATION

 

Section 1.01 Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

 

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by any Loan Party or any of its Subsidiaries
in exchange for, or as part of, or in connection with, any Permitted
Acquisition, whether paid in cash or by exchange of Equity Interests or of
properties or otherwise and whether payable at or prior to the consummation of
such Permitted Acquisition or deferred for payment at any future time, whether
or not any such future payment is subject to the occurrence of any contingency,
and includes any and all payments representing the purchase price and any
assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any Person or business.

 



 2 

 

 

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/100 of
1.00%) (i) (a) the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays the London interbank offered rate administered by
ICE Benchmark Administration Limited (such page currently being LIBOR01 page)
(the “LIBO Rate”) for deposits (for delivery on the first day of such period)
with a term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(b) in the event the rate referenced in the preceding clause (a) does not appear
on such page or service or if such page or service shall cease to be available,
the rate per annum equal to the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the LIBO
Rate for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (c) in the
event the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum equal to the offered quotation rate to first class
banks in the London interbank market by the Administrative Agent for deposits
(for delivery on the first day of the relevant period) in Dollars of amounts in
same day funds comparable to the principal amount of the applicable Loan of the
Administrative Agent, in its capacity as a Lender, for which the Adjusted
Eurodollar Rate is then being determined with maturities comparable to such
period as of approximately 11:00 a.m. (London, England time) onInterpolated Rate
(in each case, of foregoing clauses (a), (b) and (c), two (2) Business Days
prior to the commencement of such Interest Rate Determination Date,Period) by
(ii) an amount equal to (a) one1.00 minus (b) the Applicable Reserve
Requirement; provided that if any rate determined pursuant to the foregoing is
below zero, the LIBO Rate shall be deemed to be 0.00%. Notwithstanding anything
herein to the contrary, in respect of Tranche B Term Loans only, the Adjusted
Eurodollar Rate in respect of the Restatement Effective Date Term Loans only
shall not be less than 1.00% per annum at any time.

 

“Administrative Agent” has the meaning specified in the preamble hereto.

 

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of any Loan Party or any of
its Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims), whether
pending or, to the knowledge of any Loan Party or any of its Subsidiaries,
threatened against or adversely affecting any Loan Party or any of its
Subsidiaries or any property of any Loan Party or any of its Subsidiaries.

 

“Affected Lender” has the meaning set forth in Section 2.18(b).

 

“Affected Loans” has the meaning set forth in Section 2.18(b).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10.00% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

 



 3 

 

 

“Agent” means each of the Administrative Agent, the Syndication Agent, the
Collateral Agent, the Co-Syndication Agents and the Co-Documentation Agents and
solely for purposes of Article IX, the Joint Lead Arrangers.

 

“Agent Affiliates” has the meaning set forth in Section 10.01(b).

 

“Aggregate Amounts Due” has the meaning set forth in Section 2.17.

 

“Aggregate Payments” has the meaning set forth in Section 7.02.

 

“Agreement” means this Amended and Restated First Lien Credit and Guaranty
Agreement, dated as of October 10July 1, 20122016, as it may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

“Amendment No. 3” means that certain Amendment No. 3 to Credit and Guaranty
Agreement, dated as of the Restatement Effective Date, among the Borrower, the
Loan Parties party thereto, the Existing Lenders party thereto, the New Lenders
(as defined therein) party thereto, and the Administrative Agent.

 

“Anti-Corruption Laws” means any applicable Laws relating to anti-bribery or
anti-corruption (governmental or commercial), including Laws that prohibit the
corrupt payment, offer, promise, or authorization of the payment or transfer of
anything of value (including gifts or entertainment), directly or indirectly, to
any representative of a foreign Governmental Authority or commercial entity to
obtain a business advantage, including but not limited to the U.S. Foreign
Corrupt Practices Act of 1977, as amended.

 

“Anti-Terrorism Laws” means any of the Laws relating to terrorism, economic
sanctions, or money laundering, including, but not limited to, (i) Executive
Order No. 13224, (ii) the PATRIOT Act, (iii) the Laws comprising or implementing
the Bank Secrecy Act, and (iv) Sanctions.

 

“Applicable Margin” means:

 

(i) with respect to Tranche BRestatement Effective Date Term Loans that are
Eurodollar Rate Loans, 3.253.75% per annum and (b) with respect to Tranche
BRestatement Effective Date Term Loans that are Base Rate Loans, 2.252.75% per
annum; and

 

(ii) with respect to Revolving Loans that are Eurodollar Rate Loans, 4.253.75%
per annum and (b) with respect to Revolving Loans and Swing Line Loans that are
Base Rate Loans, 3.252.75% per annum.

 



 4 

 

 

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Loan is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

 

“Approved Deposit Account” means a Deposit Account maintained by any Loan Party
that is the subject of an effective Deposit Account Control Agreement. “Approved
Deposit Account” includes all monies on deposit in a Deposit Account and all
certificates and instruments, if any, representing or evidencing such Deposit
Account.

 

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to Agents or to Lenders by means of
electronic communications pursuant to Section 10.01(b).

 

“Approved Securities Intermediary” means a “securities intermediary” or
“commodity intermediary” (as such terms are defined in the UCC).

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than the Borrower or any Wholly-Owned Subsidiary
Guarantor), in one transaction or a series of transactions, of all or any part
of Holdings’ or any of its Subsidiaries’ businesses, assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed, including the sale
or issuance of the Equity Interests of Subsidiaries, other than (i) inventory
sold, leased or licensed out in the ordinary course of business (excluding any
such sales, leases or licenses out by operations or divisions discontinued or to
be discontinued) and (ii) sales, leases or licenses out of other assets for
aggregate consideration of less than $1,000,000 with respect to any transaction
or series of related transactions.

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by the Administrative Agent.

 



 5 

 

 

“Assignment Effective Date” has the meaning specified in Section 10.06(b).

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

 

“Available Amount” means, as of any date of determination, the aggregate
cumulative amount of (x) Consolidated Excess Cash Flow (if positive) for each
Fiscal Year that is not required to repay the Term Loans pursuant to
Section 2.14(d), commencing with the Fiscal Year ending December 31, 2013,
that2017 plus (y) any Declined Proceeds, which amount has not been previously
applied pursuant to Sections 6.04(d) or 6.06(j) (in each case, after the
Restatement Effective Date).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Barclays” has the meaning specified in the preamble hereto.

 

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1.00%, (iii) solely in respect of Tranche
BRestatement Effective Date Term Loans, 2.00% and (iv) the Adjusted Eurodollar
Rate that would be payable on such day for a Eurodollar Rate Loan with a
one-month Interest Period plus 1.00%. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Beneficiary” means each Agent, Issuing Bank, Lender and Lender Counterparty.

 

“Beverly” means Beverly Radiology Medical Group, III, a California general
partnership.

 

“Beverly Radiology” means Beverly Radiology Medical Group, Inc., a California
corporation.

 

 



 6 

 

 

“BRMG Management Agreement” means that certain Amended and Restated Management
and Service Agreement, dated as of January 1, 2004, by and among Borrower and
Beverly Radiology, as in effect on the ClosingRestatement Effective Date.

 

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

 

“Borrower” has the meaning specified in the preamble hereto.

 

“Borrowing Notice” means a notice substantially in the form of Exhibit A-1.

 

“Breastlink” means Breastlink Medical Group, Inc., a California corporation.

 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capitated Contracts” means all of Loan Parties’ contracts whether presently
existing or hereafter executed between Loan Parties and various health
maintenance organizations and all proceeds therefrom.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

 

“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (ii) marketable direct
obligations issued by any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iii) certificates of deposit or bankers’ acceptances maturing within
three months after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), (b) has Tier 1 capital (as defined in such regulations) of not less
than $1,000,000,000 and (c) has a rating of at least AA- from S&P and Aa3 from
Moody’s; and (iv) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $5,000,000,000 and (c) has the highest rating obtainable from either
S&P or Moody’s.

 



 7 

 

 

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

“Change of Control” means, (i) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) (a) shall have acquired beneficial
ownership or control of 40.0% or more on a fully diluted basis of the voting
and/or economic interest in the Equity Interests of Holdings or (b) shall have
obtained the power (whether or not exercised) to elect a majority of the members
of the board of directors (or similar governing body) of Holdings; (ii) Holdings
shall cease to beneficially own and control, free and clear of all Liens (other
than Liens in favor of the Collateral Agent for the benefit of Secured Parties),
100.0% on a fully diluted basis of the economic and voting interest in the
Equity Interests of the Borrower; (iii) the majority of the seats (other than
vacant seats) on the board of directors (or similar governing body) of Holdings
cease to be occupied by Persons who either (a) were members of the board of
directors of Holdings on the Original Closing Date or (b) were nominated for
election by the board of directors of Holdings, a majority of whom were
directors on the Original Closing Date or whose election or nomination for
election was previously approved by a majority of such directors; or (iv) any
“change of control” (or similar event, however denominated) shall occur under
and as defined in any indenture or agreement in respect of Material
Indebtedness, including any Indebtedness incurred pursuant to Section 6.02(c) to
which Holdings or any of its Subsidiaries is a party.

 

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Tranche BRestatement Effective Date Term Loan
Exposure, (b) Lenders having Revolving Exposure (including Swing Line Lender)
and, (c) Lenders having Incremental Term Loan Exposure of each applicable
Series, and(d) Lenders holding any Credit Agreement Refinancing Term Loans, (e)
Lenders holding any Extended Term Loans and (f) Lenders holding any Other
Revolving Commitments and (ii) with respect to Loans, each of the following
classes of Loans: (a) Tranche BRestatement Effective Date Term Loans, (b)
Revolving Loans (including Swing Line Loans) and, (c) each Series of Incremental
Term Loans, (d) Credit Agreement Refinancing Term Loans, (e) Extended Term Loans
and (f) Other Revolving Loans.

 



 8 

 

 

“Closing Date” means the date on which the Term Loans are made, which occurred
on October 10, 2012.

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

 

“Co-Documentation Agent” has the meaning specified in the preamble hereto.

 

“Co-Syndication Agents” has the meaning specified in the preamble hereto.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Security Documents as security for the Obligations.

 

“Collateral Agent” has the meaning specified in the preamble hereto.

 

“Commitment” means any Revolving Commitment or Term Loan Commitment.

 

“Commodities Account” has the meaning set forth in the UCC.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Holdings and its Subsidiaries on a consolidated basis equal to (i) Consolidated
Net Income, plus, to the extent reducing Consolidated Net Income, the sum,
without duplication, of amounts for (a) consolidated interest expense,
(b) provisions for taxes based on income, (c) total depreciation expense,
(d) total amortization expense, (e) specified operating lease expenses to the
extent that a specific operating lease has been terminated and converted to a
capital lease or purchased for cash prior to the end of the term thereof (and
during such measurement period), (f) pro forma cost savings relating to any
Permitted Acquisition that are expected to be realized within 12 months of such
Permitted Acquisition in an amount not to exceed 15% of Consolidated Adjusted
EBITDA (prior to giving effect to this clause (f) for such period) (excluding
amounts of pro forma cost savings as would be permitted or required by
Article 11 of Regulation S-X promulgated under the Securities Act, as amended,
and as interpreted by the staff of the SEC (“Regulation S-X”)), (g) the amount
of cost savings and other operating improvements and synergies projected by the
Borrower in good faith to be realized as a result of actions taken or
anticipated to be taken within the four fiscal quarter period following the last
date in such period (calculated on a pro forma basis as though such cost savings
and other operational improvements and synergies had been realized on the first
date of such period) in an amount not to exceed $10,000,000 in such period,
(h) other non-Cash charges reducing Consolidated Net Income, including non-Cash
stock compensation expenses (excluding any such non-Cash charge to the extent
that it represents an accrual or reserve for potential Cash charge in any future
period or amortization of a prepaid Cash charge that was paid in a prior
period), (i) Transaction Costs, (j) non-recurring employee severance expenses
not to exceed $2,000,000 during any twelve-month period, and (k) non-recurring,
non-operational expenses, including settlements of legal proceedings (net of any
non-recurring, non-operational income), reflected on the Consolidated Statements
of Operations of RadNet, Inc. and its Subsidiaries, (including expenses under
the heading “Other Expenses (Income”) not to exceed $5,000,000 during any
twelve-month period), minus (ii) other non-Cash gains increasing Consolidated
Net Income for such period (excluding any such non-Cash gain to the extent it
represents the reversal of an accrual or reserve for potential Cash gain in any
prior period); provided, that for the avoidance of doubt, regardless of whether
any prepayment of Offer Loans pursuant to Section 2.13(c) is deemed to result in
a non-cash gain, no such gain shall increase Consolidated Adjusted EBITDA.

 



 9 

 

 

With respect to any period during which a Permitted Acquisition or an Asset Sale
has occurred (each, a “Subject Transaction”), for purposes of determining
compliance with the financial covenants set forth in Section 6.07, Consolidated
Adjusted EBITDA shall be calculated with respect to such period on a pro forma
basis (including pro forma adjustments arising out of events which are directly
attributable to a specific transaction, are factually supportable and are
expected to have a continuing impact, in each case determined on a basis
consistent with Regulation S-X, which would include cost savings resulting from
head count reduction, closure of facilities and similar restructuring charges,
which pro forma adjustments shall be certified by the chief financial officer of
Holdings) using the historical financial statements, audited or as otherwise
reasonably acceptable to the Administrative Agent, of any business so acquired
or to be acquired or sold or to be sold and the consolidated financial
statements of Holdings and its Subsidiaries which shall be reformulated as if
such Subject Transaction, had been consummated or incurred or repaid at the
beginning of such period.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Holdings and its Subsidiaries during such period (by the
expenditure of cash or (without duplication), the incurrence of Indebtedness),
determined on a consolidated basis, for any fixed asset or improvements or for
replacements, substitutions or additions thereto that, in accordance with GAAP,
are required to be capitalized; provided, that Consolidated Capital Expenditures
shall not include any expenditures (i) for replacements and substitutions for
fixed assets, capital assets or equipment to the extent made with Net Cash
Proceeds invested pursuant to Section 2.14(a) or Section 2.14(b) or (ii) which
constitute a Permitted Acquisition permitted under Section 6.08.

 

“Consolidated Cash Interest Expense” means, for any period, total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) of Holdings and its Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of Holdings and
its Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and net costs under Interest Rate
Agreements, but excluding, however, any amount not payable in Cash in such
period and any amounts referred to in Section 2.11(d) or (e) payable on or
before the ClosingRestatement Effective Date.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

 



 10 

 

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:

 

(i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, plus, (b) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non-Cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non-Cash charge to the extent that it represents an accrual or reserve
for potential Cash charge in any future period or amortization of a prepaid Cash
charge that was paid in a prior period), plus (c) the Consolidated Working
Capital Adjustment, minus

 

(ii) the sum, without duplication, of (a) the amounts for such period paid in
cash from operating cash flow of (1) scheduled repayments of Indebtedness for
borrowed money (excluding repayments of Revolving Loans or Swing Line Loans
except to the extent the Revolving Commitments are permanently reduced in
connection with such repayments) and scheduled repayments of obligations under
Capital Leases (excluding any interest expense portion thereof),
(2) Consolidated Capital Expenditures, and (3) Permitted Acquisitions (including
transaction costs with respect thereto) and (4) other Investments permitted to
be made pursuant to Section 6.06(j), plus (b) other non-Cash gains increasing
Consolidated Net Income for such period (excluding any such non-Cash gain to the
extent it represents the reversal of an accrual or reserve for potential Cash
gain in any prior period); and provided, that, for the avoidance of doubt, no
prepayment of Offer Loans pursuant to Section 2.13(c) shall reduce the
calculation of Consolidated Excess Cash Flow pursuant to this clause (ii) of the
definition of Consolidated Excess Cash Flow.

 

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Holdings and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii) (a) the
income (or loss) of any Person (other than a Subsidiary of Holdings) in which
any other Person (other than Holdings or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Holdings or any of its Subsidiaries by such Person during such
period, (b) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of Holdings or is merged into or consolidated with Holdings
or any of its Subsidiaries or that Person’s assets are acquired by Holdings or
any of its Subsidiaries, (c) the income of any Subsidiary of Holdings to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, (d) any
after-tax gains or losses attributable to Asset Sales or returned surplus assets
of any Pension Plan, and (e) (to the extent not included in clauses (a) through
(d) above) any net extraordinary gains or net extraordinary losses.

 

 



 11 

 

 

“Consolidated Senior Secured Leverage Ratio” means the ratio as of the
applicable date of determination of (i) Consolidated Total Secured Debt as of
such day to (ii) Consolidated Adjusted EBITDA for the latest four-Fiscal-Quarter
period most recently ended for which quarterly financial statements have been
made available to Lenders.

 

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate stated balance sheet amount of all Indebtedness of Holdings and its
Subsidiaries (or, if higher, the par value or stated face amount of all such
Indebtedness (other than zero coupon Indebtedness)), determined on a
consolidated basis in accordance with GAAP minus (b) up to $25,000,000 in Cash
or Cash Equivalents included in the consolidated balance sheet of Holdings and
its Subsidiaries.

 

“Consolidated Total Secured Debt” means, as of any date of determination, all
the aggregate stated balance sheet amount of all Indebtedness of Holdings and
its Subsidiaries (or, if higher, the par value or stated face amount of all such
Indebtedness (other than zero coupon Indebtedness)), determined on a
consolidated basis in accordance with GAAP which is secured by a Lien on the
assets of Holdings or any Subsidiary thereof (calculated, without duplication,
net of up to $25,000,000 in Cash or Cash Equivalents included in the
consolidated balance sheet of Holdings and its Subsidiaries).

 

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of Holdings and its Subsidiaries over
Consolidated Current Liabilities of Holdings and its Subsidiaries.

 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition during such period; provided, that there shall be included
with respect to any Permitted Acquisition during such period an amount (which
may be a negative number) by which the Consolidated Working Capital acquired in
such Permitted Acquisition as at the time of such acquisition exceeds (or is
less than) Consolidated Working Capital at the end of such period.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Contributing Guarantors” has the meaning set forth in Section 7.02.

 

“Control Account” means a Securities Account or Commodities Account that is the
subject of an effective Securities Account Control Agreement and that is
maintained by any Loan Party with an Approved Securities Intermediary. “Control
Account” includes all Financial Assets held in a Securities Account or a
Commodities Account and all certificates and instruments, if any, representing
or evidencing the Financial Assets contained therein.

 

 



 12 

 

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Loan Party pursuant to Section 5.10.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Agreement Refinancing Commitments” means the Credit Agreement
Refinancing Term Commitments and/or the Credit Agreement Refinancing Revolving
Commitments, as the context requires.

 

“Credit Agreement Refinancing Debt” has the meaning specified in Section
6.01(a)(ii).

 

“Credit Agreement Refinancing Facility” means each Credit Agreement Refinancing
Revolving Facility and/or each Credit Agreement Refinancing Term Facility.

 

“Credit Agreement Refinancing Revolving Commitments” means revolving commitments
established in reliance on Section 6.01(a)(ii) that are evidenced by the Loan
Documents.

 

“Credit Agreement Refinancing Revolving Facility” means each Class of Credit
Agreement Refinancing Revolving Commitments.

 

“Credit Agreement Refinancing Revolving Loans” means the revolving loans made
pursuant to the Credit Agreement Refinancing Revolving Commitments.

 

“Credit Agreement Refinancing Term Commitments” means commitments to make term
loans established in reliance on Section 6.01(a)(ii) that are evidenced by the
Loan Documents.

 

“Credit Agreement Refinancing Term Facility” means each Class of Credit
Agreement Refinancing Term Loans.

 

“Credit Agreement Refinancing Term Loans” means the term loans made pursuant to
the Credit Agreement Refinancing Term Commitments.

 

“Credit Extension” means the making of a Loan or the issuing or renewal of a
Letter of Credit.

 



 13 

 

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Holdings’ and its Subsidiaries’ operations
and not for speculative purposes.

 

“DBSI” has the meaning specified in the preamble hereto.

 

“Declined Proceeds” has the meaning set forth in Section 2.12(b).

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Rate” has the meaning set forth in Section 2.10.

 

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Revolving Commitment within three (3) Business Days of the date required to
be funded by it hereunder, unless the subject of a good faith dispute,
(b) notified the Borrower, the Administrative Agent or any Lender in writing, or
has otherwise indicated through a public statement, that it does not intend to
comply with its funding obligations hereunder and generally under agreements in
which it commits to extend credit, (c) failed, within three (3) Business Days
after receipt of a written request from the Administrative Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Revolving Commitments, (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three (3) Business Days of the date when due, unless
the subject of a good faith dispute or, (e) become the subject of a Bail-in
Action or (f) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, custodian, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, provided that a Lender shall not qualify as a Defaulting Lender
solely as a result of the acquisition or maintenance of an ownership interest in
such Lender or its parent company, or of the exercise of control over such
Lender or any Person controlling such Lender, by a Governmental Authority or
instrumentality thereof; provided that if the Borrower, the Administrative
Agent, Swing Line Lender and the Issuing Bank agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateralization of Letters of Credit and/or Swing Line Loans), that
Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Swing Line Commitment and/or
the Letter of Credit Commitment and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Pro Rata Shares (without giving effect to
Section 2.22), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 



 14 

 

 

“Defaulting Revolving Lender” has the meaning set forth in Section 2.22.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Deposit Account Control Agreement” has the meaning set forth in the Pledge and
Security Agreement.

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for scheduled payments or dividends in cash or (iv) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Term Loan Maturity Date, except, in the case of
clauses (i) and (ii), if as a result of a change of control or asset sale, so
long as any rights of the holders thereof upon the occurrence of such a change
of control or asset sale event are subject to the prior payment in full of all
Obligations, the cancellation or expiration of all Letters of Credit and the
termination of the Commitments).

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 



 15 

 

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” means, as to any Indebtedness or Loans of any Class, the yield
thereof, as determined by the Administrative Agent, in the form of interest rate
margin, original issue discount, upfront fees, rate floors or otherwise;
provided, that original issue discount and upfront fees shall be equated to
interest rate assuming a 4-year life to maturity (or, if less, the stated life
to maturity at the time of its incurrence of the applicable Indebtedness);
provided, further, that “Effective Yield” shall not include bona fide
arrangement fees, structuring fees, underwriting, ticking or similar fees.

 

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof), or
(ii) a commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course of
business; provided, that neither any Loan Party nor any Affiliate thereof shall
be an Eligible Assignee (except as otherwise provided pursuant to Section
2.13(c)).

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, any Loan Party, any of its Subsidiaries or
any of their respective ERISA Affiliates or with respect to which any Loan
Party, any of its Subsidiaries or any of their respective ERISA Affiliates has
or could reasonably be expected to have liability, contingent or otherwise,
under ERISA.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order, decree
or directive (conditional or otherwise) by any Governmental Authority or any
other Person, arising (i) pursuant to any Environmental Law, (ii) in connection
with any actual or alleged violation of, or liability pursuant to, any
Environmental Law, including any Governmental Authorizations issued pursuant to
Environmental Law, (iii) in connection with any Hazardous Material, including
the presence or Release of, or exposure to, any Hazardous Materials and any
abatement, removal, remedial, corrective or other response action related to
Hazardous Materials or (iv) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal, state or local laws (including any common law), statutes, ordinances,
orders, rules, regulations, judgments or any other requirements of Governmental
Authorities relating to or imposing liability or standards of conduct with
respect to (i) environmental matters, (ii) the generation, use, storage,
transportation or disposal of, or exposure to, Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to any Loan Party or any of its Subsidiaries or any Facility.

 

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, the regulations promulgated thereunder and any successor
thereto.

 



 16 

 

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of any Loan Party or
any of its Subsidiaries shall continue to be considered an ERISA Affiliate of
such Loan Party or any such Subsidiary within the meaning of this definition
with respect to the period such entity was an ERISA Affiliate of such Loan Party
or such Subsidiary and with respect to liabilities arising after such period for
which such Loan Party or such Subsidiary could be liable under the Internal
Revenue Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Sections 412 or 430 of the Internal Revenue Code or Sections 302 or 303 of ERISA
with respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA) or the
failure to make by its due date a required installment under Section 430(j) of
the Internal Revenue Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (iii) a determination
that any Pension Plan is, or is expected to be, in “at risk” status (as defined
in Section 430 of the Internal Revenue Code or Section 303 of ERISA); (iv) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (v) a determination
that any Multiemployer Plan is, or is expected to be, in “critical” or
“endangered” status under Section 432 of the Internal Revenue Code or
Section 305 of ERISA; (vi) the withdrawal by any Loan Party, any of its
Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability to any Loan Party, any of its Subsidiaries or any of
their respective Affiliates pursuant to Section 4063 or 4064 of ERISA; (vii) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (viii) the imposition of liability on any Loan Party, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (ix) the withdrawal of any Loan Party, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by any Loan Party, any of its Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(x) the occurrence of an act or omission which could give rise to the imposition
on any Loan Party, any of its Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (xi) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan or the assets thereof other than a Multiemployer Plan
or the assets thereof, or against any Loan Party, any of its Subsidiaries or any
of their respective ERISA Affiliates in connection with any Employee Benefit
Plan; (xii) receipt from the Internal Revenue Service of notice of the failure
of any Pension Plan (or any other Employee Benefit Plan intended to be qualified
under Section 401(a) of the Internal Revenue Code) to qualify under
Section 401(a) of the Internal Revenue Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; (xiii) the imposition of a Lien
pursuant to Section 430(k) of the Internal Revenue Code or Section 303(k) of
ERISA or a violation of Section 436 of the Internal Revenue Code with respect to
any Pension Plan; (xiv) the occurrence of a non-exempt “prohibited transaction”
with respect to which any Loan Party or any of its Subsidiaries is a
“disqualified person” or a “party of interest” (within the meaning of
Section 4975 of the Internal Revenue Code or Section 406 of ERISA, respectively)
or which could reasonably be expected to result in liability to any Loan Party
or any of its Subsidiaries or (xv) any other event or condition with respect to
an Employee Benefit Plan with respect to which any Loan Party or any of its
Subsidiaries is likely to incur liability other than in the ordinary course.

 



 17 

 

 

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” means any of the conditions or events set forth in
Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Foreign Subsidiary” means any Foreign Subsidiary in respect of which
either (a) the pledge of greater than 66.0% of the voting Equity Interests of
such Subsidiary as Collateral or (b) the guaranteeing by such Subsidiary of the
Obligations would, in the good faith judgment of the Borrower, result in
material adverse tax consequences to the Borrower.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 



 18 

 

 

“Existing Indebtedness” means Indebtedness and other obligations outstanding
under that certain Credit Agreement, dated as of April 6, 2010, among the
Borrower, the guarantors thereto, the lenders party thereto and Barclays, as
Administrative Agent and Collateral Agent, as amended prior to the Closing Date
(the “Existing Credit Agreement”).

 

“Existing Class” has the meaning set forth in Section 2.25(b).

 

“Existing Letters of Credit” shall mean the letters of credit scheduled on
Schedule 1.01(d) issued pursuant to the Existing Credit Agreement and
outstanding as of the ClosingRestatement Effective Date.

 

“Existing Rate Agreement” means that certain 2002 IDSA Master Agreement entered
into as of April 11, 2006 between HSBC Bank USA, National Association and the
Borrower (together with all schedules, exhibits and amendments related thereto,
the “HSBC Hedge Agreement”).

 

“Extended Loans/Commitments” means the Extended Term Loans, Extended Revolving
Loans and/or Extended Revolving Commitments.

 

“Extended Revolving Commitments” has the meaning specified in
Section 2.25(a)(ii).

 

“Extended Revolving Facility” means each Class of Extended Revolving Commitments
established pursuant to Section 2.25(a)(ii).

 

“Extended Revolving Loans” has the meaning specified in Section 2.25(a)(ii).

 

“Extended Term Facility” means each Class of Extended Term Loans made pursuant
to Section 2.25.

 

“Extended Term Loans” has the meaning specified in Section 2.25(a)(i).

 

“Extending Lender” has the meaning specified in Section 2.25(b).

 

“Extension Agreement” has the meaning specified in Section 2.25(c).

 

“Extension Date” has the meaning specified in Section 2.25(d).

 

“Extension Election” has the meaning specified in Section 2.25(b).

 

 19 

 

 

“Extension Request” means, collectively, Term Loan Extension Requests and
Revolving Extension Requests.

 

“Extension Series” means all Extended Term Loans or Extended Revolving
Commitments (as applicable) that are established pursuant to the same Extension
Agreement (or any subsequent Extension Agreement to the extent such Extension
Agreement expressly provides that the Extended Term Loans or Extended Revolving
Commitments, as applicable provided for therein are intended to be a part of any
previously established Extension Series) and that provide for the same interest
margins, extension fees, and amortization schedule, in each case, if any.

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by any Loan Party or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.

 

“Fair Share” has the meaning set forth in Section 7.02.

 

“Fair Share Contribution Amount” has the meaning set forth in Section 7.02.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher
1/100 of 1.00%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as publishedcalculated by the Federal Reserve
Bank of New York on the Business Day next succeeding such day; provided, that
(i) if such day is not a Business Day, the Federal Funds Effective Rate for such
day shall be such rate on such transactions on the next preceding Business Day
as sobased on such day’s federal funds transactions by depository institutions
(as determined in such manner as the Federal Reserve Bank of New York shall set
forth on its public website from time to time) and published on the next
succeeding Business Day, and (ii) by the Federal Reserve Bank of New York as the
federal funds effective rate; provided that, if no such rate is so published on
such next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate (rounded upwardsupward, if necessary, to the nexta
whole multiple of 1/100 of 1.00%) charged to the Administrative Agent, in its
capacity as a Lender, on such day on such transactions as determined by the
Administrative Agent; and provided further that if such rate is below zero, such
rate shall be deemed to be 0.00%.

 



 20 

 

 

“Fee Letter” means that certain Fee Letter, dated as of June 6, 2016, among the
Commitment Parties (as defined therein), Holdings and the Borrower.

 

“Financial Asset” has the meaning set forth in the UCC.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Holdings that such financial statements fairly
present, in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.

 

“Financial Plan” has the meaning set forth in Section 5.01(g).

 

“First Amendment” means the First Amendment to this Agreement, among the
Borrower, Holdings, the Subsidiary Guarantors, the Administrative Agent and the
Lenders party thereto, dated as of April 3, 2013.”

 

“First Lien Debt” means, as of any date of determination, all the aggregate
stated balance sheet amount of all Indebtedness of Holdings and its Subsidiaries
(or, if higher, the par value or stated face amount of all such Indebtedness
(other than zero coupon Indebtedness)), determined on a consolidated basis in
accordance with GAAP which is secured by a Lien on the assets of Holdings or any
Subsidiary thereof but excluding any such Indebtedness to the extent the
applicable Liens are expressly subordinated or junior to the Lien securing the
Obligations (calculated, without duplication, net of up to $25,000,000 in Cash
or Cash Equivalents included in the consolidated balance sheet of Holdings and
its Subsidiaries).

 

“First Lien Leverage Ratio” means the ratio as of the applicable date of
determination of (i) First Lien Debt as of such day to (ii) Consolidated
Adjusted EBITDA for the latest four-Fiscal-Quarter period most recently ended
for which quarterly financial statements have been made available to Lenders.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the only Lien to
which such Collateral is subject, other than any Permitted Lien.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31st of each calendar year.

 

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

 



 21 

 

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Funding Guarantors” has the meaning set forth in Section 7.02.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof consistently applied.

 

“GECC” has the meaning specified in the preamble hereto.

 

“GECM” means, GE Capital Markets, Inc.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

 

“Governmental Authorization” means any permit, license, authorization,
certification, registration, approval, plan, directive, consent order or consent
decree of or from any Governmental Authority.

 

“Grantor” has the meaning specified in the Pledge and Security Agreement.

 

“Guaranteed Obligations” has the meaning set forth in Section 7.01.

 

“Guarantor” means each of Holdings, Beverly, Beverly Radiology, Breastlink and
Pronet and each Subsidiary of Holdings (other than the Borrower, any Excluded
Foreign Subsidiary and any Joint Ventures otherwise permitted by this Agreement)
that is a guarantor hereunder.

 

“Guaranty” means the guaranty of each Guarantor set forth in Article VII.

 

“Hazardous Materials” means any pollutant, contaminant, chemical, waste,
material or substance, exposure to which or Release of which is prohibited,
limited or regulated by any Governmental Authority or which may or could pose a
hazard to human health and safety or to the indoor or outdoor environment,
including petroleum, petroleum products, asbestos, urea formaldehyde,
radioactive materials, polychlorinated biphenyls (“PCBs”) and toxic mold.

 

“Health Care Laws” means (i) any and all federal, state and local fraud and
abuse laws, including, without limitation, the federal Anti-Kickback Statute (42
U.S.C. § 1320a-7b), the Stark Law (42 U.S.C. § 1395nn and §1395(q)), the civil
False Claims Act (31 U.S.C. § 3729 et seq.), Sections 1320a-7 and 1320a-7a of
Title 42 of the United States Code and the regulations promulgated pursuant to
such statutes; (ii) the federal Food, Drug & Cosmetic Act (21 U.S.C. §§ 301 et
seq.) and the regulations promulgated thereunder, (iii) the Health Insurance
Portability and Accountability Act of 1996 (Pub. L. No. 104-191) and the
regulations promulgated thereunder and any applicable state privacy and security
laws, (iv) Medicare (Title XVIII of the Social Security Act) and the regulations
promulgated thereunder; (v) Medicaid (Title XIX of the Social Security Act) and
the regulations promulgated thereunder; (vi) the Medicare Prescription Drug,
Improvement, and Modernization Act of 2003 (Pub. L. No. 108-173) and the
regulations promulgated thereunder; (vii) quality, safety and accreditation
standards and requirements of all applicable state laws or regulatory bodies;
(viii) Requirements of Law relating to the ownership or operation of a health
care facility or business, or assets used in connection therewith,
(ix) Requirements of Law relating to the billing or submission of claims,
collection of accounts receivable, underwriting the cost of, or provision of
management or administrative services in connection with, any and all of the
foregoing, by any Loan Party and any of their Subsidiaries, including, but not
limited to, laws and regulations relating to practice of medicine and other
health care professions, professional fee splitting, tax-exempt organization and
charitable trust law applicable to health care organizations, certificates of
need, certificates of operations and authority, and (x) any and all other
applicable health care laws, regulations, manual provisions, policies and
administrative guidance, each of (i) through (x) as may be amended from time to
time.

 



 22 

 

 

“Hedge Agreement” means (i) an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty and reasonably satisfactory to the
Administrative Agent and (ii) the Existing Rate Agreement.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Historical Financial Statements” means, as of the ClosingRestatement Effective
Date, the unqualified audited financial statements of Holdings and its
Subsidiaries for the immediately preceding three (3) Fiscal Years, consisting of
balance sheets and the related consolidated statements of income, stockholders’
equity and cash flows for such Fiscal Years, certified by the chief financial
officer of the Borrower that they fairly present, in all material respects, the
financial condition of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject to changes resulting from audit and normal year-end
adjustments.

 

“Holdings” has the meaning specified in the preamble hereto.

 

“Increased Amount Date” has the meaning set forth in Section 2.24.

 

“Increased-Cost Lenders” has the meaning set forth in Section 2.23.

 

“Incremental Facilities” has the meaning set forth in Section 2.24.

 

“Incremental Revolving Commitments” has the meaning set forth in Section 2.24.

  

“Incremental Revolving Loan Lender” has the meaning set forth in Section 2.24.

 

“Incremental Revolving Loans” has the meaning set forth in Section 2.24.

 

“Incremental Term Loan Commitments” has the meaning set forth in Section 2.24.

 

“Incremental Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Incremental Term
Loans of such Lender.

 



 23 

 

 

“Incremental Term Loan Lender” has the meaning set forth in Section 2.24.

 

“Incremental Term Loan Maturity Date” means the date on which Incremental Term
Loans of a Series shall become due and payable in full hereunder, as specified
in the applicable Joinder Agreement, including by acceleration or otherwise.

 

“Incremental Term Loan Note” means a promissory note in the form of Exhibit B-4,
as it may be amended, restated, supplemented or otherwise modified from time to
time.

 

“Incremental Term Loans” has the meaning set forth in Section 2.24.

 

“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services, including any earn-out obligations (excluding any such
obligations incurred under ERISA), which purchase price is (a) due more than six
(6) months from the date of incurrence of the obligation in respect thereof or
(b) evidenced by a note or similar written instrument; (v) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person; (vi) the face
amount of any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings;
(vii) Disqualified Equity Interests, (viii) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another; (ix) any obligation of such Person the
primary purpose or intent of which is to provide assurance to an obligee that
the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; (x) any
liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (a) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (x), the primary purpose or intent thereof is as described in clause (ix)
above; and (xi) all obligations of such Person in respect of any exchange traded
or over the counter derivative transaction, including any Interest Rate
Agreement and any Currency Agreement, in each case, whether entered into for
hedging or speculative purposes.

 



 24 

 

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other necessary response action related to the
Release or presence of any Hazardous Materials), expenses and disbursements of
any kind or nature whatsoever (including the reasonable fees and disbursements
of counsel for Indemnitees in connection with any investigative, administrative
or judicial proceeding or hearing commenced or threatened by any Person
(including any Loan Party or its Subsidiaries), whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect, special or consequential and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on tort, contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Loan Documents or
the transactions contemplated hereby or thereby (including the Lenders’
agreement to make Credit Extensions, the syndication of the credit facilities
provided for herein or the use or intended use of the proceeds thereof, or any
enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); (ii) any commitment letter delivered by any Agent or any Lender to
the Borrower with respect to the transactions contemplated by this Agreement;
(iii) any Environmental Claim relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of any Loan Party or any of its Subsidiaries; or (iv) any Loan or the use of
proceeds thereof.

 

“Indemnitee” has the meaning set forth in Section 10.03.

 

“Installment” has the meaning set forth in Section 2.12(a).

 

“Installment Date” has the meaning set forth in Section 2.12(a).

 

“Intellectual Property” has the meaning set forth in the Pledge and Security
Agreement.

 

“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Loan Party in any Intellectual
Property.

 

“Intellectual Property Security Agreements” has the meaning set forth in the
Pledge and Security Agreement.

 

“Intercompany Note” means a promissory note substantially in the form of
Exhibit J evidencing Indebtedness owed among Loan Parties and their
Subsidiaries.

 



 25 

 

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of
the Second Amendment Effective DateMarch 25, 2014, among Holdings, the Borrower,
the Subsidiaries party thereto, the Administrative Agent and the Second Lien
Agent, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal-Quarter period
then ended to (ii) Consolidated Cash Interest Expense for such
four-Fiscal-Quarter period.

 

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan (including any Swing Line Loan), each of March 31, June 30, September 30
and December 31 of each year, commencing on the first such date to occur after
the ClosingRestatement Effective Date and the final maturity date of such Loan;
and (ii) any Loan that is a Eurodollar Rate Loan, the last day of each Interest
Period applicable to such Loan; provided, that in the case of each Interest
Period of longer than three (3) months “Interest Payment Date” shall also
include each date that is three (3) months, or an integral multiple thereof,
after the commencement of such Interest Period.

 

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months (or, if consented to by all of the
applicable Lenders, nine or twelve months), as selected by the Borrower in the
applicable Borrowing Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, that (a) if an Interest Period
would otherwise expire on a day that is not a Business Day, such Interest Period
shall expire on the next succeeding Business Day unless no further Business Day
occurs in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clauses (c) and (d), of this definition, end on the
last Business Day of a calendar month; (c) no Interest Period with respect to
any portion of any Class of Term Loans shall extend beyond such Class’s Term
Loan Maturity Date; and (d) no Interest Period with respect to any portion of
the Revolving Loans shall extend beyond the Revolving Commitment Termination
Date.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations and not for speculative purposes.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 



 26 

 

 

“Interpolated Rate” means, in relation to the LIBO Rate for any Loan, the rate
which results from interpolating on a linear basis between: (a) the applicable
LIBO Rate for the longest period (for which that LIBO Rate is available) which
is less than the Interest Period of that Loan and (b) the applicable LIBO Rate
for the shortest period (for which that LIBO Rate is available) which exceeds
the Interest Period of that Loan, each as of approximately 11:00 a.m. (London,
England time) two Business Days prior to the commencement of such Interest
Period of that Loan.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
any Loan Party or any of its Subsidiaries of, or of a beneficial interest in,
any of the Securities of any other Person; (ii) any direct or indirect
redemption, retirement, purchase or other acquisition for value, by any Loan
Party or its Subsidiaries from any Person, of any Equity Interests of such
Person; (iii) any direct or indirect loan, advance (other than advances to
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital
contributions by any Loan Party or any of its Subsidiaries to any other Person,
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales or services rendered to that
other Person in the ordinary course of business and (iv) all investments
consisting of any exchange traded or over the counter derivative transaction,
including any Interest Rate Agreement and Currency Agreement, whether entered
into for hedging or speculative purposes. The amount of any Investment of the
type described in clauses (i), (ii) and (iii) shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.

 

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.

 

“Issuing Bank” means (i) Barclays Bank PLC as Issuing Bank hereunder, together
with its permitted successors and assigns in such capacity (and (ii) any other
Revolving Lender reasonably satisfactory to the Borrower (and which Revolving
Lender agrees in its sole discretion to issue such Letters of Credit); it being
understood that each of Barclays and Credit Suisse shall notonly be obligated to
issue any commercialstandby letters of credit hereunder).

 

“Joinder Agreement” means an agreement substantially in the form of Exhibit K.

 

“Joint Lead Arrangers” means, collectively, Barclays, GECM, RBC Capital and
DBSI,CONA, SunTrust Robinson Humphrey, Inc., CS Securities and Royal Bank, each
in their respective capacities as joint lead arrangers and joint bookrunners of
the credit facilities contemplated hereunder.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, that in no
event shall any corporate Subsidiary of any Person be considered to be a Joint
Venture to which such Person is a party, other than Majority-Owned Joint
Ventures.

 

“LCA Election” has the meaning specified in Section 1.04.

 

“LCA Test Time” has the meaning specified in Section 1.04.

 



 27 

 

 

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or, a Joinder Agreement, or a Refinancing Agreement, as the
case may be. Unless the context clearly indicates otherwise, the term “Lenders”
shall include the Swing Line Lender. For avoidance of doubt, each Extending
Lender shall continue to be a Lender.

 

“Lender Counterparty” means (i) each Lender, each Agent and each of their
respective Affiliates counterparty to a Hedge Agreement (including any Person
who is an Agent or a Lender (and any Affiliate thereof) as of the
ClosingRestatement Effective Date but subsequently, whether before or after
entering into a Hedge Agreement, ceases to be an Agent or a Lender, as the case
may be) and (ii) with respect to the Existing Rate Agreement, HSBC Bank USA,
National Association and its affiliates and assignees.

 

“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by the Issuing Bank pursuant to this Agreement and including each
Existing Letter of Credit.

 

“Letter of Credit Commitment” means the obligation of an Issuing Bank to issue,
and of the Lenders having a Revolving Commitment to participate in, Letters of
Credit pursuant to Section 2.04.

 

“Letter of Credit Sublimit” means the lesser of (i) $10,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Bank and not theretofore reimbursed by or on behalf of the Borrower.

 

“Leverage Ratio” means the ratio as of the applicable date of determination of
(i) Consolidated Total Debt as of such day to (ii) Consolidated Adjusted EBITDA
for the four-Fiscal-Quarter period most recently ended for which quarterly
financial statements have been made available to the Lenders.

 

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

 

“Limited Condition Acquisition” means any Permitted Acquisition or other
Investment permitted hereunder by Holdings or one or more of its Subsidiaries
whose consummation is not conditioned on the availability of, or on obtaining,
third party financing.

 

 



 28 

 

 

“Loan” means a Tranche BRestatement Effective Date Term Loan, a Revolving Loan,
a Swing Line Loan and, an Incremental Term Loan or any Other Loan (to the extent
made under and in accordance with this Agreement).

 

“Loan Document” means any of this Agreement, the Notes, if any, the Security
Documents, the Fee Letter, any documents or certificates executed by the
Borrower in favor of the Issuing Bank relating to Letters of Credit, and all
other documents, instruments or agreements executed and delivered by a Loan
Party for the benefit of any Agent, the Issuing Bank or any Lender in connection
herewith on or after the date hereof. (including, without limitation, each
intercreditor or subordination agreement entered into in connection with the
Obligations, if any). For the avoidance of doubt, “Loan Documents” includes any
Refinancing Agreement, Joinder Agreement or Extension Agreement.

 

“Loan Party” means the Borrower and each Guarantor.

 

“Majority Owned Joint Venture” means, with respect to any Person, a Joint
Venture to which such Person is a party wherein such Person owns an equity
interest in such Joint Venture greater than 50%.

 

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

 

“Material Adverse Effect” means any event, change, effect, development,
circumstance or condition that has caused or could reasonably be expected to
cause a material adverse change, material adverse effect on and/or material
adverse developments with respect to (i) the business, assets, liabilities,
operations, management, condition (financial or otherwise), or results of
operations of the Loan Parties and their Subsidiaries taken as a whole; (ii) the
ability of any Loan Party to fully and timely perform its Obligations; (iii) the
legality, validity, binding effect or enforceability against a Loan Party of a
Loan Document to which it is a party; or (iv) the rights, remedies and benefits
available to, or conferred upon, any Agent and any Lender or any Secured Party
under any Loan Document.

 

“Material Contract” means any contract or other arrangement to which any Loan
Party or any of its Subsidiaries is a party (other than the Loan Documents) for
which breach, nonperformance, cancellation or failure to renew could reasonably
be expected to have a Material Adverse Effect.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Loan Parties or any Subsidiary in an
individual principal amount (or Net Mark-to-Market Exposure) of $5,000,000 or
more.

“Material Real Estate Asset” means (i) any fee-owned Real Estate Asset having a
fair market value in excess of $2,500,000 as of the date of the acquisition
thereof or (ii) any Real Estate Asset that the Required Lenders have determined
is material to the business, general affairs, assets, liabilities, operations,
management, condition (financial or otherwise), stockholders’ equity, results of
operations or value of any Loan Party or any Subsidiary thereof, including the
Borrower.

 

 



 29 

 

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means a Mortgage in form and substance reasonably satisfactory to the
Collateral Agent and the Administrative Agent.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) or Section 4001(a)(3) of ERISA.

 

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Holdings and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable Fiscal Quarter or Fiscal Year and for the
period from the beginning of the then current Fiscal Year to the end of such
period to which such financial statements relate.

 

“Net Cash Proceeds” means (a) with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Holdings or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale, including (1) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Asset Sale, (2) payment of
the outstanding principal amount of, premium or penalty, if any, and interest on
any Indebtedness (other than the Loans) that is secured by a Lien on the stock
or assets in question and that is required to be repaid under the terms thereof
as a result of such Asset Sale, (3) a reasonable reserve for any indemnification
payments (fixed or contingent) attributable to seller’s indemnities and
representations and warranties to purchaser in respect of such Asset Sale
undertaken by Holdings or any of its Subsidiaries in connection with such Asset
Sale and (4) reasonable costs and expenses associated therewith, including
reasonable legal fees and expenses; (b) (i) any Cash payments or proceeds
received by Holdings or any of its Subsidiaries (1) under any casualty insurance
policy in respect of a covered loss thereunder (excluding proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings and proceeds) or (2) as a result of the taking of any assets of
Holdings or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus (ii)
(1) any actual and reasonable costs incurred by Holdings or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Holdings or such Subsidiary in respect thereof, (2) any bona fide direct costs
incurred in connection with any sale of such assets as referred to in preceding
clause (i)(2), including income taxes payable as a result of any gain recognized
in connection therewith and (3) reasonable costs and expenses associated
therewith, including reasonable fees and expenses; and (c) with respect to any
issuance or incurrence of Indebtedness, the Cash proceeds thereof, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses.

 



 30 

 

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (xi) of the definition thereof. As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement or such other Indebtedness as of the
date of determination (assuming the Hedge Agreement or such other Indebtedness
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedge Agreement or
such other Indebtedness as of the date of determination (assuming such Hedge
Agreement or such other Indebtedness were to be terminated as of that date).

 

“Non-Consenting Lender” has the meaning set forth in Section 2.23.

 

“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

 

“Non-Subsidiary Guarantor” has the meaning set forth in Section 4.02.

 

“Non-U.S. Lender” has the meaning set forth in Section 2.20(c).

 

“Note” means a Tranche BRestatement Effective Date Term Note, an Incremental
Term Loan Note, a Revolving Loan Note or a Swing Line Note.

 

“Notice” means a Borrowing Notice, an Issuance Notice, or a Conversion/
Continuation Notice.

 

“Obligations” means all obligations of every nature of each Loan Party,
including obligations from time to time owed to Agents (including former
Agents), the Joint Lead Arrangers, Lenders or any of them and Lender
Counterparties, under any Loan Document or Hedge Agreement, whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Loan Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Loan Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, payments for early termination of Hedge Agreements,
fees, expenses, indemnification or otherwise.

 

“Obligee Guarantor” has the meaning set forth in Section 7.07.

 

“OFAC” has the meaning specified in the definition of Sanctions.

 

“Offer” has the meaning set forth in Section 2.13(c).

 

“Offer Loans” has the meaning set forth in Section 2.13(c).

 

“Officer’s Certificate” means an Officer’s Certificate substantially in the form
of Exhibit G-1.

 

“Organizational Documents” means with respect to any Person all formation,
organizational and governing documents, instruments and agreements, including
(i) with respect to any corporation, its certificate or articles of
incorporation or organization and its by-laws, (ii) with respect to any limited
partnership, its certificate of limited partnership and its partnership
agreement, (iii) with respect to any general partnership, its partnership
agreement and (iv) with respect to any limited liability company, its articles
of organization and its operating agreement. In the event any term or condition
of this Agreement or any other Loan Document requires any Organizational
Document to be certified by a secretary of state or similar governmental
official, the reference to any such “Organizational Document” shall only be to a
document of a type customarily certified by such governmental official.

 



 31 

 

 

“Original Closing Date” means the Closing Date under the Existing Credit
Agreement, which occurred on October 10, 2012.

 

“Original Obligations” has the meaning assigned to the term “Obligations” in the
Existing Credit Agreement.

 

“Other Loans” means any Incremental Term Loans, any Credit Agreement Refinancing
Term Loans, any Extended Term Loans and/or any Other Revolving Loans, as the
context requires.

 

“Other Revolving Commitments” means any Incremental Revolving Commitments, any
Credit Agreement Refinancing Revolving Commitments (and any letters of credit or
swing line loans made thereunder, if any), and/or any Extended Revolving
Commitments, as the context requires.

 

“Other Revolving Loans” means any Incremental Revolving Loans, Credit Agreement
Refinancing Revolving Loans and/or any Extended Revolving Loans, as the context
requires.

 

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies (and interest,
fines, penalties and additions related thereto) arising from any payment made
under or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.

 

“Participant Register” has the meaning set forth in Section 10.06(g)(iv).

 

“PATRIOT Act” has the meaning set forth in Section 3.01(p).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 or Section 430 of the Internal Revenue Code or
Section 302 of ERISA.

 

“Perfection Certificate” means a certificate in form reasonably satisfactory to
the Collateral Agent that provides information with respect to the personal or
mixed property of each Loan Party.

 



 32 

 

 

“Permits” means any permit, provider number, approval, authorization, license,
registration, accreditation, certification, certificate of authority, variance,
permission, franchise, qualification, order, filing or consent required from a
Governmental Authority or other Person under an applicable Requirement of Law.

 

“Permitted Acquisition” means any acquisition by the Borrower or any
Wholly-Owned Subsidiary Guarantor, whether by purchase, merger or otherwise, of
all or substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person; provided, that:

 

(i) immediately prior to, and after giving effect thereto, (x) no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (y) the representations and warranties contained herein shall be true and
correct in all material respects, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided, that to the extent any such
representation or warranty is already qualified by materiality or material
adverse effect, such representation or warranty shall be true and correct in all
respects.

 

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

 

(iii) in the case of the acquisition of Equity Interests, all of the Equity
Interests (except for any such Securities in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed Subsidiary of the Borrower in connection with such
acquisition shall be owned 100.0% by the Borrower or a Subsidiary Guarantor
thereof, and the Borrower shall have taken, or caused to be taken, within thirty
(30) days after the date such Person becomes a Subsidiary of the Borrower, each
of the actions set forth in Sections 5.10 and/or 5.11, as applicable;

 

(iv) Holdings and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.07 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended
(as determined in accordance with the definition of Consolidated Adjusted
EBITDA);

 

(v) if such proposed acquisition is for consideration in excess of
$10,000,00030,000,000, the Borrower shall have delivered to the Administrative
Agent (A) at least 10 Business Days prior to such proposed acquisition, (i) a
Compliance Certificate evidencing compliance with the financial covenants set
forth in Section 6.07 as required under clause (iv) above and (ii) all other
relevant financial information with respect to such acquired assets, including
the aggregate Acquisition Consideration for such acquisition and any other
information required to demonstrate compliance with the financial covenants set
forth in Section 6.07 and (B) promptly upon request by the Administrative Agent,
(i) a copy of the purchase agreement related to the proposed Permitted
Acquisition (and any related documents reasonably requested by the
Administrative Agent) and (ii) quarterly and annual financial statements of the
Person whose Equity Interests or assets are being acquired for the twelve-month
period immediately prior to such proposed Permitted Acquisition, including any
audited financial statements that are available;

 



 33 

 

 

(vi) any Person or assets or division as acquired in accordance herewith (y)
shall be in same business or lines of business (or a Person that owns or
develops software used in the business of Holdings and its Subsidiaries) in
which the Borrower and/or its Subsidiaries are engaged as of the
ClosingRestatement Effective Date or any business that is similar, reasonably
related, incidental or ancillary thereto and (z) other than with respect to such
Permitted Acquisitions the Acquisition Consideration with respect thereto is
less than $25,000,000 during the term of this Agreement, shall have generated
positive cash flow for the four-quarter period most recently ended prior to the
date of such acquisition;; and

 

(vii) such acquisition shall be consensual and shall have been approved by the
target’s board of directors; and.

 

(viii) the aggregate unused portion of the Revolving Commitments at such time
(after giving effect to the consummation of the respective acquisition and any
financing thereof) shall equal or exceed $20,000,000.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.02.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided, that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder;
(b) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended (except by virtue of amortization of or prepayment of
Indebtedness prior to such date of determination); (c) at the time thereof, no
Default or Event of Default shall have occurred and be continuing; (d) to the
extent such Indebtedness being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended; (e) the original obligors
in respect of such Indebtedness being modified, refinanced, refunded, renewed or
extended (at such time as such Indebtedness is being modified, refinanced,
refunded, renewed or extended) remain the only obligors thereon; and (f) the
terms and conditions of any such modification, refinancing, refunding, renewal
or extension, taken as a whole, are not materially less favorable to the Lenders
than the terms and conditions of the Indebtedness being modified, refinanced,
refunded, renewed or extended.

 



 34 

 

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.02.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Platform” has the meaning set forth in Section 5.01(l).

 

“Pledge and Security Agreement” means thethat certain Pledge and Security
Agreement to be executed bydated October 10, 2012 among the Borrower and, each
Guarantor substantially in the form of Exhibit I, as it mayGrantor party thereto
and the Collateral Agent, as amended and supplemented by Amendment No. 3 and as
it may further be amended, restated, supplemented or otherwise modified from
time to time.

 

“Prime Rate” means the rate of interest last quoted inby The Wall Street
Journal, Money Rates Section as the “Prime Rate (currently defined as the base
rate on corporate loans posted by at least 75.0% of the nation’s thirty (30)
largest banks), as in effect from time to time. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. The” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any other Lender may make commercial loans or other loans at rates of
interest at, above or below the Prime Ratesimilar release by the Federal Reserve
Board (as determined by the Administrative Agent).

 

“Principal Office” means, for each of the Administrative Agent, the Swing Line
Lender and the Issuing Bank, such Person’s “Principal Office” as set forth on
Schedule 1.01(c), or such other office or office of a third party or sub-agent,
as appropriate, as such Person may from time to time designate in writing to the
Borrower, the Administrative Agent and each Lender.

 

“Projections” has the meaning set forth in Section 4.08.

 

“Pronet” means, Pronet Imaging Medical Group, Inc., a California corporation.

 

“Pro Rata Share” means, (ia) with respect to all payments, computations and
other matters relating to the Tranche B Term Loan of a given Class of any
Lender, the percentage obtained by dividing (a) the Tranche B at any time a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Term Loan Exposure of that Lender by
(b)such Class of such Lender at such time and the denominator of which is the
aggregate Tranche B Term Loan Exposure of such Class of all Lenders at such
time; (iib) with respect to all payments, computations and other matters
relating to the Revolving Commitment or Revolving Loans of any Lender orand any
Letters of Credit issued or participations purchased therein by any Lender or
any participations in any Swing Line Loans purchased by any Lender, the
percentage obtained by dividing (a) at any time a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Revolving Exposure of that Lender by (b)and the denominator of
which is the aggregate Revolving Exposure of all Lenders at such time; and
(iiic) with respect to all payments, computations, and other matters relating to
the Incremental Term Loan Commitments or Incremental Term Loans of any Lender
with respect to a particular Series, the percentage obtained by dividing (a) at
any time a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Incremental Term Loan
Exposure of thatsuch Lender with respect to that Series by (b) thesuch
particular Series at such time and the denominator of which is the aggregate
Incremental Term Loan Exposure of all Lenders with respect to that Series. For
all other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (A) an amount equal to the sum of the Tranche B
Term Loan Exposure, the Revolving Exposure and the Incremental Term Loan
Exposure of that Lender, by (B) an amount equal to the sum of the aggregate
Tranche B Term Loan Exposure, the aggregate Revolving Exposure and the aggregate
Incremental Term Loan Exposure of all Lenders.such particular Series at such
time.

 



 35 

 

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“RBC Capital” means, RBC Capital Markets.2

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party in any real property.

 

“Refinancing Agreement” means any agreement establishing and setting forth the
terms of a Credit Agreement Refinancing Facility.

 

“Refinancing Debt Requirements” means, with respect to any Credit Agreement
Refinancing Debt, the following requirements:

 

(a) the principal amount of such Credit Agreement Refinancing Debt does not
exceed the principal amount of the Indebtedness refinanced by such Credit
Agreement Refinancing Debt (the “Refinanced Debt”) except by an amount equal to
the unpaid accrued interest and premium thereon, defeasance costs, underwriting
discounts and other reasonable amounts paid and fees, commissions and expenses
(including upfront fees, original issue discount and initial yield payments)
incurred in connection with the incurrence of such Credit Agreement Refinancing
Debt, an amount equal to any existing commitments unutilized under such
Refinanced Debt and any other amounts permitted to be incurred pursuant to
Section 6.01 (provided that any such additional amounts shall satisfy the other
requirements set forth in this definition and with such additional amounts
constituting a utilization of the relevant basket or exception pursuant to which
such amounts are permitted and, if such Credit Agreement Refinancing Debt is
secured, the Lien securing such Credit Agreement Refinancing Debt is permitted
under Section 6.02);

 

 



 



2RBC Capital Markets is a brand name for the capital markets activities of Royal
Bank of Canada and its affiliates.

 

 36 

 

 

(b) (i) neither the Borrower nor any Guarantor shall be an obligor or guarantor
of such Credit Agreement Refinancing Debt except to the extent that such Person
was such an obligor or guarantor in respect of the Refinanced Debt at the times
of the incurrence of such Credit Agreement Refinancing Debt or the Borrower or
Guarantor becomes an obligor or guarantor of the Refinanced Debt at such time
and (ii) such Credit Agreement Refinancing Debt is not secured by any asset not
securing (or of the type required to secure) the Refinanced Debt or such asset
becomes Collateral for the Refinanced Debt at the time of incurrence of such
Credit Agreement Refinancing Debt;

 

(c) such Credit Agreement Refinancing Debt shall (1) either (x) have a Weighted
Average Life to Maturity at least equal to (and no shorter than) the Weighted
Average Life to Maturity of the Refinanced Debt (unless such Credit Agreement
Refinancing Debt is revolving Indebtedness) or (y) have a Weighted Average Life
to Maturity at least equal to (and no shorter than) the Weighted Average Life to
Maturity of the Restatement Effective Date Term Loans and (2) have a final
maturity date equal to or later than (and if such Credit Agreement Refinancing
Debt is revolving Indebtedness, does not require scheduled amortization or
mandatory commitment reduction prior to) the final maturity date of the
Refinanced Debt;

 

(d) subject to the Intercreditor Agreement, such Credit Agreement Refinancing
Debt may be pari passu with or junior to any then-existing Class of Loans in
right of payment and may be pari passu with or junior to such Class of Loans
with respect to security or unsecured; provided that any Credit Agreement
Refinancing Debt that is pari passu with or junior to any then-existing Class of
Loans with respect to security and is documented in a separate agreement or
agreements shall be subject to an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent;

 

(e) subject to the Intercreditor Agreement, if the Refinanced Debt is
(i) secured, (x) such Credit Agreement Refinancing Debt shall only be secured on
the same or subordinated basis (including relative priority) as the Refinanced
Debt (but may be unsecured) and (y) shall only have (1) a Lien on assets
constituting Collateral in which the Collateral Agent has a Lien or in which the
Collateral Agent is granted a Lien concurrently with the incurrence or issuance
of such Credit Agreement Refinancing Debt and (2) a perfected Lien on any assets
constituting Collateral in which the Collateral Agent has a perfected Lien or as
to which a Lien in favor of the Collateral Agent is perfected concurrently with
the incurrence or issuance of such Credit Agreement Refinancing Debt, and shall
be subject to intercreditor arrangements on terms reasonably acceptable to the
Administrative Agent and (ii) subordinated in right of payment to the
Obligations, the Credit Agreement Refinancing Debt is subordinated in right of
payment to the Obligations on terms not materially less favorable (taken as a
whole) to the Lenders as those contained in the documentation governing such
Refinanced Debt (as reasonably determined by the Borrower);

 

 



 37 

 

 

(f) such Credit Agreement Refinancing Debt has covenants, terms and conditions
(including, if applicable, as to collateral, but excluding (1) as to
subordination, interest rates (including through fixed interest rates), interest
rate margins, rate floors, fees, funding discounts, original issue discounts and
redemption or prepayment terms and premiums and any other matter set forth in
clauses (a) through (e) above and (2) covenants or other provisions applicable
only to periods after the latest Term Loan Maturity Date (if such Credit
Agreement Refinancing Debt constitutes term loans or notes) or the latest
Revolving Commitment Termination Date (if such Credit Agreement Refinancing Debt
constitutes revolving Indebtedness), in each case, at the time of the incurrence
or issuance of such Indebtedness), taken as a whole, are not materially more
restrictive (when taken as a whole) than the terms and conditions of the
Refinanced Debt, as reasonably determined by the Borrower, unless such terms and
conditions constitute then-current market terms for the applicable type of
Credit Agreement Refinancing Debt or are otherwise reasonably acceptable to the
Administrative Agent; provided, that in the case of Credit Agreement Refinancing
Debt in the form of (x) term loans that are pari passu with the Restatement
Effective Date Term Loans in right of payment and with respect to security, the
holders thereof may decline to participate in any voluntary prepayments and/or
to receive on a pro rata or less than pro rata basis any mandatory prepayments,
and (y) revolving loans that are pari passu with the Revolving Loans (made under
the Revolving Commitments) in right of payment and with respect to security may
provide for the lenders thereof to elect lesser payments or commitment
reductions in respect of such revolving loans;

 

(g) in the case of any Credit Agreement Refinancing Revolving Facility, (i) the
borrowing and repayment (except (x) payments of interest and fees at different
rates in respect of any then-existing Revolving Commitments and such Credit
Agreement Refinancing Debt (and related outstandings), (y) repayments required
on the maturity date of any then-existing Revolving Commitments and
(z) repayments made in connection with any permanent repayment and termination
of commitments (subject to clause (iv) below) in respect of such Credit
Agreement Refinancing Debt) after the incurrence or issuance of such Credit
Agreement Refinancing Debt shall be made on a pro rata basis with the
then-existing Revolving Commitments, (ii) all swingline loans and letters of
credit shall be participated on a pro rata basis by all Revolving Lenders of the
applicable Class, (iii) assignments and participations of such Credit Agreement
Refinancing Debt shall be governed by the assignment and participation
provisions set forth in Section 10.06 and (iv) no termination of Commitments in
respect of such Credit Agreement Refinancing Debt and no repayment thereof
accompanied by a corresponding permanent reduction in such Commitments shall be
permitted unless (x) such Class of Commitments in respect of such Credit
Agreement Refinancing Debt is the earliest maturing Class of then-existing
Revolving Commitments or (y) such termination or repayment (and corresponding
reduction) is accompanied by at least a pro rata termination or permanent
repayment (and corresponding pro rata permanent reduction), as applicable, of
all then-existing Revolving Loans or Revolving Commitments; and

 

(h) the Administrative Agent, the institutions providing such Credit Agreement
Refinancing Debt and the Borrower have consented to such Credit Agreement
Refinancing Debt.

 

“Refunded Swing Line Loans” has the meaning set forth in Section 2.03(b)(iv).

 



 38 

 

 

“Register” has the meaning set forth in Section 2.07(b).

 

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

 

“Regulation FD” means Regulation FD as promulgated by the SEC under the
Securities Act and Exchange Act.

 

“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time.

 

“Reimbursement Date” has the meaning set forth in Section 2.04(d).

 

“Rejection Notice” has the meaning set forth in Section 2.12(b).

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Replacement Lender” has the meaning set forth in Section 2.23.

 

“Repricing Transaction” means each of (a) the prepayment, repayment,
refinancing, substitution, repricing or replacement of all or a portion of the
Restatement Effective Date Term Loans with the proceeds of any Indebtedness
having, or resulting in, an Effective Yield that is less than the Effective
Yield applicable to the Restatement Effective Date Term Loans so prepaid,
repaid, refinanced, substituted, repriced or replaced and (b) any amendment,
waiver or other modification to this Agreement that would have the effect of
reducing the Effective Yield applicable to the Restatement Effective Date Term
Loans; provided that the primary purpose of such prepayment, repayment,
refinancing, substitution, replacement, amendment, waiver or other modification
was to reduce the Effective Yield applicable to the Restatement Effective Date
Term Loans; provided, further, that in no event shall any such prepayment,
repayment, refinancing, substitution, replacement, amendment, waiver or other
modification in connection with a Change of Control, Transformative Acquisition
or similar Investment constitute a Repricing Transaction. Any determination by
the Administrative Agent of the Effective Yield for purposes of the definition
shall be conclusive and binding on all Lenders, and the Administrative Agent
shall have no liability to any Person with respect to such determination absent
bad faith, gross negligence or willful misconduct.

 

“Required Lenders” means one or more Lenders having or holding Tranche B Term
Loan Exposure, Incremental Term Loan Exposure and/or Revolving Exposure and
representing more than 50.0% of the sum of (i) the aggregate Tranche B Term Loan
Exposure of all Lenders, (ii) the aggregate Revolving Exposure of all Lenders
and (iii) the aggregate Incremental Term Loan Exposure of all Lenders. For
purposes of this definition, Required Lenders shall be determined by excluding
all Loans and Commitments held by a Defaulting Lender.

 



 39 

 

 

“Requirements of Law” means, as to any Person, the governing documents of such
Person, and any law, ordinance, policy, manual provision, guidance, principle of
common law, statute, rule or regulation, or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its assets or to which such Person or any of its
assets is subject including, without limitation, the Securities Act, the
Exchange Act, Regulations T, U and X of the Board of Governors, ERISA, the Fair
Labor Standards Act, the Worker Adjustment and Retraining Notification Act,
Americans with Disabilities Act of 1990, the Social Security Act, any Health
Care Law, Environmental Law, and any certificate of occupancy, zoning ordinance,
building, environmental or land use requirement or Permit or environmental,
labor, employment, occupational safety or health law, rule or regulation,
including environmental, health or safety laws (including, without limitation,
those applicable to the disposal of medical waste).

 

“Restatement Effective Date Term Loan” means any term loan made by a Lender to
the Borrower on the Restatement Effective Date pursuant to Section 2.01(a).

 

“Restatement Effective Date Term Loan Commitment” means the commitment of a
Lender to make or otherwise fund a Restatement Effective Date Term Loan and
“Restatement Effective Date Term Loan Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Restatement Effective Date
Term Loan Commitment as of the Restatement Effective Date is set forth on
Schedule 1.01(a) hereto. The aggregate amount of Restatement Effective Date Term
Loan Commitments as of the Restatement Effective Date is $485,000,000.

 

“Restatement Effective Date Term Loan Maturity Date” has the meaning set forth
in the definition of Term Loan Maturity Date.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Holdings, the
Borrower or any of their respective Subsidiaries (or any direct or indirect
parent of the Borrower or Holdings) now or hereafter outstanding, except a
dividend payable solely in shares of that class of stock to the holders of that
class; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock of Holdings or the Borrower or any of their respective
Subsidiaries (or any direct or indirect parent thereof) now or hereafter
outstanding; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of any Loan Party or any of their respective Subsidiaries (or any
direct or indirect parent of any Loan Party) now or hereafter outstanding; and
(iv) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in substance or legal
defeasance), sinking fund or similar payment with respect to any Indebtedness
permitted under Section 6.01(c) or (n).

 



 40 

 

 

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Schedule 1.01(b) or in the applicable Assignment
Agreement or, Joinder Agreement or Refinancing Agreement, as applicable, subject
to any adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Revolving Commitments as of the ClosingRestatement
Effective Date is $101,250,000.00117,500,000.

 

“Revolving Commitment Fee Percentage” means, as at any date of determination, a
rate per annum equal to 0.50%.

 

“Revolving Commitment Period” means the period from the ClosingRestatement
Effective Date to but excluding the Revolving Commitment Termination Date.

 

“Revolving Commitment Termination Date” means the earliest to occur of (i) the
fifth anniversary of the ClosingRestatement Effective Date, (ii) the date the
Revolving Commitments are permanently reduced to zero pursuant to
Section 2.13(b), and (iii) the date of the termination of the Revolving
Commitments pursuant to Section 8.01 and (iv) October 1, 2017 if the Senior
Notes have not been ; provided that all Revolving Loans shall become immediately
due and payable, and all Revolving Commitments terminated, on September 25,
2020, in the event that the Indebtedness under the Second Lien Credit Agreement
has not been repaid, refinanced byor extended prior to such date. If the
Revolving Commitment Termination Date falls on a day that is not a Business Day,
then the Revolving Commitment Termination Date shall be the immediately
preceding Business Day.

 

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of the Issuing Bank, the
aggregate Letter of Credit Usage in respect of all Letters of Credit issued by
the Issuing Bank (net of any participations by Lenders in such Letters of
Credit), (c) the aggregate amount of all participations by that Lender in any
outstanding Letters of Credit or any unreimbursed drawing under any Letter of
Credit, (d) in the case of Swing Line Lender, the aggregate outstanding
principal amount of all Swing Line Loans (net of any participations therein by
other Lenders), and (e) the aggregate amount of all participations therein by
that Lender in any outstanding Swing Line Loans.

 

“Revolving Lender” means a Lender that makes a Revolving Loan.

 

“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.02(a) and/or Section 2.24 and any Other Revolving Loans.

 

“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, restated, supplemented or otherwise modified from time to time.

 



 41 

 

 

“Sanctioned Jurisdiction” means, at any time, a country, territory or
geographical region which is itself the subject or target of any Sanctions
(including, without limitation, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by U.S. Governmental Authorities
(including, but not limited to, the Office of Foreign Assets Control (“OFAC”),
the U.S. Department of State and the U.S. Department of Commerce), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or any
other relevant Governmental Authority.

 

“Sanctions Laws” means all laws, rules, regulations and requirements of any
jurisdiction, including the U.S., applicable to the Borrower, its Affiliates or
any party to the Loan Documents concerning or relating to Sanctions, terrorism
or money laundering, including, without limitation, (a) Executive Order No.
13224 of September 23, 2001 entitled Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism.;
(b) the USA PATRIOT Act of 2001; (c) the U.S. International Emergency Economic
Powers Act; (d) the U.S. Trading with the Enemy Act; (e) the U.S. United Nations
Participation Act; (f) the U.S. Syria Accountability and Lebanese Sovereignty
Act; (g) the U.S. Comprehensive Iran Sanctions, Accountability, and Divestment
Act of 2010; (h) the Iran Sanctions Act, Section 1245 of the National Defense
Authorization Act of 2012; and (i) any similar laws, rules, regulations and
requirements enacted, administered or enforced by the U.S, the United Nations
Security Council, the European Union, or Her Majesty’s Treasury.

 

“Sanctions Target” means any Person: (a) that is the subject or target of any
Sanctions; (b) named in any Sanctions-related list maintained by OFAC, the U.S.
Department of State, the U.S. Department of Commerce or the U.S. Department of
the Treasury, including the “Specially Designated National and Blocked Person”
list; (c) located, organized or resident in a Sanctioned Jurisdiction that is,
or whose government is, the subject or target of Sanctions; (d) which otherwise
is, by public designation of the United Nations Security Council, the European
Union, or Her Majesty’s Treasury, the subject or target of any Sanction; (e)
with which any party to the Loan Documents is prohibited from dealing or
otherwise engaging in any transaction by any Sanctions Laws; or (f) owned or
controlled by any such Person or Persons described in the foregoing clauses
(a)-(f).

 

“S&P” means Standard & Poor’s Financial Services LLC, a division of The
McGraw-Hill Companies, Inc.

 

“SEC” means the United States Securities and Exchange Commission and any
successor Governmental Authority performing a similar function.

 

“Second Amendment” means the Second Amendment to this Agreement, among the
Borrower, the Guarantors, the Administrative Agent and the Lenders party
thereto, dated as of March 25, 2014.

 

“Second Amendment Effective Date” has the meaning specified in the Second
Amendment.

 



 42 

 

 

“Second Amendment Term Loans” means the “Incremental Term Loans,” as defined in
the Second Amendment.

 

“Second Lien Agent” means Barclays Bank PLC, in its capacities as administrative
agent and collateral agent pursuant to the Second Lien Credit Agreement,
together with its successors and assigns in such capacities.

 

“Second Lien Credit Agreement” means the Second Lien Credit Agreement, dated as
of the Second Amendment Effective DateMarch 25, 2014, among Holdings, the
Borrower, the lenders from time to time party thereto and the Second Lien Agent,
as amended, restated, supplemented or otherwise modified from time to time.

 

“Second Lien Incremental Indebtedness” means an amount equal to (a) $100,000,000
minus the aggregate amount of Indebtedness incurred pursuant to
Section 2.24(a)(i) (or any similar incremental “free and clear” basket) of this
Agreement on and after the Restatement Effective Date, plus (b) up to an
additional amount of term loans under the Second Lien Credit Agreement so long
as the Consolidated Senior Secured Leverage Ratio (determined on a pro forma
basis) is no more than 5.00 to 1.00, in each case, as of the last day of the
most recently ended period of four fiscal quarters of Holdings for which
financial statements are internally available, determined on the applicable
funding date thereof after giving effect to any such incurrence and, in each
case, excluding the cash proceeds of any such incremental Indebtedness for the
purposes of netting; provided that to the extent the proceeds thereof are used
to repay Indebtedness, pro forma effect shall be given to such repayment of
Indebtedness, in each case, to the extent such Indebtedness becomes subject to
the Intercreditor Agreement as “Second Lien Obligations”.

 

“Second Lien Term Loans” have the meaning assigned to the term “Term Loans” in
the Second Lien Credit Agreement.

 

“Secured Parties” has the meaning set forth in the Pledge and Security
Agreement.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Account” has the meaning set forth in the UCC.

 

“Securities Account Control Agreement” has the meaning set forth in the Pledge
and Security Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

 



 43 

 

 

“Security Documents” means the Pledge and Security Agreement, the Mortgages, the
Intellectual Property Security Agreements, the Intercreditor Agreement and all
other instruments, documents and agreements delivered by any Loan Party pursuant
to this Agreement or any of the other Loan Documents in order to grant to the
Collateral Agent, for the benefit of Secured Parties, a Lien on any assets or
property of that Loan Party as security for the Obligations, including UCC
financing statements and amendments thereto and filings with the U.S. Patent and
Trademark Office and the U.S. Copyright Office.

 

“Series” has the meaning set forth in Section 2.24.

 

“Senior Notes” means $200,000,000 in aggregate principal amount of the
Borrower’s senior unsecured notes due April 1, 2018.

 

“Senior Notes Documents” means the Senior Notes, the Senior Notes Indenture, and
all other instruments, agreements and other documents evidencing or governing
the Senior Notes or providing for any guarantee or other right in respect
thereof.

 

“Senior Notes Indenture” means the Indenture for the Senior Notes, dated as of
April 6, 2010.

“Senior Unsecured Incurrence Test” means, the Leverage Ratio, as of the
applicable test date, shall be no greater than 5.00:1.00.

 

“Significant Subsidiary” manesmeans any Subsidiary of the Borrower that would be
a “significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such regulation iswas in effect
on the Original Closing Date.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit G-2.

 

“Solvent” means, with respect to any Loan Party, that as of the date of
determination, both (i) (a) the sum of such Loan Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Loan Party’s present assets; (b) such Loan Party’s capital is not unreasonably
small in relation to its business as contemplated on the ClosingRestatement
Effective Date and reflected in the Projections or with respect to any
transaction contemplated to be undertaken after the ClosingRestatement Effective
Date; and (c) such Person has not incurred and does not intend to incur, or
believe (nor should it reasonably believe) that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise);
and (ii) such Person is “solvent” within the meaning given that term and similar
terms under the Bankruptcy Code and applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

 

“Subject Transaction” has the meaning set forth in the definition of
Consolidated Adjusted EBITDA.

 



 44 

 

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50.0% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, but excluding any Majority-Owned Joint Venture; provided, that in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding.

 

“Subsidiary Guarantor” means each Guarantor other than Holdings, Beverly,
Beverly Radiology, Breastlink and Pronet.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans and of each Lender having a Revolving Commitment to participate
in Swing Line Loans pursuant to Section 2.03.

 

“Swing Line Lender” means Barclays Bank PLC in its capacity as the Swing Line
Lender hereunder, together with its permitted successors and assigns in such
capacity.

 

“Swing Line Loan” means a Loan made by the Swing Line Lender to the Borrower
pursuant to Section 2.03.

 

“Swing Line Note” means a promissory note in the form of Exhibit B-3, as it may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Swing Line Sublimit” means the lesser of (i) $10,000,000 and (ii) the aggregate
unused amount of Revolving Commitments then in effect.

 

“Syndication Agent” has the meaning specified in the preamble hereto.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (and interest, fines, penalties and additions
related thereto) of any nature and whatever called, by whomsoever, on whomsoever
and wherever imposed, levied, collected, withheld or assessed; provided, that,
“Tax on the overall net income” of a Person shall be construed as a reference to
a tax imposed by the jurisdiction in which that Person is organized or in which
that Person’s applicable principal office (and/or, in the case of a Lender, its
lending office) is located or in which that Person (and/or, in the case of a
Lender, its lending office) is deemed to be doing business (other than solely as
a result of entering into this Agreement, holding a Loan or Commitment,
receiving payments in connection therewith and/or exercising rights and remedies
thereunder) on all or part of the net income, profits or gains (whether
worldwide, or only insofar as such income, profits or gains are considered to
arise in or to relate to a particular jurisdiction, or otherwise) of that Person
(and/or, in the case of a Lender, its applicable lending office).

 



 45 

 

 

“Term Lenders” means the Lenders having Term Loan Exposure.

 

“Term Loan” means a Tranche BRestatement Effective Date Term Loan and, an
Incremental Term Loan, an Extended Term Loan and/or a Credit Agreement
Refinancing Term Loan, as the context requires.

 

“Term Lenders” means the Lenders having Tranche B Term Loan Exposure and the
Lenders having Incremental Term Loan Exposure of each applicable Series.

 

“Term Loan Commitment” means the Tranche Bany Restatement Effective Date Term
Loan Commitment or the, any Incremental Term Loan Commitment of a Lender, and
“Term Loan Commitments” means such commitments of all Lendersand/or any Credit
Agreement Refinancing Term Commitment, as the context requires.

 

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment, or, with regard to any Joinder Agreement at any time prior to the
making of the applicable Incremental Term Loans thereunder, the Term Loan
Exposure of any Lender with respect to the related Incremental Term Loan
Commitments shall be equal to such Lender’s Incremental Term Loan Commitment
thereunder.

 

“Term Loan Maturity Date” means the Tranche B Term Loan Maturity Date and the
Incremental Term Loan Maturity Date of any Series of Incremental Term Loans.(i)
with respect to the Restatement Effective Date Term Loans that have not been
extended pursuant to Section 2.25, the earliest of (x) the seventh anniversary
of the Restatement Effective Date and (y) the date on which all Restatement
Effective Date Term Loans shall become due and payable in full hereunder,
whether by acceleration or otherwise (the “Restatement Effective Date Term Loan
Maturity Date”), (ii) with respect to any Extended Series of Extended Term
Loans, the final maturity date as specified in the applicable Extension Request
accepted by the respective Lender(s), (iii) with respect to any Credit Agreement
Refinancing Term Loans, the final maturity date as specified in the applicable
Refinancing Agreement and (iv) with respect to any Incremental Loans, the final
maturity date as specified in the applicable Joinder Agreement; provided, in
each case, that if such day is not a Business Day, the applicable Maturity Date
shall be the Business Day immediately preceding such day; provided further that
all Term Loans shall become immediately due and payable on September 25, 2020,
in the event that the Indebtedness under the Second Lien Credit Agreement has
not been repaid, refinanced or extended prior to such date.

 

“Terminated Lender” has the meaning set forth in Section 2.23.

 

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing the Issuing Bank for any amount drawn
under any Letter of Credit, but not yet so applied), (ii) the aggregate
principal amount of all outstanding Swing Line Loans and (iii) the Letter of
Credit Usage.

 



 46 

 

 

“Tranche B Term Loan” means any Tranche B Term Loan made by a Lender to the
Borrower pursuant to Section 2.01(a) and any Second Amendment Term Loan made by
a Lender pursuant to the Second Amendment.

 

“Tranche B Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche B Term Loan and “Tranche B Term Loan Commitments” means
such commitments of all Lenders in the aggregate. The amount of each Lender’s
Tranche B Term Loan Commitment, if any, is set forth on such Lender’s signature
page to the First Amendment or, as applicable to the Second Amendment or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Tranche B Term
Loans as of the Second Amendment Effective Date is (after giving effect to the
funding of the Second Amendment Term Loans) is $415,325,000.

 

“Tranche B Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche B Term Loans
of such Lender; provided, that at any time prior to the making of the Tranche B
Term Loans, the Tranche B Term Loan Exposure of any Lender shall be equal to
such Lender’s Tranche B Term Loan Commitment.

 

“Tranche B Term Loan Maturity Date” means the earliest of (i) the sixth
anniversary of the Closing Date, (ii) the date on which all Tranche B Term Loans
shall become due and payable in full hereunder, whether by acceleration or
otherwise and (iii) October 1, 2017 if the Senior Notes have not been refinanced
on or before such date. If the Tranche B Term Loan Maturity Date falls on a day
that is not a Business Day, then the Tranche B Term Loan Maturity Date shall be
the immediately preceding Business Day.

 

“Tranche B Term Loan Note” means a promissory note in the form of Exhibit B-1,
as it may be amended, restated, supplemented or otherwise modified from time to
time.

 

“Transactions” means, collectively, the borrowing of Loans by the Borrower under
this Agreement contemplated to be funded on the ClosingRestatement Effective
Date, the Restatement Effective Date Refinancing, the partial repayment of the
Existing IndebtednessSecond Lien Term Loans, and the payment of fees and
expenses incurred in connection with the foregoing.

 

“Transaction Costs” means the fees, costs and expenses payable by Holdings, the
Borrower or any of the Borrower’s Subsidiaries on or before the
ClosingRestatement Effective Date in connection with the transactions
contemplated by the Loan DocumentsTransactions.

 

“Transformative Acquisition” means any acquisition by the Borrower or any
Wholly-Owned Subsidiary Guarantor that is either (a) not permitted by the terms
of this Agreement immediately prior to the consummation of such acquisition or
(b) if permitted by the terms of this Agreement immediately prior to the
consummation of such acquisition, would not provide the Borrower and its
Subsidiaries with adequate flexibility under this Agreement for the continuation
and/or expansion of their combined operations following the consummation
thereof, as reasonably determined by the Borrower acting in good faith.

 



 47 

 

 

“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan and (ii) with respect to Swing Line
Loans, a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“Unadjusted Eurodollar Rate Component” means that component of the interest
costs to the Borrower in respect of a Eurodollar Rate Loan that is based upon
the rate obtained pursuant to clause (i) of the definition of Adjusted
Eurodollar Rate.

 

“U.S. Lender” has the meaning set forth in Section 2.20(c).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

 

“Wholly-Owned Subsidiary” means, with respect to any Person, any other Person
all of the Equity Interests of which (other than (x) directors’ qualifying
shares and (y) shares issued to foreign nationals to the extent required by
applicable law) are owned by such Person directly and/or through other
wholly-owned Subsidiaries of such Person.

 

“Wholly-Owned Subsidiary Guarantor” means any Subsidiary Guarantor that is a
Wholly-Owned Subsidiary of the Borrower.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02 Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in conformity with GAAP. Financial statements and other
information required to be delivered by Holdings to Lenders pursuant to
SectionSections 5.1(a), 5.1(b) and 5.1(c) shall be prepared in accordance with
GAAP as in effect at the time of such preparation (and delivered together with
the reconciliation statements provided for in Section 5.1(e), if applicable).
Subject to the foregoing, calculations in connection with the definitions,
covenants and other provisions hereof shall utilize accounting principles and
policies in conformity with those used to prepare the Historical Financial
Statements.

 



 48 

 

 

Section 1.03 Interpretation, Etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Article, Section, Schedule or Exhibit
shall be to an Article, a Section, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The word “will” shall be construed to have the same meaning and effect
as the word “shall”; and the words “asset” and “property” shall be construed as
having the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. The terms lease and license shall include sub-lease and
sub-license, as applicable. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. Except as
otherwise expressly provided herein or therein, any reference in this Agreement
or any other Loan Document to any agreement, document or instrument shall mean
such agreement, document or instrument as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the
express terms of this Agreement or such Loan Document.

 

Section 1.04 Limited Condition Acquisitions. Notwithstanding anything to the
contrary herein (including in connection with any calculation made on a
pro forma basis), to the extent that the terms of this Agreement require
(i) compliance with any financial ratio or test (including, without limitation,
the Senior Unsecured Incurrence Test, the First Lien Leverage Ratio or the
Leverage Ratio), (ii) determining compliance with representations or warranties,
(iii) testing availability under baskets set forth in the covenants set forth in
this Agreement or (iv) the absence of a Default or Event of Default as a
condition to (A) the consummation of any transaction in connection with any
Permitted Acquisition or other permitted Investment (including the assumption or
incurrence of Indebtedness) or (B) the making of any Restricted Junior Payment,
in each case in connection with a Limited Condition Acquisition, at the election
of the Borrower (the “LCA Election”), the determination of whether the relevant
condition is satisfied may be made at the time (the “LCA Test Time”) of (or on
the basis of the financial statements for the most recently ended
four-Fiscal-Quarter period for which financial statements have been made
available to Lenders at the time of) the execution of the definitive agreement
with respect to such Limited Condition Acquisition; provided that, if the
Borrower has made an LCA Election, in connection with measuring compliance with
any covenant following such LCA Test Time and prior to the earlier of the date
on which such Limited Condition Acquisition is consummated or the definitive
agreement with respect thereto is terminated or expires, in each case, without
consummation of such Limited Condition Acquisition, any such covenant (including
any financial ratio or test or cap prescribed thereunder) shall be calculated on
a pro forma basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of debt and the
proceeds thereof) have been consummated. For the avoidance of doubt, if the
Borrower has made an LCA Election and any of the ratios or baskets for which
compliance was determined or tested as of the LCA Test Time are exceeded as a
result of fluctuations in any such ratio or basket (including due to
fluctuations of EBITDA of the target of any Limited Condition Acquisition) at or
prior to the consummation of the relevant Limited Condition Acquisition, such
ratios or baskets will not be deemed to have been exceeded as a result of such
fluctuations.

 



 49 

 

 

Section 1.05 Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with any Other Loans or Credit Agreement Refinancing
Debt (including under a new credit facility), in each case, to the extent such
extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars”, “in immediately
available funds”, “in same day funds”, “in cash” or any other similar
requirement.

 

Article II.
LOANS AND LETTERS OF CREDIT

 

Section 2.01 Term Loans.

 

(a) Loan Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make, on the Closing Date, a Tranche BRestatement Effective
Date, a Restatement Effective Date Term Loan to the Borrower in an amount equal
to such Lender’s Tranche BRestatement Effective Date Term Loan Commitment. The
Borrower may make only one borrowing under the Tranche BRestatement Effective
Date Term Loan CommitmentCommitments which shall be on the ClosingRestatement
Effective Date. Any amount borrowed under this Section 2.01(a) and subsequently
repaid or prepaid may not be reborrowed. Subject to Sections 2.13(a) and 2.14,
all amounts owed hereunder with respect to the Tranche BRestatement Effective
Date Term Loans shall be paid in full no later than the Tranche BRestatement
Effective Date Term Loan Maturity Date. Each Lender’s Tranche BRestatement
Effective Date Term Loan Commitment shall terminate immediately and without
further action on the ClosingRestatement Effective Date after giving effect to
the funding of such Lender’s Tranche BRestatement Effective Date Term Loan
Commitment on such date.

 

(b) Borrowing Mechanics for Term Loans.

 

(i) the Borrower shall deliver to the Administrative Agent a fully executed
Borrowing Notice no later than three (3) Business Days prior to the
ClosingRestatement Effective Date. Promptly upon receipt by the Administrative
Agent of such Borrowing Notice, the Administrative Agent shall notify each
Lender of the proposed borrowing.

 

(ii) EachExcept as otherwise set forth in Amendment No. 3 with respect to
Lenders that have elected a cashless rollover of term loans under the Existing
Credit Agreement (which cashless rollover shall occur on the Restatement
Effective Date on the terms and conditions set forth in Amendment No. 3), each
Lender shall make its Tranche BRestatement Effective Date Term Loan available to
the Administrative Agent not later than 12:00 p.m. (New York City time) on the
ClosingRestatement Effective Date, by wire transfer of same day funds in
Dollars, at the Principal Office designated by the Administrative Agent. Upon
satisfaction or waiver of the conditions precedent specified herein, the
Administrative Agent shall make the proceeds of the Restatement Effective Date
Term Loans available to the Borrower on the ClosingRestatement Effective Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Loans received by the Administrative Agent from Lenders to be credited to the
account of the Borrower at the Principal Office designated by the Administrative
Agent or to such other account as may be designated in writing to the
Administrative Agent by the Borrower.

 



 50 

 

 

(c) Second Amendment Term Loans. The Second Amendment Term Loans will be made in
accordance with the Second Amendment.

 

Section 2.02 Revolving Loans.

 

(a) Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to the Borrower in an aggregate amount up to but not exceeding such
Lender’s Revolving Commitment; provided, that after giving effect to the making
of any Revolving Loans in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect. Amounts borrowed
pursuant to this Section 2.02(a) may be repaid and reborrowed during the
Revolving Commitment Period. Each Lender’s Revolving Commitment shall expire on
the Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.

 

(b) Borrowing Mechanics for Revolving Loans.

 

(i) Except pursuant to 2.04(d), Revolving Loans that are Base Rate Loans shall
be made in an aggregate minimum amount of $500,000 and integral multiples of
$100,000 in excess of that amount, and Revolving Loans that are Eurodollar Rate
Loans shall be in an aggregate minimum amount of $500,000 and integral multiples
of $100,000 in excess of that amount.

 

(ii) Whenever the Borrower desires that Lenders make Revolving Loans, the
Borrower shall deliver to the Administrative Agent a fully executed and
delivered Borrowing Notice no later than 10:00 a.m. (New York City time) at
least three (3) Business Days in advance of the proposed Credit Date in the case
of a Eurodollar Rate Loan, and at least one Business Day in advance of the
proposed Credit Date in the case of a Revolving Loan that is a Base Rate Loan.
Except as otherwise provided herein, a Borrowing Notice for a Revolving Loan
that is a Eurodollar Rate Loan shall be irrevocable on and after the related
Interest Rate Determination Date, and the Borrower shall be bound to make a
borrowing in accordance therewith.

 

(iii) Notice of receipt of each Borrowing Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by the
Administrative Agent to each applicable Lender by telefacsimile with reasonable
promptness, but (provided the Administrative Agent shall have received such
notice by 10:00 a.m. (New York City time)) not later than 2:00 p.m. (New York
City time) on the same day as the Administrative Agent’s receipt of such Notice
from the Borrower.

 



 51 

 

 

(iv) Each Lender shall make the amount of its Revolving Loan available to the
Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by the Administrative Agent. Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, the Administrative Agent shall make the proceeds of such Revolving Loans
available to the Borrower on the applicable Credit Date by causing an amount of
same day funds in Dollars equal to the proceeds of all such Revolving Loans
received by the Administrative Agent from Lenders to be credited to the account
of the Borrower at the Principal Office designated by the Administrative Agent
or such other account as may be designated in writing to the Administrative
Agent by the Borrower.

 

Section 2.03 Swing Line Loans.

 

(a) Swing Line Loans Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, Swing Line Lender may, from time to
time in its discretion, agree to make Swing Line Loans to the Borrower in the
aggregate amount up to but not exceeding the Swing Line Sublimit; provided, that
after giving effect to the making of any Swing Line Loan, in no event shall the
Total Utilization of Revolving Commitments exceed the Revolving Commitments then
in effect. Amounts borrowed pursuant to this Section 2.03 may be repaid and
reborrowed during the Revolving Commitment Period. Swing Line Lender’s Revolving
Commitment shall expire on the Revolving Commitment Termination Date. All Swing
Line Loans and all other amounts owed hereunder with respect to the Swing Line
Loans shall be paid on the earlier of (x) the date which is five days after the
incurrence thereof and (y) the Revolving Commitment Termination Date.

 

(b) Borrowing Mechanics for Swing Line Loans.

 

(i) Swing Line Loans shall be made in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount.

 

(ii) Whenever the Borrower desires that Swing Line Lender make a Swing Line
Loan, the Borrower shall deliver to the Administrative Agent a Borrowing Notice
no later than 12:00 p.m. (New York City time) on the proposed Credit Date.

 

(iii) Swing Line Lender shall make the amount of its Swing Line Loan available
to the Administrative Agent not later than 2:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein, the
Administrative Agent shall make the proceeds of such Swing Line Loans available
to the Borrower on the applicable Credit Date by causing an amount of same day
funds in Dollars equal to the proceeds of all such Swing Line Loans received by
the Administrative Agent from Swing Line Lender to be credited to the account of
the Borrower at the Administrative Agent’s Principal Office, or to such other
account as may be designated in writing to the Administrative Agent by the
Borrower.

 



 52 

 

 

(iv) With respect to any Swing Line Loans which have not been voluntarily
prepaid by the Borrower pursuant to Section 2.13, Swing Line Lender may at any
time in its sole and absolute discretion, deliver to the Administrative Agent
(with a copy to the Borrower), no later than 11:00 a.m. (New York City time) at
least one Business Day in advance of the proposed Credit Date, a notice (which
shall be deemed to be a Borrowing Notice given by the Borrower) requesting that
each Lender holding a Revolving Commitment make Revolving Loans that are Base
Rate Loans to the Borrower on such Credit Date in an amount equal to the amount
of such Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on the
date such notice is given which Swing Line Lender requests Lenders to prepay.
Anything contained in this Agreement to the contrary notwithstanding, (1) the
proceeds of such Revolving Loans made by the Lenders other than Swing Line
Lender shall be immediately delivered by the Administrative Agent to Swing Line
Lender (and not to the Borrower) and applied to repay a corresponding portion of
the Refunded Swing Line Loans and (2) on the day such Revolving Loans are made,
Swing Line Lender’s Pro Rata Share of the Refunded Swing Line Loans shall be
deemed to be paid with the proceeds of a Revolving Loan made by Swing Line
Lender to the Borrower, and such portion of the Swing Line Loans deemed to be so
paid shall no longer be outstanding as Swing Line Loans and shall no longer be
due under the Swing Line Note of Swing Line Lender but shall instead constitute
part of Swing Line Lender’s outstanding Revolving Loans to the Borrower and
shall be due under the Revolving Loan Note issued by the Borrower to Swing Line
Lender. The Borrower hereby authorizes the Administrative Agent and Swing Line
Lender to charge the Borrower’s accounts with the Administrative Agent and Swing
Line Lender (up to the amount available in each such account) in order to
immediately pay Swing Line Lender the amount of the Refunded Swing Line Loans to
the extent the proceeds of such Revolving Loans made by Lenders, including the
Revolving Loans deemed to be made by Swing Line Lender, are not sufficient to
repay in full the Refunded Swing Line Loans. If any portion of any such amount
paid (or deemed to be paid) to Swing Line Lender should be recovered by or on
behalf of the Borrower from Swing Line Lender in bankruptcy, by assignment for
the benefit of creditors or otherwise, the loss of the amount so recovered shall
be ratably shared among all Lenders in the manner contemplated by Section 2.17.

 

(v) If for any reason Revolving Loans are not made pursuant to
Section 2.03(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans, and in an
amount equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon. Upon one Business Day’s notice from Swing Line Lender,
each Lender holding a Revolving Commitment shall deliver to Swing Line Lender an
amount equal to its respective participation in the applicable unpaid amount in
same day funds at the Principal Office of Swing Line Lender. In order to
evidence such participation each Lender holding a Revolving Commitment agrees to
enter into a participation agreement at the request of Swing Line Lender in form
and substance reasonably satisfactory to Swing Line Lender. In the event any
Lender holding a Revolving Commitment fails to make available to Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon for three (3) Business Days at the rate
customarily used by Swing Line Lender for the correction of errors among banks
and thereafter at the Base Rate, as applicable.

 

 



 53 

 

 

(vi) Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against Swing Line Lender, any Loan Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party; (D) any
breach of this Agreement or any other Loan Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided, that such obligations of each Lender
are subject to the condition that Swing Line Lender had not received prior
notice from the Borrower or the Required Lenders that any of the conditions
under Section 3.02 to the making of the applicable Refunded Swing Line Loans or
other unpaid Swing Line Loans were not satisfied at the time such Refunded Swing
Line Loans or unpaid Swing Line Loans were made; and (2) Swing Line Lender shall
not be obligated to make any Swing Line Loans (A) if it has elected not to do so
after the occurrence and during the continuation of a Default or Event of
Default, (B) it does not in good faith believe that all conditions under
Section 3.02 to the making of such Swing Line Loan have been satisfied or waived
by the Required Lenders or (C) if any of the Lenders is a Defaulting Lender but,
in the case of this clause (C) only to the extent that (i) the Defaulting
Lender’s participation in such Swing Line Loan may not be reallocated pursuant
to clause (a) of Section 2.22 or (ii) other arrangements satisfactory to it and
Borrower to eliminate such Swing Line Lender’s risk with respect to the
Defaulting Lender’s participation in such Swing Line Loan (including cash
collateralization by the Borrower of such Defaulting Lender’s pro rata share of
the outstanding Swing Line Loans) have not been entered into.

 

Section 2.04 Issuance of Letters of Credit and Purchase of Participations
Therein.

 

(a) Letters of Credit. During the Revolving Commitment Period, subject to the
terms and conditions hereof, the Issuing Bank agrees to issue Letters of Credit
for the account of the Borrower in the aggregate amount up to but not exceeding
the Letter of Credit Sublimit; provided, that (i) each Letter of Credit shall be
denominated in Dollars; (ii) the stated amount of each Letter of Credit shall
not be less than $100,000 or such lesser amount as is acceptable to the Issuing
Bank; (iii) after giving effect to such issuance, in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect; (iv) after giving effect to such issuance, in no event shall the Letter
of Credit Usage exceed the Letter of Credit Sublimit then in effect; (v) in no
event shall any standby Letter of Credit have an expiration date later than the
earlier of (1) five Business Days prior to the Revolving Commitment Termination
Date and (2) the date which is one year from the date of issuance of such
standby Letter of Credit; and (vi) in no event shall any commercial Letter of
Credit (x) have an expiration date later than the earlier of (1) the Revolving
Commitment Termination Date and (2) the date which is 180 days from the date of
issuance of such commercial Letter of Credit or be issued if such commercial
Letter of Credit is otherwise unacceptable to the Issuing Bank in its reasonable
discretion. Subject to the foregoing, the Issuing Bank may agree that a standby
Letter of Credit shall automatically be extended for one or more successive
periods not to exceed one year each, unless the Issuing Bank elects not to
extend for any such additional period; provided, that the Issuing Bank shall not
extend any such Letter of Credit if it has received written notice that an Event
of Default has occurred and is continuing at the time the Issuing Bank must
elect to allow such extension; provided, further, that in the event there is a
Defaulting Lender, the Issuing Bank shall not be required to issue, renew or
extend any Letter of Credit to the extent (x) the Defaulting Lender’s Pro Rata
Share of Letter of Credit Commitment may not be reallocated pursuant to
Section 2.22(a) or (y) the Issuing Bank has not otherwise entered into
arrangements satisfactory to it and the Borrower to eliminate the Issuing Bank’s
risk with respect to the participation in Letters of Credit of the Defaulting
Lender, including by cash collateralizing such Defaulting Lender’s Pro Rata
Share of the Letter of Credit Usage. The Borrower hereby agrees that each
Existing Letter of Credit shall be deemed to be a Letter of Credit under this
Agreement; provided, that, each such Existing Letter of Credit shall expire in
accordance with its own terms (without giving effect to any renewal or extension
provisions thereunder).

 



 54 

 

 

(b) Notice of Issuance. Whenever the Borrower desires the issuance of a Letter
of Credit, it shall deliver to the Administrative Agent an Issuance Notice no
later than 12:00 p.m. (New York City time) at least three (3) Business Days (in
the case of standby letters of credit) or five (5) Business Days (in the case of
commercial letters of credit), or in each case such shorter period as may be
agreed to by the Issuing Bank in any particular instance, in advance of the
proposed date of issuance. Upon satisfaction or waiver of the conditions set
forth in Section 3.02, the Issuing Bank shall issue the requested Letter of
Credit only in accordance with the Issuing Bank’s standard operating procedures.
Upon the issuance of any Letter of Credit or amendment or modification to a
Letter of Credit, the Issuing Bank shall promptly notify each Lender with a
Revolving Commitment of such issuance, which notice shall be accompanied by a
copy of such Letter of Credit or amendment or modification to a Letter of Credit
and the amount of such Lender’s respective participation in such Letter of
Credit pursuant to Section 2.04(e).

 

(c) Responsibility of the Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, the Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit. As between the Borrower and
the Issuing Bank, the Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit issued by the Issuing Bank by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any of the Issuing Bank’s
rights or powers hereunder. Without limiting the foregoing and in furtherance
thereof, no action taken or omitted by the Issuing Bank under or in connection
with the Letters of Credit or any documents and certificates delivered
thereunder, if taken or omitted in good faith, shall give rise to any liability
on the part of the Issuing Bank to the Borrower. Notwithstanding anything to the
contrary contained in this Section 2.04(c), the Borrower shall retain any and
all rights it may have against the Issuing Bank for any liability arising solely
out of the gross negligence or willful misconduct of the Issuing Bank.

 



 55 

 

 

(d) Reimbursement by the Borrower of Amounts Drawn or Paid Under Letters of
Credit. In the event the Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify the Borrower and the
Administrative Agent, and the Borrower shall reimburse the Issuing Bank on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such honored drawing; provided, that anything contained
herein to the contrary notwithstanding, (i) unless the Borrower shall have
notified the Administrative Agent and the Issuing Bank prior to 10:00 a.m. (New
York City time) on the date such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such honored drawing with funds
other than the proceeds of Revolving Loans, the Borrower shall be deemed to have
given a timely Borrowing Notice to the Administrative Agent requesting Lenders
with Revolving Commitments to make Revolving Loans that are Base Rate Loans on
the Reimbursement Date in an amount in Dollars equal to the amount of such
honored drawing, and (ii) subject to satisfaction or waiver of the conditions
specified in Section 3.02, Lenders with Revolving Commitments shall, on the
Reimbursement Date, make Revolving Loans that are Base Rate Loans in the amount
of such honored drawing, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for the amount of such
honored drawing; provided, further, that if for any reason proceeds of Revolving
Loans are not received by the Issuing Bank on the Reimbursement Date in an
amount equal to the amount of such honored drawing, the Borrower shall reimburse
the Issuing Bank, on demand, in an amount in same day funds equal to the excess
of the amount of such honored drawing over the aggregate amount of such
Revolving Loans, if any, which are so received. Nothing in this Section 2.04(d)
shall be deemed to relieve any Lender with a Revolving Commitment from its
obligation to make Revolving Loans on the terms and conditions set forth herein,
and the Borrower shall retain any and all rights it may have against any such
Lender resulting from the failure of such Lender to make such Revolving Loans
under this Section 2.04(d).

 



 56 

 

 

(e) Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from the Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Pro Rata Share (with
respect to the Revolving Commitments) of the maximum amount which is or at any
time may become available to be drawn thereunder. In the event that the Borrower
shall fail for any reason to reimburse the Issuing Bank as provided in
Section 2.04(d), the Issuing Bank shall promptly notify each Lender with a
Revolving Commitment of the unreimbursed amount of such honored drawing and of
such Lender’s respective participation therein based on such Lender’s Pro Rata
Share of the Revolving Commitments. Each Lender with a Revolving Commitment
shall make available to the Issuing Bank an amount equal to its respective
participation, in Dollars and in same day funds, at the office of the Issuing
Bank specified in such notice, not later than 12:00 p.m. (New York City time) on
the first Business Day (under the laws of the jurisdiction in which such office
of the Issuing Bank is located) after the date notified by the Issuing Bank. In
the event that any Lender with a Revolving Commitment fails to make available to
the Issuing Bank on such business day the amount of such Lender’s participation
in such Letter of Credit as provided in this Section 2.04(e), the Issuing Bank
shall be entitled to recover such amount on demand from such Lender together
with interest thereon for three (3) Business Days at the rate customarily used
by the Issuing Bank for the correction of errors among banks and thereafter at
the Base Rate. Nothing in this Section 2.04(e) shall be deemed to prejudice the
right of any Lender with a Revolving Commitment to recover from the Issuing Bank
any amounts made available by such Lender to the Issuing Bank pursuant to this
Section in the event that the payment with respect to a Letter of Credit in
respect of which payment was made by such Lender constituted gross negligence or
willful misconduct on the part of the Issuing Bank. In the event the Issuing
Bank shall have been reimbursed by other Lenders pursuant to this
Section 2.04(e) for all or any portion of any drawing honored by the Issuing
Bank under a Letter of Credit, the Issuing Bank shall distribute to each Lender
which has paid all amounts payable by it under this Section 2.04(e) with respect
to such honored drawing such Lender’s Pro Rata Share of all payments
subsequently received by the Issuing Bank from the Borrower in reimbursement of
such honored drawing when such payments are received. Any such distribution
shall be made to a Lender at its primary address set forth below its name on
Schedule 1.01(c) or at such other address as such Lender may request.

 

(f) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by Lenders pursuant to Section 2.04(d) and the
obligations of Lenders under Section 2.04(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which the Borrower or any Lender may have
at any time against a beneficiary or any transferee of any Letter of Credit (or
any Persons for whom any such transferee may be acting), the Issuing Bank,
Lender or any other Person or, in the case of a Lender, against the Borrower,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Borrower
or one of its Subsidiaries and the beneficiary for which any Letter of Credit
was procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by the Issuing Bank under any Letter of Credit against presentation of a draft
or other document which does not substantially comply with the terms of such
Letter of Credit; (v) any adverse change in the business, general affairs,
assets, liabilities, operations, management, condition (financial or otherwise),
stockholders’ equity, results of operations or value of any Loan Party; (vi) any
breach hereof or any other Loan Document by any party thereto; (vii) the fact
that an Event of Default or a Default shall have occurred and be continuing; or
(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; provided that in each case payment by the Issuing Bank
under the applicable Letter of Credit shall not have constituted gross
negligence or willful misconduct of the Issuing Bank under the circumstances in
question.

 



 57 

 

 

(g) Indemnification. Without duplication of any obligation of the Borrower under
Section 10.02 or 10.03, in addition to amounts payable as provided herein, the
Borrower hereby agrees to protect, indemnify, pay and save harmless the Issuing
Bank from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable out-of-pocket fees, expenses
and disbursements of counsel and allocated costs of internal counsel) which the
Issuing Bank may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit by the Issuing Bank, other than as a
result of (1) the gross negligence or willful misconduct of the Issuing Bank or
(2) the wrongful dishonor by the Issuing Bank of a proper demand for payment
made under any Letter of Credit issued by it or (ii) the failure of the Issuing
Bank to honor a drawing under any such Letter of Credit as a result of any
Governmental Act.

 

(h) Replacement of Issuing Bank. The Issuing Bank may resign as Issuing Bank
upon 30 days’ prior written notice (or such shorter time as the parties may
agree) to the Administrative Agent, the Lenders and the Borrower. The Issuing
Bank may be replaced, upon 30 days’ prior written notice (or such shorter time
as the parties may agree) by written agreement among the Borrower,
Administrative Agent, the replaced Issuing Bank (provided that no consent of the
replaced Issuing Bank will be required if the replaced Issuing Bank has no
Letters of Credit or Reimbursement Obligationsreimbursement obligations with
respect thereto outstanding) and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of such Issuing Bank. At
the time any such replacement or resignation shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank. From and after the effective date of any such replacement or
resignation, (i) any successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. In connection with the replacement of the Issuing Bank, the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such replacement or make other
arrangements reasonably satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit. After the resignation of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto to the extent that Letters of Credit
issued by it remain outstanding and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation until such Letters of Credit
expire or are fully drawn or terminated, but shall not be required to issue
additional Letters of Credit.

 

Section 2.05 Pro Rata Shares; Availability of Funds.

 

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Term Loan
Commitment or any Revolving Commitment of any Lender be increased or decreased
as a result of a default by any other Lender in such other Lender’s obligation
to make a Loan requested hereunder or purchase a participation required hereby.

 



 58 

 

 

(b) Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to the Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Credit Date and the Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to the Borrower a corresponding amount
on such Credit Date. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest thereon, for each day from such Credit Date until the
date such amount is paid to the Administrative Agent, at the customary rate set
by the Administrative Agent for the correction of errors among banks for three
(3) Business Days and thereafter at the Base Rate. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent together with interest thereon, for each day from such Credit Date until
the date such amount is paid to the Administrative Agent, at the rate payable
hereunder for Base Rate Loans for such Class of Loans. Nothing in this
Section 2.05(b) shall be deemed to relieve any Lender from its obligation to
fulfill its Term Loan Commitment and Revolving Commitment hereunder or to
prejudice any rights that the Borrower may have against any Lender as a result
of any default by such Lender hereunder.

 

Section 2.06 Use of Proceeds. The proceeds of the Term Loans (excluding any
Incremental Term Loan) made on the ClosingRestatement Effective Date shall be
applied by the Borrower to fund theeffect the Restatement Effective Date
Refinancing, the partial repayment of the Existing Indebtedness, to paySecond
Lien Term Loans, and the payment of fees and expenses incurred in connection
with the foregoing and to repay the CML seller note. The proceeds of the
Revolving Loans, Swing Line Loans and Letters of Credit made on and after the
ClosingEffective Date shall be applied by the Borrower to repay Existing
Indebtednesseffect the Restatement Effective Date Refinancing and for working
capital and general corporate purposes of the Borrower and its Subsidiaries,
including Permitted Acquisitions and other expenditures not prohibited by this
Agreement. The proceeds of theany Incremental Term Loans and Incremental
Revolving Loans shall be applied by the Borrower for general corporate purposes
of the Borrower and its Subsidiaries, including Permitted Acquisitions and other
expenditures not prohibited by this Agreement. No portion of the proceeds of any
Credit Extension shall be used in any manner that causes or might cause such
Credit Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors or any other regulation
thereof or to violate the Exchange Act.

 



 59 

 

 

Section 2.07 Evidence of Debt; Register; Notes.

 

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on the Borrower, absent manifest error; provided, that the failure to
make any such recordation, or any error in such recordation, shall not affect
any Lender’s Revolving Commitment or the Borrower’s Obligations in respect of
any Loans; provided, further, that in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.

 

(b) Register. The Administrative Agent (or its agent or sub-agent appointed by
it) shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and the Revolving Commitment and Loans of each
Lender from time to time (the “Register”). The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. The Administrative Agent shall record, or shall cause
to be recorded, in the Register the Revolving Commitments and the Loans in
accordance with the provisions of Section 10.06, and each repayment or
prepayment in respect of the principal amount of the Loans, and any such
recordation shall be conclusive and binding on the Borrower and each Lender,
absent manifest error; provided, that failure to make any such recordation, or
any error in such recordation, shall not affect any Lender’s Revolving
Commitment or the Borrower’s Obligations in respect of any Loan. The Borrower
hereby designates the Administrative Agent to serve as the Borrower’s agent
solely for purposes of maintaining the Register as provided in this
Section 2.07, and the Borrower hereby agrees that, to the extent the
Administrative Agent serves in such capacity, the Administrative Agent and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”

 

(c) Notes. If so requested by any Lender by written notice to the Borrower (with
a copy to the Administrative Agent) at least two (2) Business Days prior to the
ClosingRestatement Effective Date, or at any time thereafter, the Borrower shall
execute and deliver to such Lender (and/or, if applicable and if so specified in
such notice, to any Person who is an assignee of such Lender pursuant to
Section 10.06) on the ClosingRestatement Effective Date (or, if such notice is
delivered after the ClosingRestatement Effective Date, promptly after the
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Tranche BRestatement Effective Date Term Loan, Incremental Term Loan, Revolving
Loan or Swing Line Loan, as the case may be.

 

Section 2.08 Interest on Loans.

 

(a) Except as otherwise set forth herein, each Class of Loans shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

 

 (i)in the case of Term Loans and Revolving Loans:     (A)if a Base Rate Loan,
at the Base Rate plus the Applicable Margin; or

 

(B)if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin; and      (ii)in the case of Swing Line Loans, at the Base
Rate plus the Applicable Margin.

 

 



 60 

 

 

(b) The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as a Base Rate Loan
only), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by the Borrower and notified to the Administrative Agent and Lenders
pursuant to the applicable Borrowing Notice or Conversion/Continuation Notice,
as the case may be; provided, that until the date on which the Administrative
Agent notifies the Borrower that the primary syndication of the Loans and
Revolving Commitments has been completed, as determined by the Administrative
Agent, the Term Loans shall be maintained as either (1) Eurodollar Rate Loans
having an Interest Period of no longer than one month or (2) Base Rate Loans. If
on any day a Loan is outstanding with respect to which a Borrowing Notice or
Conversion/Continuation Notice has not been delivered to the Administrative
Agent in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day such Loan shall be a Base
Rate Loan.

 

(c) In connection with Eurodollar Rate Loans there shall be no more than five
(5) Interest Periods outstanding at any time. In the event the Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Borrowing Notice or Conversion/Continuation Notice, such Loan (if outstanding as
a Eurodollar Rate Loan) shall be automatically converted into a Base Rate Loan
on the last day of the then-current Interest Period for such Loan (or if
outstanding as a Base Rate Loan shall remain as, or (if not then outstanding)
shall be made as, a Base Rate Loan). In the event the Borrower fails to specify
an Interest Period for any Eurodollar Rate Loan in the applicable Borrowing
Notice or Conversion/Continuation Notice, the Borrower shall be deemed to have
selected an Interest Period of one month. As soon as practicable after 10:00
a.m. (New York City time) on each Interest Rate Determination Date, the
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to the Borrower
and each Lender.

 

(d) Interest payable pursuant to Section 2.08(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Term Loan, the last Interest Payment Date with respect to such
Term Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, that if a Loan is repaid on the same
day on which it is made, one day’s interest shall be paid on that Loan.

 

 



 61 

 

 

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
such Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of such Loan, including final maturity of such Loan;
provided, that with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.

 

(f) The Borrower agrees to pay to the Issuing Bank, with respect to drawings
honored under any Letter of Credit, interest on the amount paid by the Issuing
Bank in respect of each such honored drawing from the date such drawing is
honored to but excluding the date such amount is reimbursed by or on behalf of
the Borrower at a rate equal to (i) for the period from the date such drawing is
honored to but excluding the applicable Reimbursement Date, the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans and (ii) thereafter, a rate which is 2.00% per annum in excess of the rate
of interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans.

 

(g) Interest payable pursuant to Section 2.08(f) shall be computed on the basis
of a 365/366-day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by the Issuing Bank of any payment of interest
pursuant to Section 2.08(f), the Issuing Bank shall distribute to each Lender,
out of the interest received by the Issuing Bank in respect of the period from
the date such drawing is honored to but excluding the date on which the Issuing
Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Lender would have been entitled to receive in respect of the letter of credit
fee that would have been payable in respect of such Letter of Credit for such
period if no drawing had been honored under such Letter of Credit. In the event
the Issuing Bank shall have been reimbursed by Lenders for all or any portion of
such honored drawing, the Issuing Bank shall distribute to each Lender which has
paid all amounts payable by it under Section 2.04(e) with respect to such
honored drawing such Lender’s Pro Rata Share of any interest received by the
Issuing Bank in respect of that portion of such honored drawing so reimbursed by
Lenders for the period from the date on which the Issuing Bank was so reimbursed
by Lenders to but excluding the date on which such portion of such honored
drawing is reimbursed by the Borrower.

 



 62 

 

 

Section 2.09 Conversion/Continuation.

 

(a) Subject to Section 2.18 and so long as no Default or Event of Default shall
have occurred and then be continuing, the Borrower shall have the option:

 

(i) to convert at any time all or any part of any Term Loan or Revolving Loan
equal to $500,000 and integral multiples of $100,000 in excess of that amount
from one Type of Loan to another Type of Loan; provided, that a Eurodollar Rate
Loan may only be converted on the expiration of the Interest Period applicable
to such Eurodollar Rate Loan unless the Borrower shall pay all amounts due under
Section 2.18(b) in connection with any such conversion; or

 

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $500,000 and
integral multiples of $100,000 in excess of that amount as a Eurodollar Rate
Loan.

 

(b) The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 10:00 a.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three (3) Business Days in advance
of the proposed conversion/continuation date (in the case of a conversion to, or
a continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein,
a Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans shall be irrevocable on and after the related Interest
Rate Determination Date, and the Borrower shall be bound to effect a conversion
or continuation in accordance therewith. The Administrative Agent shall promptly
give each Lender written notice (or telephonic notice promptly confirmed in
writing) of receipt of a Conversion/Continuation Notice and the matters covered
by such Conversion/Continuation Notice.

 

Section 2.10 Default Interest. Upon the occurrence and during the continuance of
an Event of Default under Section 8.1(a), (c) (in the case of a failure to
perform or comply with any term or condition contained in Section 6.07), (f),
(g) or (i) and, at the request of the Required Lenders, any other Event of
Default, the principal amount of all Loans outstanding and, to the extent
permitted by applicable law, any interest payments on the Loans or any fees or
other amounts owed hereunder, shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand at a rate (the “Default Rate”)
that is 2.00% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 2.00% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans that are Revolving Loans)
and such interest will be payable on demand; provided, that in the case of
Eurodollar Rate Loans, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such Eurodollar Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2.00% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans. Payment or acceptance of
the increased rates of interest provided for in this Section 2.10 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender.

 



 63 

 

 

Section 2.11 Fees. (a) The Borrower agrees to pay to Lenders having Revolving
Exposure:

 

(i) commitment fees equal to (1) the average of the daily difference between
(a) the Revolving Commitments and (b) the aggregate principal amount of (x) all
outstanding Revolving Loans plus (y) the Letter of Credit Usage, times (2) the
Revolving Commitment Fee Percentage; provided, that (i) any commitment fee
accrued with respect to any of the Revolving Commitments of a Defaulting Lender
during the period prior to the time such Lender became a Defaulting Lender and
unpaid at such time shall be payable by the Borrower so long as such commitment
fee shall otherwise have been due and payable by the Borrower prior to such time
of such Lender becoming a Defaulting Lender and (ii) no commitment fee shall
accrue on any of the Revolving Commitments of a Defaulting Lender so long as
such Lender shall be a Defaulting Lender; and

 

(ii) letter of credit fees equal to (1) the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans, times (2) the average aggregate daily
maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).

 

All fees referred to in this Section 2.11(a) shall be paid to the Administrative
Agent at its Principal Office and upon receipt, the Administrative Agent shall
promptly distribute to each Lender that has Revolving Exposure its Pro Rata
Share thereof.

 

(b) The Borrower agrees to pay directly to the Issuing Bank, for its own
account, the following fees:

 

(i) a fronting fee equal to 0.250%, per annum, times the average aggregate daily
maximum amount available to be drawn under all Letters of Credit issued by such
Issuing Bank (determined as of the close of business on any date of
determination); and

 

(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit issued by such Issuing Bank as are in
accordance with the Issuing Bank’s standard schedule for such charges and as in
effect at the time of such issuance, amendment, transfer or payment, as the case
may be.

 

(c) All fees referred to in SectionSections 2.11(a) and 2.11(b)(i) shall be
calculated on the basis of a 360-day year and the actual number of days elapsed
and shall be payable quarterly in arrears on March 31, June 30, September 30 and
December 31 of each year during the Revolving Commitment Period, commencing on
the first such date to occur after the ClosingRestatement Effective Date, and on
the Revolving Commitment Termination Date.

 

(d) The Borrower agrees to pay on the ClosingRestatement Effective Date to each
Lender party to this Agreement as a Lender on the ClosingRestatement Effective
Date, as fee compensation for the funding of such Lender’s LoanLoans and
unfunded Revolving Commitments, a closing fee in an amount equal to 1.00% of the
stated principal amount of such Lender’s Tranche BRestatement Effective Date
Term Loan and 1.000.25% of the stated principal amount of such Lender’s funded
and unfunded Revolving Commitments (which shall include the face amount of any
issued and undrawn Letters of Credit), payable to such Lender from the proceeds
of its Loan as and when funded on the ClosingRestatement Effective Date. SuchThe
closing feefees described in this clause (d) shall be in all respects fully
earned, due and payable on the ClosingRestatement Effective Date and non-
refundablenon-refundable and non-creditable thereafter.

 



 64 

 

 

(e) In addition to any of the foregoing fees, the Borrower agrees to pay to
Agents (x) the fees set forth in, and in accordance with the terms of, the Fee
Letter and (y) such other fees in the amounts and at the times separately agreed
upon.

 

Section 2.12 Scheduled Payments/Commitment Reductions.(iii) (i) The principal
amounts of the Tranche BRestatement Effective Date Term Loans shall be repaid
in(x) in consecutive quarterly installments (each, an “Installment”) in the
aggregate amounts set forth below on the dates set forth belowof $6,062,500.00
on the last day of each March, June, September and December thereafter (each, an
“Installment Date”), commencing June 30, 2014:December 31, 2016, and (y) on the
Restatement Effective Date Term Loan Maturity Date, in an amount equal to the
remainder of the principal amount of the Restatement Effective Date Term Loans
outstanding on such date.

 

Amortization Date Tranche B Term Loan
Installments June 30, 2014 5,191,562.50 September 30, 2014 5,191,562.50
December 31, 2014 5,191,562.50 March 31, 2015 5,191,562.50 June 30, 2015
5,191,562.50 September 30, 2015 5,191,562.50 December 31, 2015 5,191,562.50
March 31, 2016 5,191,562.50 June 30, 2016 5,191,562.50 September 30, 2016
5,191,562.50 December 31, 2016 5,191,562.50 March 31, 2017 5,191,562.50 June 30,
2017 5,191,562.50 September 30, 2017 5,191,562.50 December 31, 2017 5,191,562.50
March 31, 2018 5,191,562.50 June 30, 2018 5,191,562.50 September 30, 2018
5,191,562.50 October 10, 2018 5,191,562.50 or if less, the remainder

 

(ii) The principal amounts of any Incremental Term Loans shall be repaid as set
forth in the applicable Joinder Agreement.

 

Notwithstanding the foregoing, (x) such Installments shall be reduced on a pro
rata basis in connection with any voluntary or mandatory prepayments in
accordance with Sections 2.13, 2.14 and 2.15 and the applicable Joinder
Agreement, as applicable; and (y) the Tranche B Term Loans, together with all
other amounts owed hereunder with respect thereto, shall, in any event, be paid
in full no later than the Tranche B Term Loan Maturity Date; and (z) the
Incremental Term Loans, together with all other amounts owed hereunder with
respect thereto, shall, in any event, be paid in full no later than the
Incremental Term Loan Maturity Date.

 



 65 

 

 

(b) Each Term Lender may reject all (but not less than all) of its Pro Rata
Share of any Installment payment of Term Loans required by Section 2.12(a)
hereof (such declined amounts, the “Declined Proceeds”) by providing written
notice (each, a “Rejection Notice”) to the Administrative Agent no later
than 5:00 p.m. five Business Days prior to each such Installment Date. If a Term
Lender fails to deliver a Rejection Notice to the Administrative Agent within
the time frame specified above, any such failure will be deemed an acceptance of
the total amount of such Installment payment of Term Loans. Any Declined
Proceeds may be paid by Borrower to the lenders under the Second Lien Credit
Agreement as a voluntary prepayment of principal to be applied on a pro rata
basis in accordance with the terms of the Second Lien Credit Agreement. Any
Declined Proceeds declined by the lenders under the Second Lien Credit Agreement
may be retained by the Borrower and shall increase the Available Amount.

 

Section 2.13 Voluntary Prepayments/Commitment Reductions.

 

(a) Voluntary Prepayments.

 

(i) Any time and from time to time (1) with respect to Term Loans that are Base
Rate Loans, the Borrower may prepay any such Loans on any Business Day, without
premium or penalty in whole or in part (except as set forth in clause 2.13(d)),
in an aggregate minimum amount of $1,000,000 and integral multiples of $100,000
in excess of that amount; (2) with respect to Term Loans that are Eurodollar
Rate Loans, the Borrower may prepay any such Loans only on the last day of the
applicable interest period without premium or penalty, unless the Borrower pays
any related breakage costs, as specified in Section 2.18(c), in whole or in part
in an aggregate minimum amount of $1,000,000 and integral multiples of $100,000
in excess of that amount; (3) with respect to Revolving Loans that are Base Rate
Loans, the Borrower may prepay such Loan on any Business Day, without premium or
penalty in whole or in part, in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount; (4) with respect to
Revolving Loans that are Eurodollar Rate Loans, the Borrower may prepay any such
Loans only on the last day of the applicable interest period without premium or
penalty, unless the Borrower pays any related breakage costs, as specified in
Section 2.18(c), in whole or in part in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount; and (5) with
respect to Swing Line Loans, the Borrower may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $500,000, and
in integral multiples of $100,000 in excess of that amount, or, in each case, if
less, the entire principal amount thereof then outstanding;

 

 



 66 

 

 

(ii) All such prepayments shall be made (1) upon not less than one Business
Day’s prior written notice in the case of Base Rate Loans; (2) upon not less
than three (3) Business Days’ prior written notice in the case of Eurodollar
Rate Loans; and (3) upon written notice on the date of prepayment, in the case
of Swing Line Loans; and

 

in each case given to the Administrative Agent or Swing Line Lender, as the case
may be, by 12:00 p.m. (New York City time) on the date required (and the
Administrative Agent shall promptly transmit such original notice for Term Loans
or Revolving Loans, as the case may be, by telefacsimile or telephone to each
Lender). Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein. (which prepayment date may be conditioned on the consummation
of any credit facility or other Indebtedness the proceeds of which are to be
used to make such prepayment). Any such voluntary prepayment shall be applied as
specified in Section 2.15(a).

 

(b) Voluntary Commitment Reductions.

 

(i) The Borrower may, upon not less than three (3) Business Days’ prior written
notice confirmed in writing to the Administrative Agent (which original written
notice the Administrative Agent shall promptly transmit by telefacsimile or
telephone to each applicable Lender), at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
the Revolving Commitments in an amount up to the amount by which the Revolving
Commitments exceed the Total Utilization of Revolving Commitments at the time of
such proposed termination or reduction (after giving effect to any repayment or
prepayment which is to occur concurrently with such termination); provided, that
any such partial reduction of the Revolving Commitments shall be in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that amount, or, if less, the entire remaining amount of the Revolving
Commitments.

 

(ii) The Borrower’s notice to the Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in the Borrower’s notice
and shall reduce the Revolving Commitment of each Lender proportionately to its
Pro Rata Share thereof.

 

(c) Below-Par Purchases. Notwithstanding anything to the contrary contained in
this Section 2.13 or any other provision of this Agreement and without otherwise
limiting the rights in respect of prepayments of the Loans of the Borrower and
its Subsidiaries, so long as no Default or Event of Default has occurred and is
continuing, the Borrower may repurchase outstanding Term Loans pursuant to this
Section 2.13(c) on the following basis:

 

(i) The Borrower may make one or more offers (each, an “Offer”) to repurchase
all or any portion of the Term Loans (such Term Loans, the “Offer Loans”) of
Term Lenders; provided that, (A) the Borrower delivers a notice of such Offer to
the Administrative Agent and all Term Lenders no later than 12:00 Noon New York
City time at least five Business Days in advance of a proposed consummation date
of such Offer indicating (1) the last date on which such Offer may be accepted,
(2) the maximum dollar amount of such Offer, and (3) the repurchase price per
dollar of principal amount of such Offer Loans at which the Borrower is willing
to repurchase such Offer Loans (which price shall be below par); (B) the minimum
dollar amount of each Offer shall be no less than $5,000,000; (C) the Borrower
shall hold such Offer open for a minimum period of two Business Days; (D) a Term
Lender who elects to participate in the Offer may choose to sell all or part of
such Term Lender’s Offer Loans; (E) such Offer shall be made to Term Lenders
holding the Offer Loans on a pro rata basis in accordance with the respective
principal amount then due and owing to the Term Lenders; provided, further that,
if any Term Lender elects not to participate in the Offer, either in whole or in
part, the amount of such Term Lender’s Offer Loans not being tendered shall be
excluded in calculating the pro rata amount applicable to the balance of such
Offer Loans and (F) such Offer shall be conducted pursuant to such procedures
the Administrative Agent may establish in consultation with the Borrower (which
shall be consistent with this Section 2.13(c)) and that a Lender must follow in
order to have its Offer Loans repurchased, which procedures may include a
requirement that that the Borrower represent and warrant that it does not have
any material non-public information with respect to any Loan Party (or its
Subsidiaries) that could be material to a Lender’s decision to participate in
such Offer;

 



 67 

 

 

(ii) With respect to all repurchases made by the Borrower such repurchases shall
be deemed to be voluntary prepayments pursuant to this Section 2.13 in an amount
equal to the aggregate principal amount of such Term Loans, provided that such
repurchases shall not be subject to the provisions of paragraphs (a) and (b) of
this Section 2.13 or Section 2.17;

 

(iii) Upon the purchase by the Borrower of any Term Loans, (A) automatically and
without the necessity of any notice or any other action all principal and
accrued and unpaid interest on the Term Loans so repurchased shall be deemed to
have been paid for all purposes and shall be cancelled and no longer outstanding
for all purposes of this Agreement and all other Loan Documents (and in
connection with any Term Loan purchased pursuant to this Section 2.13(c), the
Administrative Agent is authorized to make appropriate entries in the Register
to reflect such cancellation) and (B) the Borrower will promptly advise the
Administrative Agent of the total amount of Offer Loans that were repurchased
from each Lender who elected to participate in the Offer;

 

(iv) failure by Borrower to make any payment to a Lender required by an
agreement permitted by this Section 2.13(c) shall not constitute an Event of
Default under Section 8.1(a);

 

(v) no proceeds of any Revolving Loans may be used to purchase any Offer Loans;

 

(vi) after giving effect to each purchase of an Offer Loan, the sum of (1) the
available Revolving Commitments of all Lenders and (2) all cash and Cash
Equivalents not subject to any Lien (other than Liens in favor of the Collateral
Agent or the Second Lien Agent) shall equal at least $25,000,000; and

 

(vii) the amount of such repurchases (based on the face value of the Term Loans
purchased thereby) shall be applied on a pro rata basis to reduce the remaining
Installments on the Term Loans pursuant to Section 2.12(a).

 



 68 

 

 

(d) Tranche B Term Loan Call Protection. In the event that (i) all or any
portion of the Tranche B Term Loan is repriced, effectively refinanced through
any amendment of the Tranche B Term Loan or refinanced with the proceeds of
other Indebtednessa Repricing Transaction occurs or (ii) a Term Lender is
replaced as a result of the mandatory assignment of its Tranche BRestatement
Effective Date Term Loans in the circumstances described in Section 2.23
following the failure of such Term Lender to consent to an amendment of this
Agreement that would have the effect of reducing the stated rate of interest
with respect to the Tranche BRestatement Effective Date Term Loans of such Term
Lender, in each case of foregoing clauses (i) and (ii), for any reason prior to
the sixth monthsixth-month anniversary of the Second AmendmentRestatement
Effective Date, such repricings, effective refinancings, refinancings or, solely
with respect to such replaced Term Lender, mandatory assignments, will be made
at 101.0% of the amount repriced, effectively refinanced, refinanced or
mandatorily assigned.

 

Section 2.14 Mandatory Prepayments/Commitment Reductions.

 

(a) Asset Sales. No later than the first Business Day following the date of
receipt by Holdings or any of its Subsidiaries of any Net Cash Proceeds in
respect of any Asset Sale, the Borrower shall prepay the Loans as set forth in
Section 2.15(b) in an aggregate amount equal to such Net Cash Proceeds;
provided, that so long as no Default or Event of Default shall have occurred and
be continuing at the time of the delivery of the notice described in the
following clause or at the proposed time of the investment of such Net Cash
Proceeds as described in the following clause, the Borrower shall have the
option, upon written notice to the Administrative Agent, directly or through one
or more of its Subsidiaries, to invest such Net Cash Proceeds within onethree
hundred eightysixty-five (180365) days of receipt thereof in long-term
productive assets of the general type used in the business of the Borrower and
its Subsidiaries (provided that if, prior to the expiration of such onethree
hundred eightysixty-five (180365) day period, Borrower, directly or through its
Subsidiaries, shall have entered into a binding agreement providing for such
investment on or prior to the expiration of an additional ninety (90) day
period, such one hundred eighty (180) days, such three hundred sixty-five (365)
day period shall be extended to the date provided for such investment in such
binding agreement).

 

(b) Insurance/Condemnation Proceeds. No later than the first Business Day
following the date of receipt by Holdings or any of its Subsidiaries, or the
Administrative Agent as loss payee, of any Net Cash Proceeds of the type
described in clause (b) of the definition thereof, the Borrower shall prepay the
Loans and/or the Revolving Commitments shall be permanently reduced as set forth
in Section 2.15(b) in an aggregate amount equal to such Net Cash Proceeds;
provided, that so long as no Default or Event of Default shall have occurred and
be continuing at the time of the delivery of the notice described in the
following clause or at the proposed time of the investment of such Net Cash
Proceeds as described in the following clause, the Borrower shall have the
option, upon written notice to the Administrative Agent, directly or through one
or more of its Subsidiaries to invest such Net Cash Proceeds within onethree
hundred eightysixty-five (180365) days of receipt thereof in long term
productive assets of the general type used in the business of Holdings and its
Subsidiaries, which investment may include the repair, restoration or
replacement of the applicable assets thereof (provided that if, prior to the
expiration of such onethree hundred eightysixty-five (180365) day period,
Borrower, directly or through its Subsidiaries, shall have entered into a
binding agreement providing for such investment on or prior to the expiration of
an additional ninety (90) day period, such one hundred eighty (180) days, such
three hundred sixty-five (365) day period shall be extended to the date provided
for such investment in such binding agreement).

 

 



 69 

 

 

(c) Issuance or Incurrence of Debt. On the date of receipt by any Loan Party or
any of its Subsidiaries of any Net Cash Proceeds from the issuance or incurrence
of any Indebtedness of any Loan Party or any of its Subsidiaries (including any
Credit Agreement Refinancing Debt, but other than with respect to any
Indebtedness permitted to be incurred pursuant to Section 6.01), the Borrower
shall prepay the Loans and/or the Revolving Commitments shall be permanently
reduced as set forth in Section 2.15(b) in an aggregate amount equal to 100.0%
of such Net Cash Proceeds.

 

(d) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with the Fiscal Year ending
December 31, 20132017), the Borrower shall, on the date the Borrower is required
to deliver audited financial statements to the Administrative Agent but in any
event no later than one hundred and ten (110) days after the end of such Fiscal
Year, prepay the Loans as set forth in Section 2.15(b) in an aggregate amount
equal to (i) 50% of such Consolidated Excess Cash Flow minus (ii) voluntary
repayments of the Loans pursuant to Section 2.13(a) or (b) made during such
Fiscal Year (excluding repayments of Revolving Loans or Swing Line Loans except
to the extent the Revolving Commitments are permanently reduced in connection
with such repayments); provided, that if, as of the fiscal year end for which
such payment is being calculated, the First Lien Leverage Ratio is (A) equal to
or less than 3.25:1.00, the percentage in clause (i) shall be reduced from 50%
to 25% and (B) equal to or less than 2.00:1.00, the percentage in clause (i)
shall be reduced from 50% to 0%.

 

(e) Revolving Loans and Swing Loans. The Borrower shall from time to time prepay
first, the Swing Line Loans, and second, the Revolving Loans to the extent
necessary so that the Total Utilization of Revolving Commitments shall not at
any time exceed the Revolving Commitments then in effect.

 

(f) Prepayment Certificate. Concurrently with any prepayment of the Loans and/or
reduction of the Revolving Commitments pursuant to Sections 2.14(a)
through 2.14(d), the Borrower shall deliver to the Administrative Agent a
certificate of an Authorized Officer demonstrating the calculation of the amount
of the applicable net proceedsNet Cash Proceeds or Consolidated Excess Cash
Flow, as the case may be. In the event that the Borrower shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, the Borrower shall promptly make an additional prepayment of the
Loans, to the extent required under Sections 2.14(a) through 2.14(d) (as
applicable), in an amount equal to such excess, and the Borrower shall
concurrently therewith deliver to the Administrative Agent a certificate of an
Authorized Officer demonstrating the derivation of such excess.

 



 70 

 

 

(g) Prepayments of Credit Agreement Refinancing Debt. If, at any time the
Borrower would be required to prepay the Term Loans pursuant to clause (a) or
(c) above, subject in all cases to the Intercreditor Agreement, the Borrower is
also required to offer to prepay or repurchase any Credit Agreement Refinancing
Debt (other than any Credit Agreement Refinancing Term Loans) that is pari passu
with the Term Loans in right of payment and with respect to security pursuant to
the terms of the documentation governing such Credit Agreement Refinancing Debt
in connection with the circumstances described in clause (a) or (c), as
applicable (such Indebtedness, the “Other Applicable Indebtedness”), then the
Borrower may apply the amounts required to be prepaid or used to repurchase on a
pro rata basis (determined on the basis of the aggregate outstanding principal
amount of the Term Loans and the Other Applicable Indebtedness at such time;
provided that the portion of such prepayment allocated to any Other Applicable
Indebtedness shall not exceed the amount required to be allocated to such Other
Applicable Indebtedness pursuant to the terms thereof, and the remaining amount,
if any, shall be allocated to the Term Loans in accordance with the terms
hereof) to the prepayment of the Term Loans and the prepayment or repurchase of
the Other Applicable Indebtedness, and the amount of the prepayment of the Term
Loans that would have otherwise been required pursuant to such clause (a) or (c)
shall be reduced accordingly; provided that, to the extent the holders of
thereof decline to have such Other Applicable Indebtedness prepaid or
repurchased, the declined amount shall promptly be applied to prepay the Term
Loans in accordance with the terms hereof.

 

Section 2.15 Application of Prepayments/Reductions.

 

(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of any
Loan pursuant to Section 2.13(a) shall be applied as specified by the Borrower
in the applicable notice of prepayment; provided, that in the event the Borrower
fails to specify the Loans to which any such prepayment shall be applied, such
prepayment shall be applied as follows:

 

first, to repay outstanding Swing Line Loans to the full extent thereof;

 

second, to repay outstanding Revolving Loans to the full extent thereof; and

 

third, to prepay the Term Loans on a pro rata basis (if applicable and in
accordance with the respective outstanding principal amounts thereof); and
further applied on a pro rata basis to reduce the scheduled remaining
Installments of principal of the Term Loans.

 

(b) Application of Mandatory Prepayments by Type of Loans. AnyExcept as
otherwise provided in any Joinder Agreement, any Extension Agreement or any
Refinancing Agreement for less than ratable prepayment of any Incremental
Facility, Extended Term Facility or Credit Agreement Refinancing Facility, any
amount required to be paid pursuant to Sections 2.14(a) through 2.14(d) shall be
applied as follows:

 



 71 

 

 

first, to prepay Term Loans on a pro rata basis (if applicable and in accordance
with the respective outstanding principal amounts thereof) and further applied
on a pro rata basis to the remaining scheduled Installments of principal of the
Term Loans;

 

second, to prepay the Swing Line Loans to the full extent thereof;

 

third, to prepay the Revolving Loans to the full extent thereof;

 

fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit; and

 

fifth, to cash collateralize Letters of Credit.

 

(c) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 2.18(cb).

 

Section 2.16 General Provisions Regarding Payments and Prepayments.

 

(a) All payments by the Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to the
Administrative Agent not later than 12:00 p.m. (New York City time) on the date
due at the Principal Office designated by the Administrative Agent for the
account of Lenders. For purposes of computing interest and fees, funds received
by the Administrative Agent after that time on such due date shall be deemed to
have been paid by the Borrower on the next succeeding Business Day.

 

(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.

 

(c) The Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by the Administrative Agent.

 

(d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

 

(e) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

 

 



 72 

 

 

(f) The Borrower hereby authorizes the Administrative Agent to charge the
Borrower’s accounts with the Administrative Agent in order to cause timely
payment to be made to the Administrative Agent of all principal, interest, fees
and expenses due hereunder (subject to sufficient funds being available in its
accounts for that purpose).

 

(g) The Administrative Agent shall deem any payment by or on behalf of the
Borrower hereunder that is not made in same day funds prior to 12:00 p.m. (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by the Administrative Agent until the later of
(i) the time such funds become available funds, and (ii) the applicable next
Business Day. The Administrative Agent shall give prompt telephonic notice to
the Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 8.01(a). Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the Default Rate from the date such amount was due and payable until the date
such amount is paid in full.

 

(h) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.01, all payments or proceeds received by Agents hereunder in respect
of any of the Obligations, shall be applied in accordance with the application
arrangements described in Section 9.2 of the Pledge and Security Agreement.

 

(i) No Class of Incremental Loans, Credit Agreement Refinancing Term Loans,
Credit Agreement Refinancing Revolving Loans or Extended Loans shall be prepaid
pursuant to Section 2.14 above if such prepayment is not permitted under the
applicable Joinder Agreement, Extension Agreement, Refinancing Agreement, or
other amendment contemplated hereby that, in each case, establishes such Class
of Loans in accordance with this Agreement.

 

Section 2.17 Ratable Sharing. Lenders hereby agree among themselves, that if any
of them shall, whether by voluntary payment (other than a voluntary prepayment
of Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Loan Documents or otherwise,
or as adequate protection of a deposit treated as cash collateral under the
Bankruptcy Code, receive payment or reduction of a proportion of the aggregate
amount of principal, interest, amounts payable in respect of Letters of Credit,
fees and other amounts then due and owing to such Lender hereunder or under the
other Loan Documents (collectively, the “Aggregate Amounts Due” to such Lender)
which is greater than the proportion received by any other Lender in respect of
the Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify the Administrative Agent and
each other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, that
if all or part of such proportionately greater payment received by such
purchasing Lender is thereafter recovered from such Lender upon the bankruptcy
or reorganization of the Borrower or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. the Borrower expressly consents to the foregoing arrangement and
agrees that any holder of a participation so purchased may exercise any and all
rights of banker’s lien, set-off or counterclaim with respect to any and all
monies owing by the Borrower to that holder with respect thereto as fully as if
that holder were owed the amount of the participation held by that holder. The
provisions of this Section 2.17 shall not be construed to apply to (a) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (b) any payment obtained by any Lender as
consideration for the assignment or sale of a participation in any of its Loans
or other Obligations owed to it in accordance with the express terms of this
Agreement.

 



 73 

 

 

Section 2.18 Making or Maintaining Eurodollar Rate Loans; Inability to Determine
Applicable Interest Rate. In the event that the Administrative Agent shall have
determined (which determination shall be final and conclusive and binding upon
all parties hereto), on any Interest Rate Determination Date with respect to any
Eurodollar Rate Loans, that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of Adjusted Eurodollar Rate, the Administrative Agent shall on such
date give notice (by telefacsimile or by telephone confirmed in writing) to the
Borrower and each Lender of such determination, whereupon (i) no Loans may be
made as, or converted to, Eurodollar Rate Loans until such time as the
Administrative Agent notifies the Borrower and Lenders that the circumstances
giving rise to such notice no longer exist and (ii) any Borrowing Notice or
Conversion/Continuation Notice given by the Borrower with respect to the Loans
in respect of which such determination was made shall be deemed to be rescinded
by the Borrower.

 

(a) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto) that the making, maintaining
or continuation of its Eurodollar Rate Loans (i) has become unlawful as a result
of compliance by such Lender in good faith with any law, treaty, governmental
rule, regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful) or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to the Borrower and the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each other Lender). If the Administrative Agent
receives a notice from (x) any Lender pursuant to clause (i) of the preceding
sentence or (y) a notice from Lenders constituting the Required Lenders pursuant
to clause (ii) of the preceding sentence, then (1) the obligation of the Lenders
(or, in the case of any notice pursuant to clause (i) of the preceding sentence,
such Lender) to make Loans as, or to convert Loans to, Eurodollar Rate Loans
shall be suspended until such notice shall be withdrawn by each Affected Lender,
(2) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by the Borrower pursuant to a
Borrowing Notice or a Conversion/Continuation Notice, the Lenders (or, in the
case of any notice pursuant to clause (i) of the preceding sentence, such
Lender) shall make such Loan as (or continue such Loan as or convert such Loan
to, as the case may be) a Base Rate Loan, (3) the Lenders’ (or, in the case of
any notice pursuant to clause (i) of the preceding sentence, such Lender’s)
obligations to maintain their respective outstanding Eurodollar Rate Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in effect with respect to the Affected Loans or when
required by law and (4) the Affected Loans shall automatically convert into Base
Rate Loans on the date of such termination. Notwithstanding the foregoing, to
the extent a determination by an Affected Lender as described above relates to a
Eurodollar Rate Loan then being requested by the Borrower pursuant to a
Borrowing Notice or a Conversion/Continuation Notice, the Borrower shall have
the option, subject to the provisions of Section 2.18(c), to rescind such
Borrowing Notice or Conversion/Continuation Notice as to all Lenders by giving
notice (by telefacsimile) to the Administrative Agent of such rescission on the
date on which the Affected Lender gives notice of its determination as described
above (which notice of rescission the Administrative Agent shall promptly
transmit to each other Lender).

 



 74 

 

 

(b) Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by such
Lender to Lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Borrowing Notice, or a conversion to or
continuation of any Eurodollar Rate Loan does not occur on a date specified
therefor in a Conversion/Continuation Notice; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Eurodollar Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not made
on any date specified in a notice of prepayment given by the Borrower.

 

(c) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

 

(d) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, that each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

 

 



 75 

 

 

Section 2.19 Increased Costs; Capital Adequacy.

 

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.20 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (which term shall include the Issuing
Bank for purposes of this Section 2.19) shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any Change in Law: (i) subjects such Lender (or its
applicable lending office) to any additional Tax (other than any Tax on the
overall net income of such Lender) with respect to this Agreement or any of the
other Loan Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to Eurodollar Rate Loans that
are reflected in the definition of Adjusted Eurodollar Rate); or (iii) imposes
any other condition (other than with respect to a Tax matter) on or affecting
such Lender (or its applicable lending office) or its obligations hereunder or
the London interbank market; and the result of any of the foregoing is to
increase the cost to such Lender of agreeing to make, making or maintaining
Loans hereunder or acquiring participations in, issuing or maintaining Letters
of Credit hereunder or to reduce any amount received or receivable by such
Lender (or its applicable lending office) with respect thereto; then, in any
such case, the Borrower shall promptly pay to such Lender, upon receipt of the
statement referred to in the next sentence, such additional amount or amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender in its sole discretion shall determine) as
may be necessary to compensate such Lender for any such increased cost or
reduction in amounts received or receivable hereunder. Such Lender shall deliver
to the Borrower (with a copy to the Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Lender under this Section 2.19(a), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.

 

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined that any Change in Law regarding capital and liquidity requirements
has or would have the effect of reducing the rate of return on the capital of
such Lender or any corporation controlling such Lender as a consequence of, or
with reference to, such Lender’s Loans or Revolving Commitment or Letters of
Credit, or participations therein or other obligations hereunder with respect to
the Loans or the Letters of Credit, to a level below that which such Lender or
such controlling corporation could have achieved but for such Change in Law
(taking into consideration the policies of such Lender or such controlling
corporation with regard to capital adequacy and liquidity), then from time to
time, within five (5) Business Days after receipt by the Borrower from such
Lender of the statement referred to in the next sentence, the Borrower shall pay
to such Lender such additional amount or amounts as shall compensate such Lender
or such controlling corporation on an after-tax basis for such reduction. Such
Lender shall deliver to the Borrower (with a copy to the Administrative Agent) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to Lender under this Section 2.19(b), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

 



 76 

 

 

(c) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided, that the Borrower shall
not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

Section 2.20 Taxes; Withholding, Etc.

 

(a) Payments to Be Free and Clear. All sums payable by or on behalf of any Loan
Party hereunder and under the other Loan Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding for or on account of, any Tax (other than a Tax on the overall net
income of any Lender) imposed, levied, collected, withheld or assessed by any
Governmental Authority.

 

(b) Withholding of Taxes. If any Loan Party or any other Person is required by
law to make any deduction or withholding for or on account of any such Tax from
any sum paid or payable by any Loan Party to the Administrative Agent or any
Lender (which term shall include the Issuing Bank for purposes of this
Section 2.20(b)) under any of the Loan Documents: (i) the Borrower shall notify
the Administrative Agent of any such requirement or any change in any such
requirement as soon as the Borrower becomes aware of it; (ii) the Borrower shall
pay any such Tax before the date on which penalties attach thereto, such payment
to be made (if the liability to pay is imposed on any Loan Party) for its own
account or (if that liability is imposed on the Administrative Agent or such
Lender, as the case may be) on behalf of and in the name of the Administrative
Agent or such Lender; (iii) the sum payable by such Loan Party in respect of
which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment, the Administrative Agent or such Lender, as
the case may be, receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made;
and (iv) within thirty (30) days after the due date of payment of any Tax which
it is required by clause (ii) above to pay, the Borrower shall deliver to the
Administrative Agent evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority; provided, that, with respect to any Tax imposed,
levied, collected, withheld or assessed by or pursuant to the laws of the United
States of America or any political subdivision thereof or therein, no such
additional amount shall be required to be paid to or for the account of any
Lender (other than a Lender that becomes a Lender pursuant to Section 2.23)
under clause (iii) above except to the extent that any change after the date
hereof (in the case of each Lender listed on the signature pages hereof on the
ClosingRestatement Effective Date) or after the effective date of the Assignment
Agreement pursuant to which such Lender became a Lender (in the case of each
other Lender) in any such requirement for a deduction, withholding or payment as
is mentioned therein shall result in an increase in the rate of such deduction,
withholding or payment from that in effect at the date hereof or at the date of
such Assignment Agreement, as the case may be, in respect of payments to such
Lender; provided, that additional amounts shall be payable to a Lender to the
extent such Lender’s assignor was entitled to receive such additional amounts.

 



 77 

 

 

(c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a
“Non-U.S. Lender”) shall, to the extent it is legally entitled to do so, deliver
to the Administrative Agent for transmission to the Borrower, on or prior to the
ClosingRestatement Effective Date (in the case of each Non-U.S. Lender listed on
the signature pages hereof on the ClosingRestatement Effective Date) or on or
prior to the date of the Assignment Agreement pursuant to which it becomes a
Lender (in the case of each other Non-U.S. Lender), and at such other times as
may be necessary in the determination of the Borrower or the Administrative
Agent (each in the reasonable exercise of its discretion), (i) two (2) original
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable (in
the case of a Non-U.S. Lender claiming benefits under an applicable treaty),
W-8ECI, W-8EXP and/or W-8IMY together with all required attachments (or, in each
case, any successor forms), properly completed and duly executed by such Lender,
and such other documentation required under the Internal Revenue Code and
reasonably requested by the Borrower or the Administrative Agent to establish
that such Lender is not subject to (or is subject to a reduced rate of)
deduction or withholding of United States federal income tax with respect to any
payments to such Lender of principal, interest, fees or other amounts payable
under any of the Loan Documents or (ii) if such Lender is not a “bank” or other
Person described in Section 881(c)(3) of the Internal Revenue Code, a
Certificate re Non-Bank Status together with two (2) original copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or any successor form),
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by the Borrower or the Administrative Agent to establish that such Lender is not
subject to (or is subject to a reduced rate of) deduction or withholding of
United States federal income tax with respect to any payments to such Lender of
interest payable under any of the Loan Documents. Each Lender that is a United
States person (as such term is defined in Section 7701(a)(30) of the Internal
Revenue Code) for United States federal income tax purposes (a “U.S. Lender”)
and is not an exempt recipient within the meaning of Treasury
Regulation Section 1.6049-4(c) shall deliver to the Administrative Agent and the
Borrower on or prior to the ClosingRestatement Effective Date (or, if later, on
or prior to the date on which such Lender becomes a party to this Agreement) two
(2) original copies of Internal Revenue Service Form W-9 (or any successor
form), properly completed and duly executed by such Lender, certifying that such
U.S. Lender is entitled to an exemption from United States backup withholding
tax, or otherwise prove that it is entitled to such an exemption. Each Lender
required to deliver any forms, certificates or other evidence with respect to
United States federal income tax withholding matters pursuant to this
Section 2.20(c) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to the Administrative Agent for transmission to the Borrower
two (2) new original copies of Internal Revenue Service Form W-8BEN, W-8BEN-E,
W-8ECI, W-8EXP, W-8IMY together with all required attachments and/or W-9 (or, in
each case, any successor form), or a Certificate re Non-Bank Status and two
(2) original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable (or any successor form), as the case may be, properly completed and
duly executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by the Borrower or the
Administrative Agent to confirm or establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to
payments to such Lender under the Loan Documents, or notify the Administrative
Agent and the Borrower of its inability to deliver any such forms, certificates
or other evidence. The Borrower shall not be required to pay any additional
amount to any Non-U.S. Lender under Section 2.20(b)(iii) if such Lender shall
have failed (1) to deliver the forms, certificates or other evidence required by
the first sentence of this Section 2.20(c) or (2) to notify the Administrative
Agent and the Borrower of its inability to deliver any such forms, certificates
or other evidence, as the case may be; provided, that if such Lender shall have
satisfied the requirements of the first sentence of this Section 2.20(c) on the
ClosingRestatement Effective Date or on the date of the Assignment Agreement
pursuant to which it became a Lender, as applicable, nothing in this last
sentence of Section 2.20(c) shall relieve the Borrower of its obligation to pay
any additional amounts pursuant this Section 2.20 in the event that, as a result
of any change in any applicable law, treaty or governmental rule, regulation or
order, or any change in the interpretation, administration or application
thereof, such Lender is no longer properly entitled to deliver forms,
certificates or other evidence at a subsequent date establishing the fact that
such Lender is not subject to withholding as described herein.

 



 78 

 

 

(d) Without limiting the provisions of Section 2.20(b), the Borrower shall
timely pay all Other Taxes to the relevant Governmental Authorities in
accordance with applicable law. The Borrower shall deliver to the Administrative
Agent official receipts or other evidence of such payment reasonably
satisfactory to the Administrative Agent in respect of any Other Taxes payable
hereunder promptly after payment of such Other Taxes.

 

(e) The Borrower and Holdings shall jointly and severally indemnify the
Administrative Agent and any Lender (which term shall include Issuing Bank for
purposes of this Section 2.20(e)) for the full amount of Taxes for which
additional amounts are required to be paid pursuant to Section 2.20(b) and Other
Taxes, in each case arising in connection with this Agreement or any other Loan
Document (including any such Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20), paid by the
Administrative Agent or Lender or any of their respective Affiliates and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to such Loan Party shall be conclusive absent manifest
error. Such payment shall be due within thirty (30) days of such Loan Party’s
receipt of such certificate.

 

(f) Notwithstanding any provision of this Agreement to the contrary, the
Borrower shall not be required to pay any additional amounts pursuant to this
Section 2.20(b)(iii) with respect to any United States federal withholding Taxes
imposed under FATCA.

 

(g) If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.20(g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 



 79 

 

 

Section 2.21 Obligation to Mitigate. Each Lender (which term shall include the
Issuing Bank for purposes of this Section 2.21) agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans or Letters of Credit, as the case may be, becomes aware of the occurrence
of an event or the existence of a condition that would cause such Lender to
become an Affected Lender or that would entitle such Lender to receive payments
under Section 2.18, 2.19 or 2.20, it shall, to the extent not inconsistent with
the internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender or (b) take such other measures as such Lender may deem reasonable, if as
a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.18, 2.19
or 2.20 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such Revolving
Commitments, Loans or Letters of Credit through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Revolving Commitments, Loans or Letters of Credit or the
interests of such Lender; provided, that such Lender shall not be obligated to
utilize such other office pursuant to this Section 2.21 unless the Borrower
agrees to pay all incremental expenses incurred by such Lender as a result of
utilizing such other office as described above. A certificate as to the amount
of any such expenses payable by the Borrower pursuant to this Section 2.21
(setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive absent manifest error.

 

Section 2.22 Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Swing Line Commitment or Letter of Credit
Commitment exists at the time a Lender having a Revolving Commitment becomes a
Defaulting Lender (such Lender, a “Defaulting Revolving Lender”) then:

 

(a) all or any part of such Swing Line Commitment and Letter of Credit
Commitment shall be reallocated among the non-Defaulting Revolving Lenders in
accordance with their respective Pro Rata Share of such Swing Line Commitment
and/or Letter of Credit Commitment but only to the extent (i) the sum of the
non-Defaulting Revolving Lenders’ Pro Rata Shares of the Total Utilization of
Revolving Commitments plus such Defaulting Revolving Lender’s Pro Rata Share of
Revolving Exposure do not exceed the total of all non-Defaulting Revolving
Lenders’ Revolving Commitments and (ii) the conditions set forth in Section 3.02
are satisfied at such time;

 

(b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall (i) first, within one Business Day
following notice by the Administrative Agent, prepay any outstanding Swing Line
Loans to the extent the Swing Line Commitments related thereto have not been
reallocated pursuant to clause (a) above and (ii) second, within three Business
Days following notice by the Administrative Agent, cash collateralize such
Defaulting Revolving Lender’s Pro Rata Share of the Letter of Credit Commitment
(after giving effect to any partial reallocation pursuant to clause (a) above)
for so long as such Letter of Credit Commitment is outstanding; and

 

(c) if the Letter of Credit Commitment of the non-Defaulting Revolving Lenders
is reallocated pursuant to clause (a) above, then the fees payable to the
Lenders pursuant to Section 2.11 shall be adjusted in accordance with such
non-Defaulting Revolving Lenders’ Pro Rata Shares.

 



 80 

 

 

Section 2.23 Removal or Replacement of a Lender. Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to the Borrower that such Lender is
an Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five (5) Business Days after the Borrower’s request for such withdrawal;
or (b) (i) any Lender shall become a Defaulting Lender and such Defaulting
Lender shall fail to cure the default as a result of which it has become a
Defaulting Lender within five (5) Business Days after the Borrower’s written
request that it cure such default; or (c) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions hereof as contemplated by Section 10.05(b), the consent of
Required Lenders shall have been obtained but the consent of one or more of such
other Lenders (each a “Non-Consenting Lender”) whose consent is required shall
not have been obtained; then, with respect to each such Increased-Cost Lender,
Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”), the
Borrower may, by giving written notice to the Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans and its Revolving Commitments, if any, in full to one or more
Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 10.06 and the Borrower shall pay the fees, if any, payable
thereunder in connection with any such assignment from an Increased-Cost Lender,
Defaulting Lender or a Non-Consenting Lender; provided, that (1) on the date of
such assignment, the Replacement Lender shall pay to the Terminated Lender an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Terminated Lender, (B) an
amount equal to all unreimbursed drawings on Letters of Credit that have been
funded by such Terminated Lender, together with all then unpaid interest with
respect thereto at such time and (C) an amount equal to all accrued but
theretofore unpaid fees owing to such Terminated Lender pursuant to Section 2.11
and, in the case of any Non-Consenting Lender in connection with a repricing or
refinancing contemplated by Section 2.13(d), an amount equal to the pre-payment
premium that would have been payable if such Loan had been repaid rather than
mandatorily assigned; (2) on the date of such assignment, the Borrower shall pay
any amounts payable to such Terminated Lender pursuant to Section 2.18(c), 2.19
or 2.20; or otherwise as if it were a prepayment and (3) in the event such
Terminated Lender is a Non-Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non-Consenting Lender; provided, that the Borrower may
not make such election with respect to any Terminated Lender that is also the
Issuing Bank unless, prior to the effectiveness of such election, the Borrower
shall have caused each outstanding Letter of Credit issued thereby to be
cancelled. Upon the prepayment of all amounts owing to any Terminated Lender and
the termination of such Terminated Lender’s Revolving Commitment, if any, such
Terminated Lender shall no longer constitute a “Lender” for purposes hereof;
provided, that any rights of such Terminated Lender to indemnification hereunder
shall survive as to such Terminated Lender. Each Lender agrees that if the
Borrower exercises its option hereunder to cause an assignment by such Lender as
a Non-Consenting Lender or Terminated Lender, such Lender shall, promptly after
receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with
Section 10.06. In the event that a Lender does not comply with the requirements
of the immediately preceding sentence within one Business Day after receipt of
such notice, each Lender hereby authorizes and directs the Administrative Agent
to execute and deliver such documentation as may be required to give effect to
an assignment in accordance with Section 10.06 on behalf of a Non-Consenting
Lender, Terminated Lender or Defaulting Lender and any such documentation so
executed by the Administrative Agent shall be effective for purposes of
documenting an assignment pursuant to Section 10.06.

 



 81 

 

 

Section 2.24 Incremental Facilities.

 

(a) The Borrower may by written notice to the Administrative Agent elect to
request (A) prior to the Revolving Commitment Termination Date, an increase to
the existing Revolving Commitments (any such increase, the “Incremental
Revolving Commitments”) and/or (B) prior to the Tranche BRestatement Effective
Date Term Loan Maturity Date, the establishment of one or more new term loan
commitments (the “Incremental Term Loan Commitments”; together with the
Incremental Revolving Commitments, the “Incremental Facilities”), by an amount
not in excess of, at any time on and after the Restatement Effective Date, the
sum of (i) $100,000,000 in the aggregate minus the aggregate amount of
Indebtedness incurred pursuant to Section 2.24(a)(B)(i) (or any similar
incremental “free and clear” basket) of the Second Lien Credit Agreement and
(ii) an unlimited amount so long as such amount at such time could be incurred
without causing the pro forma First Lien Leverage Ratio to exceed 3.50:1.00
(assuming that (x) the Incremental Revolving Commitments are fully drawn and
(y) the cash proceeds of any Incremental Revolving Loans and Incremental Term
Loans are not netted from Indebtedness for purposes of calculating such First
Lien Leverage Ratio); provided that no such Incremental Revolving Commitments or
Incremental Term Loan Commitments shall be in an aggregate amount less than
$25,000,000 (except as shall be approved by the Administrative Agent or such
lesser amount that shall constitute the difference between $100,000,000 and all
such Incremental Revolving Commitments and Incremental Term Loan Commitments
obtained prior to such date pursuant to clause (i) above), and integral
multiples of $5,000,000 in excess of that amount. Each such notice shall specify
(A) the date (each, an “Increased Amount Date”) on which the Borrower proposes
that the Incremental Revolving Commitments or Incremental Term Loan Commitments,
as applicable, shall be effective, which shall be a date not less than 10
Business Days after the date on which such notice is delivered to the
Administrative Agent and (B) the identity of each Lender or other Person that is
an Eligible Assignee (each, an “Incremental Revolving Loan Lender” or
“Incremental Term Loan Lender”, as applicable) to whom the Borrower proposes any
portion of such Incremental Revolving Commitments or Incremental Term Loan
Commitments, as applicable, be allocated and the amounts of such allocations;
provided that Barclays may elect or decline to arrange such Incremental
Revolving Commitments or Incremental Term Loan Commitments in its sole
discretion and any Lender approached to provide all or a portion of the
Incremental Revolving Commitments or Incremental Term Loan Commitments may elect
or decline, in its sole discretion, to provide an Incremental Revolving
Commitment or an Incremental Term Loan Commitment. Such Incremental Revolving
Commitments or Incremental Term Loan Commitments shall become effective as of
such Increased Amount Date; provided that (1) subject to the terms and
conditions set forth in Section 1.04 with respect to Limited Condition
Acquisitions, no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such Incremental Revolving
Commitments or Incremental Term Loan Commitments, as applicable; (2) Facilities;
(2) subject to the terms and conditions set forth in Section 1.04 with respect
to Limited Condition Acquisitions, both before and after giving effect to the
making of any Series of Incremental Term Loans, each of the conditions set forth
in Section 3.02 shall be satisfied; (3) subject to the terms and conditions set
forth in Section 1.04 with respect to Limited Condition Acquisitions, Holdings
shall be in pro forma compliance (calculated in accordance with the definition
of Consolidated Adjusted EBITDA) with each of the covenants set forth in
Section 6.07 as of the last day of the most recently ended Fiscal Quarter, after
giving effect to such Incremental Revolving Commitments or Incremental Term Loan
Commitments, including any acquisitions consummated with the proceeds thereof or
dispositions after the beginning of the relevant determination period but prior
to or simultaneous with the borrowing of such Incremental Revolving Commitments
or Incremental Term Loan Commitments, as applicable; (4) the Incremental
Revolving Commitments or Incremental Term Loan Commitments, as applicable, shall
be effected pursuant to one or more Joinder Agreements executed and delivered by
the Borrower, the Incremental Revolving Loan Lender or Incremental Term Loan
Lender, as applicable, and the Administrative Agent, and each of which shall be
recorded in the Register and each Incremental Revolving Loan Lender and
Incremental Term Loan Lender shall be subject to the requirements set forth in
Section 2.20(c); (5) the Borrower shall make any payments required pursuant to
Section 2.18(c) in connection with the Incremental Revolving Commitments or
Incremental Term Loan Commitments, as applicable; (6) all other fees and
expenses owing in respect of such increase to the Administrative Agent, the
Collateral Agent and the Lenders will have been paid; (7) such Incremental
Revolving Commitments or Incremental Term Loan Commitments, as applicable, shall
share pari passu in the Guarantees and Collateral; and (8) the Borrower shall
deliver or cause to be delivered any legal opinions or other documents
(including modifications of Mortgages and title insurance endorsements or
policies) reasonably requested by the Administrative Agent in connection with
any such transaction. Any Incremental Term Loans made on an Increased Amount
Date shall be designated a separate series (a “Series”) of Incremental Term
Loans for all purposes of this Agreement.

 



 82 

 

 

(b) On any Increased Amount Date on which Incremental Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Revolving Lenders shall assign to each of the Incremental
Revolving Loan Lenders, and each of the Incremental Revolving Loan Lenders shall
purchase from each of the Revolving Loan Lenders, at the principal amount
thereof (together with accrued interest), such interests in the Revolving Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
will be held by existing Revolving Loan Lenders and Incremental Revolving Loan
Lenders ratably in accordance with their Revolving Commitments after giving
effect to the addition of such Incremental Revolving Commitments to the
Revolving Commitments, (b) each Incremental Revolving Commitment shall be deemed
for all purposes a Revolving Commitment and each Loan made thereunder (an
“Incremental Revolving Loan”) shall be deemed, for all purposes, a Revolving
Loan and (c) each Incremental Revolving Loan Lender shall become a Lender with
respect to the Incremental Revolving Commitment and all matters relating
thereto.

 

(c) On any Increased Amount Date on which any Incremental Term Loan Commitments
of any Series are effective, subject to the satisfaction of the foregoing terms
and conditions, (i) each Incremental Term Loan Lender of any Series shall make a
Loan to the Borrower (an “Incremental Term Loan”) in an amount equal to its
Incremental Term Loan Commitment of such Series and (ii) each Incremental Term
Loan Lender of any Series shall become a Lender hereunder with respect to the
Incremental Term Loan Commitment of such Series and the Incremental Term Loans
of such Series made pursuant thereto.

 

(d) The Administrative Agent shall notify the Lenders promptly upon receipt of
the Borrower’s notice of each Increased Amount Date and in respect thereof
(yx) the Incremental Revolving Commitments and the Incremental Revolving Loan
Lenders or the Series of Incremental Term Loan Commitments and the Incremental
Term Loan Lenders of such Series, as applicable and (zy) in the case of each
notice to any Revolving Loan Lender, the respective interests in such Revolving
Loan Lender’s Revolving Loans, in each case subject to the assignments
contemplated by this Section.

 

(e) The terms and provisions of the Incremental Term Loans and Incremental Term
Loan Commitments of any Series shall be, except as otherwise set forth herein or
as agreed between the Borrower and the Lenders providing such Incremental Term
Loans and as set forth in the Joinder Agreement, identical to the existing Term
Loans. The terms and provisions of the Incremental Revolving Loans shall be
identical to the Revolving Loans and such Incremental Revolving Loans will be
documented solely as an increase to the Revolving Commitments, without any
change in terms other than any change that is more favorable to the Revolving
Lenders and applies to all loans and commitments under the Revolving Loans (it
being understood that the Administrative Agent shall be empowered to, on behalf
of all the Revolving Lenders, execute an amendment to the definitive
documentation relating to the Revolving Loans in order to give effect to such a
change more favorable to the Revolving Lenders). In any event (i) the Weighted
Average Life to Maturity of all Incremental Term Loans of any Series shall be no
shorter than the Weighted Average Life to Maturity of the existing Term Loans
(except by virtue of amortization or prepayment of such existing Term Loans
prior to such date of determination), (ii) the applicable Incremental Term Loan
Maturity Date of each Series shall be no shorter than the latest of the final
maturity of the existing Term Loans, and (iii) if the “yield” of any relevant
Loan exceeds the “yield” on the existing Term Loans by more than 50 basis
points, the applicable margins for the existing Term Loans shall be increased to
the extent necessary so that the “yield” on such Term Loans is 50 basis points
less than the “yield” on such relevant Incremental Term Loans (for purposes of
this paragraph “yield” shall be reasonably determined by the Administrative
Agent (w) to include the applicable interest rate margin, (x) to exclude
arrangement, commitment, structuring or other fees payable to the Joint Lead
Arrangers (or their respective Affiliates) in connection with such Loans or to
one or more arrangers (or their Affiliates) of any such Loan that are not shared
with all Lenders providing such Loans, (y) to include original issue discount
and upfront fees paid to the Lenders thereunder (with original issue discount
being equated to interest based on assumed four-year life to maturity or, if
shorter, the actual Weighted Average Life to Maturity), and (z) to include, if
the Incremental Term Loans include an interest rate floor greater than the
applicable interest rate floor under the existing Term Loans, such differential
between interest rate floors equated to the applicable interest rate margin for
purposes of determining whether an increase to the interest rate margin under
the existing Term Loans shall be required, but only to the extent an increase in
the interest rate floor in the existing Term Loans would cause an increase in
the interest rate then in effect thereunder, and in such case the interest rate
floor (but not the interest rate margin) applicable to the existing Term Loans
shall be increased to the extent of such differential between interest rate
floors). Each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other CreditLoan Documents as
may be necessary or appropriate, in the opinion of the Administrative Agent to
effect the provisions of this Section 2.24.

 



 83 

 

 

Section 2.25 Extensions of Term Loans and Revolving Commitments.

 

(a) Generally.

 

(i) The Borrower may, at any time and from time to time, request that all or a
portion of each Term Loan of any Class (an “Existing Term Loan Class”) be
converted or exchanged to extend the scheduled final maturity date(s) of any
payment of principal with respect to all or a portion of any principal amount of
such Term Loans (any such Term Loans which have been so extended, “Extended Term
Loans”) and to provide for other terms consistent with this Section 2.25. Prior
to entering into any Extension Agreement with respect to any Extended Term
Loans, the Borrower shall provide written notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Term Loan Class, with such request offered equally to all
such Lenders of such Existing Term Loan Class) (a “Term Loan Extension Request”)
setting forth the proposed terms of the Extended Term Loans to be established,
which terms shall be substantially similar to the Term Loans of the Existing
Term Loan Class, or otherwise not materially less favorable to the Lenders with
respect to such Existing Term Loan Class, taken as a whole (as reasonably
determined by the Borrower), except that (w) the scheduled final maturity date
shall be extended and all or any of the scheduled amortization payments of all
or a portion of any principal amount of such Extended Term Loans may be delayed
to later dates than the scheduled amortization of principal of the Term Loans of
such Existing Term Loan Class (with any such delay resulting in a corresponding
adjustment to the scheduled amortization payments reflected in Section 2.12 or
in the Extension Agreement or the Joinder Agreement, as the case may be, with
respect to the Existing Term Loan Class of Term Loans from which such Extended
Term Loans were extended, in each case, as more particularly set forth in
Section 2.25(c) below), (x)(A) the interest rates (including through fixed
interest rates), interest margins, rate floors, upfront fees, funding discounts,
original issue discounts and prepayment premiums with respect to the Extended
Term Loans may be different than those for the Term Loans of such Existing Term
Loan Class and/or (B) additional fees and/or premiums may be payable to the
Lenders providing such Extended Term Loans in addition to any of the items
contemplated by the preceding clause (A), in each case, to the extent provided
in the applicable Extension Agreement, (y) the Extension Agreement may provide
for other covenants and terms that apply to any period after the latest Term
Loan Maturity Date with respect to the then-existing Term Loans and such terms
and conditions that constitute then-current market terms for the applicable type
of Indebtedness or are otherwise reasonably acceptable to the Administrative
Agent and (z) any provisions applicable to such Extended Term Loans that also
expressly apply to (and for the benefit of) the Existing Term Loan Class may be
more favorable to the Lenders providing such Extended Term Loans than those
originally applicable to the Existing Term Loan Class; provided that any Class
of Extended Term Loans may participate on a pro rata basis or a less than pro
rata basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayment or prepayment (but, for purposes of clarity, not scheduled
amortization payments) in respect of the Term Loans, in each case as specified
in the relevant Extension Agreement. No Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Class exchanged or
converted into Extended Term Loans pursuant to any Term Loan Extension Request.
Any Extended Term Loans of any Extension Series shall constitute a separate
Class of Term Loans from the Existing Term Loan Class of Term Loans from which
they were extended; provided that in no event shall there be more than ten
Classes of Term Loans outstanding at any time.

 



 84 

 

 

(ii) The Borrower may, at any time and from time to time, request that all or a
portion of the Revolving Commitments of any Class existing at the time of such
request (each, an “Existing Revolving Commitment” and any related Revolving
Loans under any such facility, “Existing Revolving Loans”; each Existing
Revolving Commitment and related Existing Revolving Loans together being
referred to as an “Existing Revolving Class”) be converted or exchanged to
extend the termination date thereof and the scheduled maturity date(s) of any
payment of principal with respect to all or a portion of any principal amount of
Existing Revolving Loans related to such Existing Revolving Commitments (any
such Existing Revolving Commitments which have been so extended, “Extended
Revolving Commitments” and any related Revolving Loans, “Extended Revolving
Loans”) and to provide for other terms consistent with this Section 2.25. Prior
to entering into any Extension Agreement with respect to any Extended Revolving
Commitments, the Borrower shall provide a notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders of the
applicable Class of Existing Revolving Commitments, with such request offered
equally to all Lenders of such Class) (a “Revolving Extension Request”) setting
forth the proposed terms of the Extended Revolving Commitments to be established
thereunder, which terms shall be substantially similar to those applicable to
the Existing Revolving Commitments from which they are to be extended (the
“Specified Existing Revolving Class”) or otherwise not materially less favorable
to the Lenders with respect to such Existing Revolving Class, taken as a whole
(as reasonably determined by the Borrower), except that (x) all or any of the
final maturity dates of such Extended Revolving Commitments may be delayed to
later dates than the final maturity dates of the Existing Revolving Commitments
of the Specified Existing Revolving Class, (y)(A) the interest rates, interest
margins, rate floors, upfront fees, funding discounts, original issue discounts
and prepayment premiums with respect to the Extended Revolving Commitments may
be different than those for the Existing Revolving Commitments of the Specified
Existing Revolving Class and/or (B) additional fees and/or premiums may be
payable to the Lenders providing such Extended Revolving Commitments in addition
to or in lieu of any of the items contemplated by the preceding clause (A), and
(z) the Extension Agreement may provide for other covenants and terms that apply
to any period after the latest Revolving Commitment Termination Date or such
terms and conditions that constitute then-current market terms for the
applicable type of Indebtedness or are otherwise reasonably acceptable to the
Administrative Agent; provided that notwithstanding anything to the contrary in
this Section 2.25, or otherwise, (I) the borrowing and repayment (except
(1) payments of interest and fees at different rates in respect of any Existing
Revolving Commitments and such Extended Revolving Commitments (and related
outstandings)), (2) repayments required on the maturity date of any Existing
Revolving Commitments and such Extended Revolving Commitments and (3) repayments
made in connection with any permanent repayment and termination of commitments
(subject to clause (IV) below) of the Extended Revolving Loans under any
Extended Revolving Commitments shall be made on a pro rata basis with any
borrowings and repayments of the Existing Revolving Loans of the Specified
Existing Revolving Class (the mechanics for which may be implemented through the
applicable Extension Agreement and may include technical changes related to the
borrowing and repayment procedures of the Specified Existing Revolving Class),
(II) all swingline loans and letters of credit shall be participated on a pro
rata basis by all Lenders with Extended Revolving Commitments and Existing
Revolving Commitments, (III) assignments and participations of Extended
Revolving Commitments and Extended Revolving Loans shall be governed by the
assignment and participation provisions set forth in Section 10.06 and (IV) no
termination of Extended Revolving Commitments and no repayment of Extended
Revolving Loans accompanied by a corresponding permanent reduction in the
related Extended Revolving Commitments shall be permitted unless (A) such
Extended Revolving Loans have the earliest maturity date of all Revolving Loans
or (B) such termination or repayment (and corresponding reduction) is
accompanied by at least a pro rata termination or permanent repayment (and
corresponding pro rata permanent reduction), as applicable, of the Existing
Revolving Loans or Existing Revolving Commitments, as the case may be. No Lender
shall have any obligation to agree to have any of its Revolving Loans or
Revolving Commitments of any Existing Revolving Class converted or exchanged
into Extended Revolving Loans or Extended Revolving Commitments pursuant to any
Extension Request. Any Extended Revolving Commitments of any Extension Series
shall constitute a separate Class of revolving commitments from Existing
Revolving Commitments of the Specified Existing Revolving Class and from any
other Existing Revolving Commitments (together with any other Extended Revolving
Commitments so established on such date); provided that in no event shall there
be more than three (3) Classes of revolving commitments outstanding at any one
time.

 



 85 

 

 

(b) The Borrower shall provide the applicable Extension Request to the
Administrative Agent at least five (5) Business Days (or such shorter period as
the Administrative Agent may determine in its reasonable discretion) prior to
the date on which Lenders under the Existing Term Loan Class or Existing
Revolving Class (each an “Existing Class”), as applicable, are requested to
respond, and shall agree to such procedures, if any, as may be established by,
or acceptable to, the Administrative Agent, in each case acting reasonably, to
accomplish the purpose of this Section 2.25. Any Lender (an “Extending Lender”)
wishing to have all or a portion of its Term Loans and/or Revolving Commitments
of an Existing Class subject to such Extension Request converted or exchanged
into Extended Loans/Commitments shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans and/or Revolving Commitments (and/or any
earlier extended Extended Revolving Commitments) which it has elected to convert
or exchange into Extended Loans/Commitments (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate amount of Term Loans and/or Revolving Commitments subject to Extension
Elections exceeds the amount of Extended Loans/Commitments requested pursuant to
the Extension Request, the Term Loans, and/or Revolving Commitments, as
applicable, subject to Extension Elections shall be converted to or exchanged to
Extended Loans/Commitments on a pro rata basis (subject to such rounding
requirements as may be established by the Administrative Agent) based on the
amount of Term Loans and/or Revolving Commitments included in each such
Extension Election or as may be otherwise agreed to in the applicable Extension
Agreement. Notwithstanding the conversion of any Existing Revolving Commitment
into an Extended Revolving Commitment, unless expressly agreed by the holders of
each affected Existing Revolving Commitment of the Specified Existing Revolving
Class, such Extended Revolving Commitment shall not be treated more favorably
than all Existing Revolving Commitments of the Specified Existing Revolving
Class for purposes of the obligations of a Revolving Lender in respect of Swing
Line Loans under Section 2.03 and Letters of Credit under Section 2.04, except
that the applicable Extension Agreement may provide that the maturity date for
the Swing Line Loans and/or the last day for issuing Letters of Credit may be
extended and the related obligations to make Swing Line Loans and issue Letters
of Credit may be continued (pursuant to mechanics to be specified in the
applicable Extension Agreement) so long as the applicable Swing Line Lenders
and/or the applicable Issuing Bank have consented to such extensions (it being
understood that no consent of any other Lender shall be required in connection
with any such extension).

 

(c) Extended Loans/Commitments shall be established pursuant to an amendment (an
“Extension Agreement”) to this Agreement (which notwithstanding anything to the
contrary set forth in Section 10.05, shall not require the consent of any Lender
other than the Extending Lenders with respect to the Extended Loans/Commitments
established thereby) executed by Holdings, the Borrower, the Administrative
Agent and the Extending Lenders. In addition to any terms and changes required
or permitted by Section 2.25(a), each Extension Agreement in respect of Extended
Term Loans shall amend the scheduled amortization payments pursuant to
Section 2.12(a) or the applicable Joinder Agreement or Extension Agreement with
respect to the Existing Class of Term Loans from which the Extended Term Loans
were exchanged to reduce each scheduled Installment or other amortization
payment for the Existing Class in the same proportion as the amount of Term
Loans of the Existing Class is to be reduced pursuant to such Extension
Agreement (it being understood that the amount of any Installment or other
amortization payment payable with respect to any individual Term Loan of such
Existing Class that is not an Extended Term Loan shall not be reduced as a
result thereof). In connection with any Extension Agreement, the Borrower shall
deliver an opinion of counsel reasonably acceptable to the Administrative Agent
as to the enforceability of such Extension Agreement, this Agreement as amended
thereby and such other customary matters as reasonably requested by the
Administrative Agent, and such of the other Loan Documents (if any) as may be
amended thereby (in the case of such other Loan Documents as contemplated by the
immediately preceding sentence).

 



 86 

 

 

(d) Notwithstanding anything to the contrary contained in this Agreement, (i) on
any date on which any Existing Class is converted or exchanged to extend the
related scheduled maturity date(s) in accordance with clause (a) above (an
“Extension Date”), (A) in the case of the existing Term Loans of each Extending
Lender, the aggregate principal amount of such existing Term Loans shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Term Loans so converted or exchanged by such Lender on such date, and the
Extended Term Loans shall be established as a separate Class of Term Loans
(together with any other Extended Term Loans so established on such date), and
(B) in the case of the Existing Revolving Commitments of each Extending Lender
under any Specified Existing Revolving Class, the aggregate principal amount of
such Existing Revolving Commitments shall be deemed reduced by an amount equal
to the aggregate principal amount of Extended Revolving Commitments so converted
or exchanged by such Lender on such date, and such Extended Revolving
Commitments shall be established as a separate Class of revolving commitments
from the Specified Existing Revolving Class and from any other Existing
Revolving Commitments (together with any other Extended Revolving Commitments so
established on such date) and (ii) if, on any Extension Date, any Existing
Revolving Loans of any Extending Lender are outstanding under the Specified
Existing Revolving Class, such Existing Revolving Loans (and any related
participations) shall be deemed to be converted or exchanged to Extended
Revolving Loans (and related participations) of the applicable Class in the same
proportion as such Extending Lender’s Specified Existing Revolving Commitments
to Extended Revolving Commitments of such Class.

 

(e) In the event that the Administrative Agent determines in its sole discretion
that the allocation of Extended Term Loans of a given Extension Series or the
Extended Revolving Commitments of a given Extension Series, in each case, to a
given Lender was incorrectly determined as a result of manifest administrative
error in the receipt and processing of an Extension Election timely submitted by
such Lender in accordance with the procedures set forth in the applicable
Extension Agreement, then the Administrative Agent, the Borrower and such
affected Lender may (and hereby are authorized to), in their sole discretion and
without the consent of any other Lender, enter into an amendment to this
Agreement and the other Loan Documents (each, a “Corrective Extension
Agreement”) within fifteen (15) days following the effective date of such
Extension Agreement, as the case may be, which Corrective Extension Agreement
shall (i) provide for the conversion or exchange and extension of Term Loans
under the Existing Term Loan Class or Existing Revolving Commitments (and
related Existing Revolving Loans), as the case may be, in such amount as is
required to cause such Lender to hold Extended Term Loans or Extended Revolving
Commitments (and related Extended Revolving Loans) of the applicable Extension
Series into which such other Existing Class were initially converted or
exchanged, as the case may be, in the amount such Lender would have held had
such administrative error not occurred and had such Lender received the minimum
allocation of the applicable Loans or Commitments to which it was entitled under
the terms of such Extension Agreement, in the absence of such error, (ii) be
subject to the satisfaction of such conditions as the Administrative Agent, the
Borrower and such Lender may agree (including conditions of the type required to
be satisfied for the effectiveness of an Extension Agreement described in
Section 2.25(c)), and (iii) effect such other amendments of the type (with
appropriate reference and nomenclature changes) described in the penultimate
sentence of Section 2.25(c).

 



 87 

 

 

(f) No conversion or exchange of Loans or Commitments pursuant to any Extension
Agreement in accordance with this Section 2.25 shall constitute a voluntary or
mandatory payment or prepayment for purposes of this Agreement.

 

This Section 2.25 shall supersede any provisions in Section 10.05 to the
contrary. For the avoidance of doubt, any of the provisions of this Section 2.25
may be amended with the consent of the Required Lenders; provided that no such
amendment shall require any Lender to provide any Extended Loans/Commitments
without such Lender’s consent.

 

Article III.
CONDITIONS PRECEDENT

 

Section 3.01 ClosingRestatement Effective Date. The obligation of each Lender to
make a Credit Extension on the ClosingRestatement Effective Date is subject to
the satisfaction, or waiver in accordance with Section 10.05, of the following
conditions on or before the ClosingRestatement Effective Date:

 

(a) Loan Documents. The Administrative Agent shall have received each Loan
Document originally executed and delivered by each applicable Loan Party.

 

(b) Organizational Documents; Incumbency. The Administrative Agent shall have
received (1) copies of each Organizational Document of each Loan Party, as
applicable, and, to the extent applicable, certified as of a recent date by the
appropriate governmental official, each dated the ClosingRestatement Effective
Date or a recent date prior thereto; (2) signature and incumbency certificates
of the officers of each Loan Party executing the Loan Documents to which it is a
party; (3) resolutions of the board of directors or similar governing body of
each Loan Party approving and authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party or by which it or its assets may be bound as of the ClosingRestatement
Effective Date, certified as of the ClosingRestatement Effective Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment; (4) a good standing certificate from the applicable
Governmental Authority of each Loan Party’s jurisdiction of incorporation,
organization or formation, and (5) such other documents as the Administrative
Agent may reasonably request.

 



 88 

 

 

(c) Organizational and Capital Structure. The organizational structure and
capital structure of Holdings and its Subsidiaries is as set forth on
Schedule 4.01.

 

(d) Existing Indebtedness. On the Closing Date, Holdings and its Subsidiaries
shall have (1) repaid in full all Existing Indebtedness, (2) terminated any
commitments to lend or make other extensions of credit thereunder, (3) delivered
to the Administrative Agent all documents or instruments necessary to release
all Liens securing Existing Indebtedness and (4) made arrangements satisfactory
to the Administrative Agent with respect to the cancellation of any letters of
credit outstanding thereunder or the issuance of Letters of Credit to support
the obligations of Holdings and its Subsidiaries with respect
thereto.Restatement Effective Date Refinancing. On the Restatement Effective
Date, the Restatement Effective Date Refinancing shall have been consummated.

 

(e) Governmental Authorizations and Consents. Each Loan Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the Transactions,
and each of the foregoing shall be in full force and effect and in form and
substance reasonably satisfactory to the Administrative Agent. All applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent or otherwise impose
adverse conditions on the Transactions and no action, request for stay, petition
for review or rehearing, reconsideration, or appeal with respect to any of the
foregoing shall be pending, and the time for any applicable agency to take
action to set aside its consent on its own motion shall have expired.

 

(f) Personal Property Collateral. In order to create in favor of the Collateral
Agent, for the benefit of Secured Parties, a valid, perfected (or continuing)
First Priority security interest in the personal property Collateral, each Loan
Party shall have delivered to the Collateral Agent:

 

(1) evidence satisfactory to the Collateral Agent of the compliance by each Loan
Party of their obligations under the Pledge and Security Agreement and the other
Security Documents (including their obligations to authorize UCC financing
statements and execute and deliver originals of securities, instruments and
chattel paper and any agreements governing deposit and/or securities accounts as
provided therein);

 

(2) a completed Perfection Certificate dated the ClosingRestatement Effective
Date and executed by an Authorized Officer of each Loan Party, together with all
attachments contemplated thereby;

 

(3) fully executed and notarized Intellectual Property Security Agreements, in
proper form for filing or recording in all appropriate places in all applicable
jurisdictions, memorializing and recording the encumbrance of the Intellectual
Property Assets listed in Schedule 5.2 to the Pledge and Security Agreement; and

 



 89 

 

 

(4) evidence that each Loan Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including, to the extent requested by
the Administrative Agent, any intercompany notes evidencing Indebtedness
permitted to be incurred pursuant to Section 6.01(b)) and made or caused to be
made any other filing and recording (other than as set forth herein) reasonably
required by the Collateral Agent.

 

(g) [Reserved].

 

(h) Evidence of Insurance. The Collateral Agent shall have received a
certificate from the Borrower’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.05 is in full force and effect, together with endorsements naming the
Collateral Agent, for the benefit of Secured Parties, as loss payee thereunder
and each of the Secured Parties as additional insureds, in each case, to the
extent required under Section 5.05.

 

(i) Opinions of Counsel to Loan Parties. The Agents and the Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of Sheppard, Mullin, Richter & Hampton and Jeff
Linden, counsel for Loan Parties, in the form of Exhibit D-1 and Exhibit D-2,
respectively, and as to such other matters as the Administrative Agent may
reasonably request, dated as of the ClosingRestatement Effective Date and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent (and each Loan Party hereby instructs such counsel to deliver such
opinions to the Agents and the Lenders).

 

(j) Fees. The Borrower shall have paid to (i) the Lenders the fees due and
payable on the ClosingRestatement Effective Date referred to in Section 2.11(d)
and any fees payable to the Agents in their capacities as such or otherwise in
connection herewith referred to Section 2.11(e). All such amounts may be paid
out of the proceeds of the Tranche BRestatement Effective Date Term Loans or
other proceeds received on the ClosingRestatement Effective Date.

 

(k) Solvency; Solvency Certificate. On the ClosingRestatement Effective Date,
(i) after giving effect to the consummation of the Transactions and any rights
of contribution, the Loan Parties, taken as a whole, are and shall be Solvent
and (ii) the Administrative Agent shall have received the Solvency Certificate
from the chief financial officer of the Borrower and Holdings.

 

(l) Closing DateOfficer’s Certificate. Holdings and the Borrower shall have
delivered to the Administrative Agent an originally executed Closing
DateOfficer’s Certificate, together with all attachments thereto, and which
shall include certifications to the effect that:

 

(i) since December 31, 20112015, there shall not have occurred a Material
Adverse Effect; and

 

(ii) each of the conditions precedent described in this Section 3.01 and
Section 3.02 shall have been satisfied on the ClosingRestatement Effective Date
(except that no opinion need be expressed as to Administrative Agent’s, Agents’,
or Required Lenders’ satisfaction with any document, instrument or other
matter).

 

 



 90 

 

 

(m) Credit Rating. The Borrower shall have been assigned a corporate family
rating from Moody’s, a corporate credit rating from S&P, and the Term Loans
shall have been assigned a credit rating from each of Moody’s and S&P.

 

(n) Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by the
Administrative Agent and its counsel shall be satisfactory in form and substance
to the Administrative Agent and the Agents and such counsel, and the
Administrative Agent and such counsel shall have received all such counterpart
originals or certified copies of such documents as the Administrative Agent may
reasonably request.

 

(o) Letter of Direction. The Administrative Agent shall have received a duly
executed letter of direction from the Borrower addressed to the Administrative
Agent, on behalf of itself and Lenders, directing the disbursement on the
ClosingRestatement Effective Date of the proceeds of the Loans made on such
date.

 

(p) Bank Regulatory Information. At least 5 daysthree (3) Business Days prior to
the ClosingRestatement Effective Date, the Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001) (the “PATRIOT Act”), so long
as requested prior to such three (3) Business Day period.

 

(q) Lien and Judgment Searches. The Collateral Agent shall have received the
results of recent lien and judgment searches in each of the jurisdictions in
which Uniform Commercial Code financing statements or other filings or
recordations should be made to evidence or perfect security interests in all
assets of the Loan Parties, and such search shall reveal no liens on any of the
assets of the Loan Party, except for Liens permitted by Section 6.02 or liens to
be discharged on or prior to the ClosingRestatement Effective Date.

 

Section 3.02 Conditions to Each Credit Extension.

 

(a) Conditions Precedent. The obligation of each Lender to make any Loan, or the
Issuing Bank to issue any Letter of Credit, on any Credit Date, including the
ClosingRestatement Effective Date, are subject to the satisfaction, or waiver in
accordance with Section 10.05, of the following conditions precedent:

 

(i) the Administrative Agent shall have received a fully executed and delivered
Borrowing Notice or Issuance Notice, as the case may be;

 

(ii) after making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;

 



 91 

 

 

(iii) as of such Credit Date, the representations and warranties contained
herein and in the other Loan Documents shall be true and correct in all material
respects on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; provided, that to the extent any such representation or
warranty is already qualified by materiality or material adverse effect, such
representation or warranty shall be true and correct in all respects; and
provided further in connection with any Limited Condition Acquisition, customary
“SunGard” limitations with respect to representations and warranties shall
apply;

 

(iv) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute a Default or an Event of Default; and

 

(v) on or before the date of issuance of any Letter of Credit, the
Administrative Agent shall have received all other information required by the
applicable Issuance Notice, and such other documents or information as the
Issuing Bank may reasonably require in connection with the issuance of such
Letter of Credit.

 

Any Agent or the Required Lenders shall be entitled, but not obligated to,
request and receive, prior to the making of any Credit Extension, additional
information reasonably satisfactory to the requesting party confirming the
satisfaction of any of the foregoing if, in the good faith judgment of such
Agent or the Required Lenders, such request is warranted under the
circumstances.

 

(b) Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to the Administrative Agent.

 

Article IV.
REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders and the Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, each Loan Party represents
and warrants to each Lender and the Issuing Bank, on the ClosingRestatement
Effective Date and on each Credit Date that the following statements are true
and correct:

 

Section 4.01 Organization; Requisite Power and Authority; Qualification. Each of
Holdings and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization (which
jurisdictions of organization as of the ClosingRestatement Effective Date are
identified on Schedule 4.01), (b) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby and (c) is
qualified to do business and in good standing in every jurisdiction where any
material portion of its assets are located and wherever necessary to carry out
its material business and operations.

 

 



 92 

 

 

Section 4.02 Equity Interests and Ownership. The Equity Interests of each of the
Borrower, any GrantorGuarantor which is not a Subsidiary of Holdings (each a
“Non-Subsidiary Guarantor”) and their respective Subsidiaries has been duly
authorized and validly issued and is fully paid and non-assessable. Except as
set forth on Schedule 4.02, as of the date hereof, there is no existing option,
warrant, call, right, commitment or other agreement to which the Borrower, a
Non-Subsidiary Guarantor or any of their respective Subsidiaries is a party
requiring, and there is no membership interest or other Equity Interests of the
Borrower, a Non-Subsidiary Guarantor or any of their respective Subsidiaries
outstanding which upon conversion or exchange would require, the issuance by the
Borrower, a Non-Subsidiary Guarantor or any of their respective Subsidiaries of
any additional membership interests or other Equity Interests of the Borrower, a
Non-Subsidiary Guarantor or any of their respective Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Equity Interests of
the Borrower, a Non-Subsidiary Guarantor or any of their respective
Subsidiaries. Schedule 4.02 correctly sets forth the ownership interest of the
Borrower, any Non-Subsidiary Guarantor and each of their respective Subsidiaries
in their respective Subsidiaries as of the ClosingRestatement Effective Date.

 

Section 4.03 Due Authorization. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action on the part of
each Loan Party that is a party thereto.

 

Section 4.04 No Conflict. The execution, delivery and performance by the Loan
Parties of the Loan Documents to which they are parties and the consummation of
the transactions contemplated by the Loan Documents do not and will not
(a) violate (i) any provision of any law or any governmental rule or regulation
applicable to any Loan Party or any of its Subsidiaries, (ii) any of the
Organizational Documents of any Loan Party or any of its Subsidiaries or
(iii) any order, judgment or decree of any court or other agency of government
binding on any Loan Party or any of its Subsidiaries; (b) conflict with, result
in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of any Loan Party or any of its
Subsidiaries except to the extent such conflict, breach or default could not
reasonably be expected to have a Material Adverse Effect; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of any Loan Party or any of its Subsidiaries (other than any Liens
created under any of the Loan Documents in favor of the Collateral Agent on
behalf of the Secured Parties); or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
Contractual Obligation of any Loan Party or any of its Subsidiaries, except for
such approvals or consents which have been obtained on or before the
ClosingRestatement Effective Date and disclosed in writing to the Lenders and
except for any such approvals or consents the failure of which to obtain will
not have a Material Adverse Effect.

 

Section 4.05 Governmental Consents. The execution, delivery and performance by
the Loan Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except for (a) filings
and recordings with respect to the Collateral to be made, or otherwise delivered
to the Collateral Agent for filing and/or recordation, as of the Closing
DateRestatement Effective Date, and (b) filings and recordings with the SEC to
disclose the Loan Documents.

 

 



 93 

 

 

Section 4.06 Binding Obligation. Each Loan Document has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

Section 4.07 Historical Financial Statements. The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year-end adjustments. As of the ClosingRestatement
Effective Date, neither Holdings nor any of its Subsidiaries has any contingent
liability or liability for Taxes, long-term lease or unusual forward or
long-term commitment that is not reflected in the Historical Financial
Statements or the notes thereto and which in any such case is material in
relation to the business, operations, properties, assets, condition (financial
or otherwise) or prospects of Holdings and its Subsidiaries taken as a whole.

 

Section 4.08 Projections. On and as of the ClosingRestatement Effective Date,
the projections of Holdings and its Subsidiaries for the period of Fiscal
Year 20122016 through and including Fiscal Year 20162020 (the “Projections”) are
based on good faith estimates and assumptions made by the management of
Holdings; provided, that the Projections are not to be viewed as facts and that
actual results during the period or periods covered by the Projections may
differ from such Projections and that the differences may be material.

 

Section 4.09 No Material Adverse ChangeEffect. Since December 31, 20112015, no
event, circumstance or change has occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect.

 

Section 4.10 Certain Fees. No broker’s or finder’s fee or commission shall be
payable with respect to the transactions contemplated by the Loan Documents or
the use of proceeds with respect thereto, except as payable to the Agents and
Lenders.

 

Section 4.11 Adverse Proceedings, Etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of
Governmental Authority, that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

 

Section 4.12 Payment of Taxes. Except as otherwise permitted under Section 5.03,
all Tax returns and reports of each Loan Party and its Subsidiaries required to
be filed by any of them have been timely filed, and all Taxes shown on such Tax
returns to be due and payable and all assessments, fees, Taxes and other
governmental charges upon each Loan Party and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves or other appropriate provisions have been provided in
accordance with GAAP. There is no proposed Tax assessment against any Loan Party
that would, if made, have a Material Adverse Effect.

 



 94 

 

 

Section 4.13 Properties.

 

(a) Title. Each Loan Party and its Subsidiaries has (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), (iii) valid licensed rights in (in the case of licensed interests in
intellectual property) and (iv) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 4.07 and in
the most recent financial statements delivered pursuant to Section 5.01, in each
case except for assets disposed of since the date of such financial statements
in the ordinary course of business or as otherwise permitted under Section 6.08.
Except as permitted by this Agreement, all such properties and assets are free
and clear of Liens.

 

(b) Real Estate. As of the ClosingRestatement Effective Date, the Borrower and
its Subsidiaries do not own any Real Estate Assets in fee, except that certain
real property located at 2770 Morris Avenue, Union, New Jersey.

 

(c) Flood Zone Properties. No Mortgage encumbers improved real property that is
located in a Flood Zone (except any such property as to which flood insurance
has been obtained and is in full force and effect as required by this
Agreement).

 

Section 4.14 Environmental Matters. Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: (a) each
Loan Party and each of its Subsidiaries is in compliance with all applicable
Environmental Laws, and any past noncompliance has been fully resolved without
any pending, on-going or future obligation or cost; (b) each Loan Party and each
of its Subsidiaries has obtained and maintained in full force and effect all
Governmental Authorizations required pursuant to Environmental Laws for the
operation of their respective business; (c) there are and, to each Loan Party’s
knowledge, are, and have been, no conditions, occurrences, violations of
Environmental Law, or presence or Releases of Hazardous Materials which could
reasonably be expected to form the basis of an Environmental Claim against any
Loan Party or any of its Subsidiaries or related to any Real Estate Assets;
(d) there are no pending Environmental Claims against any Loan Party or any of
its Subsidiaries, and no Loan Party nor any of its Subsidiaries has received any
written notification of any alleged violation of, or liability pursuant to,
Environmental Law or responsibility for the Release or threatened Release of, or
exposure to, any Hazardous Materials; and (e) no Lien imposed pursuant to any
Environmental Law has attached to any Collateral and, to the knowledge of any
Loan Party, no conditions exist that would reasonably be expected to result in
the imposition of such a Lien on any Collateral.

 

 



 95 

 

 

Section 4.15 No Defaults. No Loan Party nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect. No Default or Event of Default has occurred
and is continuing.

 

Section 4.16 Material Contracts. All Material Contracts as in effect on the
ClosingRestatement Effective Date are in full force and effect and no defaults
currently exist thereunder.

 

Section 4.17 Governmental Regulation. No Loan Party noror any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. No Loan
Party nor any of its Subsidiaries is a “registered investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.

 

Section 4.18 Margin Stock. No Loan Party noror any of its Subsidiaries owns any
Margin Stock.

 

Section 4.19 Employee Matters. No Loan Party noror any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against such Loan Party or any of its Subsidiaries, or to the best knowledge of
such Loan Party, threatened against any of them before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against any Loan
Party or any of its Subsidiaries or to the best knowledge of such Loan Party,
threatened against any of them, (b) no strike or work stoppage in existence or
threatened involving any Loan Party or any of its Subsidiaries and (c) to the
best knowledge of such Loan Party, no union representation question existing
with respect to the employees of any Loan Party or any of its Subsidiaries and,
to the best knowledge of such Loan Party, no union organization activity that is
taking place, except (with respect to any matter specified in clause (a), (b) or
(c) above, either individually or in the aggregate) such as is not reasonably
likely to have a Material Adverse Effect.

 

Section 4.20 Employee Benefit Plans. Each Loan Party, each of its Subsidiaries
and each of their respective ERISA Affiliates are in compliance in all material
respects with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan. Each Employee Benefit Plan
which is intended to qualify under Section 401(a) of the Internal Revenue Code
has received a favorable determination letter from the Internal Revenue Service
indicating that such Employee Benefit Plan is so qualified, or is maintained
pursuant to a volume submitter or prototype document that is subject to a
favorable advisory or opinion letter from the Internal Revenue Service, and
nothing has occurred subsequent to the issuance of such determination, advisory
or opinion letter, as the case may be, which would cause such Employee Benefit
Plan to lose its qualified status. No liability to the PBGC (other than required
premium payments), the Internal Revenue Service, any Employee Benefit Plan
(other than in the ordinary course) or any trust established under Title IV of
ERISA has been or is expected to be incurred by any Loan Party, any of its
Subsidiaries or any of their respective ERISA Affiliates with respect to any
Employee Benefit Plan. No ERISA Event has occurred or is reasonably expected to
occur. Except to the extent required under Section 4980B of the Internal Revenue
Code or similar state laws, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of any Loan Party, any of its Subsidiaries or any of their
respective ERISA Affiliates. The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
any Loan Party, any of its Subsidiaries or any of their respective ERISA
Affiliates (determined as of the end of the most recent plan year on the basis
of the actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan) did not exceed the aggregate current
fair market value of the assets of such Pension Plan. As of the most recent
valuation date for each Multiemployer Plan, the potential liability of any Loan
Party, its Subsidiaries and their respective ERISA Affiliates for a complete
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 or
Section 4205 of ERISA), when aggregated with such potential liability for a
complete withdrawal from all Multiemployer Plans, is zero. Each Loan Party, each
of its Subsidiaries and each of their ERISA Affiliates have complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
are not in material “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan.

 



 96 

 

 

Section 4.21 Solvency. Holdings and its Subsidiaries, taken as a whole, are and
upon the incurrence of any Obligation by any Loan Party on any date on which
this representation and warranty is made, shall be, Solvent.

 

Section 4.22 Compliance with Statutes, Etc. Each Loan Party and its Subsidiaries
is in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities, in respect
of the conduct of its business and the ownership of its assets and property,
except such non-compliance that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 4.23 Disclosure. No representation or warranty of any Loan Party
contained in any Loan Document or in any other documents, certificates or
written statements furnished to any Agent or Lender by or on behalf of any Loan
Party or any of its Subsidiaries for use in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact (known to such Loan Party, in the case of any document not
furnished by either of them) necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances in which the same
were made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by the
Loan Parties to be reasonable at the time made, it being recognized by Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and such differences may be material. There
are no facts known (or which should upon the reasonable exercise of that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect and that have not been disclosed herein or in such other
documents, certificates and statements furnished to Lenders for use in
connection with the transactions contemplated hereby.

 



 97 

 

 

Section 4.24 Sanctions; Anti-Corruption.

 

(a) None of the Borrower, any of its Subsidiaries or any director, officer,
employee or, to the knowledge of the Borrower, any agent acting on behalf of the
Borrower with respect to the Loans or the proceeds thereof or Affiliate of the
Borrower is a Person that is, or is owned or controlled by Persons that are: (i)
a Sanctions Target; or (ii) located, organized or resident in a Sanctioned
Jurisdiction.

 

(b) Holdings, the Borrower, their Subsidiaries and their respective directors,
officers, employees and, to the knowledge of the Borrower, the Borrower’s agents
acting on behalf of the Borrower with respect to the Loans or the proceeds
thereof and Affiliates are in compliance with the Anti-Terrorism Laws and
Anti-Corruption Laws. No Loan Party has received notice of any action, suit,
proceeding or investigation against it with respect to Sanctions or
Anti-Corruption Laws from any Governmental Authority at any time during the past
five (5) years.

 

(c) Section 4.24 PATRIOT Act. To the extent applicable, each Loan Party is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) the
PATRIOT ActThe Borrower will not directly or indirectly use the proceeds of the
Loans or otherwise make available such proceeds to any Person, or for the
purpose of financing activities of or with any Person, that at the time of such
financing, is the subject of any Sanctions. No part of the proceeds of the Loans
shallmay be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as
amendedAnti-Corruption Laws.

 

Section 4.25 Intellectual Property. Except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
(i) each of the Loan Parties owns, or is licensed to use, all Intellectual
Property necessary for or used in the conduct of its business as currently
conducted, (ii) no claim has been asserted and is pending by any Person
challenging or questioning the ownership, registration or use of any
Intellectual Property of the Loan Parties or the validity or effectiveness of
any Intellectual Property of the Loan Parties, nor does any Loan Party know of
any valid basis for any such claim and (iii) to the best of the Borrower’s
knowledge, the use of Intellectual Property by each of the Loan Parties does not
infringe on the rights of any Person in any material respect.

 

Section 4.26 Health Care Matters.

 

(a) Compliance with Health Care Laws; Permits.

 

(i) Each Loan Party and each of their Subsidiaries, and any Person acting on
their behalf, is and at all times has been in compliance in all material
respects with all Health Care Laws applicable to it, its products and its
properties or other assets or its business or operation, including its provision
of professional services. None of the Loan Parties or any of their Subsidiaries
has received any written or oral notice from any Governmental Authority,
including, without limitation, the Food and Drug Administration, the Centers for
Medicare & Medicaid Services, and the Department of Health and Human Services
Office of Inspector General, of potential or actual non-compliance by, or
liability of, any of the Loan Parties or any of their Subsidiaries, under any
Health Care Law which has not been resolved.

 



 98 

 

 

(ii) Each Loan Party and each of their Subsidiaries, and any Person acting on
their behalf, has in effect all Permits, including, without limitation, all
Permits necessary for it to own, lease or operate its properties and other
assets and to carry on its business and operations, including its provision of
professional services, as presently conducted. All such Permits are in full
force and effect and there has each of their Subsidiaries are in material
compliance with each such Permit held by or issued to it. ExceptAs of the
Restatement Effective Date, and except as set forth on Schedule 4.26, no action,
demand, requirement or investigation by any Governmental Authority and no suit,
action or proceeding by any other person, in each case with respect to each Loan
Party, each of their Subsidiaries, any Person acting on their behalf, or any of
their respective properties, other assets or provision of professional services
under any Requirements of Law, is pending or, to the knowledge of each Loan
Party and their Subsidiaries, threatened. None of the Loan Parties or any of
their Subsidiaries has received any written or oral notice from any Governmental
Authority that it intends to or is threatening to revoke, suspend, modify or
materially limit any Permit.

 

(b) Filings. All reports, documents, claims, notices or approvals required to be
filed, obtained, maintained or furnished to any Governmental Authority under
Health Care Laws have been so filed, obtained, maintained or furnished, and all
such reports, documents, claims and notices were complete and correct in all
material respects on the date filed (or were corrected in or supplemented by a
subsequent filing).

 

(c) Material Statements. No Loan Party noror any of their Subsidiaries, noror
any officer, affiliate, employee or agent of any Loan Party or any of their
Subsidiaries, has made an untrue statement of a material fact or fraudulent
statement to any Governmental Authority, failed to disclose a material fact
required to any Governmental Authority, or committed an act, made a statement,
or failed to make a statement that, at the time such disclosure was made, would
reasonably be expected to constitute a material violation of any Health Care
Law. No Loan Party noror any of their Subsidiaries, noror any officer,
affiliate, employee or agent of any Loan Party or any of their Subsidiaries, has
made any untrue statement of material fact regarding claims incurred but not
reported.

 

(d) Billing. Each Loan Party, each of their Subsidiaries and each contracting
physician of each Loan Party or any of their Subsidiaries (to the extent
required) has the requisite provider number or other Permit to participate,
submit claims to and receive payments from the Medicare program (to the extent
such entity participates in the Medicare program), the respective Medicaid
program in the state or states in which such entity operates, and all other
Third Party Payor Programs, including but not limited to Capitated Contracts
with managed care organizations, that each Loan Party and each of their
Subsidiaries currently bill. Each Loan Party and their Subsidiaries, as
applicable, meet all requirements of participation, claims submission and
payment of the Third Party Payor Programs and is a party to valid participation
agreements for payment by such Third Party Payor Programs. There is no
investigation, audit, claim review, or other action pending, or to the knowledge
of any Loan Party or their Subsidiaries, threatened which could result in a
revocation, suspension, termination, probation, restriction, limitation, or
non-renewal of any Third Party Payor provider number or result in any Loan
Party’s or any of their Subsidiaries’ exclusion from any Third Party Payor
Program. No Loan Party noror any of their Subsidiaries has billed or received
any payment or reimbursement in excess of amounts allowed by any Health Care Law
or other law. For purposes of this Agreement, a “Third Party Payor” means
Medicare, Medicaid, TRICARE, Blue Cross and/or Blue Shield, state government
insurers, private insurers and any other person or entity which presently or in
the future maintains Third Party Payor Programs. In addition, for purposes of
this Agreement, “Third Party Payor Programs” means all third party payor
programs in which Borrower, each of the Loan Parties and each of its
Subsidiaries participates (including, without limitation, Medicare, Medicaid,
TRICARE or any other federal or state health care programs, as well as Blue
Cross and/or Blue Shield, managed care plans, or any other private insurance
programs).

 

 



 99 

 

 

(e) Contracted Providers. Each Loan Party and their Subsidiaries is in material
compliance with all applicable material Health Care Laws regarding the
selection, deselection, and credentialing of contracted providers, including,
but not limited to, verification of licensing status and eligibility for
reimbursement under the Third Party Payor Programs. All contracted providers of
each Loan Party and their Subsidiaries are properly licensed and hold
appropriate Permits and clinical privileges, as applicable, for the professional
services which they provide, and, with respect to providers that perform
services eligible for reimbursement under any Third Party Payor Program, are not
debarred or excluded from any such Third Party Payor Program.

 

(f) Proceedings. There are no facts, circumstances or conditions that would
reasonably be expected to form the basis for any material investigation, suit,
claim, audit, action (legal or regulatory) or proceeding (legal or regulatory)
by a Governmental Authority against or affecting any Loan Party or any of their
Subsidiaries relating to any of the Health Care Laws.

 

(g) Prohibited Transactions. No Loan Party, any of their Subsidiaries or any
Person acting on behalf of any Loan Party or any of their Subsidiaries is a
party to any contract, lease agreement or other arrangement (including any joint
venture, service or consulting agreement) with any physician, physician group,
health care facility, hospital, nursing facility, home health agency or other
person who is in a position to make or influence referrals to or otherwise
generate business to provide services, lease space, lease equipment or engage in
any other venture or activity, other than agreements which are in compliance
with all applicable Health Care Laws. No Loan Party, any of their Subsidiaries,
or any person acting on behalf of any Loan Parties or any their Subsidiaries,
directly or indirectly, has: (1) offered or paid any remuneration, in cash or in
kind, to, or made any financial arrangements with, any past, present or
potential patient, supplier, medical staff member, contractor or Third Party
Payor of any Loan Parties and/or any of their Subsidiaries in order to illegally
obtain business or payments from such person; (2) given or agreed to give, or is
aware that there has been made or that there is any illegal agreement to make,
any illegal gift or gratuitous payment of any kind, nature or description
(whether in money, property or services) to any past, present or potential
patient, supplier, contractor, Third Party Payor or any other person; (3) made
or agreed to make, or is aware that there has been made or that there is any
agreement to make, any contribution, payment or gift of funds or property to, or
for the private use of, any governmental official, employee or agent where
either the contribution, payment or gift or the purpose of such contribution,
payment or gift is or was illegal under the laws of any government entity having
jurisdiction over such payment, contribution or gift; (4) established or
maintained any unrecorded fund or asset for any purpose or made any misleading,
false or artificial entries on any of its books or records for any reason; or
(5) made, or agreed to make, or is aware that there has been made or that there
is any agreement to make, any payment to any person with the intention or
understanding that any part of such payment would be used or was given for any
purpose other than that described in the documents supporting such payment.

 



 100 

 

 

(h) Fair Market Value. The compensation paid or to be paid by each Loan Party
and each of their Subsidiaries to any physician or physician group who is
employed by or contracted with each Loan Party or any of their Subsidiaries is
fair market value for the services and items actually provided by such
physician, not taking into account the value or volume of referrals or other
business generated by such physicians or physician groups for each Loan Party or
each of their Subsidiaries. Each Loan Party and each of their Subsidiaries has
at all times maintained a written agreement with each physician or physician
group receiving compensation from each Loan Party or any of their Subsidiaries.

 

(i) Medicare/Medicaid. There are no Medicare or Medicaid termination proceedings
underway with respect to any of the Loan Parties, each entity meets the Medicare
conditions of participation and, to our knowledge after such reasonable
investigation under the circumstances, no employee or independent contractor of
any Loan Parties has been excluded in participating in Medicare or Medicaid or
any similar federal programs.

 

(j) Compliance. Each Loan Party possesses and implements all necessary policies
and procedures to ensure that all aspects of each Loan Party’s operations, their
employees, and all healthcare providers under contract with any Loan Party,
comply with all applicable Health Care Laws.

 

(k) Corporate Integrity Agreements, etc. No Loan Party, noror any of their
Subsidiaries, is a party to any corporate integrity agreements, monitoring
agreements, consent decrees, settlement orders, or similar agreement with or
imposed by any Governmental Authority.

 

Section 4.27 Senior Debt.  The Obligations constitute “First Lien Obligations”
or “Senior Debt” or any similar designation under and as defined in the
Intercreditor Agreement and any other intercreditor or subordination agreement
governing any junior lien or subordinated Indebtedness, and the subordination
provisions set forth in each such agreement are legally valid and enforceable
against the parties thereto.

 

Article V.
AFFIRMATIVE COVENANTS

 

Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than (x) obligations
under Hedge Agreements not yet due and payable and (y) contingent
indemnification obligations not yet due and payable) and cancellation or
expiration of all Letters of Credit (or collateralization thereof in a manner
acceptable to the Issuing Bank), such Loan Party shall, and shall cause each of
its Subsidiaries to:

 



 101 

 

 

Section 5.01 Financial Statements and Other Reports. In the case of Holdings,
deliver to the Administrative Agent (which shall furnish to each Lender):

 

(a) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal QuarterQuarters
of each Fiscal Year, commencing with the Fiscal Quarter in which the
ClosingRestatement Effective Date occurs, the consolidated balance sheets of
Holdings and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated statements of income, stockholders’ equity and cash flows
of Holdings and its Subsidiaries for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, commencing with the first
Fiscal Quarter for which such corresponding figures are available, all in
reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto;

 

(b) Annual Financial Statements. As soon as available, and in any event
within 90 days (or, if Holdings files an extension with the SEC, 105 days) after
the end of each Fiscal Year, commencing with the Fiscal Year in which the
ClosingRestatement Effective Date occurs, (i) the consolidated balance sheets of
Holdings and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of
Holdings and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year,
commencing with the first Fiscal Year for which such corresponding figures are
available covered by such financial statements, in reasonable detail, together
with a Financial Officer Certification and a Narrative Report with respect
thereto; and (ii) with respect to such consolidated financial statements a
report thereon of an independent certified public accountants of recognized
national standing selected by Holdings, and reasonably satisfactory to the
Administrative Agent (which report and/or the accompanying financial statements
shall be unqualified as to going concern and scope of audit, and shall state
that such consolidated financial statements fairly present, in all material
respects, the consolidated financial position of Holdings and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except as otherwise disclosed in such financial
statements) and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards);

 

(c) Compliance Certificate. Together with each delivery of financial statements
of Holdings and its Subsidiaries pursuant to Sections 5.01(a) and 5.01(b), a
duly executed and completed Compliance Certificate;

 



 102 

 

 

(d) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Holdings and its Subsidiaries delivered pursuant to
Section 5.01(a) or 5.01(b) shall differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to the Administrative
Agent;

 

(e) Notice of Default. Promptly upon any officer of any Loan Party obtaining
knowledge (i) of any condition or event that constitutes a Default or an Event
of Default or that notice has been given to any Loan Party with respect thereto;
(ii) that any Person has given any notice to any Loan Party or any of its
Subsidiaries or taken any other action with respect to any event or condition
set forth in Section 8.01(b); or (iii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of an Authorized Officer specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given and action taken by any such Person and the nature of such claimed Event
of Default, Default, default, event or condition, and what action the Borrower
(or such Loan Party) has taken, is taking and proposes to take with respect
thereto;

 

(f) Notice of Litigation. Promptly upon any officer of any Loan Party obtaining
knowledge of (i) any Adverse Proceeding not previously disclosed in writing by
the Borrower to the Lenders or (ii) any development in any Adverse Proceeding
that, in the case of either clause (i) or (ii), if adversely determined could be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, or the exercise of
rights or performance of obligations under any Loan Document, written notice
thereof together with such other information as may be reasonably available to
Holdings or the Borrower to enable the Lenders and their counsel to evaluate
such matters;

 

(g) Financial Plan. No later than March 31 of each Fiscal Year, a consolidated
plan and financial forecast for such Fiscal Year (a “Financial Plan”), including
(1) a forecasted consolidated balance sheet and forecasted consolidated
statements of income and cash flows of Holdings and its Subsidiaries for such
Fiscal Year, and an explanation of the assumptions on which such forecasts are
based and (2) forecasted consolidated statements of income and cash flows of
Holdings and its Subsidiaries for each quarter of such Fiscal Year;

 

(h) Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year, a certificate from the Loan Parties’ insurance broker(s) in
form and substance satisfactory to the Administrative Agent outlining all
material insurance coverage maintained as of the date of such certificate by the
Loan Parties and their Subsidiaries;

 

 



 103 

 

 

(i) Information Regarding Collateral.

 

(i) the Borrower shall furnish to the Collateral Agent prompt written notice of
any change (A) in any Loan Party’s corporate name, (B) in any Loan Party’s
identity or corporate structure, (C) in any Loan Party’s jurisdiction of
organization or (D) in any Loan Party’s Federal Taxpayer Identification Number
or state organizational identification number. Each Loan Party agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral as
contemplated in the Security Documents; and

 

(ii) Each Loan Party also agrees promptly to notify (or to have the Borrower
notify on its behalf) the Collateral Agent if any material portion of the
Collateral is damaged or destroyed;

 

(j) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.01(b), each Loan Party shall deliver to the Collateral Agent a
certificate of its Authorized Officer (i) either confirming that there has been
no change in such information since the date of the Perfection Certificate
delivered on the ClosingRestatement Effective Date or the date of the most
recent certificate delivered pursuant to this Section and/or identifying such
changes and (ii) certifying that all Uniform Commercial Code financing
statements (including fixtures filings, as applicable) and all supplemental
intellectual property security agreements or other appropriate filings,
recordings or registrations, have been filed of record in each governmental,
municipal or other appropriate office in each jurisdiction identified pursuant
to clause (i) above (or in such Perfection Certificate) to the extent necessary
to effect, protect and perfect the security interests under the Security
Documents for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period);

 

(k) Management Letters. Promptly after the receipt thereof by Holdings or the
Borrower or any of their respective Subsidiaries, a copy of any “management
letter” received by any such Person from its certified public accountants and
the management’s response thereto;

 

(l) Certification of Public Information. Holdings and each Lender acknowledge
that certain of the Lenders may be “public-side” Lenders (Lenders that do not
wish to receive material non-public information with respect to Holdings, its
Subsidiaries or their securities) and, if documents or notices required to be
delivered pursuant to this Section 5.01 or otherwise are being distributed
through IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that Holdings has
indicated contains Non-Public Information shall not be posted on that portion of
the Platform designated for such public-side Lenders. Holdings agrees to clearly
designate all Information provided to the Administrative Agent by or on behalf
of Holdings which is suitable to make available to Public Lenders. If Holdings
has not indicated whether a document or notice delivered pursuant to this
Section 5.01 contains Non-Public Information, the Administrative Agent reserves
the right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material non-public information with
respect to Holdings, its Subsidiaries and their securities; and

 

 



 104 

 

 

(m) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Holdings or any of its Subsidiaries to their security
holders acting in such capacity, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Holdings or any of
its Subsidiaries with any securities exchange or with the SEC or any
governmental or private regulatory authority and (iii) all press releases and
other statements made available generally by Holdings or any of its Subsidiaries
to the public concerning material developments in the business of Holdings or
any of its Subsidiaries and (B) such other information and data with respect to
Holdings or any of its Subsidiaries as from time to time may be reasonably
requested by the Administrative Agent or any Lender.

 

Section 5.02 Existence. Except as otherwise permitted under Section 6.08, at all
times preserve and keep in full force and effect its existence and all rights
and franchises, licenses and permits material to its business; provided, that no
Loan Party (other than the Borrower with respect to existence) or any of its
Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person and that the loss
thereof is not disadvantageous in any material respect to such Person or to
Lenders.

 

Section 5.03 Payment of Taxes and Claims. Pay all Taxes imposed upon it or any
of its properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, that no such Tax or claim need be paid
if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (a) adequate reserves or other
appropriate provisions as shall be required in conformity with GAAP shall have
been made therefor and (b) in the case of a Tax or claim which has or may become
a Lien against any of the Collateral, such contest proceedings conclusively
operate to stay the sale of any portion of the Collateral to satisfy such Tax or
claim. No Loan Party shall, nor shall it permit any of its Subsidiaries to, file
or consent to the filing of any consolidated income tax return with any Person
(other than Holdings or any of its Subsidiaries).

 

Section 5.04 Maintenance of Properties. Maintain or cause to be maintained in
good repair, working order and condition, ordinary wear and tear excepted, all
material properties used or useful in the business of the Loan Parties and their
Subsidiaries and from time to time shall make or cause to be made all
appropriate repairs, renewals and replacements thereof.

 

Section 5.05 Insurance. In the case of Holdings, maintain or cause to be
maintained, with financially sound and reputable insurers, such public liability
insurance, third party property damage insurance, business interruption
insurance and casualty insurance with respect to liabilities, losses or damage
in respect of the assets, properties and businesses of the Loan Parties and
their Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as are customary for such Persons. Each such policy of insurance shall (i) name
the Secured Parties, as additional insureds thereunder as their interests may
appear, (ii) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement, satisfactory in form and substance to the
Collateral Agent, that names the Collateral Agent, on behalf of the Secured
Parties, as the loss payee thereunder and (iii) provide that the insurer
affording coverage (with respect to property and liability insurance) will
provide for at least thirty (30) days’ prior written notice to the Collateral
Agent of any modification or cancellation of such policy (or 10 days’ prior
written notice in the case of cancellation for non-payment).

 



 105 

 

 

Section 5.06 Books and Records; Inspections. Maintain proper books of record and
accounts in which full, true and correct entries in conformity in all material
respects with GAAP shall be made of all dealings and transactions in relation to
its business and activities. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any authorized representatives designated by the
Administrative Agent to visit and inspect any of the properties of any Loan
Party where its financial and accounting records are maintained, to inspect,
copy and take extracts from its and their financial and accounting records and
to discuss its and their affairs, finances and accounts with its and their
officers and independent public accountants, all upon reasonable prior notice
and at such reasonable times during normal business hours and as often as may
reasonably be requested.

 

Section 5.07 Lenders’ Meetings. In the case of each of Holdings and the
Borrower, upon the request of the Administrative Agent or the Required Lenders
and at the sole expense of the Borrower, participate in a conference call or
meeting of the Administrative Agent and the Lenders once during each Fiscal Year
to be held, in the case of a meeting, at the Borrower’s corporate offices (or at
such other location as may be agreed to by the Borrower and the Administrative
Agent) at such time as may be agreed to by the Borrower and the Administrative
Agent.

 

Section 5.08 Compliance with Contractual Obligations and Laws. Comply, and use
best efforts to cause all other Persons, if any, on or occupying any Facilities
to comply, with the requirements of all Contractual Obligations and all
applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws), noncompliance with which could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 5.09 Environmental Compliance. Use and operate all of its Facilities in
compliance with all Environmental Laws, keep all necessary Governmental
Authorizations required pursuant to any Environmental Laws, and handle all
Hazardous Materials in compliance with all Environmental Laws, in each case
except where the failure to comply with the terms of this clause could not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.10 Subsidiaries. In the case of the Borrower, in the event that any
Person becomes a Subsidiary of the Borrower (other than an Excluded Foreign
Subsidiary) after the date hereof, (a) promptly cause such Subsidiary to become
a Guarantor hereunder and a Grantor under the Pledge and Security Agreement by
executing and delivering to the Administrative Agent and the Collateral Agent a
Counterpart Agreement, and (b) take all such actions and execute and deliver, or
cause to be executed and delivered, all such documents, instruments, agreements,
and certificates as are similar to those described in Sections 3.01(b), 3.01(f),
and 3.01(i).

 

 



 106 

 

 

(b) In the case of the Borrower, with respect to any new Foreign Subsidiary
created or acquired after the ClosingRestatement Effective Date by the Borrower
or any of its Subsidiaries, promptly execute and deliver all such documents,
instruments, agreements, and certificates as are similar to those described in
Sections 3.01(b), and the Borrower shall take all of the actions referred to in
Section 3.01(f) necessary to grant and to perfect a First Priority Lien in favor
of the Collateral Agent, for the benefit of Secured Parties, under the Pledge
and Security Agreement in the Equity Interests of such new Subsidiary that is
owned by the Borrower or any of its Subsidiaries (provided that in no event
shall more than 66.0% of the voting Equity Interests of any new Excluded Foreign
Subsidiary be required to be so pledged).

 

(c) With respect to each new Subsidiary, the Borrower shall promptly send to the
Collateral Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Subsidiary of the Borrower and
(ii) all of the data required to be set forth in Schedules 4.01 and 4.02 with
respect to all Subsidiaries of the Borrower; and such written notice shall be
deemed to supplement Schedules 4.01 and 4.02 for all purposes hereof.

 

Section 5.11 Additional Material Real Estate Assets. In the event that any Loan
Party acquires a Material Real Estate Asset or a Real Estate Asset owned or
leased on the ClosingRestatement Effective Date becomes a Material Real Estate
Asset and such interest has not otherwise been made subject to the Lien of the
Security Documents in favor of the Collateral Agent, for the benefit of Secured
Parties, in the case of such Loan Party, promptly take all such actions and
execute and deliver, or cause to be executed and delivered, all such mortgages,
documents, instruments, agreements, opinions and certificates similar to those
described on Schedule 5.11 with respect to each such Material Real Estate Asset
that the Collateral Agent shall reasonably request to create in favor of the
Collateral Agent, for the benefit of Secured Parties, a valid and, subject to
any filing and/or recording referred to herein, perfected First Priority
security interest in such Material Real Estate Assets. In addition, upon the
Collateral Agent’s request, such Loan Party shall deliver to the Collateral
Agent a copy of all consultant’s reports, environmental site assessments or
other material documents in possession of the Loan Parties to determine if such
Material Real Estate Asset is subject to material Environmental Claims.

 

Section 5.12 Additional Collateral. With respect to any assets or property
acquired after the ClosingRestatement Effective Date by Holdings, the Borrower
or any of its Subsidiaries (other than (x) any assets or property described in
Section 5.10 or Section 5.11, (y) any assets or property subject to a Lien
expressly permitted by Section 6.02 (m) or (l) and (z) assets or property
acquired by an Excluded Foreign Subsidiary) as to which the Collateral Agent,
for the benefit of the Secured Parties, does not have a perfected First Priority
Lien, promptly (i) execute and deliver to the Collateral Agent such amendments
to the Pledge and Security Agreement or such other documents as the Collateral
Agent deems necessary or advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected First Priority Lien in such assets
or property and (ii) take all actions necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected First
Priority Lien in such assets or property, including without limitation,
authorizing the Collateral Agent to file UCC financing statements in such
jurisdictions as may be required by the Pledge and Security Agreement or by law.

 

 



 107 

 

 

Section 5.13 Further Assurances. At any time or from time to time upon the
reasonable request of the Administrative Agent, at the expense of the Loan
Parties, promptly execute, acknowledge and deliver such further documents and do
such other acts and things as the Administrative Agent or the Collateral Agent
may reasonably request in order to effect fully the purposes of the Loan
Documents or to more fully perfect or renew the rights of the Administrative
Agent, the Collateral Agent or the Lenders with respect to the Collateral (or
with respect to any additions thereto or replacements or proceeds thereof or
with respect to any other property or assets hereafter acquired by the Borrower
or any Subsidiary which may be deemed to be part of the Collateral). In
furtherance and not in limitation of the foregoing, each Loan Party shall take
such actions as the Administrative Agent or the Collateral Agent may reasonably
request from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of Holdings and
its Subsidiaries and all of the outstanding Equity Interests of the Borrower and
its Subsidiaries including taking all actions necessary to assist and cooperate
with the Administrative Agent in the preparation and completion of a collateral
audit by the Administrative Agent (subject to limitations contained in the Loan
Documents with respect to Foreign Subsidiaries); provided that the Borrower
shall not be required to pay for more than one collateral audit per year in the
absence of any Event of Default. Upon the exercise by the Administrative Agent
or the Collateral Agent of any power, right, privilege or remedy pursuant to
this Agreement or the other Loan Documents which required any consent, approval,
recording, qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent or the Collateral Agent may be required to obtain
from Holdings or any of its Subsidiaries for such consent, approval, recording,
qualification or authorization.

 

Section 5.14 Control Accounts; Approved Deposit Accounts. Each Loan Party shall
(i) deposit in an Approved Deposit Account all Cash it receives, (ii) not
establish or maintain any Securities Account or Commodities Account that is not
a Control Account and (iii) not establish or maintain any Deposit Account other
than an Approved Deposit Account, provided however that notwithstanding the
foregoing, each Loan Party may (w) maintain zero-balance accounts for the
purpose of managing local disbursements and collections and may maintain
payroll, withholding tax and other fiduciary accounts, (x) maintain accounts
into which amounts are paid by a governmental entity pursuant to one or more
Health Care Laws so long as the amounts on deposit therein are transferred each
Business Day to an Approved Deposit Account or any other account permitted to be
so utilized under this Section 5.14, (y) maintain other accounts as long as the
aggregate monthly average daily balance over the immediately preceding 12-month
period for all such Loan Parties in all such other accounts does not exceed
$3,000,000 at any time and (z) make pledges or cash deposits permitted by
Section 6.02.

 

Section 5.15 Maintenance of Ratings. In the case of the Borrower, at all times
use commercially reasonable efforts to maintain public ratings issued by Moody’s
and S&P with respect to its senior secured debt.

 

 



 108 

 

 

Section 5.16 Compliance with Healthcare Laws. Within five (5) Business Days
after any Loan Party obtaining knowledge thereof provide notice to the
Administrative Agent of:

 

(a) notice of any material investigation or audit, or pending or threatened
proceedings relating to any violation by any Loan Party, any of their
Subsidiaries, or any health care facility to which any Loan Party or any their
Subsidiaries provides services, of any Health Care Laws (including, without
limitation, any investigation or audit or proceeding involving violation of any
of the Medicare and/or Medicaid fraud and abuse provisions);

 

(b) copies of any written recommendation from any Governmental Authority or
other regulatory body that any Loan Party or any of their Subsidiaries, or any
obligor to which any Loan Party or any their Subsidiaries provides services
should have its licensure, provider or supplier number, or accreditation
suspended, revoked, or limited in any way, or have its eligibility to
participate in TRICARE, Medicare or Medicaid or to accept assignments or rights
to reimbursement under TRICARE, Medicaid or Medicare regulations suspended,
revoked, or limited in any way;

 

(c) notice of any claim to recover any alleged material overpayments with
respect to any receivables including, without limitation, payments received from
TRICARE, Medicare, Medicaid or from any private insurance carrier;

 

(d) notice of termination of eligibility of any Loan Party, any Subsidiary of
any Loan Party, or any health care facility to which any Loan Party provides
services to participate in any reimbursement program of any private insurance
carrier, managed care or similar organization, or other obligor applicable to
it;

 

(e) notice of any material reduction in the level of reimbursement expected to
be received with respect to any Receivables;

 

(f) notice of any reimbursement payment contract or process that results or is
reasonably expected to result in any claim against a Loan Party or any
Subsidiary of such Loan Party (including on account of overpayments, settlement
payments, appeals, repayment plan requests);

 

(g) copies of any report or communication from any Governmental Authority in
connection with any inspection of any facility of a Loan Party or any Subsidiary
of such Loan Party other than those which are routine and non-material; and

 

(h) notice of any healthcare provider’s fees being contested or disputed.

 

Section 5.17 Compliance with Anti-Terrorism and Anti-Corruption Laws. Maintain
in effect and enforce, and will procure that each of its Subsidiaries maintains
in effect and enforces, policies, procedures and internal controls designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, and employees with Anti-Terrorism Laws and Anti-Corruption
Laws. 

 



 109 

 

 

Section 5.18 Section 5.17 Post-Closing Undertakings. Within the time period
specified on Schedule 5.175.18 (or such later date to which the Administrative
Agent consents in its sole discretion), comply with the provisions set forth in
Schedule 5.175.18.

 

Article VI.
NEGATIVE COVENANTS

 

Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than (x) obligations
under Hedge Agreements not yet due and payable and (y) contingent
indemnification obligations not yet due and payable) and cancellation or
expiration of all Letters of Credit (or collateralization thereof in a manner
acceptable to the Issuing Bank), such Loan Party shall not, nor shall it cause
or permit any of its Subsidiaries to:

 

Section 6.01 Indebtedness. Directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except:

 

(a) the Obligations;

 

(a) (i) the Obligations and (ii) any Indebtedness incurred to refinance, extend,
renew or replace the Obligations; provided that the Refinancing Debt
Requirements are satisfied (such Indebtedness, the “Credit Agreement Refinancing
Debt”);

 

(b) Indebtedness of any Subsidiary owed to the Borrower or to any other
Subsidiary, or of the Borrower owed to any Subsidiary; provided, that (i) all
such Indebtedness shall be evidenced by the Intercompany Note, and, if owed to a
Loan Party, shall be subject to a First Priority Lien pursuant to the Pledge and
Security Agreement, (ii) all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the Intercompany Note, (iii) any payment by any such
Subsidiary Guarantor under any guaranty of the Obligations shall result in a pro
tanto reduction of the amount of any Indebtedness owed by such Subsidiary to the
Borrower or to any of its Subsidiaries for whose benefit such payment is made
and (iv) such Indebtedness is permitted as an Investment under Section 6.06;

 

(c) unsecured Indebtedness that (i) matures after, and does not require any
scheduled amortization, mandatory redemption, sinking fund obligation or other
scheduled payments of principal prior to, the date which is six months after the
Term Loan Maturity Date (it being understood that such Indebtedness may have
mandatory prepayment, repurchase or redemptions provisions satisfying the
requirement of clause (ii) hereof), (ii) has terms and conditions (other than
interest rate, redemption premiums and subordination terms), taken as a whole,
that are not materially less favorable to the Borrower than the terms and
conditions customary at the time for high-yield senior unsecured debt securities
issued in a public offering, and (iii) does not require a Subsidiary of Holdings
other than the Borrower and the Subsidiary Guarantors to be an obligor with
respect to such Indebtedness; provided, that (1) both immediately prior and
after giving effect to the incurrence thereof, (x) no Default or Event of
Default shall exist or result therefrom and (y) Holdings shall be in compliance
with the Senior Unsecured Incurrence Test (on a pro forma basis);

 

 



 110 

 

 

(d) Indebtedness incurred by Holdings or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of the Borrower or any such
Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
Holdings or any of its Subsidiaries;

 

(e) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

 

(f) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

 

(g) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees, real property lessors and licensees of the
Borrower and its Subsidiaries;

 

(h) guaranties by the Borrower of Indebtedness of a Subsidiary Guarantor or
guaranties by a Subsidiary Guarantor of Indebtedness of the Borrower or another
Subsidiary Guarantor with respect, in each case, to Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.01; provided, that if the
Indebtedness that is being guarantied is unsecured and/or subordinated to the
Obligations, the guaranty shall also be unsecured and/or subordinated to the
Obligations;

 

(i) Indebtedness described in Schedule 6.01 and any Permitted Refinancing
thereof;

 

(j) Indebtedness incurred during any Fiscal Year in an amount not to exceed
$25,000,000 in the aggregate which is secured by purchase money Liens or
incurred with respect to Capital Leases and purchase money Indebtedness;
provided, that any such Indebtedness incurred with respect to purchase money
(i) shall be secured only by the assetassets acquired in connection with the
incurrence of such Indebtedness, and (ii) shall constitute not less than 75.0%
of the aggregate consideration paid with respect to such asset;

 

(k) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by the Borrower or any of its Subsidiaries, in each case after
the ClosingRestatement Effective Date as the result of a Permitted Acquisition,
provided, that (x) such Indebtedness existed at the time such Person became a
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof and (y) such Indebtedness is not guaranteed in
any respect by Holdings or any of its Subsidiaries and (ii) any Permitted
Refinancing thereof; provided, that (1) the direct and contingent obligors with
respect to such Indebtedness are not changed and (2) such Indebtedness shall not
be secured by any assets other than the assets securing the Indebtedness being
renewed, extended or refinanced;

 

(l) Indebtedness of the type described in clause (xi) of the definition thereof
incurred in the ordinary course of business and not for speculation purposes;

 



 111 

 

 

(m) other unsecured Indebtedness of the Borrower and its Subsidiaries in an
aggregate amount not to exceed $50,000,000 at any time $50,000,000; and

 

(n) (i) Indebtedness under the Second Lien Credit Agreement not to exceed the
principal amount of $180,000,000 plus accrued interest, provided that the net
cash proceeds thereof are used to refinance the Senior Notes and pay related fee
and expenses, (ii) Second Lien Incremental Indebtedness and (iii) any Permitted
Refinancing Indebtedness in respect of such Indebtedness in clauses (i) and
(ii), and, in each case, guarantees thereof, by the Guarantors.

 

Section 6.02 Liens. Directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of any Loan Party or any of its Subsidiaries, whether now owned or
hereafter acquired or licensed, or any income, profits or royalties therefrom,
or file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any Lien with respect to any such property,
asset, income, profits or royalties under the UCC of any State or under any
similar recording or notice statute or under any applicable intellectual
property laws, rules or procedures, except:

 

(a) without duplication, (i) Liens in favor of the Collateral Agent for the
benefit of Secured Parties granted pursuant to any Loan Document and (ii) Liens
securing Indebtedness described in Section 6.01(a)(ii);

 

(b) Liens for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted so long as adequate reserves or other appropriate
provisions as shall be required in conformity with GAAP shall have been made
therefor;

 

(c) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or Section 303(k) of ERISA or a violation of
Section 436 of the Internal Revenue Code), in each case incurred in the ordinary
course of business (i) for amounts not yet overdue or (ii) for amounts that are
overdue and that (in the case of any such amounts overdue for a period in excess
of five (5) days) are being contested in good faith by appropriate proceedings,
so long as such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made for any such contested amounts;

 

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money), so long as no foreclosure,
sale or similar proceedings have been commenced with respect to any portion of
the Collateral on account thereof;

 

 



 112 

 

 

(e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Holdings or any of its Subsidiaries and that, in the aggregate, do not
materially detract from the value of the property subject thereto;

 

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder and covering only the assets so leased;

 

(g) Liens solely on any cash earnest money deposits made by Holdings or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

 

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

 

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

 

(k) non-exclusive outbound licenses of patents, copyrights, trademarks and other
intellectual property rights granted by Holdings or any of its Subsidiaries in
the ordinary course of business and not interfering in any respect with the
ordinary conduct of or materially detracting from the value of the business of
the Borrower or such Subsidiary;

 

(l) Liens described in Schedule 6.02;

 

(m) Liens securing Indebtedness permitted pursuant to Section 6.01(j); provided,
that any such Lien shall encumber only the assetassets acquired with the
proceeds of such Indebtedness;

 

(n) Liens securing Indebtedness permitted by Section 6.01(k), provided, that any
such Lien shall encumber only those assets which secured such Indebtedness at
the time such assets were acquired by the Borrower or its Subsidiaries;

 

(o) other Liens on assets other than the Collateral securing Indebtedness in an
aggregate amount not to exceed $10,000,000 at any time outstanding; and

 

(p) Liens securing the Indebtedness permitted by Section 6.01(n) on a
second-priority basis pursuant to the terms of the Intercreditor Agreement.

 

Section 6.03 No Further Negative Pledges. Except with respect to (a) this
Agreement and the other Loan Documents, (b) specific assets or property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale and
(c) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the assets or property secured by such Liens or the
assets or property subject to such leases, licenses or similar agreements, as
the case may be), enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, to secure the Obligations.

 



 113 

 

 

Section 6.04 Restricted Junior Payments. Directly or indirectly through any
manner or means nor shall it permit any of its Affiliates directly or indirectly
through any manner or means, declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, any sum for any Restricted Junior
Payment except that (a) any Subsidiary of the Borrower may declare and pay
dividends or make other distributions ratably to the Borrower or any
Wholly-Owned Subsidiary Guarantor; (b) the Borrower (i) may refinance the
Indebtedness under the Second Lien Credit Agreement in accordance with the terms
of the Intercreditor Agreement, (ii) may make regularly scheduled payments of
interest in respect of any Indebtedness permitted by Section 6.01(c) or under
the Second Lien Credit Agreement in accordance with the terms of, and only to
the extent required by, the indenture governing such notes or the Second Lien
Credit Agreement, as applicable, (iii) may prepay the Second Lien Term Loans
with Declined Proceeds, as expressly allowed pursuant to Section 2.12(b) hereof,
(iv) if the First Lien Leverage Ratio is less than 2.25:1.00, may repurchase,
repay, redeem, defease or retire any other outstanding Indebtedness permitted
under Section 6.01(c) or (n) with the proceeds of the Incremental Term Loans,
and (v) may repurchase, repay, redeem, defease or retire any outstanding
Indebtedness permitted under Section 6.01(c) or (n) in; provided that the
aggregate amount not torepurchased, repaid redeemed, defeased or retired after
the Restatement Effective Date in reliance on this clause (v) shall not exceed
$25,000,000; in the aggregate; and (vi) within 180 days of the Restatement
Effective Date, may prepay the Second Lien Term Loans with the remaining
proceeds of the Restatement Effective Date Term Loans after giving effect to the
Restatement Effective Date Refinancing, (c) so long as no Default or Event of
Default shall have occurred and be continuing or shall be caused thereby, the
Borrower may make Restricted Junior Payments to Holdings (i) in an aggregate
amount not to exceed $2,000,000 in any Fiscal Year, to the extent necessary to
permit Holdings to pay general administrative costs and expenses incurred in the
ordinary course of business, (ii) for so long as Holdings and its Subsidiaries
are members of the same affiliated group of corporations within the meaning of
Section 1504 of the Internal Revenue Code and the Treasury Regulations
promulgated thereunder (and any similar provision of state or local income tax
law) to the extent necessary to permit Holdings to discharge the consolidated
tax liabilities of Holdings and its Subsidiaries as part of such an affiliated
group of which Holdings is the common parent within the meaning of Section 1504
of the Internal Revenue Code, provided that such Restricted Junior Payment shall
not exceed the aggregate amount that would be payable by the Borrower and its
Subsidiaries if they filed Tax returns on a stand-alone basis, in each case so
long as Holdings applies the amount of any such Restricted Junior Payment for
such purpose, (iii) in an aggregate amount not to exceed $1,000,000 in any
twelve-month period, provided that any unused amount may be carried forward to
up to a maximum aggregate amount of $2,500,000 in any twelve-month period to
permit Holdings to purchase common stock or common stock options of Holdings
from present or former officers or employees of Holdings or any of its
Subsidiaries upon the death, disability or termination of employment of such
officer or employee, and (d) so long as no Default or Event of Default shall
have occurred and be continuing or shall be caused thereby, the Borrower may
make Restricted Junior Payments, including payments to Holdings (and Holdings
may distribute to its shareholders) (i) in an aggregate amount not to exceed
$20,000,00023,000,000 and (ii) in additional amounts not to exceed the then
Available Amount so long as the Leverage Ratio is less than or equal
to 4.00:1.00 after giving effect thereto. For the avoidance of doubt, any
repurchase, repayment, redemption, defeasance or retirement of the Senior Notes
shall not constitute a Restricted Junior Payment hereunder.

 



 114 

 

 

Section 6.05 Restrictions on Subsidiary Distributions. Except as provided
hereinin the Loan Documents, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary of the Borrower to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Equity Interests owned by the Borrower
or any other Subsidiary of the Borrower, (b) repay or prepay any Indebtedness
owed by such Subsidiary to the Borrower or any Subsidiary Guarantor, (c) make
loans or advances to the Borrower or any other Subsidiary Guarantor, or
(d) transfer, lease or license any of its property or assets to the Borrower or
any other Subsidiary Guarantor other than restrictions (i) in agreements
evidencing Indebtedness permitted by Section 6.01(j) or (k) that impose
restrictions on the property so acquired, (ii) in agreements evidencing
Indebtedness permitted by Section 6.01(c) or (n), (iii) by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses, joint venture agreements and similar agreements entered into
in the ordinary course of business or (iiiiv) that are or were created by virtue
of any transfer of, agreement to transfer or option or right with respect to any
property, assets or Equity Interests not otherwise prohibited under this
Agreement.

 

Section 6.06 Investments. Directly or indirectly, make or own any Investment in
any Person, including any Joint Venture, except:

 

(a) Investments in Cash and Cash Equivalents;

 

(b) equity Investments owned as of the ClosingRestatement Effective Date in any
Subsidiary and any Joint Venture and Investments made after the
ClosingRestatement Effective Date in the Borrower and any Wholly-Owned
Subsidiary Guarantor;

 

(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of the Loan Parties and
their Subsidiaries;

 

(d) intercompany loans to the extent permitted under Section 6.01(b) and other
Investments in Joint Ventures and Subsidiaries which are not Wholly-Owned
Subsidiary Guarantors, provided that such Investments (including through
intercompany loans and any Permitted Acquisition) made on or after the
Restatement Effective Date in Joint Ventures and Subsidiaries other than
Wholly-Owned Subsidiary Guarantors shall not exceed the aggregate amount of
$50,000,000 at any time an aggregate amount $50,000,000.;

 

(e) Investments consisting of Consolidated Capital Expenditures with respect to
the Borrower and the Guarantors permitted by(subject to Section 6.07(b));

 



 115 

 

 

(f) loans and advances to employees of Holdings and its Subsidiaries made in the
ordinary course of business in an aggregate principal amount not to exceed
$1,000,000 at any time;

 

(g) Permitted Acquisitions permitted pursuant to Section 6.08;

 

(h) Investments described in Schedule 6.06;

 

(i) Investments consisting of Hedge Agreements; and

 

(j) other Investments in an aggregate amount not to exceed (x)
$10,000,00011,500,000 plus, (y) if the Leverage Ratio is less than or equal
to 4.00:1.00, the then Available Amount, in each case, during the term of this
Agreement.

 

Notwithstanding the foregoing, in no event shall any Loan Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.04.

 

Section 6.07 Financial Covenants. In the case of Holdings:

 

(a) Leverage Ratio. Permit In the case of Holdings, permit the Leverage Ratio as
of the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
December 31, 2012September 30, 2016, to exceed the correlative ratio indicated:

 

Fiscal Quarter End Date Leverage Ratio December 31, 2012September 30, 2016
5.75:1.00 March 31, 2013 5.75:1.00 June 30, 2013 5.75:1.00 September 30,
2013December 31, 2016 5.75:1.00 December 31, 2013 5.50:1.00 March 31, 20142017
5.75:1.00 June 30, 2014 5.75:1.00 September 30, 2014 5.75:1.00 December 31, 2014
5.75:1.00 March 31June 30, 20152017 5.75:1.00 JuneSeptember 30, 20152017
5.75:1.00 September 30, 2015December 31, 2017 5.75:1.00 December 31, 2015
5.75:1.00 March 31, 20162018 5.50:1.00 June 30, 20162018 5.50:1.00 September 30,
20162018 5.50:1.00 December 31, 20162018 5.50:1.00 March 31, 20172019 5.25:1.00
June 30, 20172019 5.25:1.00 September 30, 20172019 5.25:1.00 December 31,
20172019 5.25:1.00 March 31, 20182020 and thereafter 5.00:1.00

 

 



 116 

 

 

(b) Maximum Consolidated Capital Expenditures. Make or incur Consolidated
Capital Expenditures, in any Fiscal Year indicated below, in an aggregate amount
for the Loan Parties and their Subsidiaries in excess of the corresponding
amount set forth below opposite such$55,000,000 in any Fiscal Year (the
“Permitted Capital Expenditure Amount”); provided, that such amount for any
Fiscal Yearthe Permitted Capital Expenditure Amount shall be increased by an
amount equal to the excess, if any, (of such amount for the immediately
preceding Fiscal Year (as adjusted in accordance with this proviso) over the
actual amount of Consolidated Capital Expenditures for such previous Fiscal Year
(the “Rollover Amount”) (; provided, further that any such excess amountRollover
Amount shall be used in the immediately following Fiscal Year only after the
amount scheduledPermitted Capital Expenditure Amount for such following Fiscal
Year) has been fully utilized; provided further that if the total net revenues
(as reflected on a consolidated statement of operations) of Holdings and its
Subsidiaries for aany Fiscal Year exceed $700,000,000, the Permitted Capital
Expenditure Amount for such Fiscal Year set forth below shall be increased by 5%
of the amount in excess of $700,000,000:700,000,000.

 

Fiscal Year Consolidated Capital Expenditures 2012 $45,000,000 2013 and
thereafter $48,000,000

 

Section 6.08 Fundamental Changes; Disposition of Assets; Acquisitions. Enter
into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or license, exchange, transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, assets or property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed, or
acquire by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment and Consolidated Capital Expenditures in the
ordinary course of business) the business, property or fixed assets of, or stock
or other evidence of beneficial ownership of, any Person or any division or line
of business or other business unit of any Person, except:

 

(a) any Subsidiary of the Borrower may be merged with or into the Borrower or
any Wholly-Owned Subsidiary Guarantor, or be liquidated, wound up or dissolved,
or all or any part of its business, assets or property may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to the Borrower or any Wholly-Owned Subsidiary Guarantor;
provided, that in the case of such a merger, the Borrower or such Wholly-Owned
Subsidiary Guarantor, as applicable shall be the continuing or surviving Person;

 



 117 

 

 

(b) any Subsidiary of the Borrower may dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Wholly-Owned
Subsidiary Guarantor;

 

(c) sales, leases, licenses, transfers or other dispositions of assets that do
not constitute Asset Sales;

 

(d) Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-Cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non-Cash proceeds) are less
than $50,000,000; provided, that (1) the consideration received for such assets
shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of the Borrower (or similar
governing body)), (2) no less than 75% thereof shall be paid in Cash, and
(3) the Net Cash Proceeds thereof shall be applied as required by
Section 2.14(a);

 

(e) disposals of obsolete, worn out or surplus property;

 

(f) Permitted Acquisitions; provided, that in respect of acquisition targets not
domiciled within the United States, the Acquisition Consideration for such
Persons or assets shall not exceed, collectively with any Investment permitted
under Section 6.06(d) in Joint Ventures and Subsidiaries other than Wholly-Owned
Subsidiary Guarantors, more than $50,000,000;

 

(g) sales of assets in connection with the sale and lease-back transactions
permitted under Section 6.10; and

 

(h) Investments made in accordance with Section 6.06.; and

 

(i) the lease of the real property owned by New Jersey Imaging Partners, Inc.,
located at 2770 Morris Avenue, Union, N.J., to its Affiliate.

 

Section 6.09 Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Equity Interests of any of its Subsidiaries in compliance with
the provisions of Section 6.08, directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to qualify directors if required by applicable law.

 

Section 6.10 Sales and Lease-Backs. Directly or indirectly, enter into any
arrangement with any Person whereby in a substantially contemporaneous
transaction any Loan Party sells or transfers all or substantially all of its
right, title and interest in an asset and, in connection therewith, acquires or
leases back the right to use such asset, excluding any sale and lease-back of
(i) the real property owned by New Jersey Imaging Partners, Inc. and located
at 2770 Morris Avenue, Union N.J., (ii) real property acquired as part of a
Permitted Acquisition which has a fair market value of less than $2,500,000 and
(iii) equipment so long as the aggregate sale proceeds of such transactions does
not exceed $25,000,000 during the term of this Agreement.

 



 118 

 

 

Section 6.11 Transactions with Shareholders and Affiliates. Directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property, the rendering of any service
or the payment of any management, advisory or similar fees) with any Affiliate
of Holdings on terms that are less favorable to Holdings or that Subsidiary, as
the case may be, than those that might be obtained in a comparable arm’s length
transaction at the time from a Person who is not such a holder or Affiliate;
provided, that the foregoing restriction shall not apply to (a) any transaction
between the Borrower and any Wholly-Owned Subsidiary Guarantor or Beverly;
(b) reasonable and customary fees paid to members of the board of directors (or
similar governing body) of Holdings and its Subsidiaries; and (c) compensation
arrangements for officers and other employees of Holdings and its Subsidiaries
entered into in the ordinary course of business.

 

Section 6.12 Conduct of Business. From and after the ClosingRestatement
Effective Date, engage in any business (either directly or through a Subsidiary)
other than the businesses engaged in by such Loan Party on the
ClosingRestatement Effective Date and any business that is similar, reasonably
related, incidental or ancillary thereto or a business that is acquired pursuant
to a Permitted Acquisition.

 

Section 6.13 Permitted Activities of Holdings. In the case of Holdings,
(a) incur, directly or indirectly, any Indebtedness or any other obligation or
liability whatsoever other than the Indebtedness and obligations under this
Agreement, the Second Lien Credit Agreement, and the other Loan Documents and
the Senior Notes Documents; (b) create or suffer to exist any Lien upon any
assets or property now owned or hereafter acquired, leased or licensed by it
other than the Liens created under the Security Documents to which it is a party
or permitted pursuant to Section 6.26.02; (c) engage in any business or activity
or own any assets other than (i) holding 100.0% of the Equity Interests of the
Borrower, (ii) performing its obligations and activities incidental thereto
under the Loan Documents, and to the extent not inconsistent therewith, the
Senior Notes Documents; and (iii) making Restricted Junior Payments and
Investments to the extent permitted by this Agreement; (d) consolidate with or
merge with or into, or convey, transfer, lease or license all or substantially
all its assets to, any Person; (e) sell or otherwise dispose of any Equity
Interests of any of its Subsidiaries unless, in the case of any Subsidiary other
than the Borrower, such disposition is permitted under Section 6.08(d) (it being
understood that there is no restriction in this covenant on dispositions of
Equity Interests in Joint Ventures); (f) create or acquire any Subsidiary or
make or own any Investment in any Person other than the Borrower; or (g) fail to
hold itself out to the public as a legal entity separate and distinct from all
other Persons.

 

Section 6.14 Amendments or Waivers of Organizational Documents, Material
Contracts and Certain Indebtedness. Agree to (a) any material amendment,
restatement, supplement or other modification to any of its Organizational
Documents, or any of its material rights under any Material Contract (including
the BRMG Management Agreement) if the effect of such amendment, restatement,
supplement or other modification would be materially adverse to the Loan Parties
(taken as a whole) or the Lenders, (b) any amendment, restatement, supplement,
waiver or other modification changing the terms of any Senior Notes or any other
Indebtedness incurred pursuant to Section 6.01(c), or make any payment
consistent with an amendment, restatement, supplement, waiver or other
modification thereto, if the effect of such amendment, restatement, supplement,
waiver or other modification is to increase the interest rate on the Senior
Notes or any otherany Indebtedness incurred pursuant to Section 6.01(c), change
(to earlier dates) any dates upon which payments of principal or interest are
due thereon, change any event of default or condition to an event of default
with respect thereto (other than to eliminate any such event of default or
increase any grace period related thereto), change the redemption, prepayment or
defeasance provisions thereof, or if the effect of such amendment, restatement,
supplement, waiver or other modification, together with all other amendments,
restatements, supplements, waivers and other modifications made, is to increase
materially the obligations of the obligor thereunder or to confer any additional
rights on the holders of such Senior Notes or such other Indebtedness incurred
pursuant to Section 6.01(c) (or a trustee or other representative on their
behalf) which would be adverse to any Loan Party or Lenders or (c) any
amendment, restatement, supplement, waiver or other modification of the Second
Lien Credit Agreement or any Indebtedness incurred pursuant to Section 6.01(n)
other than as permitted by the Intercreditor Agreement.

 



 119 

 

 

Section 6.15 Fiscal Year. Change its Fiscal Year-end from December 31st or
change its method of determining Fiscal Quarters.

 

Section 6.16 Use of Proceeds Not in Violation of Sanctions or Anti-Corruption
Laws. Directly or indirectly use the proceeds of the Loans or otherwise make
available such proceeds to any Person, or for the purpose of financing
activities of or with any Person, that at the time of such financing, is the
subject of any Sanctions or for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of Anti-Corruption Laws.

 

Article VII.
GUARANTY

 

Section 7.01 Guaranty of the Obligations. Subject to the provisions of
Section 7.02, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to the Administrative Agent for the ratable benefit of
the Beneficiaries the due and punctual payment in full of all Obligations when
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”); provided, however, that Guaranteed Obligations consisting of
obligations of any Loan Party arising under any secured Hedge Agreement shall
exclude all Excluded Swap Obligations.

 

Section 7.02 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, that solely for
purposes of calculating the Fair Share Contribution Amount with respect to any
Contributing Guarantor for purposes of this Section 7.02, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.02), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.02. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.02 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.02.

 



 120 

 

 

Section 7.03 Payment by Guarantors. Subject to Section 7.02, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of the Borrower to
pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)), Guarantors shall upon demand pay, or cause to be paid, in
Cash, to the Administrative Agent for the ratable benefit of Beneficiaries, an
amount equal to the sum of the unpaid principal amount of all Guaranteed
Obligations then due as aforesaid, accrued and unpaid interest on such
Guaranteed Obligations (including interest which, but for the Borrower’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against the
Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Beneficiaries as aforesaid.

 

Section 7.04 Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

 

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

 

(b) the Administrative Agent may enforce this Guaranty upon the occurrence and
during the continuance of an Event of Default notwithstanding the existence of
any dispute between the Borrower and any Beneficiary with respect to the
existence of such Event of Default;

 

(c) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrower or any of such other
guarantors and whether or not the Borrower is joined in any such action or
actions;

 

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

 

 121 

 

 

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
the Borrower or any security for the Guaranteed Obligations; and (vi) exercise
any other rights available to it under the Loan Documents or any Hedge
Agreements; and

 

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Loan Documents or any Hedge
Agreements, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents, any of the Hedge Agreements or
any agreement or instrument executed pursuant thereto, or of any other guaranty
or security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Loan Document, such Hedge Agreement or
any agreement relating to such other guaranty or security; (iii) the Guaranteed
Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source (other than payments received pursuant to the
other Loan Documents or any of the Hedge Agreements or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Beneficiary might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of
Holdings or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which the Borrower
may allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

 



 122 

 

 

Section 7.05 Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
the Borrower, any other guarantor (including any other Guarantor) of the
Guaranteed Obligations or any other Person, (ii) proceed against or exhaust any
security held from the Borrower, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account or
credit on the books of any Beneficiary in favor of the Borrower or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
the Borrower or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith; (e)
(i) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms hereof and any legal or equitable discharge
of such Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, the Hedge Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to the Borrower and notices of any of the matters referred
to in Section 7.04 and any right to consent to any thereof; and (g) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.

 

Section 7.06 Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled (or collateralized in a manner acceptable to the
Issuing Bank), each Guarantor hereby waives any claim, right or remedy, direct
or indirect, that such Guarantor now has or may hereafter have against the
Borrower or any other Guarantor or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder
(other than rights of contribution such Guarantor may have against any other
guarantor of the Guaranteed Obligations as contemplated by Section 7.02), in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against the Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against the Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been indefeasibly paid in full and the Revolving Commitments shall
have terminated and all Letters of Credit shall have expired or been cancelled
(or collateralized in a manner acceptable to the Issuing Bank), each Guarantor
shall withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including any such right of contribution as contemplated by
Section 7.02. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
the Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against the
Borrower, to all right, title and interest any Beneficiary may have in any such
collateral or security, and to any right any Beneficiary may have against such
other guarantor. If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for the
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to the Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

 



 123 

 

 

Section 7.07 Subordination of Other Obligations. Any Indebtedness of the
Borrower or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for the Administrative Agent on behalf of Beneficiaries and shall
forthwith be paid over to the Administrative Agent for the benefit of
Beneficiaries to be credited and applied against the Guaranteed Obligations but
without affecting, impairing or limiting in any manner the liability of the
Obligee Guarantor under any other provision hereof.

 

Section 7.08 Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full and the Revolving Commitments shall have terminated and all Letters
of Credit shall have expired or been cancelled (or collateralized in a manner
acceptable to the Issuing Bank). Each Guarantor hereby irrevocably waives any
right to revoke this Guaranty as to future transactions giving rise to any
Guaranteed Obligations.

 

Section 7.09 Authority of Guarantors or the Borrower. It is not necessary for
any Beneficiary to inquire into the capacity or powers of any Guarantor or the
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.

 

Section 7.10 Financial Condition of the Borrower. Any Credit Extension may be
made to the Borrower or continued from time to time, and any Hedge Agreements
may be entered into from time to time, in each case without notice to or
authorization from any Guarantor regardless of the financial or other condition
of the Borrower at the time of any such grant or continuation or at the time
such Hedge Agreement is entered into, as the case may be. No Beneficiary shall
have any obligation to disclose or discuss with any Guarantor its assessment, or
any Guarantor’s assessment, of the financial condition of the Borrower. Each
Guarantor has adequate means to obtain information from the Borrower on a
continuing basis concerning the financial condition of the Borrower and its
ability to perform its obligations under the Loan Documents and the Hedge
Agreements, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of the Borrower and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations. Each
Guarantor hereby waives and relinquishes any duty on the part of any Beneficiary
to disclose any matter, fact or thing relating to the business, operations or
conditions of the Borrower now known or hereafter known by any Beneficiary.

 

Section 7.11 Bankruptcy, Etc.

 

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of the Administrative Agent acting
pursuant to the instructions of Required Lenders, commence or join with any
other Person in commencing any bankruptcy, reorganization or insolvency case or
proceeding of or against the Borrower or any other Guarantor. The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of the Borrower or any other Guarantor or by any
defense which the Borrower or any other Guarantor may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.

 



 124 

 

 

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve the Borrower of any portion
of such Guaranteed Obligations. Guarantors shall permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person to pay the Administrative Agent, or allow the claim
of the Administrative Agent in respect of, any such interest accruing after the
date on which such case or proceeding is commenced.

 

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by the Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

 

Section 7.12 Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

 

Section 7.13 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.13, or otherwise
under this Guaranty, as it relates to such Loan Party, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until a discharge of Guaranteed
Obligations. Each Qualified ECP Guarantor intends that this Section 7.13
constitute, and this Section 7.13 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 



 125 

 

 

Article VIII.
EVENTS OF DEFAULT

 

Section 8.01 Events of Default. If any one or more of the following conditions
or events occur:

 

(a) Failure to Make Payments When Due. Failure by the Borrower to pay (i) when
due any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to the Issuing Bank in reimbursement
of any drawing under a Letter of Credit; or (iii) any interest on any Loan or
any fee or any other amount due hereunder within five (5) days after the date
due; or

 

(b) Default Under Other Agreements. (i) Failure of any Loan Party to pay when
due any principal of or interest on or any other amount, including any payment
in settlement, payable in respect of one or more items of Indebtedness (other
than Indebtedness referred to in Section 8.01(a)) in an aggregate principal
amount (or Net Mark-to-Market Exposure) of $5,000,000 or more, beyond the grace
period, if any, provided therefor; or (ii) breach or default by any Loan Party
with respect to any other material term of (1) one or more items of Indebtedness
in the individual or aggregate principal amounts (or Net Mark-to-
MarketMark-to-Market Exposure) referred to in clause (i) above or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or

 

(c) Breach of Certain Covenants. Failure of any Loan Party (i) to perform or
comply with any term or condition contained in Section 2.06, Section 5.02 or
Article VI, or (ii) to comply with the delivery requirements contained in
Sections 5.01(a), 5.01(b), 5.01(c), and 5.01(e) within five (5) Business Days
after the date required under such Section; or

 

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Loan Party in any Loan Document or
in any statement or certificate at any time given by any Loan Party or any of
its Subsidiaries in writing pursuant hereto or thereto or in connection herewith
or therewith shall be false in any material respect as of the date made or
deemed made or, to the extent that any such representation, warranty,
certification or other statement is already qualified by materiality or material
adverse effect, such representation, warranty, certification or other statement
shall be false in any respect as of the date made or deemed made; or

 

(e) Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Section 8.01, and such default shall not have been remedied or waived
within thirty (30) days after the earlier of (i) an officer of such Loan Party
becoming aware of such default or (ii) receipt by the Borrower of notice from
the Administrative Agent or any Lender of such default; or

 



 126 

 

 

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Loan Party or any of its Significant Subsidiaries in an involuntary case
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect, which decree or order is not stayed;
or any other similar relief shall be granted under any applicable federal or
state law; or (ii) an involuntary case shall be commenced against any Loan Party
or any of its Significant Subsidiaries under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, conservator,
custodian or other officer having similar powers over any Loan Party or any of
its Significant Subsidiaries, or over all or a substantial part of its property,
shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee, conservator or other custodian of
any Loan Party or any of its Significant Subsidiaries for all or a substantial
part of its property; or a warrant of attachment, execution or similar process
shall have been issued against any substantial part of the property of any Loan
Party or any of its Significant Subsidiaries, and any such event described in
this clause (ii) shall continue for sixty (60) days without having been
dismissed, bonded or discharged; or

 

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Any Loan Party or
any of its Significant Subsidiaries shall have an order for relief entered with
respect to it or shall commence a voluntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee, conservator or other custodian for all or a
substantial part of its property; or any Loan Party or any of its Significant
Subsidiaries shall make any assignment for the benefit of creditors; or (ii) any
Loan Party or any of its Significant Subsidiaries shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the board of directors (or similar governing body) of any
Loan Party or any of its Significant Subsidiaries (or any committee thereof)
shall adopt any resolution or otherwise authorize any action to approve any of
the actions referred to herein or in Section 8.01(f); or

 

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving an amount in excess of $5,000,000 in the aggregate
at any time (to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has not denied coverage) shall be
entered or filed against any Loan Party or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days (or in any event later than five
(5) days prior to the date of any proposed sale thereunder); or

 



 127 

 

 

(i) Dissolution. Any order, judgment or decree shall be entered against any Loan
Party decreeing the dissolution or split up of such Loan Party and such order
shall remain undischarged or unstayed for a period in excess of thirty
(30) days; or

 

(j) Employee Benefit Plans. (i) There shall occur (A) one or more ERISA Events
which individually or in the aggregate results in or might reasonably be
expected to result in a Material Adverse Effect or (B) the ERISA Event described
in clause (ii) of the definition thereof; or (ii) there exists any fact or
circumstance that reasonably could be expected to result in the imposition of a
Lien or security interest pursuant to Section 430(k) of the Internal Revenue
Code or Section 303(k) of ERISA or a violation of Section 436 of the Internal
Revenue Code; or

 

(k) Change of Control. A Change of Control occurs; or

 

(l) BRMG Management Agreement. Either Borrower or Beverly Radiology has breached
any material provision, or a material default occurs under, the BRMG Management
Agreement or the BRMG Management Agreement ceases to be in full force and
effect; or

 

(m) Guaranties, Security Documents and other Loan Documents. At any time after
the execution and delivery thereof, (i) the Guaranty for any reason, other than
the satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Security Document ceases to be in full force and effect (other
than by reason of a release of Collateral in accordance with the terms hereof or
thereof or the satisfaction in full of the Obligations in accordance with the
terms hereof) or shall be declared null and void, or the Collateral Agent shall
not have or shall cease to have a valid and perfected Lien in any Collateral
purported to be covered by the Security Documents with the priority required by
the relevant Security Document, in each case for any reason other than the
failure of the Collateral Agent or any Secured Party to take any action within
its control, or (iii) any Loan Party shall contest the validity or
enforceability of any Loan Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Loan Document to which it is a party or shall contest the validity or
perfection of any Lien in any Collateral purported to be covered by the Security
Documents; or

 

(n) So long as the Second Lien Term Loans (or any Permitted Refinancing
Indebtedness in respect thereof) remains outstanding, the Intercreditor
Agreement shall, in whole or in part, be asserted in writing by any Loan Party
not to be effective or a legally valid, binding and enforceable obligation, or
cease to be effective or cease to be legally valid, binding and enforceable
against any party thereto (or against any Person on whose behalf any such party
makes any covenants or agreements therein).

 

THEN, (1) automatically upon the occurrence and during the continuance of any
Event of Default described in Section 8.01(f) or 8.01(g), automatically, and
(2) upon the occurrence and during the continuance of any other Event of
Default, at the request of (or with the consent of) Required Lenders, upon
notice to the Borrower by the Administrative Agent, (A) the Revolving
Commitments, if any, of each Lender having such Revolving Commitments, the
obligation of the Issuing Bank to issue any Letter of Credit and the obligation
of the Swing Line Lender to make any Swing Line Loan shall immediately
terminate; (B) each of the following shall immediately become due and payable,
in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Loan Party: (I) the
unpaid principal amount of and accrued interest on the Loans, (II) an amount
equal to the maximum amount that may at any time be drawn under all Letters of
Credit then outstanding (regardless of whether any beneficiary under any such
Letter of Credit shall have presented, or shall be entitled at such time to
present, the drafts or other documents or certificates required to draw under
such Letters of Credit), and (III) all other Obligations; provided, that the
foregoing shall not affect in any way the obligations of Lenders under
Section 2.03(b)(v) or Section 2.04(e); (C) the Administrative Agent may cause
the Collateral Agent to enforce any and all Liens and security interests created
pursuant to the Security Documents; (D) the Administrative Agent shall direct
the Borrower to pay (and the Borrower hereby agrees upon receipt of such notice,
or upon the occurrence and during the continuance of any Event of Default
specified in Sections 8.01(f) and (g) to pay) to the Administrative Agent such
additional amounts of cash as reasonably requested by the Issuing Bank, to be
held as security for the Borrower’s reimbursement Obligations in respect of
Letters of Credit then outstanding; and (E) the Administrative Agent and the
Collateral Agent may exercise on behalf of themselves, the Lenders, the Issuing
Bank and the other Secured Parties all rights and remedies available to the
Administrative Agent, the Collateral Agent, the Lenders and the Issuing Bank
under the Loan Documents or under applicable law or in equity.

 



 128 

 

 

Article IX.
AGENTS

 

Section 9.01 Appointment of Agents. GECCEach of CONA and SunTrust Bank is hereby
appointed as SyndicationCo-Syndication Agent hereunder, and each Lender hereby
authorizes GECCCONA and SunTrust Bank to act as the SyndicationCo-Syndication
Agent in accordance with the terms hereof and the other Loan Documents. Barclays
is hereby appointed the Administrative Agent and the Collateral Agent hereunder
and under the other Loan Documents and each Lender hereby authorizes Barclays to
act as the Administrative Agent and the Collateral Agent in accordance with the
terms hereof and the other Loan Documents. Each of RBC CapitalCS Securities and
DBSIRoyal Bank is hereby appointed as Co-Documentation Agent hereunder, and each
Lender hereby authorizes RBC CapitalCS Securities and DBSIRoyal Bank to act as
the Co- DocumentationCo-Documentation Agents in accordance with the terms hereof
and the other Loan Documents. Each Agent hereby agrees to act in its capacity as
such upon the express conditions contained herein and the other Loan Documents,
as applicable. The provisions of this Article IX (other than as expressly
provided herein) are solely for the benefit of the Agents and the Lenders and no
Loan Party shall have any rights as a third party beneficiary of any of the
provisions of this Article IX (other than as expressly provided herein). In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of the Lenders and does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for Holdings
or any of its Subsidiaries. Each of the Syndication Agent and the
Co-Documentation Agents, without consent of or notice to any party hereto, may
assign any and all of its rights or obligations hereunder to any of its
Affiliates. Notwithstanding any other provision of this Agreement or any
provision of any other Loan Document, each of the Joint Lead Arrangers, the
Syndication Agent and the Co-Documentation Agents are named as such for
recognition purposes only, and in their respective capacities as such shall have
no duties, responsibilities or liabilities with respect to this Agreement or any
other Loan Document; it being understood and agreed that each of the Joint Lead
Arrangers, the Syndication Agent and the Co-Documentation Agents shall be
entitled to all indemnification and reimbursement rights in favor of the Agents
provided herein and in the other Loan Documents and all of the other benefits of
this Article IX. Without limitation of the foregoing, neither the Joint Lead
Arrangers, the Syndication AgentCo-Syndication Agents nor the Co-Documentation
Agents in their respective capacities as such shall, by reason of this Agreement
or any other Loan Document, have any fiduciary relationship in respect of any
Lender, Loan Party or any other Person.

 



 129 

 

 

Section 9.02 Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. In
the event that any obligations (other than the Obligations) are permitted to be
incurred hereunder and secured by Liens permitted to be incurred hereunder on
all or a portion of the Collateral, each Lender authorizes the Administrative
Agent to enter into intercreditor agreements, subordination agreements and
amendments to the Security Documents to reflect such arrangements on terms
acceptable to the Administrative Agent. Each Agent shall have only those duties
and responsibilities that are expressly specified herein and the other Loan
Documents. Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. No Agent shall have, by
reason hereof or any of the other Loan Documents, a fiduciary relationship or
other implied duties in respect of any Lender; and nothing herein or any of the
other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or any
of the other Loan Documents except as expressly set forth herein or therein.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” in this Agreement and in the other Loan Documents with reference to any
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under the agency doctrine of any applicable law. Instead,
such term is used merely as a matter of market custom, and is intended to create
or reflect only an administrative relationship between independent contracting
parties. The Lenders acknowledge and agree that the Administrative Agent may
also act, subject to and in accordance with the terms of the Intercreditor
Agreement, as the administrative agent and collateral agent for the lenders
under the Second Lien Credit Agreement.

 

Section 9.03 General Immunity.

 

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Loan Document, or for the
creation, perfection or priority of any Lien, or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statements or in any financial or other statements, instruments, reports
or certificates or any other documents furnished or made by any Agent to the
Lenders or by or on behalf of any Loan Party or to any Agent or Lender in
connection with the Loan Documents and the transactions contemplated thereby or
for the financial condition or business affairs of any Loan Party or any other
Person liable for the payment of any Obligations, nor shall any Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Loan Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default or as to the
value or sufficiency of any Collateral or as to the satisfaction of any
condition set forth in Article III or elsewhere herein (other than confirm
receipt of items expressly required to be delivered to such Agent) or to inspect
the properties, books or records of Holdings or any of its Subsidiaries or to
make any disclosures with respect to the foregoing. Anything contained herein to
the contrary notwithstanding, the Administrative Agent shall not have any
liability arising from confirmations of the amount of outstanding Loans or the
Letter of Credit Usage or the component amounts thereof.

 

 



 130 

 

 

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to the Lenders (i) for any action
taken or omitted by any Agent (A) under or in connection with any of the Loan
Documents or (B) with the consent or at the request of the Required Lenders (or,
if so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement) except to the extent caused by such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction or (ii) for any failure of any
Loan Party to perform its obligations under this Agreement or any other Loan
Document. No Agent shall, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose or be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by such Agent or any of its Affiliates in any
capacity. Each Agent shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection herewith or
any of the other Loan Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent shall
have received instructions in respect thereof from Required Lenders (or such
other Lenders as may be required to give such instructions under Section 10.05)
and, upon receipt of such instructions from Required Lenders (or such other
Lenders, as the case may be), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions and shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law. Without prejudice to the generality of the foregoing, (i) each Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Holdings and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Loan Documents in accordance with the instructions of Required Lenders (or
such other Lenders as may be required to give such instructions under
Section 10.05).

 

(c) Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may perform any and all of its duties and exercise its rights and powers
under this Agreement or under any other Loan Document by or through any one or
more sub- agentssub-agents appointed by it. Each of the Administrative Agent,
the Collateral Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory, indemnification and other provisions of this
Section 9.03 and of Section 9.06 shall apply to any of the Affiliates of the
Administrative Agent or the Collateral Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent or Collateral
Agent, as applicable. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Section 9.03 and of
Section 9.06 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by the Administrative
Agent or the Collateral Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Loan Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to the Administrative Agent and not to any
Loan Party, Lender or any other Person and no Loan Party, Lender or any other
Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

 



 131 

 

 

(d) Notice of Default or Event of Default. No Agent shall be deemed to have
knowledge of any Default or Event of Default unless and until written notice
describing such Default or Event of Default is given to such Agent by a Loan
Party or a Lender. In the event that the Administrative Agent shall receive such
a notice, the Administrative Agent shall give notice thereof to the Lenders,
provided that failure to give such notice shall not result in any liability on
the part of the Administrative Agent.

 

Section 9.04 Agents Entitled to Act as Lender. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder in its capacity as a
Lender as any other Lender and may exercise the same as if it were not
performing the duties and functions delegated to it hereunder, and the term
“Lender” shall, unless the context clearly otherwise indicates, include each
Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Holdings or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from the Borrower for services in
connection herewith and otherwise without having to account for the same to
Lenders. The Lenders acknowledge that pursuant to such activities, the Agents or
their Affiliates may receive information regarding any Loan Party or any
Affiliate of any Loan Party (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Agents and their Affiliates shall be under no obligation to
provide such information to them.

 

Section 9.05 Lenders’ Representations, Warranties and Acknowledgment. Each
Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Holdings
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

 

(a) Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement or a Joinder Agreement and funding its Tranche B Term Loan
and/or Revolving Loans on the ClosingRestatement Effective Date or by the
funding of any Incremental Term Loans or Incremental Revolving Loans, as the
case may be, shall be deemed to have acknowledged receipt of, and consented to
and approved, each Loan Document and each other document required to be approved
by any Agent, Required Lenders or Lenders, as applicable on the
ClosingRestatement Effective Date or as of the date of funding of such
Incremental Term Loans.

 



 132 

 

 

Section 9.06 Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent, Issuing Bank and Swing Line
Lender, to the extent that such Agent, Issuing Bank or Swing Line Lender shall
not have been reimbursed by any Loan Party (and without limiting its obligation
to do so), for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such Agent,
Issuing Bank or Swing Line Lender in exercising its powers, rights and remedies
or performing its duties hereunder or under the other Loan Documents or
otherwise in its capacity as such Agent in any way relating to or arising out of
this Agreement or the other Loan Documents; provided, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s, Issuing Bank’s Swing Lien Lender’s, as applicable gross
negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent, Issuing Bank or Swing Line Lenders, for any purpose shall, in the opinion
of such Agent, Issuing Bank or Swing Line Lender, as applicable, be insufficient
or become impaired, such Agent, Issuing Bank or Swing Line Lender, as
applicable, may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided, that in no event shall this sentence require any Lender to indemnify
any Agent, Issuing Bank or Swing Line Lender against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in
excess of such Lender’s Pro Rata Share thereof; and provided, further, that this
sentence shall not be deemed to require any Lender to indemnify any Agent,
Issuing Bank or Swing Line Lender against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement described
in the proviso in the immediately preceding sentence.

 

Section 9.07 Successor Administrative Agent, Collateral Agent and Swing Line
Lender. The Administrative Agent shall have the right to resign at any time by
giving prior written notice thereof to the Lenders and the Borrower. The
Administrative Agent shall have the right to appoint a financial institution to
act as the Administrative Agent and/or the Collateral Agent hereunder, subject
to the reasonable satisfaction of the Borrower and the Required Lenders, and the
Administrative Agent’s resignation shall become effective on the earlier of
(i) the acceptance of such successor Administrative Agent by the Borrower and
the Required Lenders or (ii) the thirtieth day after such notice of resignation.
Upon any such notice of resignation, if a successor Administrative Agent has not
already been appointed by the retiring Administrative Agent, Required Lenders
shall have the right, upon five (5) Business Days’ notice to the Borrower, to
appoint a successor Administrative Agent, subject to the reasonable satisfaction
of the Borrower so long as no Event of Default has occurred and is continuing on
the date such appointment is to become effective. If neither Required Lenders
nor the Administrative Agent have appointed a successor Administrative Agent,
then the Required Lenders shall be deemed to have succeeded to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided, that until a successor Administrative Agent is
so appointed by Required Lenders or the Administrative Agent, the Administrative
Agent, by notice to the Borrower and Required Lenders, may retain its role as
the Collateral Agent under any Security Document. Upon the acceptance of any
appointment as the Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent and the retiring Administrative Agent shall promptly
(i) transfer to such successor Administrative Agent all sums, Securities and
other items of Collateral held under the Security Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent under the Loan
Documents, and (ii) execute and deliver to such successor Administrative Agent
such amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Administrative Agent of the security interests created under the Security
Documents, whereupon such retiring Administrative Agent shall be discharged from
its duties and obligations hereunder. Except as provided above, any resignation
of Barclays or its successor as the Administrative Agent pursuant to this
Section shall also constitute the resignation of Barclays or its successor as
the Collateral Agent. After any retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Section 9Article
IX shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was the Administrative Agent hereunder. Any successor Administrative
Agent appointed pursuant to this Section shall, upon its acceptance of such
appointment, become the successor Collateral Agent for all purposes hereunder.
If Barclays or its successor as the Administrative Agent pursuant to this
Section has resigned as the Administrative Agent but retained its role as the
Collateral Agent and no successor Collateral Agent has become the Collateral
Agent pursuant to the immediately preceding sentence, Barclays or its successor
may resign as the Collateral Agent upon notice to the Borrower and Required
Lenders at any time.

 



 133 

 

 

(a) In addition to the foregoing, the Collateral Agent may resign at any time by
giving thirty (30) days’ prior written notice thereof to Lenders and the
Grantors. The Administrative Agent shall have the right to appoint a financial
institution as the Collateral Agent hereunder, subject to the reasonable
satisfaction of the Borrower and the Required Lenders and the Collateral Agent’s
resignation shall become effective on the earlier of (i) the acceptance of such
successor Collateral Agent by the Borrower and the Required Lenders or (ii) the
thirtieth day after such notice of resignation. Upon any such notice of
resignation, Required Lenders shall have the right, upon five (5) Business Days’
notice to the Administrative Agent, to appoint a successor Collateral Agent,
subject to the reasonable satisfaction of the Borrower, so long as no Event of
Default has occurred and is continuing on the date such appointment is to become
effective. Upon the acceptance of any appointment as the Collateral Agent
hereunder by a successor Collateral Agent, the successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Collateral Agent under this Agreement and the
Security Documents, and the retiring Collateral Agent under this Agreement shall
promptly (i) transfer to such successor Collateral Agent all sums, Securities
and other items of Collateral held hereunder or under the Security Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Collateral Agent
under this Agreement and the Security Documents, and (ii) execute and deliver to
such successor Collateral Agent or otherwise authorize the filing of such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Collateral Agent of the security interests created under the Security Documents,
whereupon such retiring Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Security Documents. After any retiring
Collateral Agent’s resignation hereunder as the Collateral Agent, the provisions
of this Agreement and the Security Documents shall inure to its benefit as to
any actions taken or omitted to be taken by it under this Agreement or the
Security Documents while it was the Collateral Agent hereunder.

 

(b) Any resignation of Barclays or its successor as the Administrative Agent
pursuant to this Section shall also constitute the resignation of Barclays or
its successor as the Swing Line Lender and any successor Administrative Agent
appointed pursuant to this Section shall, upon its acceptance of such
appointment, become the successor Swing Line Lender for all purposes hereunder.
In such event (a) the Borrower shall prepay any outstanding Swing Line Loans
made by the retiring Administrative Agent in its capacity as Swing Line Lender,
(b) upon such prepayment, the retiring Administrative Agent and Swing Line
Lender shall surrender any Swing Line Note held by it to the Borrower for
cancellation and (c) the Borrower shall issue, if so requested by the successor
Administrative Agent and Swing Line Lender, a new Swing Line Note to the
successor Administrative Agent and Swing Line Lender, in the principal amount of
the Swing Line Sublimit then in effect and with other appropriate insertions.

 

Section 9.08 Security Documents and Guaranty.

 

(a) Agents under Security Documents and Guaranty. Each Secured Party hereby
further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of Secured Parties with respect to the Guaranty, the
Collateral and the Security Documents; provided, that, except as expressly set
forth herein, neither the Administrative Agent nor the Collateral Agent shall
owe any fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any
other obligation whatsoever to any holder of Obligations. Subject to
Section 10.05, without further written consent or authorization from any Secured
Party, the Administrative Agent or the Collateral Agent, as applicable may
execute any documents or instruments necessary to (i) in connection with a sale
or disposition of assets permitted by this Agreement, release any Lien
encumbering any item of Collateral that is the subject of such sale or other
disposition of assets or to which Required Lenders (or such other Lenders as may
be required to give such consent under Section 10.05) have otherwise consented
or (ii) release any Guarantor from the Guaranty pursuant to Section 7.12 or with
respect to which Required Lenders (or such other Lenders as may be required to
give such consent under Section 10.05) have otherwise consented.

 

 



 134 

 

 

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Loan Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent, the Collateral Agent and each Secured Party hereby agree
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Security Documents
may be exercised solely by the Collateral Agent and (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by the Collateral Agent
at such sale or other disposition.

 

(c) Rights under Hedge Agreements. No Hedge Agreement shall create (or be deemed
to create) in favor of any Lender Counterparty that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Loan Documents except as expressly
provided in Section 10.05(c)(v) of this Agreement and Sections 9.2 and 10 of the
Pledge and Security Agreement. By accepting the benefits of the Collateral, such
Lender Counterparty shall be deemed to have appointed the Collateral Agent as
its agent and agreed to be bound by the Loan Documents as a Secured Party,
subject to the limitations set forth in this clause (c).

 

(d) Release of Collateral and Guarantees, Termination of Loan Documents.
Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than contingent indemnification
obligations not yet due and payable) have been paid in full, all Commitments
have terminated or expired or been cancelled and no Letter of Credit shall be
outstanding (or if any Letter of Credit remains outstanding, each such Letter of
Credit shall have been backstopped or cash collateralized to the satisfaction of
the Issuing Bank), upon request of the Borrower, the Administrative Agent and
the Collateral Agent shall (without notice to, or vote or consent of, any Lender
or any Lender Counterparty) take such actions as shall be required to release
its security interest in all Collateral, and to release all guarantee
obligations provided for in any Loan Document. Any such release of guarantee
obligations shall be deemed subject to the provision that such guarantee
obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.

 

 



 135 

 

 

Section 9.09 Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold Tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.

 

Section 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under the Bankruptcy Code or other applicable law or
any other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the other Secured Parties (including
fees, disbursements and other expenses of counsel) allowed in such judicial
proceeding and (b) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same. Any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and other
Secured Party to make such payments to the Administrative Agent. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or other
Secured Party any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or other Secured Party to
authorize the Administrative Agent to vote in respect of the claim of such
Person or in any such proceeding.

 

Article X.
MISCELLANEOUS

 

Section 10.01 Notices

 

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Loan Party, the Syndication Agent, theCo-Syndication
Agents, the Collateral Agent, the Administrative Agent, the Swing Line Lender,
the Issuing Bank or the Co-Documentation Agents, shall be sent to such Person’s
address as set forth on Schedule 1.01(c) or in the other relevant Loan Document,
and in the case of any Lender, the address as indicated on Schedule 1.01(c) or
otherwise indicated to the Administrative Agent in writing. Except as otherwise
set forth in paragraph (b) below, each notice hereunder shall be in writing and
may be personally served, telexed or sent by telefacsimile or United States mail
or courier service and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of telefacsimile or telex, or three (3) Business Days after depositing
it in the United States mail with postage prepaid and properly addressed;
provided, that no notice to any Agent shall be effective until received by such
Agent; provided, further, that any such notice or other communication shall at
the request of the Administrative Agent be provided to any sub-agent appointed
pursuant to Section 9.03(c) hereto as designated by the Administrative Agent
from time to time.

 



 136 

 

 

(b) Electronic Communications.

 

(i) Notices and other communications to Lenders and the Issuing Bank hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by the Administrative Agent; provided, that the foregoing shall not
apply to notices to any Lender or the Issuing Bank pursuant to Article II if
such Lender or the Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, further, that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided, that if such notice
or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(ii) Each Loan Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution.

 

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents nor any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications. Each party hereto agrees that no Agent has
any responsibility for maintaining or providing any equipment, software,
services or any testing required in connection with any Approved Electronic
Communication or otherwise required for the Platform. In no event shall any
Agent nor any of the Agent Affiliates have any liability to any Loan Party, any
Lender or any other Person for damages of any kind, whether or not based on
strict liability and including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or any Agent’s transmission of
communications through the internet, except to the extent the liability of any
such Person is found in a final ruling by a court of competent jurisdiction to
have resulted from such Person’s gross negligence or willful misconduct. No
Agent or Agent Affiliate shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 



 137 

 

 

(iv) Each Loan Party, each Lender, the Issuing Bank and each Agent agrees that
the Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.

 

(v) All uses of the Platform shall be governed by and subject to, in addition to
this Section 10.01, separate terms and conditions posted or referenced in such
Platform and related agreements executed by the Lenders and their Affiliates in
connection with the use of such Platform.

 

(vi) Any notice of Default or Event of Default may be provided by telephonic
notice if confirmed promptly thereafter by delivery of written notice thereof.

 

(c) Change of Address. Any party hereto may changes its address or telecopy
number for notices and other communications hereunder by written notice to the
other parties hereto.

 

Section 10.02 Expenses. Whether or not the transactions contemplated hereby are
consummated, the Borrower agrees to pay promptly (a) all the actual and
reasonable costs and expenses incurred in connection with the negotiation,
preparation and execution of the Loan Documents and any consents, amendments,
supplements, waivers or other modifications thereto; (b) all the costs of
furnishing all opinions by counsel for the Borrower and the other Loan Parties;
(c) the reasonable out-of-pocket fees, expenses and disbursements of counsel to
Agents (in each case including allocated costs of internal counsel) in
connection with the negotiation, preparation, execution and administration of
the Loan Documents and any consents, amendments, supplements, waivers or other
modifications thereto and any other documents or matters requested by the
Borrower; (d) all the actual costs and reasonable expenses of creating,
perfecting, recording, maintaining and preserving Liens in favor of the
Collateral Agent, for the benefit of Secured Parties, including filing and
recording fees, expenses and Taxes, stamp or documentary Taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to each Agent and of counsel providing any opinions that any Agent or
Required Lenders may request in respect of the Collateral or the Liens created
pursuant to the Security Documents; (e) all the actual costs and reasonable
fees, expenses and disbursements of any auditors, accountants, consultants or
appraisers; (f) all the actual costs and reasonable expenses (including the
reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by the Collateral Agent and its
counsel) in connection with the custody or preservation of any of the
Collateral; (g) all other actual and reasonable costs and expenses incurred by
each Agent in connection with the syndication of the Loans and Commitments and
the transactions contemplated by the Loan Documents and any consents,
amendments, supplements, waivers or other modifications thereto; and (h) all
costs and expenses, including reasonable attorneys’ fees (including allocated
costs of internal counsel) and costs of settlement, incurred by any Agent or
Lender in enforcing any Obligations of or in collecting any payments due from
any Loan Party hereunder or under the other Loan Documents (including in
connection with the sale, lease or license of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or pursuant to any insolvency
or bankruptcy cases or proceedings. All amounts due under this Section 10.02
shall be due and payable within five days after demand therefor.

 



 138 

 

 

Section 10.03 Indemnity.

 

(a) In addition to the payment of expenses pursuant to Section 10.02, whether or
not the transactions contemplated hereby are consummated, each Loan Party agrees
to defend (subject to Indemnitees’ rights to selection of counsel), indemnify,
pay and hold harmless, each Agent, Joint Lead Arranger, Issuing Bank, Swing Line
Lender and Lender and the officers, partners, members, directors, trustees,
shareholders, advisors, employees, representatives, attorneys, controlling
persons, agents, sub-agents and Affiliates of each Agent, Joint Lead Arranger,
Issuing Bank, Swing Line Lender and Lender, as well as the respective heirs,
successors and assigns of the foregoing (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities; provided, that no Loan Party shall
have any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of that Indemnitee, in each case, as determined
by a final, non-appealable judgment of a court of competent jurisdiction.
Without limiting the foregoing, and to the extent permitted by applicable law,
each Loan Party agrees not to assert and hereby waives all rights for
contribution or any other rights of recovery with respect to all Indemnified
Liabilities relating to or arising out of any Environmental Claim or any
Hazardous Materials activity. To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.03 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Loan Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.

 

(b) To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against each Agent, Joint Lead
Arranger, Issuing Bank, Swing Line Lender and Lender and their respective
Affiliates, officers, partners, members, directors, trustees, shareholders,
advisors, employees, representatives, attorneys, controlling persons, agents and
sub-agents on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on tort, contract or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of or in any
way related to this Agreement or any Loan Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
each Loan Party hereby waives, releases and agrees not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 



 139 

 

 

(c) All amounts due under this Section 10.03 shall be due and payable within
five days after demand therefor.

 

Section 10.04 Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender (which
term shall for the purposes of this Section 10.04 include the Issuing Bank) is
hereby authorized by each Loan Party at any time or from time to time subject to
the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed), without notice to any Loan Party or to any other Person
(other than the Administrative Agent), any such notice being hereby expressly
waived to the fullest extent permitted by applicable law, to set off and to
appropriate and to apply any and all deposits (time or demand, provisional or
final, general or special, including Indebtedness evidenced by certificates of
deposit, whether matured or unmatured, but not including trust accounts) and any
other Indebtedness at any time held or owing by such Lender to or for the credit
or the account of any Loan Party against and on account of the obligations and
liabilities of any Loan Party to such Lender hereunder, the Letters of Credit
and participations therein and under the other Loan Documents, including all
claims of any nature or description arising out of or connected hereto, the
Letters of Credit and participations therein or with any other Loan Document,
irrespective of whether or not (a) such Lender shall have made any demand
hereunder or (b) the principal of or the interest on the Loans or any amounts in
respect of the Letters of Credit or any other amounts due hereunder shall have
become due and payable pursuant to Article II and although such obligations and
liabilities, or any of them, may be contingent or unmatured.

 

Section 10.05 Amendments and Waivers.

 

(a) Required Lenders’ Consent. Subject to the additional requirements of
Sections 10.05(b) and 10.05(c), no amendment, supplement, modification,
termination or waiver of any provision of the Loan Documents, or consent to any
departure by any Loan Party therefrom, shall in any event be effective without
the written concurrence of the Required Lenders (delivery of an executed
counterpart of a signature page to the applicable amendment, supplement,
modification, termination or waiver by facsimile or other electronic
transmission will be effective as delivery of a manually executed counterpart
thereof); provided that the Fee Letter may only be amended with the consent of
the parties thereto.

 

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be directly and adversely affected thereby, no amendment, supplement,
modification, termination, or consent shall be effective if the effect thereof
would:



 140 

 

 

(i) extend the scheduled final maturity of any Loan or Note;

 

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment) of
principal;

 

(iii) extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;

 

(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder; provided, that only the consent of
the Required Lenders shall be necessary to amend the Default Rate in
Section 2.10 or to waive any obligation of the Borrower to pay interest at the
Default Rate;

 

(v) waive or extend the time for payment of any such interest, fees or premiums;

 

(vi) reduce or forgive the principal amount of any Loan or any reimbursement
obligation in respect of any Letter of Credit;

 

(vii) amend, modify, terminate or waive any provision of Section 2.13(b)(ii),
Section 2.16(c), Section 2.17, this Section 10.05(b), Section 10.05(c) or any
other provision of this Agreement that expressly provides that the consent of
all Lenders is required;

 

(viii) amend the definition of “Required Lenders” or the definition of “Pro Rata
Share”; provided that with the consent of Required Lenders, additional
extensions of credit pursuant hereto may be included in the determination of
“Required Lenders” or “Pro Rata Share” on substantially the same basis as the
Term Loan Commitments, the Term Loans, the Revolving Commitments and the
Revolving Loans are included on the ClosingRestatement Effective Date;

 

(ix) (a) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty or (b) subordinate the
Lien of the Collateral Agent on all or substantially all the Collateral or
subordinate any Guaranty of the Guarantors, except in each case as expressly
provided in the Loan Documents;

 

(x) consent to the assignment or transfer by any Loan Party of any of its rights
and obligations under any Loan Document except as expressly provided in any Loan
Document; or

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
and adversely affected thereby with respect to any amendment described in
clauses (vii), (viii), (ix) and (x).

 

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Loan Party
therefrom, shall:

 



 141 

 

 

(i) increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided that no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall be deemed to constitute an increase in any Revolving Commitment of
any Lender;

 

(ii) amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of Swing Line
Lender;

 

(iii) alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.15 without the consent of Lenders holding more
than 50.0% of the aggregate Term Loan Exposure of all Lenders, Revolving
Exposure of all Lenders or Incremental Term Loan Exposure of all Lenders, as
applicable, of each Class which is being allocated a lesser repayment or
prepayment as a result thereof; provided, that Required Lenders may waive, in
whole or in part, any prepayment so long as the application, as between Classes,
of any portion of such prepayment which is still required to be made is not
altered;

 

(iv) amend, modify, terminate or waive any obligation of Lenders relating to the
purchase of participations in Letters of Credit as provided in Section 2.04(e)
without the written consent of the Administrative Agent and of the Issuing Bank;

 

(v) amend, modify or waive this Agreement or the Pledge and Security Agreement
so as to alter the ratable treatment of Obligations arising under the Loan
Documents and Obligations arising under Hedge Agreements or the definition of
“Lender Counterparty,” “Hedge Agreement,” “Obligations,” or “Secured
Obligations” (as defined in any applicable Security Document) in each case in a
manner adverse to any Lender Counterparty with Obligations then outstanding
without the written consent of any such Lender Counterparty (or, in the case of
the HSBC Hedge Agreement, GECC) or release all or substantially all of the
Collateral or all or substantially all of the Guarantors from the Guaranty
except as expressly provided in the Loan Documents without the written consent
of each Lender Counterparty (or, in the case of the HSBC Hedge Agreement, GECC)
with Obligations then outstanding;

 

(vi) amend, modify, terminate or waive any provision of Article IX as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent; or

 

(vii) amend or waive any condition for the making of any Revolving Loan or Swing
Line Loan or the issuing of any Letter of Credit set forth in Section 3.02
without the consent of Lenders holding more than 50.0% of the aggregate
Revolving Exposure of all Lenders.

 



 142 

 

 

(d) Execution of Amendments, Etc. The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
supplements, modifications, waivers or consents on behalf of such Lender. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. In the case of any waiver, the parties
hereto shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing, but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. No notice to or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 10.05 shall be binding upon each Lender
at the time outstanding, each future Lender and, if signed by a Loan Party, on
such Loan Party.

 

Section 10.06 Successors and Assigns; Participations.

 

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Loan Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Loan Party without the prior written consent of all Lenders (and any
purported assignment or delegation without such consent shall be null and void).

 

(b) Register. The Borrower, the Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments and Loans listed therein for all purposes hereof,
and no assignment or transfer of any such Commitment or Loan shall be effective,
in each case, unless and until recorded in the Register following receipt of a
fully executed Assignment Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding Tax matters
and any fees payable in connection with such assignment, in each case, as
provided in Section 10.06(d). Each assignment shall be recorded in the Register
promptly following receipt by the Administrative Agent of the fully executed
Assignment Agreement and all other necessary documents and approvals, prompt
notice thereof shall be provided to the Borrower and a copy of such Assignment
Agreement shall be maintained, as applicable. The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date”. Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

 

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, that pro rata assignments shall not be required and
each assignment shall be of a uniform, and not varying, percentage of all rights
and obligations under and in respect of any applicable Loan and any related
Commitments):

 

(i) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee”; and

 



 143 

 

 

(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee” upon such Person (except in the case of assignments
made by or to any Joint Lead Arranger or any of its Affiliates in connection
with the primary syndication or otherwise) being consented to by the
Administrative Agent and, in the case of assignments of Revolving Loans or
Revolving Commitments, the Issuing Bank and the Swing Line Lender and the
Borrower (such consents not to be (x) unreasonably withheld or delayed or (y) in
the case of the Borrower, required at any time an Event of Default has occurred
and is continuing and the consent of the Borrower shall be deemed to have been
provided unless it shall object thereto by written notice to the Administrative
Agent within 5 Business Days after having received notice thereof); provided,
that further each such assignment pursuant to this Section 10.06(c)(ii) shall be
in an aggregate amount of not less than (A) $5,000,000 (or such lesser amount as
may be agreed to by the Borrower and the Administrative Agent or as shall
constitute the aggregate amount of the Revolving Commitments and Revolving Loans
of the assigning Lender) with respect to the assignment of the Revolving
Commitments and Revolving Loans and (B) $1,000,000 (or such lesser amount as may
be agreed to by the Borrower and the Administrative Agent or as shall constitute
the aggregate amount of the Tranche BRestatement Effective Date Term LoanLoans
or Incremental Term Loans of a Series of the assigning Lender) with respect to
the assignment of Term Loans; provided, that the Related Funds of any individual
Lender may aggregate their Loans for purposes of determining compliance with
such minimum assignment amounts.

 

(d) Mechanics. Assignments and assumptions of Loans and Commitments by Lenders
shall be effected by manual execution and delivery to the Administrative Agent
of an Assignment Agreement. Assignments made pursuant to the foregoing provision
shall be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to the Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income Tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.20(c), together with payment to
the Administrative Agent of a registration and processing fee of $3,500 (except
that no such registration and processing fee shall be payable (y) in connection
with an assignment by or to Barclays or any Affiliate thereof or (z) in the case
of an Eligible Assignee which is already a Lender or is an Affiliate or Related
Fund of a Lender or a Person under common management with a Lender).

 

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the ClosingRestatement
Effective Date or as of the Assignment Effective Date that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be; and (iii) it shall make or invest in, as the case may be, its
Commitments or Loans for its own account in the ordinary course and without a
view to distribution of such Commitments or Loans within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this Section 10.06, the
disposition of such Commitments or Loans or any interests therein shall at all
times remain within its exclusive control).

 

 



 144 

 

 

(f) Effect of Assignment. Subject to the terms and conditions of this Section
10.06, as of the “Assignment Effective Date” (i) the assignee thereunder shall
have the rights and obligations of a “Lender” hereunder to the extent of its
interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof, including under Section 10.08)
and be released from its obligations hereunder (and, in the case of an
assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, that anything contained in any of the Loan
Documents to the contrary notwithstanding, (y) the Issuing Bank shall continue
to have all rights and obligations thereof with respect to such Letters of
Credit until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Revolving Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to the Administrative Agent for cancellation, and
thereupon the Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Revolving Commitments
and/or outstanding Loans of the assignee and/or the assigning Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with the requirements of this Section 10.06 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.06(g). Any assignment by a Lender pursuant to this Section 10.06
shall not in any way constitute or be deemed to constitute a novation,
discharge, rescission, extinguishment or substitution of the Indebtedness
hereunder, and any Indebtedness so assigned shall continue to be the same
obligation and not a new obligation.

 

(g) Participations.

 

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Holdings, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation.

 

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan, Note or Letter of Credit (unless such Letter of Credit is not extended
beyond the Revolving Commitment Termination Date) in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof),
(B) consent to the assignment or transfer by any Loan Party of any of its rights
and obligations under this Agreement, (C) amend the definition of “Required
Lenders” (or amend Section 10.05(a) in a manner that has the same effect as an
amendment to such definition) or the definition of “Pro Rata Share” or
(D) release all or substantially all of the Guarantors or the Collateral under
the Security Documents (except as expressly provided in the Loan Documents)
supporting the Loans hereunder in which such participant is participating.

 

 



 145 

 

 

(iii) The Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section; provided, that (x) a participant shall not be entitled to receive
any greater payment under Section 2.19 or 2.20 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with the Borrower’s prior written consent and (y) a participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 2.20 unless the Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of the Borrower, to
comply with Section 2.20 as though it were a Lender; provided, further, that,
except as specifically set forth in clauses (x) and (y) of this sentence,
nothing herein shall require any notice to the Borrower or any other Person in
connection with the sale of any participation. To the extent permitted by law,
each participant also shall be entitled to the benefits of Section 10.4 as
though it were a Lender; provided, that such Participant agrees to be subject to
Section 2.17 as though it were a Lender.

 

(iv) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts of
each participant’s interest in the Commitments, Loans and other Obligations
under the Loan Documents (the “Participant Register”). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Any such Participant Register shall
be available for inspection by the Administrative Agent at any reasonable time
and from time to time upon reasonable prior notice.

 

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.06 any Lender
may assign as security and/or pledge (without the consent of the Borrower or the
Administrative Agent) all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors and any operating circular issued by such
Federal Reserve Bank; provided, that no Lender, as between the Borrower and such
Lender, shall be relieved of any of its obligations hereunder as a result of any
such assignment and pledge; provided, further, that in no event shall the
applicable Federal Reserve Bank, pledgee or trustee, be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.

 



 146 

 

 

Section 10.07 Independence of Covenants, Etc. All covenants, conditions and
other terms hereunder and under the other Loan Documents shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, conditions or other terms, the fact that it would be
permitted by an exception to, or would otherwise be within the limitations of,
another covenant, condition or other term shall not avoid the occurrence of a
Default or an Event of Default if such action is taken or condition exists.

 

Section 10.08 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Loan Party set forth in Sections 2.18(c), 2.19, 2.20, 10.02,
10.03 and 10.04 and the agreements of Lenders set forth in Sections 2.17,
9.03(b), 9.06 and 9.09 shall survive the payment of the Loans, the cancellation
or expiration of the Letters of Credit and the reimbursement of any amounts
drawn thereunder, and the termination hereof.

 

Section 10.09 No Waiver; Remedies Cumulative. No failure or delay or course of
dealing on the part of any Agent or any Lender in the exercise of any power,
right or privilege hereunder or under any other Loan Document shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege. The rights, powers and remedies given to each
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Loan Documents or any of the Hedge
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy. Without limiting the generality of
the foregoing, the making of any Credit Extension shall not be construed as a
waiver of any Default or Event of Default, regardless of whether any Agent,
Issuing Bank or Lender may have had notice or knowledge of such Default or Event
of Default at the time of the making of any such Credit Extension.

 

Section 10.10 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Loan Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Loan Party makes a payment or payments to the
Administrative Agent or Lenders (or to the Administrative Agent, on behalf of
Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

 



 147 

 

 

Section 10.11 Severability. In case any provision in or obligation hereunder or
under any other Loan Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby (it being
understood that the invalidity, illegality or unenforceability of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity, legality or enforceability of such provision in any other
jurisdiction). The parties hereto shall endeavor in good faith negotiations to
replace any invalid, illegal or unenforceable provisions with valid, legal and
enforceable provisions the economic effect of which comes as close as reasonably
possible to that of the invalid, illegal or unenforceable provisions.

 

Section 10.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Loan Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

 

Section 10.13 Table of Contents and Headings. The Table of Contents hereof and
Article and Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose,
modify or amend the terms or conditions hereof, be used in connection with the
interpretation of any term or condition hereof or be given any substantive
effect.

 

Section 10.14 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.

 



 148 

 

 

Section 10.15 CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER LOAN DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
LOAN PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, HEREBY EXPRESSLY
AND IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY
AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED BY A LAWS OTHER
THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT
THERETO); (B) WAIVES (I) JURISDICTION AND VENUE OF COURTS IN ANY OTHER
JURISDICTION IN WHICH IT MAY BE ENTITLED TO BRING SUIT BY REASON OF ITS PRESENT
OR FUTURE DOMICILE OR OTHERWISE AND (II) ANY DEFENSE OF FORUM NON CONVENIENS;
(C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE LOAN PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.01;
(D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (E) AGREES THAT THE AGENTS AND THE LENDERS RETAIN THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION
WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY DOCUMENT OR THE ENFORCEMENT
OF ANY JUDGMENT.

 

Section 10.16 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER
OR UNDER ANY OF THE OTHER CREDITLOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.1710.16 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDITLOAN
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 



 149 

 

 

Section 10.17 Confidentiality. Each Agent and each Lender (which term shall for
the purposes of this Section 10.17 include the Issuing Bank) shall hold all
non-public information regarding the Loan Parties and their Subsidiaries and
their businesses identified as such by the Borrower and obtained by such Agent
or such Lender pursuant to the requirements hereof in accordance with such
Agent’s and such Lender’s customary procedures for handling confidential
information of such nature, it being understood and agreed by the Borrower that,
in any event, the Administrative Agent may disclose such information to the
Lenders and each Agent and each Lender may make (i) disclosures of such
information to Affiliates or Related Funds of such Lender or Agent and to their
respective officers, directors, employees, representatives, agents and advisors
(and to other Persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.17), (ii) disclosures of such information
reasonably required by (A) any pledgee referred to in Section 10.06(h), (B) any
bona fide or potential assignee, transferee or participant in connection with
the contemplated assignment, transfer or participation of any Loans or any
participations therein, (C) any bona fide or potential direct or indirect
contractual counterparties (or the professional advisors thereto) to any swap or
derivative transaction relating to any Loan Party and its obligations or (D) any
direct or indirect investor or prospective investor in a Related Fund; provided,
that such pledgees, assignees, transferees, participants, counterparties,
advisors and investors are advised of and agree to be bound by either the
provisions of this Section 10.17 or other provisions at least as restrictive as
this Section 10.17, (iii) disclosure to any rating agency when required by it;
provided, that, prior to any disclosure, such rating agency be instructed to
preserve the confidentiality of any confidential information relating to the
Loan Parties received by it from any Agent or any Lender, (iv) disclosures in
connection with the exercise of any remedies hereunder or under any other Loan
Document and (v) disclosures required or requested by any governmental agency or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, that unless specifically prohibited by applicable law or court order,
each Lender and each Agent shall make reasonable efforts to notify the Borrower
of any request by any governmental agency or representative thereof (other than
any such request in connection with any examination of the financial condition
or other routine examination of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information. In addition, each Agent and each Lender may disclose the existence
of this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Loan Documents. Notwithstanding
anything to the contrary set forth herein, each party (and each of their
respective employees, representatives or other agents) may disclose to any and
all persons without limitation of any kind, the tax treatment and tax structure
of the transactions contemplated by this Agreement and all materials of any kind
(including opinions and other tax analyses) that are provided to any such party
relating to such tax treatment and tax structure. However, any information
relating to the tax treatment or tax structure shall remain subject to the
confidentiality provisions hereof (and the foregoing sentence shall not apply)
to the extent reasonably necessary to enable the parties hereto, their
respective Affiliates, and their and their respective Affiliates’ directors and
employees to comply with applicable securities laws. For this purpose, “tax
structure” means any facts relevant to the federal income tax treatment of the
transactions contemplated by this Agreement but does not include information
relating to the identity of any of the parties hereto or any of their respective
Affiliates.

 

 150 

 

 

Section 10.18 Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law, shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.

 

Section 10.19 Counterparts. This Agreement may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or other electronic transmission will be effective as delivery of a
manually executed counterpart thereof.

 

Section 10.20 Effectiveness; Entire Agreement; No Third Party Beneficiaries.
This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties hereto and receipt by the Borrower and the Administrative
Agent of written notification of such execution and authorization of delivery
thereof. With the exception of those terms contained in the Commitment and Term
Loan Engagement Letter dated as of September 20, 2012June 6, 2016, among the
Borrower, the Joint Lead Arrangers and the other parties named therein, which by
the terms of such letter remain in full force and effect, all of the Joint Lead
Arrangers’ and their Affiliates’ obligations under such letter shall terminate
and be superseded by the Loan Documents and the Joint Lead Arrangers and their
respective Affiliates shall be released from all liability in connection
therewith, including any claim for injury or damages, whether consequential,
special, direct, indirect, punitive or otherwise. This Agreement and the other
Loan Documents represent the entire agreement of Holdings and its Subsidiaries,
the Agents, the Issuing Bank, the Swing Line Lender, the Joint Lead Arrangers
and the Lenders with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by any Agent,
Issuing Bank, Swing Line Lender, Joint Lead Arranger or Lender relative to the
subject matter hereof or thereof not expressly set forth or referred to herein
or in the other Loan Documents. Nothing in this Agreement or in the other Loan
Documents, express or implied, shall be construed to confer upon any Person
(other than the parties hereto and thereto, their respective successors and
assigns permitted hereunder and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents and Lenders, holders of participations in all
or any part of a Lender’s Commitments, Loans or in any other Obligations, and
the Indemnitees) any rights, remedies, obligations, claims or liabilities under
or by reason of this Agreement or the other Loan Documents. In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of any Agent, the Issuing
Bank or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement.

 



 151 

 

 

Section 10.21 PATRIOT Act. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies each Loan Party that pursuant
to the requirements of the PATRIOT Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that shall allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the PATRIOT Act.

 

Section 10.22 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

Section 10.23 No Fiduciary Duty. Each Agent, each Lender, each Joint Lead
Arranger, the Issuing Bank, the Swing Line Lender and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower, its
stockholders and/or its Affiliates. The Borrower agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and the Borrower, its stockholders or its Affiliates, on the other. The
Loan Parties acknowledge and agree that (i) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Borrower, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise the Borrower, its stockholders or its Affiliates on other matters) or any
other obligation to the Borrower except the obligations expressly set forth in
the Loan Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of the Borrower, its management, stockholders, creditors
or any other Person. The Borrower acknowledges and agrees that the Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. The Borrower
agrees that it will not claim that any Lender has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Borrower, in
connection with such transaction or the process leading thereto.

 



 

[Remainder of page intentionally left blank]

 



 152 

 

 

Section 10.24 Effect of Amendment and Restatement of the Existing Credit
Agreement: No Novation. As of the Restatement Effective Date, the terms and
conditions of the Existing Credit Agreement are amended as set forth in, and are
restated in their entirety and superseded by, this Agreement. The parties hereto
acknowledge and agree that (a) this Agreement and the other Loan Documents,
whether executed and delivered in connection herewith or otherwise, do not
constitute, and nothing in this Agreement or any of the other Loan Documents
shall be deemed to be, a novation or termination of the Original Obligations as
in effect prior to the Restatement Effective Date and which remain outstanding,
(b) the Original Obligations are in all respects hereby confirmed, renewed,
affirmed and continued by this Agreement and (c) the Liens (as defined in the
Original Credit Agreement) as granted under the applicable Loan Documents (as
defined in the Original Credit Agreement) securing payment of the Original
Obligations are in all respects hereby confirmed, renewed, affirmed and
continued, and in full force and effect. From and after the Restatement
Effective Date, each reference to the “Agreement”, “Credit Agreement” or other
reference originally applicable to the Existing Credit Agreement contained in
any Loan Document shall be a reference to this Agreement, as amended,
supplemented, restated or otherwise modified from time to time.

 

Section 10.25 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 



 153 

 

 

 

 

 

 

 

 

 

 

 

Amended and Restated First Lien Credit and Guaranty Agreement Schedules*

 

 

[Attached]

 

 

 

 

 

 

 

 

* Confidential treatment has been requested with respect to all the redacted
portions of the document, which has been filed separately with the Securities
and Exchange Commission.

 

 



   

 

 

 

EXHIBIT A-1 TO

CREDIT AND GUARANTY AGREEMENT

 

BORROWING NOTICE

 



Reference is made to the Amended and Restated First Lien Credit and Guaranty
Agreement, dated as of October 10July 1, 20122016 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among RADNET MANAGEMENT, INC., RADNET, INC., certain Subsidiaries and
Affiliates of the Borrower, as Guarantors, the Lenders party thereto from time
to time, GENERAL ELECTRIC CAPITAL CORPORATION, as Syndication Agent,CAPITAL ONE,
NATIONAL ASSOCIATION and SUNTRUST BANK, as Co-Syndication Agents, CREDIT SUISSE
SECURITIES (USA) LLC and ROYAL BANK OF CANADA, as Co-Documentation Agents, and
BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent, and RBC CAPITAL
MARKETS1 and DEUTSCHE BANK SECURITIES INC., as Co-Documentation Agents.

 

Pursuant to Sections 2.01, 2.02 and 2.03 of the Credit Agreement, Borrower
desires that Lenders make the following Loans to Borrower in accordance with the
applicable terms and conditions of the Credit Agreement on [mm/dd/yy________],
20[__] (the “Credit Date”):

 

Tranche BRestatement Effective Date Term Loans

 

□ Base Rate Loans:

     $[___,___,___]

        □ Eurodollar Rate Loans, with an initial Interest Period of ________
month(s):      $[___,___,___]

 



Revolving Loans

 

□ Base Rate Loans:



$[___,___,___]



        □ Eurodollar Rate Loans, with an initial Interest Period of ________
month(s): $[___,___,___]         Swing Line Loans: $[___,___,___]    

 

--------------------------------------------------------------------------------

1 RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its

affiliates.



 

 

EXHIBIT A-1-1



 
 

 

Borrower hereby certifies that:

 

(i) after making the Loans requested on the Credit Date, the Total Utilization
of Revolving Commitments shall not exceed the Revolving Commitments then in
effect;

 

(ii) as of the Credit Date, the representations and warranties contained in each
of the Loan Documents are true, correct and complete in all material respects on
and as of such Credit Date to the same extent as though made on and as of such
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties are
true, correct and complete in all material respects on and as of such earlier
date, provided that, in each case, to the extent that any such representation
and warranty is already qualified by materiality or material adverse effect,
such representation and warranty shall be true and correct in all respects;

 

(iii) as of the Credit Date, no event has occurred and is continuing or would
result from the consummation of the borrowing contemplated hereby that would
constitute an Event of Default or a Default.

 

 

Date: [mm/dd/yy________], 20[__]

RADNET MANAGEMENT, INC.               By: ___________________________________  
    Name:       Title:

 

 

EXHIBIT A-1-2



 
 

 

EXHIBIT A-2 TO

CREDIT AND GUARANTY AGREEMENT

 

CONVERSION/CONTINUATION NOTICE

 



Reference is made to the Amended and Restated First Lien Credit and Guaranty
Agreement, dated as of October 10July 1, 20122016 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among RADNET MANAGEMENT, INC., RADNET, INC., certain Subsidiaries and
Affiliates of the Borrower, as Guarantors, the Lenders party thereto from time
to time, GENERAL ELECTRIC CAPITAL CORPORATION, as Syndication Agent,CAPITAL ONE,
NATIONAL ASSOCIATION and SUNTRUST BANK, as Co-Syndication Agents, CREDIT SUISSE
SECURITIES (USA) LLC and ROYAL BANK OF CANADA, as Co-Documentation Agents, and
BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent, and RBC CAPITAL
MARKETS2 and DEUTSCHE BANK SECURITIES INC., as Co-Documentation Agents.

 

Pursuant to Section 2.09 of the Credit Agreement, Borrower desires to convert or
to continue the following Loans, each such conversion and/or continuation to be
effective as of [mm/dd/yy________], 20[__]:



 

Reference is made to the Amended and Restated First Lien Credit and Guaranty
Agreement, dated as of July 1, 2016 (as it may be amended, supplem

 

1. Tranche B Term Loans:



 

$[___,___,___] Eurodollar Rate Loans to be continued with Interest Period of
[____] month(s)     $[___,___,___] Base Rate Loans to be converted to Eurodollar
Rate Loans with Interest Period of ____ month(s)     $[___,___,___] Eurodollar
Rate Loans to be converted to Base Rate Loans    

 

2. Revolving Loans:

 

$[___,___,___] Eurodollar Rate Loans to be continued with Interest Period of
[____] month(s)     $[___,___,___] Base Rate Loans to be converted to Eurodollar
Rate Loans with Interest Period of ____ month(s)     $[___,___,___] Eurodollar
Rate Loans to be converted to Base Rate Loans

 

 

--------------------------------------------------------------------------------

2 RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its

affiliates.



 

EXHIBIT A-2-1

 

 
 



 

Borrower hereby certifies that as of the date hereof, no event has occurred and
is continuing or would result from the consummation of the conversion and/or
continuation contemplated hereby that would constitute an Event of Default or a
Default.

 

Date:  [mm/dd/yy________], 20[__] RADNET MANAGEMENT, INC.               By:
___________________________________       Name:       Title:

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-2-2



 
 

 

EXHIBIT A-3 TO

CREDIT AND GUARANTY AGREEMENT

 

ISSUANCE NOTICE

 



Reference is made to the Amended and Restated First Lien Credit and Guaranty
Agreement, dated as of October 10July 1, 20122016 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among RADNET MANAGEMENT, INC., RADNET, INC., certain Subsidiaries and
Affiliates of the Borrower, as Guarantors, the Lenders party thereto from time
to time, GENERAL ELECTRIC CAPITAL CORPORATION, as Syndication Agent,CAPITAL ONE,
NATIONAL ASSOCIATION and SUNTRUST BANK, as Co-Syndication Agents, CREDIT SUISSE
SECURITIES (USA) LLC and ROYAL BANK OF CANADA, as Co-Documentation Agents, and
BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent, and RBC CAPITAL
MARKETS2 and DEUTSCHE BANK SECURITIES INC., as Co-Documentation Agents.

 

Pursuant to Section 2.04 of the Credit Agreement, Borrower desires a Letter of
Credit to be issued in accordance with the terms and conditions of the Credit
Agreement on [mm/dd/yy________], 20[__] (the “Credit Date”) in an aggregate face
amount of $[___,___,___].



 

Attached hereto for each such Letter of Credit are the following:

 

(a) the stated amount of such Letter of Credit;

 

(b) the name and address of the beneficiary;

 

(c) the expiration date; and

 

(d) either (i) the verbatim text of such proposed Letter of Credit, or (ii) a
description of the proposed terms and conditions of such Letter of Credit,
including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuing Lender to make payment under
such Letter of Credit.

 

Borrower hereby certifies that:

 

(i) after issuing such Letter of Credit requested on the Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;

 

(ii) as of the Credit Date, the representations and warranties contained in each
of the Loan Documents are true, correct and complete in all material respects on
and as of such Credit Date to the same extent as though made on and as of such
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties are
true, correct and complete in all material respects on and as of such earlier
date, provided that, in each case, to the extent that any such representation
and warranty is already qualified by materiality or material adverse effect,
such representation and warranty shall be true and correct in all respects;

 

(iii) as of such Credit Date, no event has occurred and is continuing or would
result from the consummation of the issuance contemplated hereby that would
constitute an Event of Default or a Default.

 

 

 

--------------------------------------------------------------------------------

2 RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its

affiliates.



 

 

 

EXHIBIT A-3-1



 
 

 

 



[Remainder of page intentionally left blank]



 

 

Date:  [mm/dd/yy________], 20[__] RADNET MANAGEMENT, INC.               By:
___________________________________       Name:       Title:

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-3-2

 

 
 

 

EXHIBIT B-1 TO

CREDIT AND GUARANTY AGREEMENT

 



TRANCHE BRESTATEMENT EFFECTIVE DATE TERM LOAN NOTE



 



$[1][___,___,_________]



 



[__________], 201220[__]   New York, New York





 

 



FOR VALUE RECEIVED, RADNET MANAGEMENT, INC., a California corporation
(“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the principal amount of [1][__________________] DOLLARS]
($[1][___,___,___]) in the installments referred to below.

 

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Amended
and Restated First Lien Credit and Guaranty Agreement, dated as of October
10July 1, 20122016 (as it may be amended, supplemented or otherwise modified,
the “Credit Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined), by and among RADNET MANAGEMENT,
INC., RADNET, INC., certain Subsidiaries and Affiliates of the Borrower, as
Guarantors, the Lenders party thereto from time to time, GENERAL ELECTRIC
CAPITAL CORPORATION, as Syndication Agent,CAPITAL ONE, NATIONAL ASSOCIATION and
SUNTRUST BANK, as Co-Syndication Agents, CREDIT SUISSE SECURITIES (USA) LLC and
ROYAL BANK OF CANADA, as Co-Documentation Agents, and BARCLAYS BANK PLC, as
Administrative Agent and Collateral Agent, and RBC CAPITAL MARKETS2 and DEUTSCHE
BANK SECURITIES INC., as Co-Documentation Agents.

 

Borrower shall make principal payments on this Note as set forth in Section 2.12
of the Credit Agreement.

 

This Note is one of the “Tranche BRestatement Effective Date Term Loan Notes” in
the aggregate principal amount of $350,000,000.00485,000,000.00 and is issued
pursuant to and entitled to the benefits of the Credit Agreement, to which
reference is hereby made for a more complete statement of the terms and
conditions under which the Restatement Effective Date Term Loan evidenced hereby
was made and is to be repaid.

affiliates.



 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, Borrower, each Agent and Lenders shall be
entitled to deem and treat Payee as the owner and holder of this Note and the
obligations evidenced hereby. Payee hereby agrees, by its acceptance hereof,
that before disposing of this Note or any part hereof it will make a notation
hereon of all principal payments previously made hereunder and of the date to
which interest hereon has been paid; provided, the failure to make a notation of
any payment made on this Note shall not limit or otherwise affect the
obligations of Borrower hereunder with respect to payments of principal of or
interest on this Note.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.

 

--------------------------------------------------------------------------------

[1] Lender’s Tranche B Term Loan Commitment

 

2 RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its

 

EXHIBIT B-1-1



 
 

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF.

 



Upon the occurrence and during the continuation of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Borrower and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof, without
notice, and hereby waive diligence, presentment, protest, demand notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

 

THE FOLLOWING INFORMATION IS SUPPLIED SOLELY FOR U.S. FEDERAL INCOME TAX
PURPOSES. THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) WITHIN THE
MEANING OF SECTION 1273 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), AND THIS LEGEND IS REQUIRED BY SECTION 1275(C) OF THE CODE. HOLDERS MAY
OBTAIN INFORMATION REGARDING THE AMOUNT OF OID, THE ISSUE PRICE, THE ISSUE DATE
AND THE YIELD TO MATURITY RELATING TO THE NOTES BY CONTACTING THE ISSUER AT [●].

 

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

EXHIBIT B-1-2



 
 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

 

  RADNET MANAGEMENT, INC.               By: ___________________________________
      Name:       Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT B-1-3



 
 

 

EXHIBIT B-2 TO

CREDIT AND GUARANTY AGREEMENT

 

REVOLVING LOAN NOTE

 



$[1][___,___,______]

 



[________], 201220[__]     New York, New York



 



FOR VALUE RECEIVED, RADNET MANAGEMENT, INC., a California corporation
(“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns, on or before [mm/dd/yy________], 20[__], the lesser of
(a) [1][________________] DOLLARS] ($[1][___,___,_____]) andor (b) the unpaid
principal amount of all advances made by Payee to Borrower as Revolving Loans
under the Credit Agreement referred to below.

 

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Amended
and Restated First Lien Credit and Guaranty Agreement, dated as of October
10July 1, 20122016 (as it may be amended, supplemented or otherwise modified,
the “Credit Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined), by and among RADNET MANAGEMENT,
INC., RADNET, INC., certain Subsidiaries and Affiliates of the Borrower, as
Guarantors, the Lenders party thereto from time to time, GENERAL ELECTRIC
CAPITAL CORPORATION, as Syndication Agent,CAPITAL ONE, NATIONAL ASSOCIATION and
SUNTRUST BANK, as Co-Syndication Agents, CREDIT SUISSE SECURITIES (USA) LLC and
ROYAL BANK OF CANADA, as Co-Documentation Agents, and BARCLAYS BANK PLC, as
Administrative Agent and Collateral Agent, and RBC CAPITAL MARKETS2 and DEUTSCHE
BANK SECURITIES INC., as Co-Documentation Agents.

 

This Note is one of the “Revolving Loan Notes” in the aggregate principal amount
of $101,250,000.00117,500,000.00 and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Loans evidenced
hereby were made and are to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by the Administrative
Agent and recorded in the Register, Borrower, each Agent and Lenders shall be
entitled to deem and treat Payee as the owner and holder of this Note and the
obligations evidenced hereby. Payee hereby agrees, by its acceptance hereof,
that before disposing of this Note or any part hereof it will make a notation
hereon of all principal payments previously made hereunder and of the date to
which interest hereon has been paid; provided, the failure to make a notation of
any payment made on this Note shall not limit or otherwise affect the
obligations of Borrower hereunder with respect to payments of principal of or
interest on this Note.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, each as provided in the Credit Agreement.



 

--------------------------------------------------------------------------------

[1] Lender’s Revolving Commitment

 

2 RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

EXHIBIT B-2-1

 
 



 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THEREOF.

 



Upon the occurrence and during the continuation of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Borrower and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof, without
notice, and hereby waive diligence, presentment, protest, demand notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

 

 

 

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

EXHIBIT B-2-2



 
 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 



 

  RADNET MANAGEMENT, INC.               By: ___________________________________
      Name:       Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT B-2-3



 
 

 

TRANSACTIONS ON

 

REVOLVING LOAN NOTE





                 

 

Date   Amount of Loan Made This Date   Amount of Principal Paid This Date  
Outstanding Principal
Balance This Date   Notation
Made By



 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT B-2-4



 
 

 

EXHIBIT B-3 TO

CREDIT AND GUARANTY AGREEMENT

 

SWING LINE NOTE

 



$[1][___,___,_____]



 



[_______], 20[__], 2012     New York, New York





 



FOR VALUE RECEIVED, RADNET MANAGEMENT, INC., a California corporation
(“Borrower”), promises to pay to BARCLAYS BANK PLC, as Swing Line Lender
(“Payee”), on or before [mm/dd/yy________], 20[__], the lesser of (a)
[1][_______________] DOLLARS] ($[___,___,___]) andor (b) the unpaid principal
amount of all advances made by Payee to Borrower as Swing Line Loans under the
Credit Agreement referred to below.

 

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Amended
and Restated First Lien Credit and Guaranty Agreement, dated as of October
10July 1, 20122016 (as it may be amended, supplemented or otherwise modified,
the “Credit Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined), by and among RADNET MANAGEMENT,
INC., RADNET, INC., certain Subsidiaries and Affiliates of the Borrower, as
Guarantors, the Lenders party thereto from time to time, GENERAL ELECTRIC
CAPITAL CORPORATION, as Syndication Agent,CAPITAL ONE, NATIONAL ASSOCIATION and
SUNTRUST BANK, as Co-Syndication Agents, CREDIT SUISSE SECURITIES (USA) LLC and
ROYAL BANK OF CANADA, as Co-Documentation Agents, and BARCLAYS BANK PLC, as
Administrative Agent and Collateral Agent, and RBC CAPITAL MARKETS2 and DEUTSCHE
BANK SECURITIES INC., as Co-Documentation Agents.



 

This Note is the “Swing Line Note” and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Swing Line Loans
evidenced hereby were made and are to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Swing Line Lender or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THEREOF.

 

 

--------------------------------------------------------------------------------

[1] Swing Line Sublimit

 

2 RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 





EXHIBIT B-3-1



 
 

 



Upon the occurrence and during the continuation of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.



 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Borrower and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof, without
notice, and hereby waive diligence, presentment, protest, demand notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

 

 

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

 

 

EXHIBIT B-3-2



 
 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

  RADNET MANAGEMENT, INC.               By: ___________________________________
      Name:       Title:

 

 

 

 

 

 

 

EXHIBIT B-3-3



 
 

 

TRANSACTIONS ON

 

SWING LINE NOTE

 



 

Date   Amount of Loan Made This Date   Amount of Principal Paid This Date  
Outstanding Principal
Balance This Date   Notation
Made By



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT B-3-4



 
 

 

EXHIBIT B-4 TO

CREDIT AND GUARANTY AGREEMENT

 

INCREMENTAL TERM LOAN NOTE

 



$[1][___,___,________]



 



[_________], 20[__]     New York, New York



 



FOR VALUE RECEIVED, RADNET MANAGEMENT, INC., a California corporation
(“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the principal amount of [1][_____________] DOLLARS] ($[1][___,___,___])
in the installments referred to below.

 

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Amended
and Restated First Lien Credit and Guaranty Agreement, dated as of October
10July 1, 20122016 (as it may be amended, supplemented or otherwise modified,
the “Credit Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined), by and among RADNET MANAGEMENT,
INC., RADNET, INC., certain Subsidiaries and Affiliates of the Borrower, as
Guarantors, the Lenders party thereto from time to time, GENERAL ELECTRIC
CAPITAL CORPORATION, as Syndication Agent,CAPITAL ONE, NATIONAL ASSOCIATION and
SUNTRUST BANK, as Co-Syndication Agents, CREDIT SUISSE SECURITIES (USA) LLC and
ROYAL BANK OF CANADA, as Co-Documentation Agents, and BARCLAYS BANK PLC, as
Administrative Agent and Collateral Agent, and RBC CAPITAL MARKETS2 and DEUTSCHE
BANK SECURITIES INC., as Co-Documentation Agents.

 

Borrower shall make principal payments on this Note as set forth in Section 2.24
of the Credit Agreement.

 

This Note is one of the “Incremental Term Loan Notes” in the aggregate principal
amount of $[$___,___,_______] and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Term Loan
evidenced hereby was made and is to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, Borrower, each Agent and Lenders shall be
entitled to deem and treat Payee as the owner and holder of this Note and the
obligations evidenced hereby. Payee hereby agrees, by its acceptance hereof,
that before disposing of this Note or any part hereof it will make a notation
hereon of all principal payments previously made hereunder and of the date to
which interest hereon has been paid; provided, the failure to make a notation of
any payment made on this Note shall not limit or otherwise affect the
obligations of Borrower hereunder with respect to payments of principal of or
interest on this Note.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.

 

--------------------------------------------------------------------------------

[1] Lender’s Incremental Term Loan Commitment

 

2 RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

 

EXHIBIT B-4-1



 
 

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF.

 



Upon the occurrence and during the continuation of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Borrower and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof, without
notice, and hereby waive diligence, presentment, protest, demand notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

 

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

EXHIBIT B-4-2

 
 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 



 

  RADNET MANAGEMENT, INC.               By: ___________________________________
      Name:       Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT B-4-3



 
 

 

EXHIBIT C TO

CREDIT AND GUARANTY AGREEMENT

 

COMPLIANCE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

1. I am the Chief Financial Officer of each of RADNET, INC. (“Holdings”) and
RADNET MANAGEMENT, INC. (“Borrower”).

 



2. I have reviewed the terms of that certain Amended and Restated First Lien
Credit and Guaranty Agreement, dated as of October 10July 1, 20122016 (as it may
be amended, supplemented or otherwise modified, the “Credit Agreement”; the
terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among RADNET MANAGEMENT, INC., RADNET, INC., certain
Subsidiaries and Affiliates of the Borrower, as Guarantors, the Lenders party
thereto from time to time, GENERAL ELECTRIC CAPITAL CORPORATION, as Syndication
Agent,CAPITAL ONE, NATIONAL ASSOCIATION and SUNTRUST BANK, as Co-Syndication
Agents, CREDIT SUISSE SECURITIES (USA) LLC and ROYAL BANK OF CANADA, as
Co-Documentation Agents, and BARCLAYS BANK PLC, as Administrative Agent and
Collateral Agent, and RBC CAPITAL MARKETS2 and DEUTSCHE BANK SECURITIES INC., as
Co-Documentation Agents, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements.

 

3. The examination described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in a separate attachment, if any, to this
Certificate, describing in detail, the nature of the condition or event, the
period during which it has existed and the action which Borrower has taken, is
taking, or proposes to take with respect to each such condition or event.

 



The foregoing certifications, together with the computations set forth in Annex
A hereto and the financial statements delivered with this Certificate in support
hereof, are made and delivered [mm/dd/yy_________], 20[__] pursuant to Section
5.01(c) of the Credit Agreement.

 

 

  RADNET, INC.
RADNET MANAGEMENT, INC.               By: ___________________________________  
    Name:       Title: Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------

2 RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

 

EXHIBIT C-1



 
 

 

ANNEX A TO

COMPLIANCE CERTIFICATE

 



FOR THE FISCAL [QUARTER] [/YEAR] ENDING [mm/dd/yy_________]., 20[__]



[To be conformed to final Credit Agreement]



 



1. 

 Consolidated Adjusted EBITDA[1]: (i) - (ii) + (iii) =

  $[_________]                 (i) (a) Consolidated Net Income: $[_________]    
                  (b) consolidated interest expense: $[_________]              
        (c) provisions for taxes based on income: $[_________]                  
    (d) total depreciation expense: $[_________]                       (e) total
amortization expense: $[_________]                       (f) specified operating
lease expenses to the extent that a specific operating lease has been terminated
and converted to a capital lease or purchased for cash prior to the end of the
term thereof (and during such measurement period): $[_________]                
    (g) pro forma cost savings relating to any Permitted Acquisition that are
expected to be realized within 12 months of such Permitted Acquisition in an
amount not to exceed 15% of Consolidated Consolidated Adjusted EBITDA (prior to
giving effect to this item (g) for item (g) for such period) (excluding amounts
of pro forma cost savings as savings as would be permitted or required by
Article 11 of would be permitted or required by Regulation S-X):

$[___,___,___]

                      (h)

the amount of cost savings and other operating improvements and synergies
projected by the Borrower in good faith to be realized as a result of actions
taken or anticipated to be taken within the four fiscal quarter period following
the last date in such period (calculated on a pro forma basis as though such
cost savings and other operational improvements and synergies had been realized
on the first date of such period) in an amount not to exceed $10,000,000 in such
period

$[_________]                       (hi)

other non-Cash charges reducing Consolidated Net Income, Consolidated Net
Income, including non-Cash stock including non-Cash stock compensation
expenses2[1]:

$[___,___,___]

                             

 

 

 



 

 



[1] To the extent this Exhibit and the terms of the Credit Agreement conflict,
the Credit Agreement shall control. Please refer to the Credit Agreement.

 

2[1] Excluding any such non-Cash charge to the extent that it represents an
accrual or reserve for potential Cash charges in any future period or
amortization of a prepaid Cash charge that was paid in a prior period.

 

 



 
 



 

    (ij) Transaction Costs:

$[___,___,___]

                        (jk) non-recurring employee severance expenses not to
exceed $2,000,000 during any twelve-month period:

$[___,___,___]

                        (kl)

non-recurring, non-operational expenses, including settlements of legal
proceedings (net of any non-recurring, non-operational income), reflected on the
Consolidated Statements of Operations of Radnet, Inc. and its Subsidiaries,
(including expenses undertheunder the heading “Other Expenses (Income)” not to
exceed $5,000,000 during any twelve-month period):

$[___,___,___]

                      (ii)

other non-Cash gains increasing Consolidated Net Income5 6[1] [2]:

                      (iii) With respect to any period during which a Permitted
Acquisition or an Asset Sale has occurred (each, a “Subject Transaction”), for
purposes of determining compliance with the financial covenants set forth in
Section 6.07 of the Credit Agreement, Consolidated Adjusted EBITDA shall be
calculated with respect to such period on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to a specific
transaction, are factually supportable and are expected to have a continuing
impact, in each case determined on a basis consistent with Regulation S-X, which
would include cost savings resulting from head count reduction, closure of
facilities and similar restructuring charges, which pro forma adjustments shall
be certified by the chief financial officer of Holdings) using the historical
financial statements, audited or as otherwise acceptable to the Administrative
Agent, of any business so acquired or to be acquired or sold or to be sold and
the consolidated financial statements of Holdings and its Subsidiaries which
shall be reformulated as if such Subject Transaction, had been consummated or
incurred or repaid at the beginning of such period. 1[3] : $[_________]



 

 



 





5 Excluding any such non-Cash gain to the extent it represents the reversal of
an accrual or reserve for potential Cash gain in any prior period.

6 For the avoidance of doubt, regardless of whether any prepayment of Offer
Loans pursuant to Section 2.13(c) of the Credit Agreement is deemed to result in
a non-cash gain, no such gain shall increase Consolidated Adjusted EBITDA[1]
Excluding any such non-Cash gain to the extent it represents the reversal of an
accrual or reserve for potential Cash gain in any prior period.

[2] For the avoidance of doubt, regardless of whether any prepayment of Offer
Loans pursuant to Section 2.13(c) of the Credit Agreement is deemed to result in
a non-cash gain, no such gain shall increase Consolidated Adjusted EBITDA.

1[3] If items are added to Consolidated Adjusted EBITDA pursuant to this clause
(iii), the components thereof should be itemized (as set forth in clauses (i)
and (ii) of this item) for each such Permitted Acquisition or Asset Sale and
provided in a separate attachment.



 

 

 
 

 

 



2. Consolidated Capital Expenditures: (i) – (ii) = $[_________]                
(i) aggregate of all expenditures of Holdings and its Subsidiaries during such
period (by the expenditure of cash or (without duplication), the incurrence of
Indebtedness) determined on a consolidated basis, for any fixed asset or
improvements or for replacements, substitutions or additions thereto that, in
accordance with GAAP, are required to be capitalized: $[_________]              
        (ii) less, to the extent otherwise included in clause (i): (a) + (b) =
$[_________]             (a) expenditures for replacements and substitutions for
fixed assets, capital assets or equipment to the extent made with Net Cash
Proceeds invested pursuant to Section 2.14(a) or Section 2.14(b) of the Credit
Agreement: $[_________]                       (b) expenditures which constitute
a Permitted Acquisition permitted under Section 6.08 of the Credit Agreement:
$[_________]                     3. Consolidated Cash Interest Expense: (i) –
(ii) =

$[_________]

                      (i) total interest expense (including that portion
attributable to Capital Leases in accordance with GAAP and capitalized interest)
of Holdings and its Subsidiaries on a consolidated basis with respect to all
outstanding Indebtedness of Holdings and its Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under Interest Rate Agreements:

$[___,___,___]

                      (ii) less: (a) + (b) = $[_________]

$[_________]

                      (a) any amount not payable in Cash in such period:

$[___,___,___]

                        (b)

any amounts referred to in Section 2.11(d) or (e) of the Credit Agreement
payable on or before the ClosingRestatement Effective Date:

$[___,___,___]

 

 

 

 



 
 

 





4. Consolidated Current Assets:                   total assets of a Person and
its Subsidiaries on a consolidated basis that may properly be classified as
current assets in conformity with GAAP, excluding Cash and Cash Equivalents:

$[___,___,___]

                    5. Consolidated Current Liabilities:                        
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt:

$[___,___,___]

                    6. Consolidated Excess Cash Flow: (i) - (ii) =

$[___,___,___]

                      (i) (a) Consolidated Net Income:

$[___,___,___]

                        (b) to the extent reducing Consolidated Net Income, the
sum, without duplication, of amounts for non-Cash charges reducing Consolidated
Net Income, including for depreciation and amortization (excluding any such
non-Cash charge to the extent that it represents an accrual or reserve for
potential Cash charge in any future period or amortization of a prepaid Cash
charge that was paid in a prior period):

$[___,___,___]

                        (c) Consolidated Working Capital Adjustment:

$[___,___,___]

                      (ii)1 less: (a) + (b) =

$[___,___,___]

              (a) the amounts for such period paid in cash from operating cash
flow of (1) scheduled repayments of Indebtedness for borrowed money (excluding
repayments of Revolving Loans or Swing Line Loans except to the extent the
Revolving Commitments are permanently reduced in connection with such
repayments) and scheduled repayments of obligations under Capital Leases
(excluding any interest expense portion thereof), (2) Consolidated Capital
Expenditures, and (3) Permitted Acquisitions (including transaction costs with
respect thereto), and (4) other Investments permitted transaction costs with
respect thereto) to be made pursuant to Section 6.06(j) of the Credit Agreement:

$[___,___,___]

                        (b) other non-Cash gains increasing Consolidated Net
Income for such period (excluding any such non-Cash gain to the extent it
represents the reversal of an accrual or reserve for potential Cash gain in any
prior period):

$[___,___,___]

         

 

 



 

1 For the avoidance of doubt, no prepayment of Offer Loans pursuant to Section
2.13(c) of the Credit Agreement shall reduce the calculation of Consolidated
Excess Cash Flow pursuant to this item (ii) of the calculation of Consolidated
Excess Cash Flow.

 

 
 



 

 





7. Consolidated Net Income: (i) - (ii) =

$[___,___,___]

                (i) the net income (or loss) of Holdings and its Subsidiaries on
a consolidated basis for such period taken as a single accounting period
determined in conformity with GAAP:

$[___,___,___]

                      (ii) (a) the income (or loss) of any Person (other than a
Subsidiary of Holdings) in which any other Person (other than Holdings or any of
its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Holdings or any of its
Subsidiaries by such Person:

$[___,___,___]

                      (b) the income (or loss) of any Person accrued prior to
the date it becomes a Subsidiary of Holdings or is merged into or consolidated
with Holdings or any of its Subsidiaries or that Person’s assets are acquired by
Holdings or any of its Subsidiaries:

$[___,___,___]

                      (c) the income of any Subsidiary of Holdings to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Subsidiary:

$[___,___,___]

                        (d) any after-tax gains or losses attributable to Asset
Sales or returned surplus assets of any Pension Plan:

$[___,___,___]

                        (e) to the extent not included in clauses (ii)(a)
through (d) above, any net extraordinary gains or net extraordinary losses:

$[___,___,___]

                    8. Consolidated Total Debt: (i) – (ii) =

$[_________]

                      (i) the aggregate stated balance sheet amount of all
Indebtedness of Holdings and its Subsidiaries (or, if higher, the par value or
stated face amount of all such Indebtedness (other than zero coupon
Indebtedness)), determined on a consolidated basis in accordance with GAAP:

$[___,___,___]

                      (ii) up to $25,000,000 in Cash or Cash Equivalents
included in the consolidated balance sheet of Holdings and its Subsidiaries and
subject to a Deposit Account Control Agreement or Securities Account Control
Agreement, as applicablebalance sheet of Holdings and its Subsidiaries:

$[___,___,___]

 

 

 

 



 
 

 

9. Consolidated Working Capital: (i) - (ii) =

$[___,___,___]

                (i) Consolidated Current Assets:

$[___,___,___]

                      (ii) Consolidated Current Liabilities:

$[___,___,___]

                    10. Consolidated Working Capital Adjustment1: (i) - (ii) =

$[___,___,___]

                      (i) Consolidated Working Capital as of the beginning of
such period:

$[___,___,___]

                      (ii) Consolidated Working Capital as of the end of such
period:

$[___,___,___]

                    11. Consolidated Senior Secured Leverage Ratio: (i)/(ii) =

$[___,___,___]

                      (i) Consolidated Total Secured Debt

$[___,___,___]

                      (ii) Consolidated Adjusted EBITDA for the four-Fiscal
Quarter period then ended:

$[___,___,___]

                          Actual:     _.__:1.00       Required:    

[_.__]:1.00

          12. Maximum Consolidated Capital Expenditures:                  
Actual:    

$[___,___,___]

                          plus, the excess, if any, of such amount for the
previous Fiscal Year over the actual amount of Consolidated Capital Expenditures
for such previous Fiscal Year:

$[___,___,___]

                          Required:     $[55,000,000]2

 



 



1 In calculating the Consolidated Working Capital Adjustment there shall be
excluded the effect of reclassification during such period of current assets to
long term assets and current liabilities to long term liabilities and the effect
of any Permitted Acquisition during such period; provided, that there shall be
included with respect to any Permitted Acquisition during such period an amount
(which may be a negative number) by which the Consolidated Working Capital
acquired in such Permitted Acquisition as at the time of such acquisition
exceeds (or is less than) Consolidated Working Capital at the end of such
period.

  

[2] In determining the maximum Permitted Capital Expenditure Amount, the
Permitted Capital Expenditure Amount shall be increased by an amount equal to
the excess, if any, of such amount for the immediately preceding Fiscal Year (as
adjusted in accordance with this proviso) over the actual amount of Consolidated
Capital Expenditures for such previous Fiscal Year (the “Rollover Amount”);
provided further that any Rollover Amount shall be used in the immediately
following Fiscal Year only after the Permitted Capital Expenditure Amount for
such following Fiscal Year has been fully utilized; provided further that if the
total net revenues (as reflected on a consolidated statement of operations) of
Holdings and its Subsidiaries for any Fiscal Year exceed $700,000,000, the
Permitted Capital Expenditure Amount for such Fiscal Year shall be increased by
5% of the amount in excess of $700,000,000.



 



 
 

 

EXHIBIT D-1 TO

CREDIT AND GUARANTY AGREEMENT

 

 

OPINION OF SHEPPARD, MULLIN, RICHTER & HAMPTON

 

[PROVIDED SEPARATELY]

 

 

 

 

 

 

 



 
 

 

EXHIBIT D-2 TO

CREDIT AND GUARANTY AGREEMENT

 

 

OPINION OF JEFF LINDEN

 

[PROVIDED SEPARATELY]

 

 

 

 

 

 

 

 



 
 

 

EXHIBIT E TO

CREDIT AND GUARANTY AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto (the “Standard Terms
and Conditions”) are hereby agreed to and incorporated herein by reference and
made a part of this Assignment as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and swingline loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Credit Agreement, without representation or warranty by the Assignor.

 

1. Assignor:   ______________________     2. Assignee:   ______________________
[and is an Affiliate/Approved Fund1]     3. Borrower:       RadNet Management,
Inc.          

 

4. Administrative Agent:      

Barclays Bank PLC, as the administrative agentAdministrative Agent under the
Credit Agreement

    5. Credit Agreement:      

The $451,250,000.00602,500,000.00 Amended and Restated First Lien Credit and
Guaranty Agreement, dated as of October 10, 2012 among RadNet Management, Inc.,
RadNet, Inc., the Lenders parties thereto, Barclays BankJuly 1, 2016, by and
among RADNET MANAGEMENT, INC., RADNET, INC., certain Subsidiaries and Affiliates
of the Borrower, as Guarantors, the Lenders party thereto from time to time,
CAPITAL ONE, NATIONAL ASSOCIATION and SUNTRUST BANK, as Co-Syndication Agents,
CREDIT SUISSE SECURITIES (USA) LLC and ROYAL BANK OF CANADA, as Co-Documentation
Agents, and BARCLAYS BANK PLC, as Administrative Agent, and the other agents
parties theretoCollateral Agent.

 

 



 

1Select as applicable



 

EXHIBIT E-1

   

 



 

    6. Assigned Interest:

 

Facility Assigned

Aggregate Amount of

Commitment/Loans

for all Lenders

Amount of Commitment/Loans

Assigned

Percentage Assigned of Commitment/Loans110

Tranche BRestatement Effective Date Term Loans

$350,000,000.00485,000,000.00

$______________

____________%

Revolving Loans

$101,250,000.00117,500,000.00

$______________

____________%

 

 

Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Loan Parties and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

 



 



 



1[10] Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.



 

EXHIBIT E-2



 
 

 

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:_______________________

Title:

 

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

By:_______________________

Title:

 

 

Consented to and Accepted:

 

 



BARCLAYS BANK PLC, as

as Administrative Agent

 

 

By:_______________________

 

Title:

 

 

[Consented to:

 

 

RADNET MANAGEMENT, INC.

 

 

By:_______________________

 

Title: 1

 

 

 

 



 

1To be added only if the consent of the Borrower is required for the applicable
assignment by the terms of the Credit Agreement.

 

EXHIBIT E-3



 
 

 

ANNEX 1

 



The $451,250,000602,500,000 Amended and Restated First Lien Credit and Guaranty
Agreement, dated as of October 10July 1, 20122016 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among RADNET MANAGEMENT, INC., RADNET, INC., certain Subsidiaries and
Affiliates of the Borrower, as Guarantors, the Lenders party thereto from time
to time, GENERAL ELECTRIC CAPITAL CORPORATION, as Syndication Agent,CAPITAL ONE,
NATIONAL ASSOCIATION and SUNTRUST BANK, as Co-Syndication Agents, CREDIT SUISSE
SECURITIES (USA) LLC and ROYAL BANK OF CANADA, as Co-Documentation Agents, and
BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent, and RBC CAPITAL
MARKETS2 and DEUTSCHE BANK SECURITIES INC., as Co-Documentation Agents.
Capitalized terms used but not defined herein have the meanings given to them in
the Credit Agreement.



 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Credit Agreement or any
other Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of any Borrower, any Subsidiary or
Affiliate thereof or any other Person obligated in respect of any Loan Document
or (iv) the performance or observance by any Borrower, any Subsidiary or
Affiliate thereof or any other Person of any of their respective obligations
under any Loan Document.

 



1.2. Assignee. The Assignee (a) repeats each Lender acknowledgment set forth in
Section 9.05 of the Credit Agreement; (b) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements specified in the Credit Agreement that are required to be satisfied
by it in order to acquire the Assigned Interest and become a Lender and upon
becoming a Lender as of the Effective Date, it is not a Defaulting Lender, (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received and/or had the opportunity to review a copy of the Credit Agreement and
the Intercreditor Agreement to the extent it has in its sole discretion deemed
necessary, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has in its sole discretion deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) attached to the Assignment is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; (c) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender; and (d) appoints
and authorizes (i) the Administrative Agent and (ii) the Collateral Agent to
take such action as agent in their respective capacities on its behalf and to
exercise such powers and discretion under the Credit Agreement, the other Loan
Documents and any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent and the Collateral Agent,
as applicable, by the terms thereof, together with such powers as are incidental
thereto.

 



_________________________

2 RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

EXHIBIT E-4



 
 

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment and the rights and
obligations of the parties under this Assignment shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York
without regard to principles of conflicts of laws that would result in the
application of any law other than the law of the State of New York.

 

 

 

 

 

 

 

 

[Remainder of page intentionally left blank]

 

 

EXHIBIT E-5



 
 

 



EXHIBIT FF-1 TO

CREDIT AND GUARANTY AGREEMENT

 

CERTIFICATE RE NON-BANK STATUS

 



(For Foreign Lenders that are not Partnerships for U.S. Federal Income Tax
Purposes)

 



Reference is made to the Amended and Restated First Lien Credit and Guaranty
Agreement, dated as of October 10July 1, 20122016 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among RADNET MANAGEMENT, INC., RADNET, INC., certain Subsidiaries and
Affiliates of the Borrower, as Guarantors, the Lenders party thereto from time
to time, GENERAL ELECTRIC CAPITAL CORPORATION, as Syndication Agent,CAPITAL ONE,
NATIONAL ASSOCIATION and SUNTRUST BANK, as Co-Syndication Agents, CREDIT SUISSE
SECURITIES (USA) LLC and ROYAL BANK OF CANADA, as Co-Documentation Agents, and
BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent, and RBC CAPITAL
MARKETS4 and DEUTSCHE BANK SECURITIES INC., as Co-Documentation Agents.

 

Pursuant to the provisions of Section 2.20(c) of the Credit Agreement, the
undersigned hereby certifies that:

 

1. It is the sole record and beneficial owner of the Loans (as well as any Notes
evidencing such Loans) or other obligations in respect of which it is providing
this certificate.

 

2. It is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code.

 

3. It is not a “10-percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code.

 

4. It is not a “controlled foreign corporation” related to the Borrower within
the meaning of Section 881(c)(3)(C) of the Code.

 

 

 

By executing this certificate, the undersigned agrees that if the information
provided in this certificate changes, the undersigned shall promptly so inform
the Administrative Agent in writing.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided in this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
in writing; and (2) the undersigned shall have at all times furnished the
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

 

________________________

 



2 If the undersigned is an intermediary, a foreign partnership or other
flow-through entity, the following adjustments shall be made.





A. The following representation shall be provided as applied to the undersigned:

· Record ownership under Paragraph 1.

B. The following representations shall be provided as applied to the partners,
members or beneficial owners claiming the portfolio interest exemption:

· Beneficial ownership under Paragraph 1;

· Paragraph 3;

· Paragraph 4.

C. The following representation shall be provided as applied to the undersigned
as well as the partners, members or beneficial owners claiming the portfolio
interest exemption:

· Paragraph 2.

D. The undersigned shall provide an Internal Revenue Service Form W-8IMY (with
underlying W-8BENs, W-9s or other applicable forms from each of its partners,
members or beneficial owners claiming the portfolio interest exemption).

E. Appropriate adjustments shall be made in the case of tiered intermediaries or
tiered partnerships or flow-through entities.



 

4 RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

 

[Signature Page Follows]

 

EXHIBIT F-1-1



 
 

 

In Witness Whereof, the undersigned has executed this certificate as of the date
set forth below.

 

 

[NAME OF LENDER]

 

 

 

By:                                                                 

Name:

 

Title:

 

Date:

 

 

 

 

 

 

EXHIBIT F-1-2



 
 



 



EXHIBIT F-2 TO

CREDIT AND GUARANTY AGREEMENT

 

CERTIFICATE RE NON-BANK STATUS

 

(For Foreign Participants that are not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated First Lien Credit and Guaranty
Agreement, dated as of July 1, 2016 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
RADNET MANAGEMENT, INC., RADNET, INC., certain Subsidiaries and Affiliates of
the Borrower, as Guarantors, the Lenders party thereto from time to time,
CAPITAL ONE, NATIONAL ASSOCIATION and SUNTRUST BANK, as Co-Syndication Agents,
CREDIT SUISSE SECURITIES (USA) LLC and ROYAL BANK OF CANADA, as Co-Documentation
Agents, and BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent.

 

Pursuant to the provisions of Section 2.20(c) of the Credit Agreement, the
undersigned hereby certifies that:

 

1. It is the sole record and beneficial owner of the participation in respect of
which it is providing this certificate.

 

2. It is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code.

 

3. It is not a “10-percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code.

 

4. It is not a “controlled foreign corporation” related to the Borrower within
the meaning of Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided in this certificate changes, the undersigned shall promptly so inform
such Lender in writing; and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 





 

 

 

EXHIBIT F-2-1



 
 

 



In Witness Whereof, the undersigned has executed this certificate as of the date
set forth below.

 

 

[NAME OF LENDER]



 

 

 

By:                                                                 

Name:

Title:

Date:

 

 

 

 

 

 

 

 

EXHIBIT F-2-2



 
 

 



EXHIBIT F-3 TO

CREDIT AND GUARANTY AGREEMENT



 



CERTIFICATE RE NON-BANK STATUS

 



(For Foreign Participants that are Partnerships for U.S. Federal Income Tax
Purposes)

 



Reference is made to the Amended and Restated First Lien Credit and Guaranty
Agreement, dated as of July 1, 2016 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
RADNET MANAGEMENT, INC., RADNET, INC., certain Subsidiaries and Affiliates of
the Borrower, as Guarantors, the Lenders party thereto from time to time,
CAPITAL ONE, NATIONAL ASSOCIATION and SUNTRUST BANK, as Co-Syndication Agents,
CREDIT SUISSE SECURITIES (USA) LLC and ROYAL BANK OF CANADA, as Co-Documentation
Agents, and BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent.

 

Pursuant to the provisions of Section 2.20(c) of the Credit Agreement, the
undersigned hereby certifies that:

 

1. It is the sole record owner of the participation in respect of which it is
providing this certificate.

 

2. Its direct or indirect partners/members are the sole beneficial owners of
such participation.

 

3. With respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code.

 

4. None of its direct or indirect partners/members is a “10-percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code.

 

5. None of its direct or indirect partners/members is a “controlled foreign
corporation” related to the Borrower within the meaning of Section 881(c)(3)(C)
of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (1) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (2) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided in this certificate changes, the undersigned shall promptly so inform
such Lender in writing; and (ii) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Signature Page Follows]



 

 

EXHIBIT F-3-1



 
 

 



In Witness Whereof, the undersigned has executed this certificate as of the date
set forth below.

 

 

[NAME OF LENDER]



 

 

 

By:                                                                 

Name:

Title:

Date:

 

 

 

EXHIBIT F-3-2

 
 

 



EXHIBIT F-4 TO

CREDIT AND GUARANTY AGREEMENT

 

CERTIFICATE RE NON-BANK STATUS

 

(For Foreign Lenders that are Partnerships for U.S. Federal Income Tax Purposes)

 

Reference is made to the Amended and Restated First Lien Credit and Guaranty
Agreement, dated as of July 1, 2016 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
RADNET MANAGEMENT, INC., RADNET, INC., certain Subsidiaries and Affiliates of
the Borrower, as Guarantors, the Lenders party thereto from time to time,
CAPITAL ONE, NATIONAL ASSOCIATION and SUNTRUST BANK, as Co-Syndication Agents,
CREDIT SUISSE SECURITIES (USA) LLC and ROYAL BANK OF CANADA, as Co-Documentation
Agents, and BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent.

 

Pursuant to the provisions of Section 2.20(c) of the Credit Agreement, the
undersigned hereby certifies that:

 

1. It is the sole record owner of the Loans (as well as any Notes evidencing
such Loans) in respect of which it is providing this certificate.

 

2. Its direct or indirect partners/members are the sole beneficial owners of
such Loans (as well as any Notes evidencing such Loans).

 

3. With respect to the extension of credit pursuant to this Credit Agreement or
any other Loan Document, neither the undersigned nor any of its direct or
indirect partners/members is a “bank” extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code.

 

4. None of its direct or indirect partners/members is a “10-percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code.

 

5. None of its direct or indirect partners/members is a “controlled foreign
corporation” related to the Borrower within the meaning of Section 881(c)(3)(C)
of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (1) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (2) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Signature Page Follows]



 

 

 

 

 

 

EXHIBIT F-4-1 

 
 

 



In Witness Whereof, the undersigned has executed this certificate as of the date
set forth below.

 

 



[NAME OF LENDER]



 

 

 

By:                                                                 

Name:

Title:

Date:

 

 

 

 

 

 

 

 

 

 

EXHIBIT F-4-2



 
 

 

EXHIBIT G-1 TO

CREDIT AND GUARANTY AGREEMENT

 



CLOSING DATEOFFICER’S CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS:

 

1. We are, respectively, the chief executive officer and the chief financial
officer of RADNET, INC. (“Holdings”) and RADNET MANAGEMENT, INC. (“Borrower”).

 



2. We have reviewed the terms of Section 3 of the Amended and Restated First
Lien Credit and Guaranty Agreement, dated as of October 10July 1, 20122016 (as
it may be amended, supplemented or otherwise modified, the “Credit Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among RADNET MANAGEMENT, INC., RADNET, INC., certain
Subsidiaries and Affiliates of the Borrower, as Guarantors, the Lenders party
thereto from time to time, GENERAL ELECTRIC CAPITAL CORPORATION, as Syndication
Agent,CAPITAL ONE, NATIONAL ASSOCIATION and SUNTRUST BANK, as Co-Syndication
Agents, CREDIT SUISSE SECURITIES (USA) LLC and ROYAL BANK OF CANADA, as
Co-Documentation Agents, and BARCLAYS BANK PLC, as Administrative Agent and
Collateral Agent, and RBC CAPITAL MARKETS2 and DEUTSCHE BANK SECURITIES INC., as
Co-Documentation Agents, and the definitions and provisions contained in such
Credit Agreement relating thereto, and in our opinion we have made, or have
caused to be made under our supervision, such examination or investigation as is
necessary to enable us to express an informed opinion as to the matters referred
to herein.



 

3. Based upon our review and examination described in paragraph 2 above, we
certify, on behalf of Borrower, that as of the date hereof:

 

(i) since December 31, 20112015, there has not occurred a Material Adverse
Effect; and



 

(ii) each of the conditions precedent described in Section 3.01 and Section 3.02
of the Credit Agreement have been satisfied on the ClosingRestatement Effective
Date (except that no opinion is hereby expressed as to any Agent’s or Required
Lenders’ satisfaction with any document, instrument or other matter).

 



The foregoing certifications are made and delivered as of October 10July 1,
20122016.

 

 

 

 

--------------------------------------------------------------------------------

2 RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates

 

EXHIBIT G-1-1 



 
 

 

RADNET, INC.

 

RADNET MANAGEMENT, INC.

 

 

_______________________

Name:

Title: Chief Executive Officer

 

 

________________________

Name:

Title: Chief Financial Officer

 

 

 

 

 

 

 

EXHIBIT G-1-2 



 
 

 

EXHIBIT G-2 TO

CREDIT AND GUARANTY AGREEMENT

 

SOLVENCY CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

1. I am the chief financial officer of RADNET, INC., a Delaware corporation
(“Holdings”) and RADNET MANAGEMENT, INC., a California corporation (“Borrower”).

 



2. Reference is made to that certain Amended and Restated First Lien Credit and
Guaranty Agreement, dated as of October 10July 1, 20122016 (as it may be
amended, supplemented or otherwise modified, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among RADNET MANAGEMENT, INC., RADNET, INC., certain
Subsidiaries and Affiliates of the Borrower, as Guarantors, the Lenders party
thereto from time to time, GENERAL ELECTRIC CAPITAL CORPORATION, as Syndication
Agent,CAPITAL ONE, NATIONAL ASSOCIATION and SUNTRUST BANK, as Co-Syndication
Agents, CREDIT SUISSE SECURITIES (USA) LLC and ROYAL BANK OF CANADA, as
Co-Documentation Agents, and BARCLAYS BANK PLC, as Administrative Agent and
Collateral Agent, and RBC CAPITAL MARKETS2 and DEUTSCHE BANK SECURITIES INC., as
Co-Documentation Agents.

 

3. I have reviewed the terms of Sections 3 and 4 of the Credit Agreement and the
definitions and provisions contained in the Credit Agreement relating thereto,
and, in my opinion, have made, or have caused to be made under my supervision,
such examination or investigation as is necessary to enable me to express an
informed opinion as to the matters referred to herein.

 

4. Based upon my review and examination described in paragraph 3 above, I
certify that as of the date hereof, after giving effect to the consummation of
the Transactions, the related financings and the other transactions contemplated
by the Loan Documents, the Loan Parties, taken as a whole, are Solvent.

 



The foregoing certifications are made and delivered as of October 10July 1,
20122016.

 

 

________________________

Name:

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------

2 RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates

 

 

EXHIBIT G-2



 
 

 

EXHIBIT H TO

CREDIT AND GUARANTY AGREEMENT

 

COUNTERPART AGREEMENT

 



This COUNTERPART AGREEMENT, dated [mm/dd/yy________], 20[__] (this “Counterpart
Agreement”) is delivered pursuant to that certain Amended and Restated First
Lien Credit and Guaranty Agreement, dated as of October 10July 1, 20122016 (as
it may be amended, supplemented or otherwise modified, the “Credit Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among RADNET MANAGEMENT, INC., RADNET, INC., certain
Subsidiaries and Affiliates of the Borrower, as Guarantors, the Lenders party
thereto from time to time, GENERAL ELECTRIC CAPITAL CORPORATION, as Syndication
Agent,CAPITAL ONE, NATIONAL ASSOCIATION and SUNTRUST BANK, as Co-Syndication
Agents, CREDIT SUISSE SECURITIES (USA) LLC and ROYAL BANK OF CANADA, as
Co-Documentation Agents, and BARCLAYS BANK PLC, as Administrative Agent and
Collateral Agent, and RBC CAPITAL MARKETS2 and DEUTSCHE BANK SECURITIES INC., as
Co-Documentation Agents.

 

Section 1. Pursuant to Section 5.10 of the Credit Agreement, the undersigned
hereby:

 

(a) agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof;

 

(b) represents and warrants that each of the representations and warranties set
forth in the Credit Agreement and each other Loan Document and applicable to the
undersigned is true and correct in all material respects (provided, that to the
extent any such representation or warranty is already qualified by materiality
or material adverse effect, such representation or warranty is true and correct
in all respects) both before and after giving effect to this Counterpart
Agreement, except to the extent that any such representation and warranty
relates solely to any earlier date, in which case such representation and
warranty is true and correct as of such earlier date;

 

(c) no event has occurred or is continuing as of the date hereof, or will result
from the transactions contemplated hereby on the date hereof, that would
constitute an Event of Default or a Default;

 

(d) agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
and in accordance with Article VII of the Credit Agreement; and

 

(e) the undersigned hereby (i) agrees that this counterpart may be attached to
the Pledge and Security Agreement, (ii) agrees that the undersigned will comply
with all the terms and conditions of the Pledge and Security Agreement as if it
were an original signatory thereto, (iii) grants to Collateral Agent a security
interest in all of the undersigned’s right, title and interest in and to all
“Collateral” (as such term is defined in the Pledge and Security Agreement) of
the undersigned, subject to the terms of Section 2 of the Pledge and Security
Agreement, in each case whether now or hereafter existing or in which the
undersigned now has or hereafter acquires an interest and wherever the same may
be located and (iv) delivers to Collateral Agent supplements to all schedules
attached to the Pledge and Security Agreement. All such Collateral shall be
deemed to be part of the “Collateral” and hereafter subject to each of the terms
and conditions of the Pledge and Security Agreement.

 

 

 

--------------------------------------------------------------------------------

2 RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates

 

 

EXHIBIT H-1 



 
 

 

Section 2. The undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may request to
effect the transactions contemplated by, and to carry out the intent of, this
Agreement. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except by an instrument in writing signed by the party
(including, if applicable, any party required to evidence its consent to or
acceptance of this Agreement) against whom enforcement of such change, waiver,
discharge or termination is sought. Any notice or other communication herein
required or permitted to be given shall be given pursuant to Section 10.01 of
the Credit Agreement, and for all purposes thereof, the notice address of the
undersigned shall be the address as set forth on the signature page hereof. In
case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

EXHIBIT H-2



 
 

 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

[NAME OF SUBSIDIARY]

 

 

By:_______________________________

Name:

Title:

 

Address for Notices:

 

_______________________________

_______________________________

_______________________________

Attention:

Telecopier

 

with a copy to:

 

_______________________________

_______________________________

_______________________________

Attention:

Telecopier

 

 

ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:

 

 

BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent

 

 

By:_______________________________

Name:

Title:

 

 

EXHIBIT H-3



 
 

 

EXHIBIT I TO

CREDIT AND GUARANTY AGREEMENT

 

 

 

 

 

[PLEDGE AND SECURITY AGREEMENT TO BE PROVIDED SEPARATELY]

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT I-1



 
 

 

EXHIBIT J TO

CREDIT AND GUARANTY AGREEMENT

 

INTERCOMPANY NOTE

 

Note Number: 1 Dated: [__________], 20[_]

 



FOR VALUE RECEIVED, each of Holdings, the Borrower and each of its Affiliates
and Subsidiaries (collectively, the “Group Members” and each, a “Group Member”)
which is a party to this intercompany note (the “Promissory Note”) promises to
pay to such other Group Member as makes loans to such Group Member (each Group
Member which borrows money pursuant to this Promissory Note is referred to
herein as a “Payor” and each Group Member which makes loans and advances
pursuant to this Promissory Note is referred to herein as a “Payee”), on demand,
in lawful money of the United States of America, in immediately available funds
and at the appropriate office of the Payee, the aggregate unpaid principal
amount of all loans and advances heretofore and hereafter made by such Payee to
such Payor and any other indebtedness now or hereafter owing by such Payor to
such Payee as shown either on Schedule A attached hereto (and any continuation
thereof) or in the books and records of such Payee. The failure to show any such
Indebtedness or any error in showing such Indebtedness shall not affect the
obligations of any Payor hereunder. Capitalized terms used herein but not
otherwise defined herein shall have the meanings given such terms in the Amended
and Restated First Lien Credit and Guaranty Agreement, dated as of October
10July 1, 20122016 (as it may be amended, supplemented, replaced or otherwise
modified from time to time, the “Credit Agreement”), by and among RADNET
MANAGEMENT, INC., RADNET, INC., certain Subsidiaries and Affiliates of the
Borrower, as Guarantors, the Lenders party thereto from time to time, GENERAL
ELECTRIC CAPITAL CORPORATION, as Syndication Agent,CAPITAL ONE, NATIONAL
ASSOCIATION and SUNTRUST BANK, as Co-Syndication Agents, CREDIT SUISSE
SECURITIES (USA) LLC and ROYAL BANK OF CANADA, as Co-Documentation Agents, and
BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent, and RBC CAPITAL
MARKETS2 and DEUTSCHE BANK SECURITIES INC., as Co-Documentation Agents...

 

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee or, at the Administrative Agent’s option
following the occurrence and during the continuation of an Event of Default, at
the rate per annum then applicable to Revolving Loans that are Base Rate Loans
or, following expiration or termination of the Revolving Commitments, the rate
applicable to Base Rate Loans thereunder immediately prior to such expiration or
termination, in each case, plus 2.0% per annum. Interest shall be due and
payable on the last day of each month commencing after the date hereof or at
such other times as may be agreed upon in writing from time to time by the
relevant Payor and Payee. Upon demand for payment of any principal amount
hereof, accrued but unpaid interest on such principal amount shall also be due
and payable. Interest shall be paid in lawful money of the United States of
America and in immediately available funds. Interest shall be computed for the
actual number of days elapsed on the basis of a year consisting of 365 days.

 

Each Payor and any endorser of this Promissory Note hereby waives presentment,
demand, protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

 

This Promissory Note has been pledged by each Payee to the Collateral Agent, for
the benefit of the Secured Parties, as security for such Payee’s Obligations, if
any, under the Credit Agreement, the Pledge and Security Agreement and the other
Loan Documents to which such Payee is a party. Each Payor acknowledges and
agrees that the Collateral Agent and the other Secured Parties may exercise all
the rights of the Payees under this Promissory Note and will not be subject to
any abatement, reduction, recoupment, defense, setoff or counterclaim available
to such Payor.

 

--------------------------------------------------------------------------------

 

2 RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

 

EXHIBIT J-1



 
 

 

Each Payee agrees that any and all claims of such Payee against any Payor or any
endorser of this Promissory Note, or against any of their respective properties,
shall be subordinate and subject in right of payment to the Obligations until
all of the Obligations have been performed and paid in full in immediately
available funds, no Letters of Credit are outstanding and the Commitments have
been terminated; provided, that each Payor may make payments to the applicable
Payee so long as no Default or Event of Default shall have occurred and be
continuing; and provided, further, that all loans and advances made by a Payee
pursuant to this Promissory Note shall be received by the applicable Payor
subject to the provisions of the Credit Agreement including, without limitation,
the provisions thereof relating to mandatory prepayment. Notwithstanding any
right of any Payee to ask, demand, sue for, take or receive any payment from any
Payor, all rights, Liens and security interests of such Payee, whether now or
hereafter arising and howsoever existing, in any assets of any Payor (whether
constituting part of the security or collateral given to the Collateral Agent or
any Secured Party to secure payment of all or any part of the Obligations or
otherwise) shall be and hereby are subordinated to the rights of the Collateral
Agent or any Secured Party in such assets. Except as expressly permitted by the
Credit Agreement, the Payees shall have no right to possession of any such asset
or to foreclose upon, or exercise any other remedy in respect of, any such
asset, whether by judicial action or otherwise, unless and until all of the
Obligations shall have been performed and paid in full in immediately available
funds, no Letters of Credit are outstanding and the Commitments under the Credit
Agreement have been terminated.

 

If all or any part of the assets of any Payor, or the proceeds thereof, are
subject to any distribution, division or application to the creditors of any
Payor, whether partial or complete, voluntary or involuntary, and whether by
reason of liquidation, bankruptcy, arrangement, receivership, assignment for the
benefit of creditors or any other action or proceeding, or if the business of
any Payor is dissolved or if (except as expressly permitted by the Credit
Agreement) all or substantially all of the assets of any Payor are sold, then,
and in any such event, any payment or distribution of any kind or character,
whether in cash, securities or other investment property, or otherwise, which
shall be payable or deliverable upon or with respect to any indebtedness of such
Payor to any Payee (“Payor Indebtedness”) shall be paid or delivered directly to
the Collateral Agent for application to any of the Obligations, due or to become
due, until the date on which the Obligations shall have been performed and paid
in full in immediately available funds, no Letters of Credit shall be
outstanding and the Commitments shall have been terminated. Each Payee
irrevocably authorizes, empowers and appoints the Collateral Agent as such
Payee’s attorney-in-fact (which appointment is coupled with an interest and is
irrevocable) to demand, sue for, collect and receive every such payment or
distribution and give acquittance therefor and to make and present for and on
behalf of such Payee such proofs of claim and take such other action, in the
Collateral Agent’s own name or in the name of such Payee or otherwise, as the
Collateral Agent may deem necessary or advisable for the enforcement of this
Promissory Note. Each Payee also agrees to execute, verify, deliver and file any
such proofs of claim in respect of the Payor Indebtedness requested by the
Collateral Agent. The Collateral Agent may vote such proofs of claim in any such
proceeding (and the applicable Payee shall not be entitled to withdraw such
vote), receive and collect any and all dividends or other payments or
disbursements made on Payor Indebtedness in whatever form the same may be paid
or issued and apply the same on account of any of the Obligations. Except as
otherwise expressly permitted under the Credit Agreement, should any payment,
distribution, security or other investment property or instrument or any
proceeds thereof be received by any Payee upon or with respect to Payor
Indebtedness owing to such Payee prior to such time as the Obligations have been
performed and paid in full in immediately available funds, no Letters of Credit
are outstanding and the Commitments have been terminated, such Payee shall
receive and hold the same in trust, as trustee, for the benefit of the
Collateral Agent and the Secured Parties, and shall forthwith deliver the same
to the Collateral Agent, for the benefit of the Secured Parties, in precisely
the form received (except for the endorsement or assignment of such Payee where
necessary or advisable in the Collateral Agent’s judgment), for application to
any of the Obligations, due or not due, and, until so delivered, the same shall
be segregated from the other assets of such Payee and held in trust by such
Payee as the property of the Collateral Agent, for the benefit of the Secured
Parties. If such Payee fails to make any such endorsement or assignment to the
Collateral Agent, the Collateral Agent or any of its officers, employees or
representatives are hereby irrevocably authorized to make the same. Each Payee
agrees that until the Obligations have been performed and paid in full in
immediately available funds, no Letters of Credit are outstanding and the
Commitments have been terminated, such Payee will not (i) assign or transfer, or
agree to assign or transfer, to any Person (other than in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to the Pledge
and Security Agreement or otherwise) any claim such Payee has or may have
against any Payor, (ii) discount or extend the time for payment of any Payor
Indebtedness, or (iii) otherwise amend, modify, supplement, waive or fail to
enforce any provision of this Promissory Note.

 

EXHIBIT J-2



 
 

 

Notwithstanding anything to the contrary contained herein, in any other Loan
Document or in any such promissory note or other instrument, this Promissory
Note (i) replaces and supersedes any and all promissory notes or other
instruments which create or evidence any loans or advances made on or before the
date hereof by any Group Member to any other Group Member, and (ii) shall not be
deemed replaced, superseded or in any way modified by any promissory note or
other instrument entered into on or after the date hereof which purports to
create or evidence any loan or advance by any Group Member to any other Group
Member.

 

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

From time to time after the date hereof, additional Subsidiaries of the Group
Members may become parties hereto by executing a counterpart signature page to
this Promissory Note (each additional Subsidiary, an “Additional Payor”). Upon
delivery of such counterpart signature page to the Payees, notice of which is
hereby waived by the other Payors, each Additional Payor shall be a Payor and
shall be as fully a party hereto as if such Additional Payor were an original
signatory hereof. Each Payor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Payor hereunder. This Promissory Note shall be fully effective as to any
Payor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payor hereunder.

 

This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

 

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

EXHIBIT J-3



 
 

 

IN WITNESS WHEREOF, each Payor has caused this Intercompany Note to be executed
and delivered by its proper and duly authorized officer as of the date set forth
above.

 

 

RADNET MANAGEMENT, INC.

 

 

By: __________________________

Name:

Title:

 

 

 

RADNET, INC.

 

 

By: __________________________

Name:

Title:

 

 

 

[GROUP MEMBERS]

 

 

By: __________________________

Name:

Title:

 

 

 

 

 

 

 

 

 

EXHIBIT J-4

 
 

 

SCHEDULE A

 

TRANSACTIONS ON
INTERCOMPANY NOTE

 

Date Name of Payor Name of Payee Amount of Advance This Date Amount of Principal
Paid This Date Outstanding Principal Balance from Payor to Payee This Date
Notation Made By                                                                
                                                                           

 

 

 

 

 

 

EXHIBIT J-A-1



 
 

 

ENDORSEMENT

 

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to [___________] all of its right, title and interest in and to the
Intercompany Note, dated [__________], 20[_] (as amended, supplemented, replaced
or otherwise modified from time to time, the “Promissory Note”), made by RADNET,
INC., a Delaware corporation, RADNET MANAGEMENT, INC., a California corporation
(the “Borrower”), and each other Affiliate and Subsidiary of the Borrower or any
other Person that becomes a party thereto, and payable to the undersigned. This
endorsement is intended to be attached to the Promissory Note and, when so
attached, shall constitute an endorsement thereof.

 

The initial undersigned shall be the Group Members (as defined in the Promissory
Note) party to the Loan Documents on the date of the Promissory Note. From time
to time after the date thereof, additional Affiliates and Subsidiaries of the
Group Members shall become parties to the Promissory Note (each, an “Additional
Payee”) and a signatory to this endorsement by executing a counterpart signature
page to the Promissory Note and to this endorsement. Upon delivery of such
counterpart signature page to the Payors, notice of which is hereby waived by
the other Payees, each Additional Payee shall be a Payee and shall be as fully a
Payee under the Promissory Note and a signatory to this endorsement as if such
Additional Payee were an original Payee under the Promissory Note and an
original signatory hereof. Each Payee expressly agrees that its obligations
arising under the Promissory Note and hereunder shall not be affected or
diminished by the addition or release of any other Payee under the Promissory
Note or hereunder. This endorsement shall be fully effective as to any Payee
that is or becomes a signatory hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payee to the Promissory Note or
hereunder.

 

Dated: ________________

 

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

EXHIBIT J-A-2



 
 

 

RADNET MANAGEMENT, INC.

 

 

By: __________________________

Name:

Title:

 

 

 

RADNET, INC.

 

 

By: __________________________

Name:

Title:

 

 

 

[GROUP MEMBERS]

 

By: __________________________
Name:
Title:

 

 

 

 

EXHIBIT J-A-3



 
 

 

EXHIBIT K TO

CREDIT AND GUARANTY AGREEMENT

 

JOINDER AGREEMENT

 



THIS JOINDER AGREEMENT, dated as of [__________], 20[__] (this “Agreement”), by
and among [NEW LENDERS] (each a “Lender” and collectively the “Lenders”), RADNET
MANAGEMENT, INC., a California corporation (“Borrower”), RADNET, INC., a
Delaware corporation (“Holdings”), CERTAIN SUBSIDIARIES AND AFFILIATES OF THE
BORROWER, as Guarantors, and BARCLAYS BANK PLC (“Barclays”), as Administrative
Agent.

 

RECITALS:

 



WHEREAS, reference is hereby made to the Amended and Restated First Lien Credit
and Guaranty Agreement, dated as of October 10July 1, 20122016 (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement’’”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Borrower, Holdings, certain
Subsidiaries and Affiliates of the Borrower, as Guarantors, the Lenders party
thereto from time to time, General Electric Capital Corporation, as Syndication
Agent,Capital One, National Association and SunTrust Bank, as Co-Syndication
Agents, Credit Suisse Securities (USA) LLC and Royal Bank of Canada, as
Co-Documentation Agents, and Barclays Bank PLC, as Administrative Agent and
Collateral Agent, and RBC Capital Markets2 and Deutsche Bank Securities Inc., as
Co-Documentation Agents; and.

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may increase the existing Revolving Loan Commitments and/or provide Incremental
Term Loan Commitments by entering into one or more Joinder Agreements with the
Incremental Term Loan Lenders and/or Incremental Revolving Loan Lenders, as
applicable.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each Lender party hereto hereby agrees to commit to provide its respective
Commitment as set forth on Schedule A annexed hereto, on the terms and subject
to the conditions set forth below:

 

 



Each Lender (i) confirms that it has received a copy of the Credit Agreement and
the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Agreement (this “Agreement”); (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent and Syndication AgentCo-Syndication Agents to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Loan Documents as are delegated to Administrative Agent and Syndication
AgentCo-Syndication Agents, as the case may be, by the terms thereof, together
with such powers as are reasonably incidental thereto; and (iv) agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of the Credit Agreement are required to be performed by it as a Lender.

 

Each Lender hereby agrees to make its Commitment on the following terms and
conditions4[1]:

 



--------------------------------------------------------------------------------

2 RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

4[1] Insert completed items 1-7 as applicable, with respect to Incremental Term
Loans with such modifications as may be agreed to by the parties hereto to the
extent consistent with Section 2.24 of the Credit Agreement.

 

 

 

 



EXHIBIT K-1

 
 

 

 

 

1.Incremental Term Loan Maturity Date. The Incremental Term Loan Maturity Date
for the Series [__] Incremental Term Loan shall be [ ].

 

2.Applicable Margin.

 

i.Base Rate Loans: The Applicable Margin for each Series [__] Incremental Term
Loan that is a Base Rate Loan shall mean, as of any date of determination,
[___]% per annum.

 

ii.Eurodollar Rate Loans: The Applicable Margin for each Series [__] Incremental
Term Loan that is a Eurodollar Rate Loan shall mean, as of any date of
determination, [___]% per annum.

 

3.Principal Payments. Borrower shall make principal payments on the Series [__]
Incremental Term Loans in accordance with Section 2.12 of the Credit Agreement
in installments on the dates and in the amounts set forth below:

 



 

1Insert completed items 1-7 as applicable, with respect to Incremental Term
Loans with such modifications as may be agreed to by the parties hereto to the
extent consistent with Section 2.24 of the Credit Agreement.

 

(A)

Payment

Date

(B)

Scheduled

Repayment of

Series [__] Incremental Term Loans

$__________

$__________

$__________

$__________

$__________

$__________

$__________

$__________

$__________

$__________

$__________

$__________

$__________

$__________

TOTAL

$__________

 

EXHIBIT K-2



 
 

 

4.Voluntary and Mandatory Prepayments. Scheduled installments of principal of
the [Series [__]] Incremental Term Loans set forth above shall be reduced in
connection with any voluntary or mandatory prepayments of the [Series [__]]
Incremental Term Loans in accordance with Sections 2.12, 2.13 and 2.14 of the
Credit Agreement respectively.   

5.

Other Fees. Borrower agrees to pay each [New Term Loan Lender] [New Revolving
Lender] its Pro Rata Share of an aggregate fee equal to [__________, ____] on
[___________], 20[____].

  

6.Proposed Borrowing. This Agreement represents Borrower’s request to borrow
[Series [__] Incremental Term Loans] from Incremental Term Loan Lender as
follows (the “Proposed Borrowing”):   

a.Business Day of Proposed Borrowing: [___________], 20[____]    

b.Amount of Proposed Borrowing: $[___________________]        c.Interest rate
option: ¨ a. Base Rate Loan(s)     ¨ b. Eurodollar Rate Loans     with an
initial Interest     Period of ____ month(s)

 







7.[Incremental Lenders. Each [Incremental Term Loan Lender] [Incremental
Revolving Loan Lender] acknowledges and agrees that upon its execution of this
Agreement [and the making of [Incremental Term Loans][Series [__] Incremental
Term Loans]] that such [Incremental Term Loan Lender] [Incremental Revolving
Loan Lender] shall become a “Lender” under, and for all purposes of, the Credit
Agreement and the other Loan Documents, and shall be subject to and bound by the
terms thereof, and shall perform all the obligations of and shall have all
rights of a Lender thereunder.]1

 

 

 

 



1Insert bracketed language if the lending institution is not already a Lender.

 

EXHIBIT K-3

 
 

 

8.Credit Agreement Governs. Except as set forth in this Agreement, [Incremental
Revolving Loans] [Series [__] Incremental Term Loans] shall otherwise be subject
to the provisions of the Credit Agreement and the other Loan Documents.

 

9.Borrower’s Certifications. By its execution of this Agreement, the undersigned
officer, to the best of his or her knowledge, and Borrower hereby certify that:

 

i.The representations and warranties contained in the Credit Agreement and in
the other Loan Documents are true and correct in all material respects on and as
of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date;
provided, that to the extent any such representation or warranty is already
qualified by materiality or material adverse effect, such representation or
warranty is true and correct in all respects;

 

ii.No event has occurred and is continuing or would result from the consummation
of the Proposed Borrowing contemplated hereby that would constitute a Default or
an Event of Default; and

 

iii.Borrower has performed in all material respects all agreements and satisfied
all conditions which the Credit Agreement provides shall be performed or
satisfied by it on or before the date hereof.

 

10.Borrower Covenants. By its execution of this Agreement, Borrower hereby
covenants that:

 

i.[Borrower shall make any payments required pursuant to Section 2.18(c) of the
Credit Agreement in connection with the Incremental Revolving Loan
Commitments;]1

 

ii.Borrower shall deliver or cause to be delivered the following legal opinions
and documents: [___________], together with all other legal opinions and other
documents reasonably requested by Administrative Agent in connection with this
Agreement; and

 

iii.Set forth on the attached Officers’ Certificate are the calculations (in
reasonable detail) demonstrating compliance with the financial tests described
in Section 6.07 of the Credit Agreement.

 



11.Eligible Assignee. By its execution of this Agreement, each [Incremental Term
Loan Lender] [Incremental Revolving Loan Lender] represents and warrants that it
is an Eligible Assignee.

 

 



 

1 Select this provision in the circumstance where the Lender is an Incremental
Revolving Loan Lender.

 

 

 

EXHIBIT K-4



 
 

 

12.Notice. For purposes of the Credit Agreement, the initial notice address of
each [Incremental Term Loan Lender] [Incremental Revolving Loan Lender] shall be
as set forth below its signature below.

 

13.Certifications. For each [Incremental Revolving Loan Lender] [Incremental
Term Loan Lender], delivered herewith to Administrative Agent are such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such [Incremental Revolving Loan Lender] [Incremental
Term Loan Lender] may be required to deliver to Administrative Agent pursuant to
subsection 2.20(c) of the Credit Agreement.

 

14.Recordation of the Incremental Loans. Upon execution and delivery hereof,
Administrative Agent will record the [Series [__] Incremental Term Loans]
[Incremental Revolving Loans] made by [Incremental Term Loan Lenders]
[Incremental Revolving Loan Lenders] in the Register.

 

15.Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

 

16.Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

 

17.GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

18.Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

19.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

 

 

 

[Remainder of page intentionally left blank]

 

 

EXHIBIT K-5



 
 

 



IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of [_____________],
____20[__].

 

[NAME OF LENDER]

 

 

By:______________________________

Name:

Title:

 

Notice Address:

 

Attention:

Telephone:

Facsimile:

 

 

 

RADNET MANAGEMENT, INC.

 

 

By: __________________________

Name:

Title:

 

 

 

RADNET, INC.

 

 

By: __________________________

Name:

Title:

 

 

 

[ADD ADDITIONAL GUARANTORS AS NECESSARY]

 

 

By: __________________________

Name:

Title:

 

EXHIBIT K-6



 
 

 

Consented to by:

 

 

 

BARCLAYS BANK PLC

 as Administrative Agent

 

 

By: _____________________________

Name:

Title:

 

 

 

 

 

 

 

EXHIBIT K-7



 
 

 

SCHEDULE A

 

TO JOINDER AGREEMENT

 

Name of Lender

Type of Commitment

Amount

[___________________]

[Incremental Term Loan Commitment] [Incremental Revolving Loan Commitment]

$[_________________]

     

Total: $[_________________]

 

 

 

 

 

 

 

 

EXHIBIT K-9



 

 